Case 2:19-bk-12927-BR       Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35        Desc
                            Main Document     Page 1 of 150


 1   Jeremy W. Faith (State Bar No. 190647)
     Jeremy@MarguliesFaithLaw.com
 2   Monsi Morales (State Bar No. 235520)
     Monsi@MarguliesFaithLaw.com
 3
     MARGULIES FAITH LLP
 4   16030 Ventura Blvd., Suite 470
     Encino, CA 91436
 5   Telephone: (818) 705-2777
     Facsimile: (818) 705-3777
 6
     Counsel for Flexogenix Group, Inc., et al.,
 7
     Debtors and Debtors in Possession
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                       LOS ANGELES DIVISION
11
     In re                                         Bk. Case No.: 2:19-bk-12927-BR
12
     FLEXOGENIX GROUP, INC.,                       Chapter: 11
13
                                Debtor. Jointly Administered With:
14   In re                              Case No.: 2:19-bk-12928-BR
                                        Case No.: 2:19-bk-12929-BR
15   WHALEN MEDICAL CORPORATION,        Case No.: 2:19-bk-12930-BR
                                        Case No.: 2:19-bk-12931-BR
16                              Debtor.
     In re
17                                      DISCLOSURE STATEMENT DESCRIBING
     FLEXOGENIX NORTH CAROLINA, PC,     FLEXOGENIX DEBTORS’ SECOND
18                                      AMENDED JOINT PLAN OF
                                Debtor. REORGANIZATION DATED JANUARY
19   In re                              19, 2021
20   FLEXOGENIX GEORGIA, PC,                        Disclosure Statement Hearing:
                                                    Date: March 2, 2021
21                                          Debtor.
     In re                                          Time: 10:00 a.m.
22                                                  Place: Courtroom 1668
     FLEXOGENIX OKLAHOMA, PC,                               255 E. Temple St.
23                                                          Los Angeles, CA 90012
                                            Debtor.
24       Affects All Debtors                        Confirmation Hearing:
         Affects Flexogenix Group, Inc.             Date: TBD
25                                                  Time: TBD
         Affects Whalen Medical Corporation         Place: Courtroom 1668
26
         Affects Flexogenix North Carolina, P.C.            255 E. Temple St.
27       Affects Flexogenix Georgia, P.C.                   Los Angeles, CA 90012

28      Affects Flexogenix Oklahoma, P.C.
Case 2:19-bk-12927-BR                   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                      Desc
                                        Main Document     Page 2 of 150


 1                                                     TABLE OF CONTENTS
                                                                                                                                 Page No.
 2

 3 I. INTRODUCTION ...................................................................................................................1
        A. Purpose of This Document .................................................................................................1
 4
        B. Deadlines for Voting and Objecting; Date of Plan Confirmation and Hearing ..............2
 5         1. Time and Place of the Confirmation Hearing ................................................................2
           2. Deadline For Voting For or Against the Plan ................................................................2
 6
           3. Deadline For Objecting to the Confirmation of the Plan ...............................................3
 7         4. Identity of Person to Contact for More Information Regarding the Plan ......................3
        C. Source of the Information Contained in the Disclosure Statement and Disclaimer .......3
 8
        D. The Accounting Method Used to Produce Financial Information and the Identity of the
 9         Accountant(s) or Others Responsible for Such Information ............................................3
   II. BACKGROUND ......................................................................................................................3
10
        A. Description and History of the Debtor's Business.............................................................3
11      B. Principals/Affiliates of Debtor's Business .........................................................................4
        C. Management of the Debtor Before and After the Bankruptcy, Including Qualifications
12
           and Compensation ..............................................................................................................4
13      D. Relationship of the Debtors with Affiliates, Subsidiaries, Merger or Acquisition Interests,
           Plan Proponent ...................................................................................................................5
14
        E. Events Leading to Chapter 11 Filing .................................................................................5
15      F. Significant Events ...............................................................................................................6
           1. Bankruptcy Proceedings ................................................................................................6
16
              a. Administrative Matters ............................................................................................6
17            b. Cash Collateral and Other "First Day" Motions ......................................................7
              c. Lease Rejections ......................................................................................................7
18
              d. Relief from Stay .......................................................................................................8
19            e. Claims Bar Date .......................................................................................................8
              f. Settlement with Össur Americas, Inc. .....................................................................8
20
              g. Objections to Claims................................................................................................9
21            h. Professionals ............................................................................................................9
              i. Pending and Potential Adversary Proceedings ......................................................10
22
           2. Other Legal Proceedings..............................................................................................11
23         3. Description of the Available Assets and Their Value .................................................11
           4. Actual and Projected Recovery of Preferential or Fraudulent Transfers .....................12
24
           5. Collectability of Accounts Receivable, Counter Claims, Etc. .....................................12
25         6. Procedures Implemented to Resolve Financial Problems ...........................................13
           7. Current and Historical Financial Conditions ...............................................................13
26
           8. Anticipated Future of the Company ............................................................................13
27 III. SUMMARY OF THE PLAN OF REORGANIZATION ...................................................13
        A. Joint Plan for All Debtors ................................................................................................13
28
        B. What Creditors and Interest Holders Will Receive Under the Proposed Plan ...............14

                                                                         i
Case 2:19-bk-12927-BR                   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                           Desc
                                        Main Document     Page 3 of 150


 1       C. Unclassified Claims ..........................................................................................................14
            1. Statutory Fees ..............................................................................................................14
 2
            2. Administrative Expenses .............................................................................................15
 3          3. Priority Tax Claims......................................................................................................17
         D. Classified Claims and Interests ........................................................................................18
 4
            1. Classes of Secured Claims ...........................................................................................19
 5          2. Classes of Priority Unsecured Claims .........................................................................21
            3. Classes of General Unsecured Claims .........................................................................21
 6
            4. Classes of Interest Holders ..........................................................................................22
 7       E. Means of Effectuating the Plan .......................................................................................23
            1. Continued Legal Existence & Revesting of Assets .....................................................23
 8
            2. Funding for the Plan ....................................................................................................23
 9          3. Post-Confirmation Management. .................................................................................23
            4. Provisions Governing Distributions ............................................................................24
10
               a. Disbursing Agent ...................................................................................................24
11             b. Distributions for Claims Allowed as of the Effective Date ...................................24
               c. Undeliverable Distributions ...................................................................................24
12
               d. Interest and Penalties on Claims ............................................................................25
13             e. Means of Cash Payment ........................................................................................25
               f. Withholding and Reporting Requirements ............................................................25
14
               g. Setoffs ....................................................................................................................25
15             h. Procedures for Resolving Disputed, Contingent, and Unliquidated Claims .........26
            5. Corporate Action .........................................................................................................27
16
            6. Effectuating Documents; Further Transactions. ..........................................................27
17          7. Exemption From Certain Transfer Taxes and Recording Fees ...................................27
            8. Further Authorization ..................................................................................................27
18
         F. Risk Factors ......................................................................................................................27
19       G. Other Provisions of the Plan ............................................................................................28
            1. Assumption/Rejection of Executory Contract and Unexpired Leases ........................28
20
            2. Compensation and Benefits Programs .........................................................................30
21          3. Employment Contracts ................................................................................................30
            4. Changes in Rates Subject to Regulatory Commission Approval ................................30
22
            5. Preservation of Causes of Action ................................................................................30
23          6. Retention of Jurisdiction ..............................................................................................31
         H. Tax Consequences of Plan ...............................................................................................33
24
     IV. CONFIRMATION REQUIREMENTS AND PROCEDURES.........................................33
25       1. Who May Vote or Object ..................................................................................................34
            1. Who May Object to Confirmation of the Plan.............................................................34
26
            2. Who May Vote to Accept/Reject the Plan ...................................................................34
27             a. What Is an Allowed Claim/Interest .......................................................................34
               b. What Is an Impaired Claim/Interest .......................................................................34
28
            3. Who is Not Entitled to Vote ........................................................................................35

                                                                           ii
Case 2:19-bk-12927-BR                    Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                            Desc
                                         Main Document     Page 4 of 150


 1          4. Who Can Vote in More Than One Class .....................................................................35
            5. Votes Necessary to Confirm the Plan ..........................................................................35
 2
            6. Votes Necessary for a Class to Accept the Plan ..........................................................35
 3          7. Treatment of Non-Accepting Classes ..........................................................................36
            8. Request for Confirmation Despite Non-Acceptance by Impaired Classes ..................38
 4
         2. Liquidation Analysis .........................................................................................................36
 5       3. Feasibility ..........................................................................................................................37
     V. EFFECT OF CONFIRMATION OF PLAN .......................................................................38
 6
         A. Binding Effect ...................................................................................................................38
 7       B. Revesting of Assets ............................................................................................................38
         C. Discharge, Satisfaction of Claims and Termination of Interest .....................................38
 8
            1. Complete Satisfaction, Discharge and Releases ..........................................................38
 9       D. Injunction ..........................................................................................................................39
         E. Exculpation and Limitation of Liability ..........................................................................40
10
         F. Term of Bankruptcy Injunction or Stay...........................................................................40
11       G. Indemnification of Officers, Directors and Employees ...................................................41
         H. Amendment of Modification of Plan................................................................................41
12
         I. Post-Confirmation Status Report .....................................................................................41
13       J. Payment of Quarterly Fees ...............................................................................................41
         K. Post-Confirmation Converstion/Dismissal ......................................................................41
14
         L. Final Decree and Closing the Chapter 11 Cases .............................................................42
15   VI. SUPPORTING DECLARATIONS [TO BE FILED] ............................................................
     VII. SUPPORTING EXHIBITS [TO BE FILED] ........................................................................
16
         EXHIBIT A – LIST OF ALL ASSETS....................................................................................
17       EXHIBIT B –LIST OF ADMINISTRATIVE EXPENSE CLAIMS ....................................
         EXHIBIT C – LIST OF UNSECURED CLAIMS ..................................................................
18
         EXHIBIT D – TAX CONSEQUENCES ..................................................................................
19       EXHIBIT E – LIQUIDATION VALUATION AND ANALYSIS ........................................
         EXHIBIT F-1 – LIST OF ASSUMED EXECUTORY CONTRACTS AND LEASES ......
20
         EXHIBIT F-2 – LIST OF REJECTED EXECUTORY CONTRACTS AND LEASES .....
21       EXHIBIT G – CASH FLOW PROJECTION THROUGH DECEMBER 2028..................
         EXHIBIT H – UNAUDITED FINANCIAL STATEMENTS ................................................
22
         EXHIBIT I – MANAGEMENT SERVICE AGREEMENTS
23       EXHIBIT J – RESUMES OF DR. SEAN WHALEN AND IRIS WHALEN

24

25

26

27

28


                                                                            iii
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35               Desc
                             Main Document     Page 5 of 150


 1                                                   I.

 2                                          INTRODUCTION
 3
             Flexogenix Group, Inc. (“Flex Group”), Flexogenix Oklahoma, P.C. (“Flex OK”),
 4   Flexogenix Georgia, P.C. (“Flex GA”), Flexogenix North Carolina, P.C. (“Flex NC”), and Whalen
     Medical Corporation (“WMC,” and collectively with Flex Group, Flex OK, Flex GA and Flex NC,
 5
     the “Debtors”), are debtors and debtors in possession in the above-captioned jointly-administered
 6   chapter 11 cases. The Debtors commenced their voluntary bankruptcy cases by filing chapter 11
     petitions under the United States Bankruptcy Code, 11 U.S.C. § 101 et. seq (the “Bankruptcy
 7
     Code”), on March 18, 2019 (the “Petition Date”). The Bankruptcy Court (the “Court”) authorized
 8   the joint administration of the Debtors’ cases (the “Chapter 11 Cases”) by Order entered on March
     19, 2019.
 9

10           Chapter 11 allows debtors, and under some circumstances, creditors and other parties in
     interest, to propose a plan of reorganization. The plan may provide for the debtor to reorganize by
11   continuing to operate, to liquidate by selling assets of the estates, or a combination of both. The
12   Debtors (also referred to herein as the “Plan Proponents”) are the parties proposing the
     consolidated Chapter 11 Plan (the “Plan”) sent to you in the same envelope as this document.
13   THE DOCUMENT YOU ARE READING IS THE DISCLOSURE STATEMENT FOR THE
14   ENCLOSED PLAN. The Disclosure Statement has been approved by the Bankruptcy Court and is
     provided to help you understand the Plan. Any capitalized terms used in this Disclosure Statement
15   and not defined shall have the meaning ascribed in the Plan.
16
           This is reorganizing plan. In other words, the Plan provides for the revesting of
17 substantially all of the Debtors’ assets in the Reorganized Debtors and payments to Creditors on
   account of their Allowed Claims. The Effective Date of the proposed Plan is expected to be June
18
   1, 2021.
19
           A.      Purpose of This Document
20
           This Disclosure Statement summarizes what is in the Plan and tells you certain information
21
   relating to the Plan and the process the Bankruptcy Court follows in determining whether to
22 confirm the Plan.

23     READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO
24 KNOW ABOUT:

25          (1)    WHO CAN VOTE OR OBJECT,

26          (2)    WHAT THE TREATMENT OF YOUR CLAIM IS (i.e., what your claim will
27                 receive if the Plan is confirmed), AND HOW THIS TREATMENT
                   COMPARES TO WHAT YOUR CLAIM WOULD RECEIVE IN
28                 LIQUIDATION,

                                                      1
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document     Page 6 of 150


 1          (3)    THE HISTORY OF THE DEBTORS AND SIGNIFICANT EVENTS
                   DURING THE BANKRUPTCY CASES,
 2

 3          (4)    WHAT THINGS THE COURT WILL LOOK AT TO DECIDE WHETHER
                   OR NOT TO CONFIRM THE PLAN,
 4
            (5)    WHAT IS THE EFFECT OF CONFIRMATION, AND
 5

 6          (6)    WHETHER THE PLAN IS FEASIBLE.

 7        This Disclosure Statement cannot tell you everything about your rights. You should
   consider consulting your own lawyer to obtain more specific advice on how the Plan will affect
 8
   you and what is the best course of action for you.
 9
          Be sure to read the Plan as well as the Disclosure Statement. If there are any
10 inconsistencies between the Plan and the Disclosure Statement, the Plan provisions will govern.

11
          The Bankruptcy Code requires a Disclosure Statement to contain “adequate information”
12 concerning the Plan. The Bankruptcy Court has approved this document as an adequate Disclosure
   Statement, containing enough information to enable parties affected by the Plan to make an
13
   informed judgment about the Plan. Any party can now solicit votes for or against the Plan.
14
          B.     Deadlines for Voting and Objecting; Date of Plan Confirmation and Hearing
15
          THE COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED IN THIS
16
   DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN ARE NOT
17 YET BINDING ON ANYONE. HOWEVER, IF THE COURT LATER CONFIRMS THE PLAN,
   THEN THE PLAN WILL BE BINDING ON THE DEBTORS AND ON ALL CREDITORS AND
18
   INTEREST HOLDERS IN THESE CHAPTER 11 CASES.
19
                 1.      Time and Place of the Confirmation Hearing
20
          The hearing where the Court will determine whether or not to confirm the Plan will take
21
   place on ____________, 2021, at __:__ _.m., in Courtroom 1668, U.S. Bankruptcy Court, 255 East
22 Temple Street, Los Angeles, CA, 90012.

23                 2.      Deadline For Voting For or Against the Plan
24
          If you are entitled to vote, it is in your best interest to timely vote on the enclosed ballot
25 and return the ballot in the enclosed envelope to counsel for the Plan Proponents, Margulies Faith
   LLP, attention: Monsi Morales, Esq., 16030 Ventura Boulevard, Suite 470, Encino, CA 91436.
26

27           Your ballot must be received by 5:00 p.m., Pacific Time, on _______________, 2021, or it
     will not be counted.
28


                                                      2
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document     Page 7 of 150


 1                 3.      Deadline For Objecting to the Confirmation of the Plan

 2         Objections to the confirmation of the Plan must be filed with the Court and served upon:
 3 (1) counsel for the Plan Proponents, Margulies Faith LLP, attention: Monsi Morales, Esq., 16030
   Ventura Boulevard, Suite 470, Encino, CA 91436, and (2) the Office of the United States Trustee,
 4 attention: Ron Moroko, Esq., 915 Wilshire Blvd., Suite 1850, Los Angeles, CA 90017, by

 5 ___________, 2021.

 6                 4.      Identity of Person to Contact for More Information Regarding the Plan

 7         Any interested party desiring further information about the Plan should contact counsel for
 8 the Plan Proponents, Margulies Faith LLP, attention: Monsi Morales, Esq., 16030 Ventura
   Boulevard, Suite 470, Encino, CA 91436.
 9
           C.      Source of the Information Contained in the Disclosure Statement and
10
                   Disclaimer
11
           The information contained in this Disclosure Statement is provided by the Plan Proponents
12 and their accountants, Grobstein Teeple, LLP. The Plan Proponents represent that everything

13 stated in the Disclosure Statement is true to the Plan Proponents’ best knowledge. The Court has
   not yet determined whether or not the Plan is confirmable and makes no recommendation as to
14 whether or not you should support or oppose the Plan.

15
            D.     The Accounting Method Used to Produce Financial Information and the
16                 Identity of the Accountant(s) or Others Responsible for Such Information

17        The financial data relied upon in formulating the Plan is based on the Debtors’ books and
18 records, financial statements, appraisals of certain of the Debtors’ assets, and projections, prepared
   by Grobstein Teeple, LLP, of future cash flows expected by the Debtors from the operation of their
19 business.

20
                                                   II.
21
                                             BACKGROUND
22
            A.     Description and History of the Debtors’ Business
23

24        Flex Group is a California corporation that was founded in or about January 2015.
   Pursuant to pre-petition management agreements between Flex Group and the PC Debtors (defined
25 below), Flex Group provides management services to the PC Debtors.

26
          Flex NC is a North Carolina professional corporation that was founded in or about June
27 2015. Flex NC owns and operates three nonsurgical orthopedic joint care clinics in North
   Carolina.
28


                                                         3
Case 2:19-bk-12927-BR       Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35               Desc
                            Main Document     Page 8 of 150


 1         Flex OK is an Oklahoma professional corporation that was founded in or about March
   2018. Flex OK owns and operates a nonsurgical orthopedic joint care clinic in Oklahoma City,
 2
   Oklahoma.
 3
           Flex GA is a Georgia professional corporation that was founded in or about January 2017.
 4 Prior to the Petition Date, Flex GA owned and operated a nonsurgical orthopedic joint care clinic

 5 in Atlanta, Georgia. Flex GA closed its Atlanta clinic and ceased all business operations after the
   commencement of these Chapter 11 Cases.
 6
           WMC is a California corporation that was founded in or about April 2013 as Flexogenix,
 7
   Inc. In or about January 2015, the company changed its name to Mogannam & Whalen Medical
 8 Corporation, and in or about June 2017, the company changed its name again to Whalen Medical
   Corporation. Prior to the Petition Date, WMC owned and operated a nonsurgical orthopedic joint
 9
   care clinic in Los Angeles, California, under the name “Flexogenix Los Angeles.” WMC closed
10 its Los Angeles clinic and ceased all business operations after the commencement of these Chapter
   11 Cases.
11

12         B.      Principals/Affiliates of Debtors’ Business

13        Flex Group is operated primarily by Iris Whalen, as the Chief Executive Officer, and Dr.
   Sean P. Whalen, as the Chief Medical Officer (“Dr. Whalen,” and together with Iris Whalen, the
14
   “Whalens”). The Whalens, together, own 97.5% of the equity interest in Flex Group, while Jack
15 Miletic and Thomas Howard own 1% and 1.5%, respectively.

16          Flex GA, Flex NC, Flex OK, and WMC (together, the “PC Debtors”) are all owned solely
17 by  Dr. Whalen.   The PC Debtors are operated primarily by Dr. Whalen, as the Chief Executive
   Officer.
18
            C.     Management of the Debtor Before and After the Bankruptcy, Including
19
                   Qualifications and Compensation
20
           From its formation through present, Flex Group has been managed the Whalens, and the PC
21 Debtors have been managed by Dr. Whalen. Dr. Whalen graduated with his Doctor of Medicine

22 from University of California, Irvine, College of Medicine, in 2002. He completed an internship in
   internal medicine at St. Mary Medical Center in Long Beach, California, in 2002-2003, and a
23 diagnostic radiology residency at the University of Southern California, LAC+USC Medical

24 Center, in Los Angeles, California, from 2003 through 2007. Beginning in 2007, Dr. Whalen was
   a practicing radiologist, and in 2013, he founded Flexogenix, Inc., the predecessor of the Debtors.
25 Iris Whalen has worked in the medical field since 2006 and has served as the Chief Executive

26 Officer and Chief Financial Officer of Flex Group (and the former Flexogenix, Inc.) since 2013.
   Attached at Exhibit J are the current resumes for Dr. Whalen and Iris Whalen.
27
           From the formation of Flexogenix, Inc., in 2013, through 2018, Dr. Whalen received salary
28
   from the Debtors totaling $952,246.03, which averages out to $158,707.67 per year. In addition,

                                                     4
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                              Main Document     Page 9 of 150


 1 the Debtors’ employer contribution to Dr. Whalen’s 401k, which began in 2014, totaled
   $98,526.89 through 2018, or an average of $19,705.38. Iris Whalen received an aggregate salary
 2
   from the Debtors of $1,089,494.35 between 2013 and 2018, which equals an average of
 3 $181,582.39 per year. Also, from 2014 through 2018, the Debtors contributed a total of
   $98,700.35 to Ms. Whalen’s 401k.
 4

 5        During the Chapter 11 Cases, Dr. Whalen receives total gross monthly compensation from
   the Debtors of approximately $25,000 and Iris Whalen receives gross monthly compensation from
 6 Flex Group of $20,250, in accordance with the Notices of Setting Insider Compensation. It is

 7 expected that, after the Effective Date, the Whalens will continue to serve as the officers and
   directors of the Reorganized Flex Group, and Dr. Whalen will continue to serve as the officer of
 8 the Reorganized PC Debtors, at their current rate of compensation and benefits.

 9
          From and after the Effective Date of the Plan, it is expected that Flex GA and WMC will
10 have minimal, if any, business activities. It is expected that Dr. Whalen, in a reduced capacity,
   will continue to serve as the officer of the Reorganized Flex GA and the Reorganized WMC after
11
   the Effective Date.
12
           D.     Relationship of the Debtors With Affiliates, Subsidiaries, Merger or
13                Acquisition Interests, Plan Proponents
14
            Pursuant to management agreements between Flex Group and the PC Debtors, Flex Group
15   provided pre-petition management services to the PC Debtors, which services included all
     administrative functions, including processing payroll and ordering inventory and supplies, as well
16
     as managing billing, accounts receivable and accounts payable. Following the Effective Date, Flex
17   Group will enter into separate Management Services Agreements with Flex NC and Flex OK for
     the continued provision of management services. Copies of the proposed Management Services
18
     Agreements are attached hereto as Exhibit I.
19
            E.      Events Leading to Chapter 11 Filing
20
             In 2017-2018, the Debtors began experiencing cash flow issues stemming from decreased
21
     collections and expenses arising from certain struggling clinics, principally those located in Los
22   Angeles and Atlanta, as well as increasing start-up costs and expenses for new locations such as
     Oklahoma City, Oklahoma. Around the same time, the Debtors abruptly separated from their
23
     closely-tied advertising partner, which was responsible for all Flexogenix brand advertising, due to
24   conflicts of interest that had arisen and the advertising company’s relationships with and treatment
     of the Debtors’ competitors. This sudden loss of all advertising caused a significant and unexpected
25
     decrease in the Debtors’ business, as the Debtors were forced to rebuild their significant advertising
26   efforts from the ground up on their own, while running the businesses.

27        To stabilize their revenue and support necessary expenses, beginning in or about November
28 2017 and continuing through February 2019, certain of the Debtors obtained financing from several
   above-market lenders.

                                                       5
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                              Main Document    Page 10 of 150


 1           During this period, the Debtors borrowed a total of approximately $11.1 million from ten
     separate lenders (the “Lenders”). All of the funds received were used to pay the obligations of the
 2
     Debtors, including, but not limited to, employee salaries, vendor payments, rent for the clinics. The
 3   Debtors were able to make significant payments to the Lenders pre-petition. Specifically, with
     respect to the agreements that were paid in full prior to the Petition Date, the Debtors borrowed
 4
     $3.9 million and repaid in excess of $5.5 million. For the agreements that remained open as of the
 5   Petition, the Debtors borrowed a total of $7.2 million and have paid back nearly $3.4 million.

 6           Despite these substantial payments, and due to the exorbitant interest charged by the
 7   Lenders, as of the Petition Date, the Debtors purportedly owed approximately $6.4 million to six of
     the Lenders. The Lenders are merchant cash advance (“MCA”) companies. Each of the Lenders’
 8   agreements purported to grant the Lender a security interest in certain of the Debtors’ accounts
 9   receivable and personal property. Less than half of the Lenders took any action to perfect their
     alleged security interests, and most, if not all, of the filings that do purport to perfect a Lender’s
10   alleged security interest are objectionable and avoidable as preferential and/or fraudulent transfers.
11   Four of the Lenders filed proofs of claim, asserting secured claims totaling approximately $1
     million and unsecured claims totaling approximately $5.3 million. As described in Sections II.F.1.h
12   and II.F.2 of this Disclosure Statement, the Debtors dispute the claims of the Lenders and have
13   commenced, or will commence, litigation against the Lenders.

14           As MCA companies asserting security interests in certain of the Debtors’ accounts
     receivable, the Lenders’ agreements provided for daily draws by the Lenders from the Debtors’
15
     bank accounts to pay down the loans, in excess of $73,000 per day in total as of the Petition Date.
16   The substantial and burdensome daily withdrawals, combined with ordinary and necessary business
     expenses, began exceeding the Debtors’ revenue collections and, without availability of additional
17
     capital or financing, the Debtors decided to commence these chapter 11 cases with the goal of
18   restructuring their debt and reorganizing as an on-going business.

19          F.      Significant Events
20
                    1. Bankruptcy Proceedings
21
            The following is a list of significant events that have occurred during these Chapter 11
22 Cases:

23
                           a. Administrative Matters
24
          Shortly after the Petition Date, the Debtors filed motions to have their five cases jointly
25 administered, which motions were granted by Order entered on March 19, 2019. An official

26 committee of unsecured creditors was not appointed in these Chapter 11 Cases.

27        Throughout these Chapter 11 Cases, the Debtors have materially complied with, and
   continue to comply with, all of their duties under the Bankruptcy Code, the Federal Rules of
28
   Bankruptcy Procedure (“FRBP”) and all applicable guidelines of the Office of the United States

                                                       6
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35               Desc
                             Main Document    Page 11 of 150


 1 Trustee (“OUST”). On or about March 24, 2019, the Debtors submitted their 7-day Packages to
   the OUST, which were supplemented on or about June 14, 2019. The Debtors filed their complete
 2
   Schedules of Assets and Liabilities and Statements of Financial Affairs on April 15, 2019, which
 3 were amended on June 5, 2019, and again on November 5, 2019. The Debtors have filed and
   submitted, or will file and submit prior to confirmation of the Plan, the required monthly operating
 4
   reports to the OUST. In addition, the Debtors have tendered the quarterly fees due and owing to
 5 the OUST through the quarter ending September 30, 2020.

 6                         b. Cash Collateral and Other “First Day” Motions
 7
             On March 22, 2019, the Debtors filed emergency motions seeking orders from the Court (1)
 8   establishing notice procedures and permitting service on insured depository institutions by first
     class mail; (2) authorizing the Debtors to continue use of its existing cash management system,
 9
     maintain prepetition bank accountings and continued use of existing forms (the “Cash
10   Management Motion”); (3) authorizing the Debtors to pay prepetition priority wage and benefits
     claims for employees; and (4) authorizing the Debtors to utilize cash collateral (collectively, the
11
     “First Day Motions”).
12
           At the hearing on the First Day Motions, the Court granted the First Day Motions, with the
13 exception of the Cash Management Motion, and authorized the Debtors’ use of cash collateral, on

14 an interim basis, through a further hearing scheduled for May 7, 2019, at which time the Court
   authorized the Debtors’ use of cash collateral on a final basis in accordance with the approved
15 amended budget, with certain conditions regarding a variance with respect to budgeted

16 expenditures. Pursuant to the procedures set forth in the final order authorizing the Debtors’ use of
   cash collateral, the Debtors have filed extended budgets and are using cash collateral in accordance
17 therewith.

18
                           c. Lease Rejections
19
           The Debtors were the lessees under various leases for commercial and real properties
20 located throughout the country, in locations proximate to their service areas. Prior to the Petition

21 Date, and, in some instances, shortly thereafter, the Debtors vacated the leased properties that were
   no longer necessary, due to the termination of the Debtors’ operations in certain locations.
22 Accordingly, the Debtors filed a motion for order from the Court authorizing the Debtors to reject

23 the real property lease for the properties that were no longer occupied by the Debtors. Said motion
   was subsequently granted on June 25, 2019.
24
           Subsequently, the Debtors determined that they should assume the leases for the three real
25
   properties in which they operated the North Carolina clinics and the one real property in which
26 they operated the Oklahoma clinic. On October 14, 2019, the Debtors filed an omnibus motion for
   the assumption of the three North Carolina leases, which was granted by Order of the Court
27
   entered on December 19, 2019. Similarly, on January 10, 2020, the Debtors filed a motion to
28


                                                      7
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document    Page 12 of 150


 1 assume the Oklahoma lease, which was granted by the Court by Order entered on February 18,
   2020.
 2

 3                         d. Relief from Stay

 4           On May 24, 209, the landlord of the commercial property located in Cary, North Carolina,
     Healthpark at Kildaire MOB II, LLC (“HPK”) filed for relief from the automatic stay (the
 5
     “MFRS”). Initially, the Debtors opposed the MFRS, in an attempt to reach an agreement with
 6   HPK for the Debtors’ consensual assumption of the lease. Ultimately, the negotiations with HPK
     did not result in a deal, and the Debtors withdrew their opposition to the MFRS, and consented to
 7
     an order granting HPK relief from the automatic stay, which was memorialized in a stipulation
 8   approved by the Court on July 29, 2019

 9                         e. Claims Bar Date
10
           On May 15, 2019, the Debtors filed a motion to establish a deadline for filing proofs of
11 claim against the Debtor’s estate of July 29, 2019. On May 30, 2019, the Debtor prepared and
   served the Notice of Bar Date for filing proofs of claim in a Chapter 11 case to all known creditors
12
   and parties on the Master Mailing List.
13
           On or about November 5, 2019, the Debtors filed amended Schedules of Assets and
14 Liabilities in the Chapter 11 Cases. Because the amended Schedules modified the amount,

15 classification, and/or allocation of certain claims, on or about November 12, 2019, the Debtors filed
   a motion with the Court requesting a new claims bar date, solely with respect to those creditors who
16 were affected by the amended Schedules. By Order of the Court entered on November 18, 2019, a

17 new claims bar date was established for those creditors of December 18, 2019.

18        On or about July 9, 2020, the Debtors filed a motion to establish a deadline for filing chapter
   11 administrative expense claims. By Order of the Court entered on August 5, 2020, the Court set
19
   the administrative claims deadlines of August 31, 2020. On August 5, 2020, the Debtors served the
20 Notice of Bar Date for Administrative Claims to all required parties.

21                          f. Settlement with Össur Americas, Inc.
22
             Össur Americas, Inc. (“Össur”) is a vendor of orthotics and prosthetics that supplied goods
23   to the Debtors prior to the Petition Date. Össur filed a claim in the Chapter 11 Cases in the amount
     of $204,974.38 (the “Össur Claim”). Össur has asserted that a portion of the Össur Claim is
24
     entitled to priority status under 11 U.S.C. § 503(b)(9), a timely reclamation demand, alleged post-
25   petition conversion of Össur’s product, and/or alleged unauthorized use of Össur’s cash collateral.
     The Debtors do not dispute the amount of the Össur Claim, but a dispute may exist with respect to
26
     the amount entitled to priority treatment under the Plan.
27
          Following negotiations, the Debtors and Össur agreed to the terms of a consensual
28 settlement that will resolve all disputes between the parties. Pursuant to the settlement, the Debtors


                                                      8
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35              Desc
                             Main Document    Page 13 of 150


 1 will return to Össur the current unused Össur product on hand (approximate purchase value of
   $30,000 subject to verification), with amount to be credited to Össur’s asserted “reclamation”
 2
   claim. Upon entry of a final order of the Bankruptcy Court approving the settlement, the Debtors
 3 will pay to Össur its agreed-upon administrative claim in the amount of $87,052.38, less the value
   of the returned product. Beginning thirty days following the Effective Date of the Plan, the
 4
   Debtors will pay Össur its remaining unsecured claim ($117,922) at 0.50/1.00, for a total of
 5 $58,961, through five equal monthly installments of $10,000 and one final monthly installment of
   $8,961, at which point the Össur Claim will be deemed satisfied in full. The parties also agreed to
 6
   mutual general releases of any other claims that may exist between them.
 7
           The Debtors and Össur are documenting their settlement into a written agreement and will
 8 seek Bankruptcy Court approval thereof prior to the date of the Confirmation Hearing.

 9
                           g. Objections to Claims
10
           No objections to Claims have been filed by the Debtors, but the Debtors reserve the right to
11 object to all Claims before and after Confirmation of the Plan on any available grounds, including

12 any claims, counterclaims, defenses, right to setoff, or other basis, in favor of the Debtors as
   against any claimant. A list of the General Unsecured Claims against the Debtors is attached as
13 Exhibit C. Included in Exhibit C is a list of the General Unsecured Claims against the Debtors to

14 which the Debtors anticipate filing objections, if any.

15                         h. Professionals

16         The Court has approved the employment of the following professionals:
17
                           Name                            Date Court Approved Employment
18
         Margulies Faith LLP
19                                                       May 30, 2019 (effective date March 18,
         16030 Ventura Blvd., Suite 470                  2019)
20       Encino, CA 91436

21       Bankruptcy Counsel

22       Grobstein Teeple LLP
         6300 Canoga Avenue, Suite 1500W                 December 23, 2019 (effective date May
23
         Woodland Hills, CA 91367                        1, 2019)
24       Accountants
25
         Levy Sapin Ko & Freeman                         May 30, 2019 (effective date March 29,
26       4221 Wilshire Blvd., Suite 430                  2019)
         Los Angeles, CA 90010
27
         Tax Accountants
28


                                                     9
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35               Desc
                             Main Document    Page 14 of 150


 1                         Name                            Date Court Approved Employment
 2
         Nelson Hardiman                                  October 1, 2019 (effective date August
 3       1100 Glendon Avenue, 14th Floor                  13, 2019)
 4       Los Angeles, CA 90024
         Special Healthcare Counsel
 5

 6       White and Williams, LLP                          March 10, 2020 (effective date January
         1650 Market Street                               16, 2020)
 7       One Liberty Place, Suite 1800
         Philadelphia, PA 19103-7395
 8
         Special Litigation Counsel
 9
                           i. Pending and Potential Adversary Proceedings
10
           There are no pending adversary proceedings in which any Debtor is a party in these
11 Chapter 11 Cases. The Debtors anticipate filing one or more adversary proceedings against certain

12 of the Lenders (the “Lender Litigations”).

13           The Lenders are merchant cash advance (“MCA”) companies. In the last few years, MCA
     companies are increasingly under attack by federal and state authorities for engaging in deceptive
14
     practices and predatory lending schemes. See e.g., Letitia James, Attorney General of New York v.
15   Richmond Capital Group, LLC, et. al., Supreme Court of the State of New York, County of New
     York, Index No. 451368/2020. Indeed, Rohit Chopra, a commissioner of the the Federal Trade
16
     Commission, has announced that the commission is “looking for a systemic solution that makes
17   sure [MCA companies] can all be wiped out before they do more damage.” See Gretchen
     Morgenson, Feds Crack Down On Lenders Targeting Smalle Businesses With Hight-Interest
18
     Loans, Abusive Collection Tactics, August 13, 2020, NBCNEWS.Com.
19
           In the Lender Litigations, the Debtors anticipate alleging that the Lenders have engaged in
20 unlawful, predatory schemes to solicit, fund and collect upon criminally usurious loans disguised

21 as so-called future receivable purchase agreements (the “Lender Agreements”). See e.g., McNider
   Mar., LLC v. Yellowstone Capital, LLC, 2019 N.Y. Misc. LEXIS 6165 (N.Y. Sup. Crt. Erie Cty.
22 Nov. 19, 2019) (denying MCA company’s motion to dismiss similar predatory lending scheme

23 allegations). Among other things, the Debtors will allege that the transactions between the
   Lenders and the Debtors do not constitute a true sale of receivables because the risks and benefits
24 of ownership of the receivables remain with the Debtors. Indeed, by operation of the agreements’

25 default rights and remedies, the Debtors were absolutely obligated to repay the Lenders through
   fixed daily payments and within a fixed term that resulted in an unlawful rate of interest. See
26 Funding Metrics, LLV v. NRO Boston, LLC, 2019 N.Y. Misc. LEXIS 4878 (N.Y. Sup. Crt. West.

27 Cty. Aug. 28, 2019) (finding a receivable sale agreement to be loan because it shifted all risk of
   loss to merchant/borrower). Based on these allegations, the Debtors are investigating potential
28 claims against the Lenders and others, sounding in fraud, breach of contract, and violations of the


                                                     10
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 15 of 150


 1 Racketeer Influenced and Corrupt Organization Act (“RICO”). If the Debtors are successful, the
   Lender Agreements will be declared unenforceable, the Lenders’ claims disallowed and the
 2
   Debtors could recover damages equal to three times the amount of any payments made to the
 3 Lenders.

 4           In response, the Lenders will likely contend that the Lender Agreements are true
 5   sale/purchases of the Debtors’ receivables and not loans potentially subject to state usury laws.
     Among other things, the Lenders will contend that the Debtors’ repayment obligations under the
 6   Lender Agreements are contingent upon the generation and collection of receivables and, thus,
 7   they are not absolute as in the case of a loan. Additionally, the Lenders will likely contend that the
     Lender Agreements do not contain a specified term of repayment because they contain provisions
 8   that require the Lenders to extend the term in certain instances. See e.g., Power Up Lending Grp.,
 9   Ltd.v. Cardinal Energy Grp., 2019 U.S. Dist. LEXIS 57527 (E.D.N.Y. April 3, 2019) (finding that
     a receivable purchase agreement was not a loan because it did not contain a term).
10
          Resolution of these issues will depend upon a number of factors including the terms of the
11
   individual Lender Agreement and the facts surrounding their solicitation and enforcement. LG
12 Funding LLC v. United Senior Props., LLC, 181 A.D.3d 664 (2nd Dep’t 2020) (affirming denial of
   motion to dismiss defense the receivable purchase agreement was a usurious loan).
13

14       In addition to the Lender Litigations, the Debtors or the Reorganized Debtors may
   commence one or more Avoidance Actions, as described in Section II.F.4 of this Disclosure
15 Statement.

16
                    2. Other Legal Proceedings
17
           In 2019, one of the Lenders, Complete Business Solutions Group, LLC (“CBSG”)
18 commenced an action against the Whalens, titled Complete Business Solutions Group, LLC v. Sean

19 Whalen and Yingyin Iris Chen; Sean Whalen, Yingyin Iris Chen and Flexogenix Group, Inc. v.
   Complete Business Solutions Group, LLC; Broadway Advance, LLC; and MCA Capital Fund I,
20 LLC, Civ. A. No: 19-cv-06181-JS, pending in the United States District Court for the Eastern

21 District of Pennsylvania (the “CBSG Litigation”). On or about January 21, 2020, the Whalens and
   Flex Group filed an answer and affirmative counterclaims against CBSG. The CBSG Litigation
22 currently is on hold, as CBSG and its principals are under federal investigation and being sued by

23 the Securities Exchange Commission for fraud, and a receiver has been appointed for CBSG.

24         There are no pending or anticipated non-bankruptcy legal proceedings in which any of the
     PC Debtors is a party.
25

26                  3. Description of the Available Assets and Their Value

27          Because of the nature of the relationship between and among Flex Group and the PC
     Debtors, Flex Group was the title owner of all assets for the Flexogenix family of companies, other
28


                                                       11
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                   Desc
                              Main Document    Page 16 of 150


 1 than the PC Debtors’ accounts receivable for medical services provided. As of October 31, 2020,
   the estimated value (at cost) of Flex Group’s assets totals approximately $1,009,506.
 2

 3        As of October 31, 2020, the estimated value of the outstanding accounts receivable for Flex
   NC totals approximately $592,652, of which approximately $239,413 is aged more than 120 days,
 4 rendering these amounts less likely to be collected.

 5
          As of October 31, 2020, the estimated value of the outstanding accounts receivable for Flex
 6 OK totals approximately $73,633, of which approximately $21,016 is aged more than 120 days,
   rendering these amounts less likely to be collected.
 7

 8        As of October 31, 2020, the estimated value of the outstanding accounts receivable for Flex
   GA totals approximately $18,709, all of which is aged more than 120 days, rendering these
 9 amounts less likely to be collected.

10
         As of October 31, 2020, the estimated value of the outstanding accounts receivable for
11 WMC totals approximately $37,869, all of which is aged more than 120 days, rendering these
   amounts less likely to be collected.
12

13         A list of the Debtors’ assets and the estimated value thereof is attached to this Disclosure
     Statement as A.
14
                    4. Actual and Projected Recovery of Preferential or Fraudulent Transfers
15

16            Except as otherwise provided in the Plan, all of the Debtors’ rights, title and interest in any
     litigation claims or actions, including, but not limited to, claims or actions under Bankruptcy Code
17   sections 544, 547, 548, and 549, (a) alleged, (b) pending, or (c) that may be alleged in a future
18   complaint (the “Avoidance Actions”) are preserved by the Plan. On the Effective Date of the Plan,
     the Reorganized Debtors shall be authorized to investigate all Avoidance Actions and to initiate
19   and/or prosecute any and all such Avoidance Actions that the Reorganized Debtors, in their sole
20   discretion, determine should be prosecuted. Any recoveries from Avoidance Actions shall be
     preserved for the benefit of the Debtors’ estates.
21
                    5. Collectability of Accounts Receivable, Counter Claims, Etc.
22

23         The PC Debtors are continuing to collect their accounts receivable and have average
   collections of nearly $760,000 per month, collectively, during these Bankruptcy Cases from their
24 A/R and current operations. However, as the accounts receivable age, the likelihood of collection

25 diminishes. Thus, the A/R that is aged over 120 days may be uncollectible.

26        Flex Group, as an administrative management company, does not collect accounts
   receivable for itself. Under the Management Services Agreements, Flex Group is entitled to a
27
   management fee for its administrative services.
28


                                                        12
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35               Desc
                             Main Document    Page 17 of 150


 1                 6. Procedures Implemented to Resolve Financial Problems

 2           To fix the problems that led to the bankruptcy filing and achieve a successful
 3   reorganization, the Debtors worked to improve the efficiency and reduce the costs of their business
     operations over the course of the Chapter 11 Cases. The Debtors developed and have maintained
 4   ongoing directives for the clinics designed to control labor expenses and inventory costs. In
 5   addition to implementing changes at the operations level, the Debtors also terminated certain
     burdensome leases and contracts. Finally, because they were not operating profitably, Flex GA
 6   and WMC ceased their business operations at the outset of these Chapter 11 Cases. The Debtors
 7   commenced these Chapter 11 Cases with the goals of reducing the Debtors’ operations to only
     those clinics that are operating profitably and eliminating burdensome leases and contracts, which
 8   actions would allow the Debtors to reorganize successfully.
 9
                   7. Current and Historical Financial Conditions
10
           The liquidation value of the Debtors’ assets is summarized on Exhibit E. The summary of
11 the Debtors’ assets set forth on Exhibit E was prepared by the Debtors and their professionals and

12 has not been audited.

13         The Debtors’ unaudited historical financial statements for the months of January 2016
   through January 2019, together with the Debtors’ current unaudited financial statements (as of
14
   October 31, 2020), are attached as Exhibit H.
15
                   8. Anticipated Future of the Company
16
           Following the Effective Date, the Flex Group, Flex NC and Flex OK will continue to
17
   maintain their operations. Flex GA and WMC are no longer operating their business and are
18 liquidating their assets. All Interests in Flex GA and WMC shall be canceled on the Effective
   Date. Flex GA and WMC shall be deemed dissolved and shall conduct no business and have no
19
   employees after the Effective Date.
20
                                                    III.
21
                        SUMMARY OF THE PLAN OF REORGANIZATION
22

23          A.     Joint Plan for All Debtors

24           The Plan is a single plan of reorganization for the jointly administered Chapter 11 Cases.
     Solely for the purposes of voting, confirmation, and making distributions to the holders of Allowed
25
     General Unsecured Claims: (a) all General Unsecured Claims against the Debtors are placed in a
26   single Class for the purpose of voting on the Plan, and (b) any General Unsecured Claims against
     multiple Debtors based upon one underlying obligation, including Claims based on joint and
27
     several liability, contribution, indemnity, subrogation, reimbursement, surety, guaranty, co-maker
28   and similar concepts, shall be treated as a single Claim. Such treatment of General Unsecured


                                                     13
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 18 of 150


 1 Claims for Plan purposes shall not affect, without limitation: (x) the legal and corporate structure of
   the Reorganized Debtors, (y) any obligations under any leases or contracts assumed in the Plan or
 2
   otherwise after the Petition Date, or (z) the obligation of each Reorganized Debtor to pay all U.S.
 3 Trustee Fees on all disbursements as required by the Bankruptcy Code and Guidelines of the U.S.
   Trustee.
 4

 5           The Debtors believe a single consolidated plan of reorganization is appropriate and in the
     best interests of all creditors. While each of the Debtors maintains separate books and records and
 6   the Debtors can trace funds into and out of each of the Debtors, in many cases it is very difficult for
 7   the Debtors to identify the specific Debtor that is liable on a Claim. The Debtors have historically
     been, and presently continue to be, effectively operated as a single enterprise and creditors have
 8   traditionally treated the Debtors as a single enterprise. If the Debtors were required to review each
 9   Claim to determine which Debtor was liable for the Claim and which Debtor was not liable for the
     Claim (and then resolve any disputes as to the determination of which Debtor is liable), the costs to
10   the Estates would far outweigh any benefit to the Estates and Holders of the Claims.
11
             Under these circumstances, the Bankruptcy Court has the authority to confirm a single
12   consolidated plan of reorganization. See, e.g., In re Standard Brands Paint Co., 154 B.R. 563, 570
     (Bankr. C.D. Cal. 1993) (recognizing that consolidation of debtors under a single plan would allow
13
     consensual plan to be confirmed without delay or uncertainty that could result with separate plans).
14   The test for consolidation, as formulated by the Ninth Circuit, considers “(1) whether creditors
     dealt with the entities as a single economic unit and did not rely on their separate identity in
15
     extending credit; or (2) whether the affairs of the debtor are so entangled that consolidation will
16   benefit all creditors.” In re Bonham, 229 F.3d 750, 766-67 (9th Cir. 2000). The Debtors satisfy
     both tests set forth by the Ninth Circuit.
17

18          B.      What Creditors And Interest Holders Will Receive Under The Proposed Plan

19         As required by the Bankruptcy Code, the Plan classifies Claims and Interests in various
   Classes according to their right to priority of payments, as provided in the Bankruptcy Code. The
20
   Plan states whether each Class of Claims or Interests is Impaired or Unimpaired. The Plan
21 provides the treatment each Class will receive under the Plan.

22          C.      Unclassified Claims
23
           Certain types of claims are not placed into voting classes; instead they are unclassified.
24 They are not considered impaired, and they do not vote on the Plan because they are automatically
   entitled to specific treatment as provided in the Bankruptcy Code. As such, the Plan Proponents
25
   have not placed the following Claims in a Class.
26
                   1.       Statutory Fees
27
           On the Effective Date, all fees due and payable pursuant to 28 U.S.C. § 1930, including,
28
   without limitation, any U.S. Trustee Fees incurred pursuant to 28 U.S.C. § 1930(a)(6), as

                                                       14
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 19 of 150


 1 determined by the Bankruptcy Court at the Confirmation Hearing, to the extent not previously paid
   by the Debtors, shall be paid in Cash in full. The Reorganized Debtors shall be responsible for
 2
   timely payment of fees incurred pursuant to 28 U.S.C. § 1930(a)(6) after the Effective Date.
 3 Following Confirmation, the Reorganized Debtors will file with the Bankruptcy Court and serve
   on the United States Trustee quarterly financial reports regarding all income and disbursements,
 4
   including all Plan payments, for each quarter (or portion thereof) that the Chapter 11 Cases remain
 5 open.

 6                  2.       Administrative Expenses
 7
           Administrative expenses are Claims for costs or expenses of administering the Debtors’
 8 Chapter 11 Cases that are Allowed Claims under Bankruptcy Code section 507(a)(2). The
   Bankruptcy Code requires that, on the Effective Date of the Plan, all Allowed Administrative
 9
   Claims be paid Cash equal to the total allowed amount of such Administrative Claim, unless a
10 particular claimant agrees to a different treatment.

11           On the latest of (a) the Effective Date, (b) the date on which an Administrative Claim
12   becomes an Allowed Administrative Claim, or (c) the date on which an Allowed Administrative
     Claim becomes payable under any agreement relating thereto, each Holder of such Allowed
13   Administrative Claim shall receive, in full and final satisfaction, settlement, release, and discharge
14   of, and in exchange for, such Allowed Administrative Claim, Cash equal to the unpaid portion of
     such Allowed Administrative Claim. Notwithstanding the foregoing, (y) any Allowed
15   Administrative Claim based on a liability incurred by the Debtor in the ordinary course of business
16   during the Chapter 11 Cases may be paid in the ordinary course of business in accordance with the
     terms and conditions of any agreement relating thereto, and (z) any Allowed Administrative Claim
17   may be paid on such other terms as may be agreed to between the Holder of such Claim and the
18   Debtors or the Reorganized Debtors.

19         The following chart lists the Debtors’ anticipated section 507(a)(2) Administrative Claims,
   including the amounts incurred through January 19, 2021, and an estimate of the total amounts
20
   through the Effective Date of the Plan, and their proposed treatment under the Plan. A detailed
21 listing of the non-professional Administrative Claims asserted against the Debtors is attached as
   Exhibit B.
22

23                 Name                        Amount Owed                         Treatment

24     Clerk’s Office Fees              Estimated amount owed as         Paid in full on the Effective
25                                      of Effective Date is $0          Date to the extent Allowed

26
       Office of the U.S. Trustee       Estimated amount owed as         Paid in full on the Effective
27
       Fees                             of Effective Date is $0          Date to the extent Allowed
28


                                                       15
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35               Desc
                             Main Document    Page 20 of 150


 1                Name                       Amount Owed                        Treatment
 2
      Margulies Faith LLP             Estimated amount owed as        Paid in full on the Effective
 3                                    of Effective Date is            Date to the extent Allowed
      Bankruptcy Counsel for the
                                      $125,000
 4    Debtors

 5    Grobstein Teeple LLP            Estimated amount owed as        Paid in full on the Effective
                                      of Effective Date is $50,000    Date to the extent Allowed
 6    Accountants to the Debtors

 7
      Levy Sapin Ko & Freeman         Estimated amount owing as       Paid in full on the Effective
 8                                    of Effective Date is $5,000     Date to the extent Allowed
      Tax Accountants to the
 9    Debtors

10

11    Nelson Hardiman                 Estimated amount owed as        Paid in full on the Effective
                                      of Effective Date is $0         Date to the extent Allowed
      Special Healthcare Counsel
12
      for the Debtors
13
      White and Williams, LLP         Estimated amount owed as        Paid in full on the Effective
14                                    of Effective Date is            Date to the extent Allowed
      Special Litigation Counsel
                                      $100,000
15    for the Debtors

16    Other section 503(b) Claims     Estimated amount owed as        Paid on the later of the
                                      of Effective Date is            Effective Date, in the ordinary
17                                    $544,315                        course of business in
18                                                                    accordance with terms and
                                                                      conditions of any agreement
19                                                                    relating thereto, or otherwise
20                                                                    as agreed to between the
                                                                      Debtors and the claimant(s).
21
                TOTAL                           $824,315
22

23         The Bankruptcy Court must approve all Professional Fee Claims listed in this chart for
   those Professionals employed by the Debtors. The Professional in question must file and serve a
24 properly noticed fee application and the Bankruptcy Court must rule on the application. Only the

25 amount of fees allowed by the Bankruptcy Court will be owed and required to be paid under the
   Plan.
26
           As indicated above, unless the Holder of an Allowed Administrative Claim agrees to
27
   different treatment, it is estimated that the Debtors will need to pay approximately $824,315 worth
28 of Allowed Administrative Claims on the Effective Date of the Plan (or when the Claim becomes
   Allowed). The Debtors believe they will have sufficient Cash on hand on the Effective Date to
                                                    16
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 21 of 150


 1 make all payments required under the Plan to be paid on the Effective Date. The primary source of
   this Cash will be from (a) existing Cash balances, and (b) income from the operation of the
 2
   Reorganized Debtors’ business. In the event that the Debtors do not have sufficient Cash on hand
 3 to pay Allowed Administrative Claims in full on the Effective Date, certain of the Debtors’
   professionals have agreed to accept installment payments in satisfaction of their final approved
 4
   fees and expenses. In addition, the Debtors currently are negotiating with certain other Holders of
 5 Administrative Claims to pay such Allowed Administrative Claims over a period of time following
   the Effective Date.
 6

 7                  3.     Priority Tax Claims

 8         Priority Tax Claims are certain unsecured income, employment and other taxes described
   by Bankruptcy Code section 507(a)(8). Section 1129(a)(9)(C) of the Bankruptcy Code requires
 9
   that, except as otherwise agreed to by the parties, each holder of an Allowed Priority Tax Claim
10 receive Cash equal to the total unpaid portion of such Allowed Priority Tax Claim, calculated as of
   the Effective Date of the Plan, paid over a period not exceeding five (5) years after the Petition
11
   Date.
12
           On the later of (a) the Effective Date or (b) the date on which a Priority Tax Claim
13 becomes an Allowed Priority Tax Claim, each Holder of an Allowed Priority Tax Claim shall

14 receive, in full and final satisfaction, settlement, release, and discharge of, and in exchange for,
   such Allowed Priority Tax Claim, in the sole discretion of, prior to the Effective Date, the Plan
15 Proponents or, after the Effective Date, the Reorganized Debtors, (i) Cash equal to the unpaid

16 portion of such Holder's Allowed Priority Tax Claim, (ii) a Pro Rata share of $17,500 per month,
   beginning on the Effective Date and continuing for twenty-four (24) months, followed by a Pro
17 Rata share of $41,457.50 for the next fourteen (14) months or until such Allowed Priority Tax

18 Claim is paid in full, which shall occur not later than five years from the Petition Date, or (iii) such
   other treatment as to which the Debtors or the Reorganized Debtors and such Holder shall have
19 agreed upon in writing.

20
          The Debtors believe that they owe approximately $1 million in section 507(a)(8) Priority
21 Tax Claims.

22
            Deadline for Filing Administrative Expenses
23
                           (a)     Pre-Effective Date Claims and Expenses
24
           Other than Holders of (a) Administrative Claims for U.S. Trustee Fees, (b) Professional
25
   Fee Claims, (c) Administrative Claims that were Allowed on or before the Effective Date, (d)
26 Administrative Claims incurred and payable in the ordinary course of the Debtors’ business, and
   (e) Administrative Claims held by current officers, directors, managers or employees for
27
   indemnification, contribution, or advancement of expenses pursuant to (1) an operating agreement
28 or similar organizational document, or (2) agreement approved by the Bankruptcy Court, all


                                                       17
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 22 of 150


 1 Holders of Administrative Claims shall file with the Bankruptcy Court and serve on the
   Reorganized Debtors proof of any unpaid Administrative Claim on or before the 30th day
 2
   following the Effective Date. Such proof must include all supporting documentation for such
 3 Administrative Claim. FAILURE TO FILE AND SERVE SUCH PROOF OF
   ADMINISTRATIVE CLAIM TIMELY AND PROPERLY SHALL RESULT IN THE
 4
   ADMINISTRATIVE CLAIM BEING FOREVER BARRED AND DISCHARGED.
 5
                           (b)      Professional Fee Claims
 6
            Each Professional requesting compensation pursuant to sections 330, 331 or 503(b) of the
 7
   Bankruptcy Code for services rendered in connection with the Chapter 11 Cases prior to the
 8 Effective Date shall file with the Bankruptcy Court and serve on the Reorganized Debtors an
   application for allowance of final compensation and reimbursement of expenses in the Chapter 11
 9
   Cases on or before the 30th day following the Effective Date. FAILURE TO FILE AND
10 SERVE SUCH PROFESSIONAL FEE CLAIM TIMELY AND PROPERLY SHALL
   RESULT IN THE PROFESSIONAL FEE CLAIM BEING FOREVER BARRED AND
11
   DISCHARGED. Without limiting the foregoing, the Reorganized Debtors may pay the charges
12 incurred by the Reorganized Debtors on and after the Effective Date for any professional's fees,
   disbursements, expenses or related support services, without application to or approval by the
13
   Bankruptcy Court.
14
                           (c)      Postpetition Tax Claims
15
            All requests for payment of Claims by a governmental unit for Taxes (and for interest
16
   and/or penalties related to such Taxes) for any tax year or period, all or any portion of which
17 occurs or falls within the period from and including the Petition Date through and including the
   Effective Date, and for which no bar date otherwise has been established previously, must be filed
18
   on or before the later of: (i) sixty (60) days following filing of the notice of the Effective Date; and
19 (ii) ninety (90) days following the filing of the tax return for such Taxes for such tax year or period
   with the applicable governmental unit. FAILURE TO FILE AND SERVE SUCH
20
   POSTPETITION TAX CLAIM TIMELY AND PROPERLY SHALL RESULT IN THE
21 POSTPETITION TAX CLAIM BEING FOREVER BARRED AND DISCHARGED.

22          D.      Classified Claims And Interests
23
           Pursuant to section 1122 of the Bankruptcy Code, set forth below is a designation of
24 Classes of Claims against and Interests in the Debtors. In accordance with section 1123(a)(1) of
   the Bankruptcy Code, Administrative Claims and Priority Tax Claims have not been classified, and
25
   the respective treatment of such Unclassified Claims is set forth in Article II.B of the Plan.
26
           Claims and Interests are classified for all purposes, including voting, confirmation, and
27 distribution pursuant to the Plan, as described below.

28


                                                      18
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                  Desc
                              Main Document    Page 23 of 150


 1         A Claim or Interest is placed in a particular Class only to the extent that the Claim or
   Interest falls within the description of that Class and is classified in other Classes to the extent that
 2
   any portion of the Claim or Interest falls within the description of such other Classes. A Claim is
 3 also placed in a particular Class for the purpose of receiving distributions pursuant to the Plan only
   to the extent that such Claim is an Allowed Claim in that Class and such Claim has not been paid,
 4
   released, or otherwise settled prior to the Effective Date.
 5
                          Class                          Impaired/Unimpaired; Entitlement To Vote
 6

 7    Class 1 – Secured Claims                           Unimpaired – Deemed to accept the Plan and
                                                         not entitled to vote
 8
      Class 2 – Non-Tax Priority Claims                  Unimpaired – Deemed to accept the Plan and
 9
                                                         not entitled to vote
10
      Class 3 – Convenience Claims                       Impaired – Entitled to vote
11

12
      Class 4 – General Unsecured Claims                 Impaired – Entitled to vote
13

14    Class 5 – Interests in Debtors                     Unimpaired – Deemed to accept the Plan
15

16                 1. Classes of Secured Claims
17                 Secured Claims are Claims secured by liens on property of an Estate. The Debtors
   dispute that there are any valid, perfected and enforceable Secured Claims.
18

19                      a.        Class 1 – Secured Claims
           On the Effective Date, each Holder of an Allowed Secured Claim shall, at the option of the
20 Plan Proponents, be entitled to the treatment set forth below in option A, B, C, D, or E. The Plan

21 Proponents and the Reorganized Debtors specifically reserve the right to challenge the validity,
   nature and perfection of, and to avoid pursuant to the provisions of the Bankruptcy Code and other
22 applicable law, any purported Claims and Liens relating to the Secured Claims.

23
                    Option A: Allowed Secured Claims with respect to which the Plan Proponents elect
24          option A shall be Reinstated. The failure of the Plan Proponents to file an objection, prior
            to the Effective Date, with respect to any Secured Claim that is Reinstated hereunder shall
25
            be without prejudice to the rights of the Reorganized Debtors to contest or otherwise defend
26          against such Claim in an appropriate forum when and if such Claim is sought to be
            enforced. Any cure amount that the Debtors may be required to pay pursuant to section
27
            1124(2) of the Bankruptcy Code on account of any such Reinstated Secured Claim shall be
28          paid on the latest of (a) the Effective Date, (b) the date on which such Secured Claim


                                                       19
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35              Desc
                             Main Document    Page 24 of 150


 1         becomes Allowed, and (c) such other date as mutually may be agreed to by and between
           such Holder and the Debtors or Reorganized Debtors.
 2
                  Option B: Allowed Secured Claims with respect to which the Plan Proponents elect
 3         option B shall be paid in Cash, in full, including any amounts owed under section 506 of the
 4         Bankruptcy Code, on the latest of (a) the Effective Date, (b) the date on which such Secured
           Claim becomes an Allowed Secured Claim, (c) the date on which such Secured Claim is
 5         otherwise due and payable, and (d) such other date as mutually may be agreed to by and
 6         between such Holder and the Debtors or Reorganized Debtors.

 7                Option C: Allowed Secured Claims with respect to which the Plan Proponents elect
           option C shall be satisfied by the surrender to the Holder of the Claim of the collateral
 8         securing the applicable Secured Claim.
 9                 Option D: Allowed Secured Claims with respect to which the Plan Proponents elect
           option D shall receive the following payments in Cash: (a) one year after the Effective Date,
10
           20% of the Allowed Amount of the Allowed Secured Claim plus accrued interest at 5% per
11         annum, (b) two years after the Effective Date, 20% of the Allowed Amount of the Allowed
           Secured Claim plus accrued interest at 5% per annum, (c) three years after the Effective
12
           Date, 20% of the Allowed Amount of the Allowed Secured Claim plus accrued interest at
13         5% per annum, (d) four years after the Effective Date, 20% of the Allowed Amount of the
           Allowed Secured Claim plus accrued interest at 5% per annum, and (e) five years after the
14
           Effective Date, 20% of the Allowed Amount of the Allowed Secured Claim plus accrued
15         interest at 5% per annum. The Reorganized Debtors’ payment obligations on account of the
           Secured Claim will be secured by a security interest in the property securing the Secured
16
           Claim as of the Petition Date. If the Secured Claim becomes an Allowed Secured Claim
17         after the Effective Date, the Reorganized Debtors shall make all payments due and owing as
           of the date the Secured Claim becomes an Allowed Secured Claim within thirty days of
18
           such date.
19
                  Option E: Allowed Secured Claims with respect to which the Plan Proponents elect
20         option E shall be satisfied in accordance with such other terms and conditions as may be
           agreed upon by the Debtors or Reorganized Debtors and the Holder of such Allowed
21
           Secured Claim.
22         The Plan Proponents shall be deemed to have elected option A with respect to all Allowed
23 Secured Claims except those with respect to which the Plan Proponents elect another option in
   writing and filed not later than five (5) days prior to the Confirmation Hearing.
24
           Unless the Debtors elect Option D, Class 1 is an Unimpaired Class, and the Holders of
25 Secured Claims are conclusively deemed to have accepted this Plan pursuant to section 1126(f) of

26 the Bankruptcy Code. Therefore, the Holders of Secured Claims are not entitled to vote to accept
   or reject this Plan. If the Debtors elect Option D, Class 1 is Impaired and pursuant to section 1126
27 of the Bankruptcy Code, the Holders of the Secured Claims are entitled to vote to accept or reject

28 the Plan


                                                    20
Case 2:19-bk-12927-BR            Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35              Desc
                                 Main Document    Page 25 of 150


 1                  2. Classes of Priority Unsecured Claims

 2                          a.       Class 2 – Non-Tax Priority Claims
 3
           Certain Non-Tax Priority Claims that are referred to in Bankruptcy Code sections
 4 507(a)(1), (4), (5), (6), and (7) are required to be placed in Classes. Non-Tax Priority Claims
   include (i) claims for certain accrued employee compensation; (ii) claims for contributions to
 5
   employee benefit plans; and (iii) claims for certain deposits made in connection with the purchase,
 6 lease or rental of certain property or the purchase of certain services.

 7           All Non-Tax Priority Claims against the Debtors are placed in Class 2. Except to the extent
 8   that the Holder of an Allowed Non-Tax Priority Claim has agreed to a less favorable treatment of
     such Claim, on the latest of (a) the Effective Date, (b) the date on which such Non-Tax Priority
 9   Claim becomes an Allowed Non-Tax Priority Claim, (c) the date on which such Allowed Non-Tax
10   Priority Claim is otherwise due and payable, and (d) such other date as mutually may be agreed to
     by and between the Debtors and the Holder of such Non-Tax Priority Claim, each Holder of an
11   Allowed Non-Tax Priority Claim shall receive, in full and final satisfaction, release, and discharge
12   of, and in exchange for, such Allowed Non-Tax Priority Claim, Cash equal to the unpaid portion of
     such Allowed Non-Tax Priority Claim.
13
           Class 2 is an Unimpaired Class, and the Holders of Non-Tax Priority Claims are
14 conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
   Code. Therefore, the Holders of Non-Tax Priority Claims are not entitled to vote to accept or
15
   reject the Plan.
16
                    3. Classes of General Unsecured Claims
17
           Unsecured Claims are Claims that are not secured by liens on property of the Estates and
18
   not entitled to priority under section 507(a) of the Bankruptcy Code. Unsecured Claims include all
19 executory contract and lease rejection damage Claims under section 502(g) of the Bankruptcy
   Code, and all Claims under section 502(h) of the Bankruptcy Code arising from the recovery of
20
   property under sections 522, 550, or 553 of the Bankruptcy Code. The following is the Class
21 containing the Debtors’ Unsecured Claims and their treatment under the Plan:

22                          a.       Class 3 – Convenience Claims
23
             All Convenience Claims against the Debtors are placed in Class 3. A Convenience Claim
24
     is a Claim against the Debtors that is for $1,000 or less or the Holder of a Claim for more than
25   $1,000 that elects to reduce its Claim to $1,000. The Debtors estimate that, with the Convenience
     Claim amount set at $1,000, more than 30 of the Holders of Allowed Unsecured Claims against the
26
     Debtors in these Chapter 11 Cases may be in Class 3 or elect to be in Class 3, which will (1)
27   provide a significant administrative benefit to the Estates, and (2) provide an increased distribution
     to the overwhelming number of unsecured creditors while liquidating and limiting the aggregate
28
     amount of cash necessary to satisfy Allowed General Unsecured Claims under the Plan.

                                                       21
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 26 of 150


 1           Holders of Convenience Claims shall be paid in Cash, in full, on, or as soon as reasonably
     practicable after, the latest of (a) the Effective Date, (b) the date on which such Convenience Claim
 2
     becomes an Allowed Convenience Claim, (c) the date on which such Convenience Claim is
 3   otherwise due and payable, and (d) such other date as mutually may be agreed to by and between
     such Holder and the Debtors or Reorganized Debtors. No interest will be paid on Allowed
 4
     Convenience Claims. The Debtors estimate that approximately $17,640 will be paid on the
 5   Effective Date to Holders of Convenience Claims.

 6       Class 3 is Impaired. Pursuant to section 1126 of the Bankruptcy Code, each Holder of a
 7 Convenience Claim is entitled to vote to accept or reject the Plan
                        b.      Class 4 – General Unsecured Claims
 8

 9        All General Unsecured Claims against the Debtors are placed in Class 4. A General
   Unsecured Claim is a Claim against the Debtors that is not an Administrative Claim, Secured
10 Claim, Non-Tax Priority Claim, Convenience Claim, or Priority Tax Claim.

11
             Beginning on the first Business Date of the first calendar month following the end of the
12   calendar quarter in which the Allowed Priority Tax Claims are paid in full, and continuing on the
     same date of the month following each calendar quarter thereafter, the Holders of Allowed Class 4
13
     Claims shall receive Pro Rata distributions of $88,000.00, until the earlier of (a) the date on which
14   all such Allowed Class 4 Claims have been paid in full, and (b) forty-eight (48) months following
     the date of the first distributions to Holders of Allowed Class 4 Claims under the Plan. Based on
15
     the projected Effective Date of June 1, 2021, it is anticipated that payments to Holders of Allowed
16   Class 4 Claims will begin to receive distributions under the Plan on or about October 1, 2024.
17       Class 4 is Impaired. Pursuant to section 1126 of the Bankruptcy Code, each Holder of a
18 General Unsecured Claim is entitled to vote to accept or reject the Plan.

19                  4. Classes of Interest Holders
20           Interests are the legal, equitable, contractual (including any contractual right to acquire
21   equity in a Debtor contingent upon future events, such as an initial public offering) and other rights
     of any Person with respect to any capital stock or other ownership interest in a Debtor, whether or
22   not transferable, and any option, warrant, or right to purchase, sell, or subscribe for an ownership
23   interest or other equity security in the Debtor, including membership interests in limited liability
     companies regardless of whether such membership interests have any voting rights under the
24   applicable operating agreement.
25
          All Interests in the Debtors are placed in Class 5. Holders of Interests in the Debtors shall
26 have such Interests Reinstated on the Effective Date.

27       Class 5 is an Unimpaired Class, and the Holders of Interests in the Debtors are conclusively
28 deemed to have accepted this Plan pursuant to section 1126(f) of the Bankruptcy Code.


                                                       22
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 27 of 150


 1          Intercompany Claims

 2        On the Effective Date, all net Intercompany Claims (taking into account any setoffs of
 3 Intercompany Claims) held by the Debtors, between and among the Debtors, or between one or
   more Debtors shall be released, waived, and discharged.
 4
          Reservation of Reorganized Debtors’ Rights Regarding Claims
 5

 6        Except as otherwise expressly provided in the Plan, nothing shall affect the Debtors’ or the
   Reorganized Debtors’ rights, claims and defenses, both legal and equitable, including all rights and
 7 claims with respect to legal and equitable defenses to setoffs against or recoupments, with respect

 8 to any Claims, including with respect to Claims in Unimpaired Classes.

 9          E.      Means of Effectuating the Plan

10                  1.      Continued Legal Existence and Revesting of Assets.

11           Except as otherwise provided in the Plan, each Debtor will continue to exist after the
     Effective Date as a separate legal entity, with all the powers of such an entity (i.e., a corporation)
12   under the laws of the state in which such Debtor was organized and pursuant to such Debtor's
13   articles of organization or formation, operating agreement and other organizational documents in
     effect as of the Effective Date (provided that such organizational documents shall be amended to
14   prohibit the Reorganized Debtors from issuing non-voting equity securities, to the extent necessary
15   to comply with section 1123(a) of the Bankruptcy Code), without prejudice to any right to
     terminate such existence (whether by merger or otherwise) under applicable law after the Effective
16   Date. In accordance with Section IV.B of the Plan, and except as otherwise explicitly provided in
17   the Plan, on the Effective Date, all property comprising the Estate (including Retained Actions)
     shall vest in the Reorganized Debtors.
18

19
                    2.      Funding for the Plan
20         All Cash necessary for the Reorganized Debtors to make payments required by the Plan
21 shall be obtained from (a) existing Cash balances, and (b) the operation of the Reorganized
   Debtors.
22
                   3.       Post-Confirmation Management
23
           On the Effective Date, Dr. Whalen shall be the President, Secretary and Chief Medical
24
   Officer of the Reorganized Debtor Flex Group, Inc., and the President and Chief Medical Officer
25 of the PC Debtors. Iris Whalen shall be the Chief Executive Officer of the Reorganized Debtor
   Flex Group. The directors of the Reorganized Debtor Flex Group shall be the Whalens. On the
26
   Effective Date, the Whalens will be appointed automatically as the officers and directors of the
27 Reorganized Debtors, as described herein, without any requirement of further action by members,
   creditors, directors, or managers of the Debtors or the Reorganized Debtors, and their
28


                                                       23
Case 2:19-bk-12927-BR          Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                   Desc
                               Main Document    Page 28 of 150


 1 compensation for such services shall continue as established under the approved insider
   compensation in this Chapter 11 Cases.
 2
                  4.     Provisions Governing Distributions
 3
                  a.     Disbursing Agent. The Reorganized Debtors shall have the responsibility
 4 for making the post-Effective Date payments and distributions to creditors required by the Plan.

 5 Notwithstanding any provision herein to the contrary, with respect to distributions on account of
   pre-Effective Date Claims, the Reorganized Debtors shall make distributions only to Holders of
 6 Allowed Claims. A Holder of a Disputed Claim shall receive only a distribution on account thereof

 7 when and to the extent that such Holder's Disputed Claim becomes an Allowed Claim.

 8                  b.     Distributions for Claims Allowed as of the Effective Date. Except as
     otherwise provided herein or as ordered by the Bankruptcy Court, distributions to be made on
 9
     account of Claims that are Allowed Claims as of the Effective Date shall be made on the Effective
10   Date. Any distribution to be made on the Effective Date pursuant to the Plan shall be deemed as
     having been made on the Effective Date if such distribution is made on the Effective Date. Any
11
     payment or distribution required to be made under the Plan on a day other than a Business Day shall
12   be made on the next succeeding Business Day. Distributions to Holders of Allowed Claims will be
     made by mail as follows:
13

14                            i.     If the Holder filed a proof of claim, distributions will be sent to the
     address, if any, set forth on the proof of claim;
15
                           ii.    If the Holder, after filing a proof of claim, delivered or delivers to the
16
   Debtor’s attorneys a written notice of address change, distributions will be sent to the address set
17 forth in the written notice and not the address set forth on the proof of claim;

18                          iii.    If no proof of claim was filed or if the filed proof of claim does not
19 set forth a legible and  complete   address and if the Debtors’ attorneys have not received a written
   notice of address change, distributions will be sent to the address set forth in the Debtors’ schedules
20 of assets and liabilities (the "Schedules"); or

21
                          iv.    If no proof of claim was filed or if the proof of claim does not set
22 forth a legible, complete address, the Debtors’ attorneys have not received a written notice of
   address change; and the Schedules do not set forth a complete address, then the distribution will be
23
   deemed to be an "Undeliverable Distribution" as defined below.
24
                    c.    Undeliverable Distributions. If a distribution is made and returned to the
25 Reorganized Debtor marked as undeliverable for any reason, the distribution shall be deemed an

26 "Undeliverable Distribution." If a distribution to a Holder is returned to the Reorganized Debtors
   as an Undeliverable Distribution or is deemed to be an Undeliverable Distribution, the Reorganized
27 Debtors shall make no further distribution to the Holder unless and until the Reorganized Debtors

28 are timely notified by such Holder, in writing, of the Holder's current address. Any Holder who is
   otherwise entitled to an Undeliverable Distribution and who does not, within 90 days after the

                                                        24
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35               Desc
                              Main Document    Page 29 of 150


 1 attempted delivery thereof (the "90-Day Period"), provide the Reorganized Debtors with written
   notice asserting its claim in that Undeliverable Distribution and setting forth a current, deliverable
 2
   address, will be deemed to waive any claim to or interest in that Undeliverable Distribution and will
 3 be forever barred from receiving that Undeliverable Distribution from the Reorganized Debtors.
   Any Undeliverable Distributions that are not claimed prior to the expiration of the 90-Day Period
 4
   shall revert back to the Reorganized Debtors free and clear of all claims of the Holder and all other
 5 Holders of Allowed Claims. The Reorganized Debtors shall not have any obligation to attempt to
   locate any Holder whose distribution is undeliverable. During the 90-Day Period, the Reorganized
 6
   Debtors shall undertake reasonable efforts, such as a Google search, to attempt to locate any Holder
 7 whose distribution is undeliverable.

 8                 d.       Interest and Penalties on Claims. Unless otherwise specifically provided
 9 for in the Plan or the Confirmation   Order, required by applicable bankruptcy law, or necessary to
   render a Claim Unimpaired, postpetition interest and penalties shall not accrue or be paid on any
10 Claims, including Priority Tax Claims and Non-Tax Priority Claims, and no Holder of a Claim

11 shall be entitled to interest and penalties accruing on or after the Petition Date through the date
   such Claim becomes an Allowed Claim and is satisfied in accordance with the terms of the Plan.
12
                   e.       Means of Cash Payment. Payments of Cash made pursuant to the Plan shall
13
   be made, at the option and in the sole discretion of the Reorganized Debtors, by checks drawn on,
14 or wire transfer from, a domestic bank selected by the Reorganized Debtors. Cash payments to
   foreign creditors may be made, at the option of the Reorganized Debtors, in such funds and by such
15
   means as are necessary or customary in a particular foreign jurisdiction.
16
                   f.       Withholding and Reporting Requirements. In connection with the Plan
17 and all distributions hereunder, the Reorganized Debtors shall comply with all withholding and

18 reporting requirements imposed by any federal, state, local, or foreign taxing authority, and all
   distributions hereunder shall be subject to any such withholding and reporting requirements. The
19 Reorganized Debtors shall be authorized to take any and all actions that may be necessary or

20 appropriate to comply with such withholding and reporting requirements, including in requiring
   the Holder of any Allowed Claim to provide the Reorganized Debtors with any information,
21 completed and signed state or federal tax forms, or other documents as the Reorganized Debtors

22 may reasonably request.

23                   g.      Setoffs. The Reorganized Debtors may, pursuant to applicable law, but
     shall not be required to, set off against any Claim the payments or other distributions to be made
24
     pursuant to the Plan in respect of such Claim, claims or rights of any nature whatsoever that the
25   Debtors or the Reorganized Debtors may have against the Holder of such Claim; provided,
     however, that neither the failure to do so nor the allowance of any Claim hereunder shall constitute
26
     a waiver or release by the Reorganized Debtors of any such claim or rights that the Debtors or the
27   Reorganized Debtors may have against such Holder. The Debtors or the Reorganized Debtors
     shall provide notice of any proposed setoff to the Holder of such Claim at least five (5) days prior
28
     to effectuating such setoff.

                                                      25
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document    Page 30 of 150


 1                  h.     Procedures for Resolving Disputed, Contingent, and Unliquidated Claims.

 2                            i.      Authority and Deadline. The Reorganized Debtors shall have the
 3   sole right to file objections to all Disputed Claims; provided, however, if any party in interest
     requests that the Reorganized Debtors object to a certain Claim, and if the Reorganized Debtors
 4   refuses to file the objection, and the requesting party can demonstrate to the Bankruptcy Court that
 5   a good faith basis for the objection exists, the Bankruptcy Court may enter an order authorizing the
     requesting party to file an objection to the Claim. Any objections to Disputed Claims shall be
 6   served and filed in the Bankruptcy Court on or before one hundred twenty (120) days after the
 7   Effective Date.

 8                         ii.    Creation of Reserves for Disputed Claim. The Reorganized Debtors
   shall (i) establish and maintain a reserve for Disputed Claims, (ii) establish and maintain a reserve
 9
   for Undeliverable Distributions, and (iii) establish any other reserves or accounts it deems
10 necessary or appropriate. All Cash held in the reserves shall be invested only in investments
   permitted under the Bankruptcy Code and maintained in accounts held at authorized bank
11
   depositories.
12
                           iii.   Estimation of Claims. The Reorganized Debtors may at any time
13 request that the Bankruptcy Court estimate any contingent Claim or Disputed Claim pursuant to

14 section 502(c) of the Bankruptcy Code, regardless of whether an objection was previously filed
   with the Bankruptcy Court with respect to such Claim, or whether the Bankruptcy Court has ruled
15 on any such objection, and the Bankruptcy Court will retain jurisdiction to estimate any Claim at

16 any time during litigation concerning any objection to any Claim, including during the pendency of
   any appeal relating to any such objection and make distributions under the Plan with respect to
17 other Allowed Claims in the same Class after making an appropriate reserve based on the estimated

18 amount of such Disputed or contingent Claim. If the estimated amount constitutes a maximum
   limitation on the amount of such Claim, the Reorganized Debtors may pursue supplementary
19 proceedings to object to the allowance of such Claim. All of the aforementioned objection,

20 estimation, and resolution procedures are intended to be cumulative and not exclusive of one
   another. Except as provided herein, Claims may be estimated and subsequently compromised,
21 settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.

22
                            iv.     Distributions Relating to Disputed Claims. At such time as a
23   Disputed Claim becomes an Allowed Claim, the Reorganized Debtors shall distribute to the Holder
     of such Claim such Cash as the Holder is entitled to under the Plan, which distribution shall occur
24
     as soon as practicable after the date that the order or judgment allowing any Disputed Claim
25   becomes a Final Order. To the extent that all or a portion of a Disputed Claim is Disallowed, the
     holder of such Claim shall not receive any distribution on account of the portion of such Claim that
26
     is Disallowed.
27
                       v.     Disallowed Claims. All Disputed Claims held by Entities against
28 whom or which the Debtors or the Reorganized Debtors have commenced, or described in the Plan


                                                      26
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                   Desc
                              Main Document    Page 31 of 150


 1 or Disclosure Statement as possible, a proceeding asserting a claim for relief under sections 542,
   543, 544, 545, 547, 548, 549, and/or 550 of the Bankruptcy Code shall be deemed Disallowed
 2
   pursuant to section 502(d) of the Bankruptcy Code and shall continue to be Disallowed for all
 3 purposes until the Avoidance Action against such party has been settled or resolved by Final Order
   and any sums due to the Debtor or the Reorganized Debtors from such party have been paid.
 4

 5                  5.      Corporate Action
           Each of the matters provided for under the Plan involving the corporate structure of the
 6
   Debtors or the Reorganized Debtors or any corporate action to be taken by, or required of, the
 7 Debtors or the Reorganized Debtors shall be deemed to have occurred and be effective as provided
   herein, and shall be authorized, approved and, to the extent taken prior to the Effective Date,
 8
   ratified in all respects without any requirement of further action by stockholders, members,
 9 creditors, directors, or managers of the Debtors or the Reorganized Debtors.

10                  6.      Effectuating Documents; Further Transactions
11         Each of the Debtors and Reorganized Debtors, and their respective officers and designees,
12 is authorized to execute, deliver, file, or record all contracts, instruments, releases, indentures, and
   other agreements or documents, and take such actions, as may be necessary or appropriate to
13 effectuate and further evidence the terms and conditions of the Plan, or to otherwise comply with

14 applicable law.

15                  7.      Exemption From Certain Transfer Taxes and Recording Fees

16           Pursuant to section 1146(a) of the Bankruptcy Code, any transfers from the Debtors to the
     Reorganized Debtors or to any other Entity pursuant to the Plan, or any agreement regarding the
17   transfer of title to or ownership of any of the Debtors’ or the Estates’ real or personal property, will
18   not be subject to any document recording tax, stamp tax, conveyance fee, sales tax, intangibles or
     similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording tax, Uniform
19   Commercial Code filing or recording fee, or other similar tax or governmental assessment, and the
20   Confirmation Order will direct the appropriate state or local governmental officials or agents to
     forego the collection of any such tax or governmental assessment and to accept for filing and
21   recordation any of the foregoing instruments or other documents without the payment of any such
22   tax or governmental assessment.

23                  8.      Further Authorization
24         The Reorganized Debtors shall be entitled to seek such orders, judgments, injunctions, and
   rulings as they deem necessary to enforce, carry out the intentions and purposes, and to give full
25
   effect to the provisions, of the Plan.
26
           F.      Risk Factors
27
           Because the Plan provides that, on the Effective Date, the Debtors will make payments in
28
   Cash on account of the Allowed Administrative Claims, Allowed Priority Claims and Allowed

                                                        27
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35               Desc
                             Main Document    Page 32 of 150


 1 Convenience Claims, as well as the General Unsecured Claim Effective Date Payment, totaling up
   to approximately $824,315, the primary risk under the Plan is the possibility that the aggregate
 2
   amount of such payments on the Effective Date will exceed the Debtors’ available Cash on the
 3 Effective Date. The projected available Cash is comprised primarily of the proceeds to be received
   by the Debtors from the operation of their business, plus Cash on hand. The projected amount of
 4
   Cash on the Effective Date could be materially reduced for any number of reasons, including (1)
 5 some or all of the projected income is not received by the Effective Date of the Plan, or (2) the
   total amount of income received is lower than projected. In other words, if the Debtors’
 6
   collections are less than projected, there may not be sufficient Cash available to make the Effective
 7 Date payments. Furthermore, there is a possibility that the administrative expenses that must be
   paid on the Effective Date are higher than currently projected. If the Cash on hand on the
 8
   Effective Date is not sufficient to make the required Effective Date payments, certain of the
 9 Debtors’ professionals have agreed to accept payment of their final fees in installments over a
   period of time after the Effective Date to allow the Debtors to confirm the Plan. In addition, the
10
   Debtors currently are negotiating with one or more non-professional Holders of Administrative
11 Claims, with the goal of reaching agreement to allow the Debtors to pay some or all of the
   Allowed Administrative Claims in installments.
12

13           With respect to post-Effective Date payments, the Debtors are confident of the Reorganized
     Debtors’ ability to operate profitably and make all such post-Effective Date payments. Attached as
14   Exhibit G is a cash flow projection that demonstrates the Reorganized Debtors will be able to
15   make all requirement Plan payments. However, there is a risk that the Reorganized Debtors will
     generate insufficient income and profitability to make all required post-Effective Date payments.
16   The Debtors’ profitability is dependent on both overall market conditions and the success of the
17   Flexogenix brand. In addition, there is a risk that the Debtors’ claims in the Lender Litigations
     will not be successful, in which case one or more Lender may be deemed to hold an Allowed
18   Secured or General Unsecured Claim, which would dilute projected distributions to other creditors.
19
            G.     Other Provisions of the Plan
20
                   1.      Assumption/Rejection of Executory Contracts and Unexpired Leases
21
             A list of the Debtors’ Executory Contracts and Unexpired Leases, together with the cure
22   amount for each Executory Contract and Unexpired Lease to be assumed, is attached as Exhibit F
     to this Disclosure Statement. Exhibit F-1 identifies Executory Contracts and Unexpired Leases to
23
     be assumed as of the Effective Date, along with the proposed cure amount to be paid, if any, and
24   Exhibit F-2 identifies Executory Contracts and Unexpired Leases to be rejected as of the Effective
     Date. Exhibit F to this Disclosure Statement is subject to modification at any time before the
25
     Confirmation Date.
26

27

28


                                                     28
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                  Desc
                              Main Document    Page 33 of 150


 1         The Debtors’ Executory Contracts and Unexpired Leases shall be deemed automatically
   assumed in accordance with the provisions and requirements of sections 365 and 1123 of the
 2
   Bankruptcy Code as of the Effective Date, unless such Executory Contract or Unexpired Lease:
 3
                   vi.    is listed on Exhibit F-2 to the Disclosure Statement;
 4
                   vii.   has been previously rejected by the Debtors by order of the Bankruptcy
 5
   Court;
 6
                   viii. has been rejected by the Debtor by order of the Bankruptcy Court in effect as
 7 of the Effective Date (which order may be the Confirmation Order); or

 8
                 ix.   is the subject of a motion to reject filed by the Debtors under section 365 of
 9 the Bankruptcy Code pending as of the Confirmation Date.

10         An Executory Contract or Unexpired Lease that is deemed to be assumed pursuant to the
11 foregoing  sentence shall be referred to as an "Assumed Contract." An Executory Contract that is
   rejected or subject to a motion to reject as described above shall be referred to as a "Rejected
12 Contract."

13
             Entry of the Confirmation Order by the Bankruptcy Court shall constitute findings by the
14   Bankruptcy Court that (i) the Debtors and the Reorganized Debtors have properly provided for the
     cure of any defaults that might have existed consistent with the requirements of section 365(b)(1)
15
     of the Bankruptcy Code, (ii) each assumption (or rejection, as the case may be) is in the best
16   interest of the Debtors and the Estates and that each Assumed Contract is assumed and each
     Rejected Contract is rejected as of the Effective Date, and (iii) the requirements for assumption (or
17
     rejection, as the case may be) of any Executory Contract or Unexpired Lease to be assumed or
18   rejected have been satisfied. No provision of any agreement or other document that permits a
     person to terminate or modify an agreement or to otherwise modify the rights of the Debtors based
19
     on the filing of the petition initiating the Chapter 11 Cases or the financial condition of the Debtors
20   shall be enforceable. At the election of the Debtors, all cure payments under any Assumed
     Contract will be made by the Reorganized Debtors (1) on the Effective Date, (2) in 24 equal
21
     monthly payments plus 3% per annum interest paid monthly, or (3) upon such other terms as may
22   be agreed to by the Debtors and the non-Debtor party to the Assumed Contract. The Debtors
     estimate that a total of $76,391.06 will be due and owing as cure payments.
23

24         In the event of a dispute, cure payments required by section 365(b)(1) of the Bankruptcy
   Code shall be paid consistent with the preceding sentence commencing upon entry of a Final Order
25 resolving such dispute; provided, however, if an objection to the Debtors’ proposed cure amount, as

26 set forth on Exhibit F-1 to the Disclosure Statement, is sustained by the Bankruptcy Court, the
   Reorganized Debtors, in their sole discretion, may elect to reject such Executory Contract or
27 Unexpired Lease in lieu of assuming it.

28


                                                       29
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 34 of 150


 1           Unless otherwise provided by an order of the Bankruptcy Court, any Claim arising from the
     rejection of an Executory Contract or Unexpired Lease must be filed by the Holder of such Claim
 2
     with the Bankruptcy Court and served on the parties entitled to notice under the Plan no later than
 3   sixty (60) days after the later of (1) the Effective Date or (2) the effective date of such rejection,
     subject to the Debtors’ and the Reorganized Debtors’ right to object thereto. In the event of such
 4
     objection, the Debtors shall not be obligated to make any distribution in respect of such Claim until
 5   such dispute is resolved by Final Order of the Bankruptcy Court or the agreement of the parties.

 6                  2.      Compensation and Benefit Programs
 7
           All of the Debtors’ existing programs, plans, agreements, and arrangements relating to
 8 employee compensation and benefits (other than as set forth in any Rejected Contract), including

 9 all savings plans, retirement plans, healthcare plans, disability plans, severance plans, incentive
   plans, and life, accidental death and dismemberment insurance plans, entered into before the
10 Petition Date, as amended from time to time and to the extent and as in effect immediately prior to

11 the Effective Date ("Benefit Plans") will be deemed to be, and will be treated as though they are,
   executory contracts that are assumed under Article III.A.1 of the Plan, and the Debtors’ and
12 Reorganized Debtors’ obligations and rights under such programs, plans, agreements, and

13 arrangements will survive confirmation of the Plan, subject to the terms and conditions of such
   Benefit Plans.
14

15         With respect to the Debtors’ employer-sponsored 401k plan, the Debtors contribute on
   behalf of all their employees in the amounts required under the plan and applicable law, including
16 the “safe harbor” provisions. For 2019-2020, the Debtors matched all employee contributions, up

17 to 6% of salary, at 50%. Beginning in 2021, the Debtors will match all employee contributions, up
   to 3% of salary, at 100%, and up to an additional 2% of salary at 50%. These employer
18 contributions are the same for the Debtors’ insiders as for all other employees.

19
                    3.      Employment Contracts
20
           Any employment agreements designated for rejection in writing by the Debtors and filed
21 with the Bankruptcy Court prior to the Confirmation Date shall be deemed rejected as of the
   Effective Date. Any Claims arising from the rejection of any employment agreements shall be
22
   governed by the deadlines set forth in Article III.A.1 of the Plan. Any such Claims will be
23 classified as Class 4 General Unsecured Claims and will be capped in accordance with section
   502(b)(7) of the Bankruptcy Code
24
                   4.     Changes in Rates Subject to Regulatory Commission Approval
25
           The Debtors are not subject to governmental regulatory commission approval of any rates.
26
                   5.     Preservation of Causes of Action
27
           In accordance with section 1123(b)(3) of the Bankruptcy Code, the Reorganized Debtors
28
   will retain and may (but are not required to) enforce all Retained Actions. After the Effective

                                                      30
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document    Page 35 of 150


 1 Date, the Reorganized Debtors, in their sole and absolute discretion, shall have the right to bring,
   settle, release, compromise, or enforce such Retained Actions (or decline to do any of the
 2
   foregoing), without further approval of the Bankruptcy Court. The failure to specifically list any
 3 claim, right of action, suit, proceeding, or other Retained Action in the Plan or the Disclosure
   Statement does not, and will not be deemed to, constitute a waiver or release by the Debtors or the
 4
   Reorganized Debtors of such claim, right of action, suit, proceeding or other Retained Action, and
 5 the Reorganized Debtors will retain the right to pursue such claims, rights of action, suits,
   proceedings, and other Retained Actions in its sole discretion and, therefore, no preclusion
 6
   doctrine, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or
 7 otherwise), or laches will apply to such claim, right of action, suit, proceeding, or other Retained
   Action upon or after the confirmation or consummation of the Plan.
 8
                    6.      Retention of Jurisdiction.
 9
            Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and notwithstanding entry of
10 the Confirmation Order and the occurrence of the Effective Date, to the fullest extent permitted by

11 law, the Bankruptcy Court shall retain exclusive jurisdiction (unless otherwise indicated) over all
   matters arising out of, and related to, the Chapter 11 Cases and the Plan, including, among other
12 things, jurisdiction to:

13
                    i.     resolve any matters related to the assumption, assumption and assignment, or
14 rejection of any Executory Contract or Unexpired Lease with respect to which the Debtors or the
   Reorganized Debtors may be liable, and to hear, determine, and, if necessary, liquidate any Claims
15
   arising therefrom;
16
                    ii.    decide or resolve any motions, adversary proceedings, contested or litigated
17 matters, and any other matters, and grant or deny any applications, involving the Debtors that may

18 be pending on the Effective Date or that are described in the Plan or Disclosure Statement as may
   be commenced after the Effective Date;
19
                    iii.   decide or resolve any motions, adversary proceedings, contested or litigated
20
   matters, and any other matters, and grant or deny any applications, involving objections to Claims
21 filed after the Effective Date;

22               iv.   enter such orders as may be necessary or appropriate to implement or
23 consummate the provisions of the Plan and all contracts, instruments, releases, and other
   agreements or documents created in connection with the Plan, the Disclosure Statement, or the
24 Confirmation Order;

25
                  v.       resolve any cases, controversies, suits, or disputes that may arise in
26 connection with the consummation, interpretation, or enforcement of the Plan or any contract,
   instrument, release, or other agreement or document that is executed or created pursuant to the
27
   Plan, or any entity's rights arising from, or obligations incurred in connection with, the Plan or such
28 documents;


                                                      31
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                  Desc
                             Main Document    Page 36 of 150


 1                   vi.    modify the Plan before or after the Effective Date pursuant to section 1127
     of the Bankruptcy Code or modify the Disclosure Statement, the Confirmation Order, or any
 2
     contract, instrument, release, or other agreement or document created in connection with the Plan,
 3   the Disclosure Statement, or the Confirmation Order, or remedy any defect or omission, or
     reconcile any inconsistency, in any Bankruptcy Court order, the Plan, the Disclosure Statement, the
 4
     Confirmation Order, or any contract, instrument, release, or other agreement or document created
 5   in connection with the Plan, the Disclosure Statement, or the Confirmation Order, in such manner
     as may be necessary or appropriate to consummate the Plan;
 6

 7               vii.    hear and determine all applications for compensation and reimbursement of
   expenses of Professionals under the Plan or under sections 330, 331, 503(b) and 1129(a)(4) of the
 8 Bankruptcy Code; provided, however, that from and after the Effective Date the payment of fees

 9 and expenses of the Reorganized Debtors, including professional fees, shall be made in the
   ordinary course of business and shall not be subject to the approval of the Bankruptcy Court;
10
                 viii. issue injunctions, enter and implement other orders, or take such other
11
   actions as may be necessary or appropriate to restrain interference by any entity with
12 consummation, implementation, or enforcement of the Plan or the Confirmation Order;

13              ix.      adjudicate controversies arising out of the administration of the Estate or the
14 implementation of the Plan;

15                  x.     recover all assets of the Debtors and property of the Estates, wherever
     located;
16

17                  xi.    hear and determine claims for relief and causes of action by or on behalf of
     the Debtors or the Reorganized Debtors;
18
                   xii.   enter and implement such orders as are necessary or appropriate if the
19
   Confirmation Order is for any reason, or in any respect, modified, stayed, reversed, revoked, or
20 vacated, or distributions pursuant to the Plan are enjoined or stayed;

21               xiii. hear and resolve all matters concerning state, local, and federal taxes in
22 accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

23                xiv. determine any other matters that may arise in connection with, or relate to,
   the Plan, the Disclosure Statement, the Confirmation Order, or any contract, instrument, release, or
24
   other agreement or document created in connection with the Plan, the Disclosure Statement, or the
25 Confirmation Order;

26               xv.     enforce all orders, judgments, injunctions, releases, exculpations,
27 indemnifications, and rulings entered in connection with the Chapter 11 Cases;

28


                                                     32
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document    Page 37 of 150


 1                 xvi. hear and determine such other matters related hereto that are not inconsistent
     with the Bankruptcy Code or title 28 of the United States Code; and
 2

 3                 xvii.   enter an order closing the Chapter 11 Cases.

 4         If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
   otherwise without jurisdiction over any matter, including the matters set forth in Section III.C of
 5
   the Plan, the provisions of this Section shall have no effect upon and shall not control, prohibit, or
 6 limit the exercise of jurisdiction by any other court having jurisdiction with respect to such matter.

 7          H.     Tax Consequences of Plan
 8            CREDITORS AND INTEREST HOLDERS CONCERNED WITH HOW THE PLAN
     MAY AFFECT THEIR TAX LIABILITY SHOULD CONSULT WITH THEIR OWN
 9
     ACCOUNTANTS, ATTORNEYS, AND/OR ADVISORS. The disclosure of possible tax
10   consequences, attached as Exhibit D, is intended solely for the purpose of alerting readers about
     possible tax issues the Plan may present. The Plan Proponents CANNOT and DO NOT represent
11
     that the tax consequences contained are the only tax consequences of the Plan because the Tax
12   Code embodies many complicated rules which make it difficult to state completely and accurately
     all the tax implications of any action.
13
          As set forth in Exhibit D, the Debtor are subchapter S corporations. As subchapter S
14
   corporations, the Debtors are not subject to U.S. federal income tax at the entity level. Instead the
15 taxable income and losses pass thru to the shareholders and are reflected on each shareholder’s
   U.S. federal income tax filing. Any taxable loss generated may be claimed as a loss by the
16
   shareholders subject to limitations. Any loss carryforward is an attribute of the shareholders.
17        The Plan is expected to generate U.S. federal taxable income for the Debtors that will pass
18 through to the shareholders. Any existing loss carryforwards may be utilized by the shareholders
   to offset the income generated or may be subject to reduction pursuant to the tax attribute
19 reduction rules.

20                                                     IV.
21
                     CONFIRMATION REQUIREMENTS AND PROCEDURES
22
          PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OF THE PLAN
23 SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON

24 CONFIRMING A PLAN OF REORGANIZATION IS VERY COMPLEX. The following
   discussion is intended solely for the purpose of alerting readers about basic confirmation issues,
25 which they may wish to consider, as well as certain deadlines for filing Claims. The Plan

26 Proponents CANNOT and DO NOT represent that the discussion contained below is a complete
   summary of the law on this topic.
27
          Many requirements must be met before the Court can confirm a plan. Some of the
28
   requirements include that the plan must be proposed in good faith, acceptance of the plan, whether

                                                      33
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 38 of 150


 1 the plan pays creditors at least as much as creditors would receive in a chapter 7 liquidation, and
   whether the plan is feasible. These requirements are not the only requirements for confirmation.
 2

 3              1. Who May Vote or Object

 4                     1. Who May Object to Confirmation of the Plan

 5          Any party in interest may object to the confirmation of the Plan, but as explained below not
     everyone is entitled to vote to accept or reject the Plan.
 6
                       2. Who May Vote to Accept/Reject the Plan
 7
           A Creditor or Interest holder has a right to vote for or against the Plan if that Creditor or
 8
   Interest holder has a Claim that is both (1) Allowed or allowed for voting purposes and (2)
 9 classified in an Impaired Class.

10                           a. What Is an Allowed Claim/Interest
11
           As noted above, a Creditor or Interest holder must first have an Allowed Claim or Interest
12 to have the right to vote. Generally, any proof of claim or interest will be allowed, unless a party in
   interest brings a motion objecting to the Claim. When an objection to a Claim or Interest is filed,
13
   the Creditor or Interest holder holding the Claim or Interest cannot vote unless the Court, after
14 notice and hearing, either overrules the objection or allows the Claim or Interest for voting
   purposes.
15

16           With certain limited exceptions, THE CLAIMS BAR DATE FOR FILING A PROOF OF
     CLAIM IN THE CHAPTER 11 CASES WAS JULY 29, 2019. For those certain creditors whose
17   claims were affected by the Debtors’ amended Schedules, the modified claims bar date for filing a
18   proof of claim in the Chapter 11 Cases was December 18, 2019. A Creditor or Interest holder may
     have an Allowed Claim or Interest even if a proof of claim or interest was not timely filed. A
19   Claim is deemed Allowed if (1) it is Scheduled on any Debtors’ Schedules and such Claim is not
20   Scheduled as disputed, contingent, or unliquidated, and (2) no party in interest has objected to the
     Claim. An Interest is deemed Allowed if it is Scheduled and no party in interest has objected to the
21   Interest. Consult Exhibit C to see how the Plan Proponents have characterized your Claim or
22   Interest.

23                           b.    What Is an Impaired Claim/Interest

24          As noted above, an Allowed Claim or Interest only has the right to vote if it is in a Class
25 that is Impaired under the Plan. A Class is Impaired if the Plan alters the legal, equitable, or
   contractual rights of the members of that Class. For example, a Class comprised of General
26 Unsecured Claims is Impaired if the Plan fails to pay the members of that Class 100% of what they

27 are owed.

28


                                                       34
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                              Main Document    Page 39 of 150


 1          In this case, the Plan Proponents believe that Classes 3 and 4 are Impaired and that holders
     of Claims in these Classes, therefore, are entitled to vote to accept or reject the Plan. Class 1 is
 2
     Impaired if the Debtors elect Option D. The Plan Proponents believe that Classes 1 (unless the
 3   Debtors elect Option D), 2 and 5 are unimpaired and that holders of Claims in each of these
     Classes, therefore, do not have the right to vote to accept or reject the Plan. Parties who dispute
 4
     the Plan Proponents’ characterization of their Claim or Interest as being Impaired or unimpaired
 5   may file an objection to the Plan contending that the Plan Proponents have incorrectly
     characterized the Class.
 6

 7                      3. Who is Not Entitled to Vote
             The following four types of Claims are not entitled to vote: (1) Claims that have been
 8
     Disallowed; (2) Claims in unimpaired Classes; (3) Claims entitled to priority pursuant to
 9   Bankruptcy Code sections 507(a)(2), (a)(3), and (a)(8); and (4) Claims in Classes that do not
     receive or retain any value under the Plan. Claims in unimpaired Classes are not entitled to vote
10
     because such Classes are deemed to have accepted the Plan. Claims entitled to priority pursuant to
11   Bankruptcy Code sections 507(a)(2), (a)(3), and (a)(8) are not entitled to vote because such Claims
     are not placed in Classes and they are required to receive certain treatment specified by the
12
     Bankruptcy Code. Claims in Classes that do not receive or retain any value under the Plan do not
13   vote because such Classes are deemed to have rejected the Plan. EVEN IF YOUR CLAIM IS OF
     THE TYPE DESCRIBED ABOVE, YOU MAY STILL HAVE A RIGHT TO OBJECT TO THE
14
     CONFIRMATION OF THE PLAN.
15
                        4. Who Can Vote in More Than One Class
16
          A Creditor whose Claim has been Allowed in part as a Secured Claim and in part as an
17 Unsecured Claim is entitled to accept or reject the Plan in both capacities by casting one ballot for

18 the Secured Claim and another ballot for the Unsecured Claim.

19                      5. Votes Necessary to Confirm the Plan

20         If Impaired Classes exist, the Court cannot confirm the Plan unless (1) at least one
   Impaired Class has accepted the Plan without counting the votes of any insiders within that Class,
21 and (2) all Impaired Classes have voted to accept the Plan, unless the Plan is eligible to be

22 confirmed by “cramdown” on non-accepting Classes, as discussed later in Section IV.A.8.

23                      6. Votes Necessary for a Class to Accept the Plan
24         A Class of Claims is considered to have accepted the Plan when more than one-half (1/2) in
   number and at least two-thirds (2/3) in dollar amount of the Claims that actually voted, voted in
25
   favor of the Plan. A Class of Interests is considered to have accepted the Plan when at least two-
26 thirds (2/3) in amount of the Interest holders of such Class that actually voted, voted to accept the
   Plan.
27

28


                                                      35
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 40 of 150


 1                      7. Treatment of Non-Accepting Classes

 2           As noted above, even if all Impaired Classes do not accept the proposed Plan, the Court
     may nonetheless confirm the Plan if the nonaccepting Classes are treated in the manner required by
 3   the Bankruptcy Code. The process by which nonaccepting Classes are forced to be bound by the
 4   terms of the Plan is commonly referred to as “cramdown.” The Bankruptcy Code allows the Plan
     to be “crammed down” on nonaccepting Classes of Claims or Interests if it meets all consensual
 5   requirements except the voting requirements of 1129(a)(8) and if the Plan does not “discriminate
 6   unfairly” and is “fair and equitable” toward each Impaired Class that has not voted to accept the
     Plan as referred to in 11 U.S.C. § 1129(b) and applicable case law.
 7
                        8. Request for Confirmation Despite Non-Acceptance by Impaired Classes
 8
             The Plan Proponents will ask the Court to confirm the Plan by cramdown on Impaired
 9
     Classes 3 and 4 if either of these Classes does not vote to accept the Plan. In addition, if the Court
10   determines that any Class identified by the Debtors as Unimpaired is Impaired and that Class does
     not vote to accept the Plan, the Debtors will ask the Court to confirm the Plan by cramdown on
11
     that Class. In addition, if the Bankruptcy Court determines that any modification to the Plan
12   proposed after a Class has accepted the Plan “adversely changes the treatment” of the Class within
     the meaning of Bankruptcy Rule 3019, the Debtors will ask the Court to confirm the Plan by
13
     cramdown on that Class.
14
                2. Liquidation Analysis
15
           Another confirmation requirement is the “Best Interest Test,” which requires a liquidation
16
   analysis. Under the Best Interest Test, if a Claimant or Interest holder is in an Impaired Class and
17 that Claimant or Interest holder does not vote to accept the Plan, then that Claimant or Interest
   holder must receive or retain under the Plan property of a value not less than the amount that such
18
   holder would receive or retain if the Debtors were liquidated under chapter 7 of the Bankruptcy
19 Code.

20           In a chapter 7 case, the debtor’s assets are usually sold by a chapter 7 trustee. Secured
21   creditors are paid first from the sales proceeds of properties on which the secured creditor has a
     lien. Administrative claims are paid next. Next, unsecured creditors are paid from any remaining
22   sales proceeds, according to their rights to priority. Unsecured creditors with the same priority
23   share in proportion to the amount of their allowed claim in relationship to the amount of total
     allowed unsecured claims. Finally, interest holders receive the balance that remains after all
24   creditors are paid, if any.
25
           For the Court to be able to confirm the Plan, the Court must find that all Creditors and
26 Interest holders who do not accept the Plan will receive at least as much under the Plan as such
   holders would receive under a chapter 7 liquidation. The Plan Proponents maintain that this
27
   requirement is met here because the Plan proposes to pay all Holders of Allowed Administrative,
28 Priority and Convenience Claims in full and Holders of General Unsecured Claims approximately


                                                       36
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35               Desc
                              Main Document    Page 41 of 150


 1 30% of the value of their Allowed Claims. Therefore, in the event of a liquidation, Creditors
   would receive no better treatment or payment, and, in fact, Holders of General Unsecured Claims
 2
   likely would receive little to no distributions at all. In addition, Holders could face significant
 3 delay in receiving any payment on account of their Allowed Claims following the liquidation of
   the Debtors’ assets and subsequent distribution by a chapter 7 trustee. For these reasons, the Plan
 4
   Proponents conclude that the Plan provides fair and equitable treatment of all Classes of Creditors
 5 and the greatest feasible recovery to all Creditors.

 6         Attached as Exhibit E is a liquidation analysis that demonstrates that Creditors and Interest
 7 holders will receive at least as much under the Plan as such Creditors and Interest holders would
   receive a chapter 7 liquidation of the Debtors.
 8
              3. Feasibility
 9

10         Another requirement for confirmation involves the feasibility of the Plan, which means that
   confirmation of the Plan is not likely to be followed by the liquidation, or the need for further
11 financial reorganization, of the Debtors or any successor to the Debtors under the Plan, unless such

12 liquidation or reorganization is proposed in the Plan.

13         There are at least two important aspects of a feasibility analysis. The first aspect considers
   whether the Debtors will have enough Cash on hand on the Effective Date of the Plan to pay all the
14
   Claims and expenses that are entitled to be paid on such date. The Plan Proponents maintain that
15 this aspect of feasibility is satisfied as illustrated here:

16       Estimated Cash Debtors will have on hand on Effective Date       $ 630,065
17       To Pay: Administrative Claims due on Effective Date 1           - $ 544,316
18       To Pay: Priority Tax Claims due on Effective Date               -$    17,500

19       To Pay: Class 2 Non-Tax Priority Claims (if Allowed)            -$         0

20       To Pay: Convenience Claims (est.)                                -$   17,640
         Balance after paying these amounts                              $     50,609
21
           The sources of the Cash the Debtors will have on hand by the Effective Date, as shown
22
   above, will be Cash in the Debtors’ debtor in possession accounts, which amount includes the
23 collection of revenue as of the Effective Date. As set forth above, however, the projected amount
   of Cash on the Effective Date could be materially reduced for any number of reasons, including
24
   receiving income an aggregate amount less than projected by the Debtors as of the Effective Date.
25
           The second aspect considers whether there will be sufficient funds to make all the Plan
26 payments required after the Effective Date, which include monthly interest and principal payments

27

28   1
      Does not include estimated professional fees, which may be paid in installments, if the Debtors do
     not have sufficient Cash on the Effective Date.
                                                     37
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document    Page 42 of 150


 1 to Holders of Allowed General Unsecured Claims. The Debtors are confident of the Reorganized
   Debtors’ ability to operate profitably and to make all such post-Confirmation payments. Attached
 2
   as Exhibit G is a cash flow projection through December 2028 that demonstrates the Reorganized
 3 Debtors will be able to make all required Plan payments.

 4        YOU ARE ADVISED TO CONSULT WITH YOUR ACCOUNTANT OR FINANCIAL
 5 ADVISOR     IF YOU HAVE ANY QUESTIONS PERTAINING TO THESE FINANCIAL
   STATEMENTS.
 6
          In summary, the Plan proposes to make distributions to the Creditors holding Allowed
 7
   Claims according to their priorities as soon as practicable. As the cash flow projection
 8 demonstrates, the Reorganized Debtors should have sufficient cash flow, over the 7.5 years
   following the Effective Date, to satisfy all required distributions under the Plan. The Plan
 9
   Proponents contend that the Debtors’ financial projections are feasible.
10
                                                       V.
11
                             EFFECT OF CONFIRMATION OF PLAN
12

13          A.     Binding Effect

14          The Plan shall be binding upon and inure to the benefit of the Debtors, the Estates, all
   current and former Holders of Claims and Interests, and their respective successors and assigns,
15
   including the Reorganized Debtors.
16
            B.      Revesting of Assets
17
            Except as otherwise explicitly provided in the Plan, on the Effective Date, on the Effective
18
   Date, all Retained Actions and all other property comprising the Estates shall vest in the
19 Reorganized Debtors, free and clear of all Claims, Liens, charges, encumbrances, rights, and
   Interests of creditors and equity security holders except for possessory liens, purchase money
20
   security interests and as otherwise set forth in the Plan. As of the Effective Date, the Reorganized
21 Debtors may operate their business and use, acquire, and dispose of property and settle and
   compromise Claims or Interests without supervision of the Bankruptcy Court, free of any
22
   restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly
23 imposed by this Plan or the Confirmation Order.

24          C.     Discharge, Satisfaction Of Claims And Termination Of Interest
25
                   1. Complete Satisfaction, Discharge and Releases.
26
                       a. Except as otherwise provided in the Plan or in the Confirmation Order, all
27
   consideration distributed under the Plan shall be in exchange for, and in complete satisfaction,
28 settlement, discharge, and release of, all Claims of any nature whatsoever against the Debtors or
   any of their assets or properties and, regardless of whether any property shall have been abandoned
                                                     38
Case 2:19-bk-12927-BR          Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                    Desc
                               Main Document    Page 43 of 150


 1 by order of the Bankruptcy Court, retained, or distributed pursuant to the Plan on account of such
   Claims, upon the Effective Date, the Debtors shall be deemed discharged and released under
 2
   section 1141(d)(1)(A) of the Bankruptcy Code from any and all Claims, including demands and
 3 liabilities that arose before the Effective Date, and all debts of the kind specified in 11 U.S.C. §
   502, whether or not (i) a proof of claim based upon such debt is filed or deemed filed under section
 4
   501 of the Bankruptcy Code, (ii) a Claim based upon such debt is Allowed under section 502 of the
 5 Bankruptcy Code, (iii) a Claim based upon such debt is or has been Disallowed by order of the
   Bankruptcy Court, or (iv) the Holder of a Claim based upon such debt accepted the Plan.
 6

 7                       b. As of the Effective Date, except as provided in the Plan or the Confirmation
     Order, all Entities shall be precluded from asserting against the Debtors or the Reorganized Debtors
 8   any other or further Claims, debts, rights, causes of action, claims for relief, or liabilities relating to
 9   the Debtors or any Interest in the Debtors based upon any act, omission, transaction, occurrence, or
     other activity of any nature that occurred prior to the Effective Date. In accordance with the
10   foregoing, except as provided in the Plan or the Confirmation Order, the Confirmation Order shall
     be a judicial determination of discharge of all such Claims and other debts and liabilities against the
11
     Debtors, and the termination of all such Interests, pursuant to sections 524 and 1141 of the
12   Bankruptcy Code, and such discharge shall void any judgment obtained against the Debtors at any
     time, to the extent that such judgment relates to a discharged Claim or a terminated Interest.
13

14           D.      Injunction

15            Except as provided in the Plan or the Confirmation Order, from and after the
     Effective Date, all Entities that have held, currently hold, may hold, or allege that they hold,
16   a Claim, Interest, obligation, suit, judgment, damage, demand, debt, right, cause of action, or
17   liability that is released, terminated, exculpated, or discharged under Section IV.C of the
     Plan, along with their respective current and former employees, agents, officers, directors,
18   managers, principals, affiliates, shareholders, and members, are permanently enjoined from
19   taking any of the following actions against the Debtors, the Reorganized Debtors, the
     Exculpated Parties, or any other released party, and their respective agents, officers,
20   directors, managers, employees, representatives, advisors, attorneys, affiliates, shareholders,
21   or members, or any of their successors or assigns or any of their respective property on
     account of any such released, terminated or discharged Claim, obligation, suit, judgment,
22   damage, demand, debt, right, cause of action, liability or Interest: (i) commencing or
23   continuing, in any manner or in any place, any action or other proceeding; (ii) enforcing,
     attaching, collecting, or recovering in any manner any judgment, award, decree, or order;
24   (iii) creating, perfecting, or enforcing any Lien or encumbrance; (iv) asserting a setoff, right
25   of subrogation, or recoupment of any kind against any debt, liability, or obligation due to the
     Debtor; or (v) commencing or continuing any action, in each such case in any manner, in any
26   place, or against any Entity that does not comply with or is inconsistent with the provisions
27   of the Plan or the Confirmation Order.

28


                                                         39
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                              Main Document    Page 44 of 150


 1          E.      Exculpation and Limitation of Liability

 2                   i.      None of the Exculpated Parties shall have or incur any liability to any Entity
     or any Entity’s respective agents, employees, representatives, advisors, attorneys, affiliates,
 3   shareholders, or members, or any of their successors or assigns, for any act or omission in
 4   connection with, relating to, or arising out of, the Chapter 11 Cases, the Disclosure Statement, the
     formulation, negotiation, or implementation of the Plan, the pursuit of Confirmation of the Plan, the
 5   Confirmation of the Plan, the consummation of the Plan, or the administration of the Plan or the
 6   property to be distributed under the Plan, except for acts or omissions that are the result of fraud,
     gross negligence, criminal conduct, or willful misconduct, including the willful misappropriation of
 7   confidential information; provided, however, that the foregoing exculpation and limitation of
 8   liability shall apply only to acts and omissions that occur prior to the Effective Date, except with
     respect to those specific Plan administrative matters identified in the Plan; and provided further,
 9   however, that the foregoing exculpation and limitation of liability shall not apply to and shall not
10   operate to waive, release, or exculpate any Claims or causes of action arising from or related to the
     rights and obligations under the Plan and the contracts, instruments, releases, and other agreements
11   or documents delivered thereunder or contemplated thereby. Without limiting the generality of the
12   foregoing, the Debtors, the Reorganized Debtors, and any of such parties' directors, managers,
     officers, or members, shall be entitled to reasonably rely upon the advice of counsel with respect to
13   their duties and responsibilities under the Plan.
14
                 ii.       Notwithstanding any other provision in the Plan, nothing in the Plan shall
15 effect a release of any claim by the United States Government or any of its agencies or any state

16 and local authority whatsoever, including, without limitation, any claim arising under the Internal
   Revenue Code, the environmental laws, or any criminal laws of the United States or any state and
17 local authority against the Exculpated Parties, and nothing in the Plan shall enjoin the United States

18 or any state or local authority from bringing any claim, suit, action or other proceedings against the
   Exculpated Parties referred to herein for any liability whatever, including without limitation, any
19 claim, suit or action arising under the Internal Revenue Code, the environmental laws, or any

20 criminal laws of the United States or any state or local authority, nor shall anything in the Plan
   exculpate any party from any liability to the United States Government or any of its agencies or
21 any state and local authority whatsoever, including liabilities arising under the Internal Revenue

22 Code, the environmental laws, or any criminal laws of the United States or any state and local
   authority, against the Exculpated Parties referred to in the Plan.
23

24               iii.       Notwithstanding any other provision herein, nothing in the Plan shall limit
   the liability of the Professionals of the Debtors or the Reorganized Debtors to their respective
25 clients.

26
            F.      Term of Bankruptcy Injunction or Stays
27
          Upon the Effective Date, any requirement that Professionals comply with sections 327
28 through 331 of the Bankruptcy Code in seeking retention or compensation for services rendered


                                                      40
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 45 of 150


 1 after such date will terminate and the Reorganized Debtors may employ and pay professionals in
   the ordinary course of business.
 2
           G.      Indemnification of Officers, Directors and Employees
 3
           All Claims arising on or after the Petition Date relating to or arising from the obligation of
 4 the Debtors to exculpate, indemnify or advance any expense to any officer, director, manager,

 5 employee or agent, shall survive confirmation of the Plan and become the obligations of the
   Reorganized Debtors.
 6
           H.      Amendment or Modification of Plan
 7
           Subject to section 1127 of the Bankruptcy Code and, to the extent applicable, sections
 8 1122, 1123, and 1125 of the Bankruptcy Code, the Plan Proponents reserve the right to alter,
   amend, or modify the Plan at any time prior to or after the Confirmation Date, including, without
 9
   limitation the right to withdraw the Plan; provided, however, that, in the event a material
10 modification to the Plan is proposed after the Effective Date, the Reorganized Debtors shall
   provide notice and an opportunity to object to all interested parties. A Holder of a Claim that has
11
   accepted the Plan shall be deemed to have accepted the Plan, as altered, amended or modified, if
12 the proposed alteration, amendment or modification does not materially and adversely change the
   treatment of the Claim of such Holder.
13
           I.      Post-Confirmation Status Report
14
           Subject to any requirements set forth in the Confirmation Order or section 1106(a)(7) of the
15
   Bankruptcy Code, the Reorganized Debtors shall file, within 45 days after the Effective Date, a
16 status report detailing the actions taken by the Debtors and the Reorganized Debtors and the
   progress made toward the consummation of the Plan. Reports shall be filed thereafter every March
17
   15, June 15, September 15, and December 15 until a final decree has been entered.
18
           J.      Payment of Quarterly Fees
19
           All U.S. Trustee Fees due and payable as of the Effective Date, plus applicable interest, if
20 any, shall be paid by the Debtors in full on the Effective Date. The Reorganized Debtors shall be

21 responsible for timely payment of all U.S. Trustee Fees incurred after the Effective Date.

22          K.      Post-Confirmation Conversion/Dismissal

23           A Creditor or party in interest may bring a motion to convert or dismiss the Chapter 11
     Cases under Bankruptcy Code section 1112(b) after the Plan is confirmed if there is a default in
24   performing the Plan. If the Bankruptcy Court orders the Chapter 11 Cases converted to chapter 7
25   after the Plan is confirmed, all property that had been property of the chapter 11 Estates, and that
     has not been disbursed pursuant to the Plan, will revest in the chapter 7 estates, and the automatic
26   stay will be reimposed upon the revested property only to the extent that relief from stay was not
27   previously granted by the Bankruptcy Court during this Chapter 11 Case.

28


                                                      41
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35             Desc
                             Main Document    Page 46 of 150


 1         L.        Final Decree and Closing the Chapter 11 Cases

 2         As soon as practicable after the Estates are fully administered, the Reorganized Debtors
   shall seek a decree closing the Chapter 11 Cases. The Estates shall be administered fully, as
 3 provided in Bankruptcy Code section 3022, notwithstanding any continuing jurisdiction of the

 4 Bankruptcy Court and whether or not the Reorganized Debtors have made all distributions to the
   Holders of Allowed Claims and Interests as provided under the Plan.
 5

 6

 7
     Dated: January 19, 2021             “PLAN PROPONENTS”
 8
                                         Debtors and Debtors in Possession:
 9

10                                       Flexogenix Group, Inc.
                                         Flexogenix North Carolina, P.C.
11
                                         Flexogenix Oklahoma, P.C.
12                                       Flexogenix Georgia, P.C.
                                         Whalen Medical Corporation
13

14

15

16                                       By: Sean Whalen
                                         Its: President
17

18
     Submitted By:
19

20 MARGULIES FAITH LLP

21
     By: /s/ Monsi Morales
22       Jeremy W. Faith
         Monsi Morales
23
   Reorganization Counsel for Debtors and Debtors in Possession
24

25

26

27

28


                                                   42
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35   Desc
                        Main Document    Page 47 of 150




              EXHIBIT A
                                           Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                              Desc
                                                                   Main Document    Page 48 of 150

In Re FLEXOGENIX GROUP, INC., et.al.
Bankruptcy Case No. 2:19-bk-12927-BR
Detailed Asset Listing for Potential Liquidation
Exhibit A




Description                                                            Location   Comment Date in service             Category               Cost
LG Dryer 4.2 cu ft White Stackable Electric Dryer                   Cary                       05/01/15     Furniture and Fixtures             $550.00   Location                     Sum of Cost
LG Television                                                       Cary                       05/01/15     Furniture and Fixtures             $199.00   Cary
LG Television                                                       Cary                       05/01/15     Furniture and Fixtures             $199.00     Furniture and Fixtures              6,798.79
LG Washer 2.3 Cu ft White Stackable‐ Front Load                     Cary                       05/01/15     Furniture and Fixtures             $600.00     Medical Equipment                 143,423.24
Shelf                                                               Cary                       04/12/16     Furniture and Fixtures             $404.58     Office Equipment                   13,591.28
dylis 5‐cu ft Chest Freezer                                         Cary                       05/21/16     Furniture and Fixtures             $245.32   Cary Total                          163,813.31
Book Shelf                                                          Cary                       08/30/16     Furniture and Fixtures             $404.58
XD232 NETWORKED INTERACTIVE TV Screen                               Cary                       10/08/16     Furniture and Fixtures             $706.08   Charlotte
Patient Chairs                                                      Cary                       11/07/16     Furniture and Fixtures           $2,589.76     Furniture and Fixtures              2,928.84
Employee desk chairs                                                Cary                       07/11/17     Furniture and Fixtures             $900.47     Medical Equipment                 151,633.07
                                                                                                            Furniture and Fixtures Total     $6,798.79     Office Equipment                    4,612.66
4* Mini C‐ARM Hologic                                               Cary                        05/01/15    Medical Equipment               $64,000.00   Charlotte Total                     159,174.57
Mat flatform, foot stool                                            Cary                        06/03/15    Medical Equipment                  $841.00
Platform Mounted Parallel Bars                                      Cary                        06/09/15    Medical Equipment                $1,611.50   Greensboro
T5 XR Demo Unit (Cross trainer)                                     Cary                        06/10/15    Medical Equipment                $6,050.00     Furniture and Fixtures             28,662.73
Mat flatform, foot stool                                            Cary                        06/20/15    Medical Equipment                $2,470.00     Medical Equipment                 114,490.28
Mat flatform, foot stool                                            Cary                        06/25/15    Medical Equipment                $2,124.00     Office Equipment                   24,483.57
Mat flatform, foot stool                                            Cary                        07/01/15    Medical Equipment                  $218.00   Greensboro Total                    167,636.58
T3200, transducer, hip probe                                        Cary                        07/10/15    Medical Equipment               $28,000.00
Platform Mounted Parallel Bars                                      Cary                        07/16/15    Medical Equipment                $1,097.29   Group
Blood Pressure, Table Top *3                                        Cary                        07/17/15    Medical Equipment                $1,117.32    Furniture and Fixtures              27,207.84
Blood Pressure, Table Top *3                                        Cary                        07/28/15    Medical Equipment                  $705.00     Medical Equipment                 291,482.45
Blood Pressure, Table Top *3                                        Cary                        08/06/15    Medical Equipment                $1,052.58     Office Equipment                   12,084.55
HILL LABORATORIES INC (Treatment chair)                             Cary                        09/13/15    Medical Equipment                $2,777.87   Group Total                         330,774.84
T3200‐ Terason (ultrasound machine)                                 Cary          Broken        04/15/16    Medical Equipment               $22,800.00
SKINACT SKIN ACT INCPACOIMA CA (Treatment chair )                   Cary                        10/11/16    Medical Equipment                $2,059.39   Oklahoma City
T3200‐ Terason (TERASON 6C1 portable Terason system probe)          Cary                        06/30/17    Medical Equipment                $2,845.42    Furniture and Fixtures              42,577.62
Treatment Table                                                     Cary                        07/31/17    Medical Equipment                $1,968.49    Medical Equipment                  114,695.38
Butterfly IQ: Lighting                                              Cary                        11/26/19    Medical Equipment                $1,685.38    Office Equipment                    30,843.83
                                                                                                            Medical Equipment Total        $143,423.24   Oklahoma City Total                 188,116.83
2* Lenovo G50‐80                                                    Cary                        05/01/15    Office Equipment                   $600.00
3* HP Pavilion 23                                                   Cary                        05/01/15    Office Equipment                   $525.00   Grand Total                       1,009,516.13
4* IPAD 4th Generation                                              Cary                        05/01/15    Office Equipment                   $719.96
Asus Model X551M                                                    Cary                        05/01/15    Office Equipment                   $477.00
DELL Optiplex 3040 Micro Form Factor BTX Item # 210‐AFWE            Cary                        05/01/15    Office Equipment                   $500.00
DellLatitude 3560                                                   Cary                        05/01/15    Office Equipment                   $279.99
IPad Air‐ Model: A1474                                              Cary                        05/01/15    Office Equipment                   $300.00
Samsung Galaxy Tab S2                                               Cary                        05/01/15    Office Equipment                   $154.99
2* Dell ‐ Inspiron 15.6" Touch‐Screen Laptop                        Cary                        04/22/16    Office Equipment                   $853.98
DELL optiplex 3040 Micro form factor XCTO                           Cary                        04/26/16    Office Equipment                   $741.91
Dell ‐ Inspiron 15.6" Touch‐Screen Laptop                           Cary                        05/24/16    Office Equipment                   $811.28
Dell ‐ Inspiron 15.6" Touch‐Screen Laptop                           Cary                        06/07/16    Office Equipment                   $811.28
Dell ‐ Inspiron 15.6" Laptop                                        Cary                        06/24/16    Office Equipment                   $320.24
EPSON STORE 800‐873‐7766 CA (EX3240 SVGA 3LCD Projector)            Cary                        08/23/16    Office Equipment                   $619.06
6* iPad 5th Generation                                              Cary                        05/01/17    Office Equipment                 $2,094.00
Laptop                                                              Cary                        05/21/17    Office Equipment                   $615.34
Laptop                                                              Cary                        05/27/17    Office Equipment                   $643.49
24* 8x8 Phones                                                      Cary                        01/01/18    Office Equipment                 $2,159.76
Acer Aspire ES‐575                                                  Cary                        06/22/18    Office Equipment                   $364.00
                                                                                                            Office Equipment Total          $13,591.28
LG Dryer 4.2 cu ft White Stackable Electric Dryer                   Charlotte                   08/01/15    Furniture and Fixtures             $550.00




                                                                                    EXHIBIT A                                                                                       Page 43
                                           Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                      Desc
                                                                   Main Document    Page 49 of 150

In Re FLEXOGENIX GROUP, INC., et.al.
Bankruptcy Case No. 2:19-bk-12927-BR
Detailed Asset Listing for Potential Liquidation
Exhibit A




Description                                                            Location   Comment Date in service             Category               Cost
LG Television                                                       Charlotte                  08/01/15     Furniture and Fixtures             $199.00
LG Washer 2.3 Cu ft White Stackable‐ Front Load                     Charlotte                  08/01/15     Furniture and Fixtures             $600.00
White Chest Freezer 7.1 Cu ft                                       Charlotte                  08/01/15     Furniture and Fixtures             $180.00
Break room tables and chairs                                        Charlotte                  10/08/15     Furniture and Fixtures           $1,336.57
Techni Mobili laptop storage                                        Charlotte                  12/11/18     Furniture and Fixtures              $63.27
                                                                                                            Furniture and Fixtures Total     $2,928.84
HILL LABORATORIES INC (Treatment chair)                             Charlotte                   07/22/15    Medical Equipment                $1,358.00
HILL LABORATORIES INC (Treatment chair)                             Charlotte                   07/22/15    Medical Equipment                  $679.00
2* Mini C‐ARM Hologic                                               Charlotte                   08/01/15    Medical Equipment               $32,000.00
3* Terason Ultrasounds machine                                      Charlotte                   08/01/15    Medical Equipment               $70,650.00
Platform Mounted Parallel Bars                                      Charlotte                   08/27/15    Medical Equipment                $9,898.32
Leg Press Machine                                                   Charlotte                   08/29/15    Medical Equipment                $3,848.00
Leg Press Machine                                                   Charlotte                   09/10/15    Medical Equipment                $4,999.63
HILL LABORATORIES INC (Treatment chair)                             Charlotte                   09/13/15    Medical Equipment                $5,555.76
PT United PLAISTOW NH (speed pulley)                                Charlotte                   04/21/16    Medical Equipment                $3,480.28
HILL LABORATORIES INC (Treatment chair)                             Charlotte                   04/13/17    Medical Equipment                $3,438.00
Carolina Fitness Equipment                                          Charlotte                   06/12/18    Medical Equipment               $14,040.71
Butterfly IQ: Lighting                                              Charlotte                   11/26/19    Medical Equipment                $1,685.37
                                                                                                            Medical Equipment Total        $151,633.07
2* Canon Printer Pixa                                               Charlotte                   08/01/15    Office Equipment                   $159.98
7* IPAD 4th Generation                                              Charlotte                   08/01/15    Office Equipment                 $2,093.00
HP Office Jet 8620 Printer                                          Charlotte                   08/01/15    Office Equipment                   $169.99
Dell ‐Inspiron 15.6" Touch‐Screen Laptop                            Charlotte                   04/22/16    Office Equipment                   $428.99
Dell Inspiron 156 TouchScreen Laptop                                Charlotte                   05/16/16    Office Equipment                 $1,179.72
Vizio TV                                                            Charlotte                   10/08/16    Office Equipment                   $430.99
Samsung Tablet                                                      Charlotte                   05/01/19    Office Equipment                   $149.99
                                                                                                            Office Equipment Total           $4,612.66
XD232 NETWORKED INTERACTIVE TV Screen                               Greensboro                  06/09/16    Furniture and Fixtures             $717.47
Patient Chairs                                                      Greensboro                  06/11/16    Furniture and Fixtures           $1,262.60
Lockers and furniture lamps                                         Greensboro                  06/13/16    Furniture and Fixtures           $1,477.37
Patient Chairs                                                      Greensboro                  06/13/16    Furniture and Fixtures           $5,025.26
Loveseat Chairs, Lounge Chairs                                      Greensboro                  06/17/16    Furniture and Fixtures           $3,848.45
Marydel Lounge Chairs                                               Greensboro                  06/21/16    Furniture and Fixtures           $2,471.92
Magzine Rack, Shelf, Table                                          Greensboro                  06/29/16    Furniture and Fixtures             $723.67
Freezer                                                             Greensboro                  07/06/16    Furniture and Fixtures             $969.28
Desks                                                               Greensboro                  08/05/16    Furniture and Fixtures             $547.62
Desks                                                               Greensboro                  08/06/16    Furniture and Fixtures             $339.47
WIRE SHELVING                                                       Greensboro                  10/13/16    Furniture and Fixtures           $2,463.82
Metalic grey powder coated chair legs                               Greensboro                  10/15/16    Furniture and Fixtures           $2,240.00
Washer & Dryer                                                      Greensboro                  10/28/16    Furniture and Fixtures           $2,205.36
Loveseat chairs for patient                                         Greensboro                  12/31/16    Furniture and Fixtures             $312.77
Furniture for corp apt                                              Greensboro                  05/21/17    Furniture and Fixtures           $1,795.44
Furniture for corp apt                                              Greensboro                  05/23/17    Furniture and Fixtures             $406.97
Furniture for corp apt                                              Greensboro                  05/24/17    Furniture and Fixtures             $525.80
Furniture for corp apt                                              Greensboro                  05/28/17    Furniture and Fixtures             $529.46
LG Refridgerator                                                    Greensboro                  05/01/19    Furniture and Fixtures             $800.00
                                                                                                            Furniture and Fixtures Total    $28,662.73
Platform Mounted Parallel Bars                                      Greensboro                  03/21/16    Medical Equipment                $4,095.35
T5 XR (Cross Trainers)                                              Greensboro                  03/25/16    Medical Equipment                $6,511.00
SKINACT SKIN ACT INCPACOIMA CA (Treatment chair )                   Greensboro                  03/29/16    Medical Equipment                $2,106.37
2* T3200‐ Terason (ultrasound machine)                              Greensboro                  04/15/16    Medical Equipment               $45,600.00




                                                                                    EXHIBIT A                                                                   Page 44
                                          Case 2:19-bk-12927-BR          Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                      Desc
                                                                         Main Document    Page 50 of 150

In Re FLEXOGENIX GROUP, INC., et.al.
Bankruptcy Case No. 2:19-bk-12927-BR
Detailed Asset Listing for Potential Liquidation
Exhibit A




Description                                                                  Location   Comment Date in service             Category               Cost
HILL LABORATORIES INC (Treatment chair)                                   Greensboro                 04/17/16     Medical Equipment                $9,123.00
3* Hill LAB chairs (treatment chairs)                                     Greensboro                 05/06/16     Medical Equipment                $8,928.00
HILL LABORATORIES INC (Treatment chair)                                   Greensboro                 05/25/16     Medical Equipment                $2,232.00
SPA AND EQUIPMENT 8188346640 CA (Treatment Chair)                         Greensboro                 06/14/16     Medical Equipment                $2,018.39
Adjustable Rolling Pneumatic Stool for Massage Tables                     Greensboro                 06/22/16     Medical Equipment                  $740.88
Scale                                                                     Greensboro                 06/23/16     Medical Equipment                  $359.00
FreeMotion Cable Column, #GZFM6016                                        Greensboro                 07/29/16     Medical Equipment                $2,624.55
1390QS Platform Mounted Parallel Bars,Height and Width Adjustable, 10'    Greensboro                 08/04/16     Medical Equipment                $3,457.69
T3200‐ Terason (Ultrasound Probe)                                         Greensboro                 08/16/16     Medical Equipment                $4,500.00
T5 XR (Cross Trainers)                                                    Greensboro                 10/14/16     Medical Equipment                $6,569.00
PT treatment table                                                        Greensboro                 10/18/16     Medical Equipment                  $337.85
2* Hill LAB chairs (treatment chairs)                                     Greensboro                 05/01/17     Medical Equipment                $6,802.00
Treatment Table                                                           Greensboro                 05/24/17     Medical Equipment                $3,887.20
Opaque X‐Ray Mobile Lead Barriers‐ 30"W x72"H                             Greensboro                 06/01/17     Medical Equipment                $2,096.00
Blood pressure metersphygmometer                                          Greensboro                 06/26/17     Medical Equipment                $1,879.00
HILL LABORATORIES INC (Treatment chair)                                   Greensboro                 07/26/17     Medical Equipment                  $623.00
                                                                                                                  Medical Equipment Total        $114,490.28
Toshiba ‐Satellite P55T‐C5114 15.6" Laptop                                Greensboro                  05/20/16    Office Equipment                   $725.89
7* DELL optiplex 3040 Micro form factor XCTO                              Greensboro                  06/15/16    Office Equipment                 $6,303.66
8* DELL optiplex 3040 Micro form factor XCTO                              Greensboro                  06/15/16    Office Equipment                 $6,177.07
8* Monitor Displays                                                       Greensboro                  06/16/16    Office Equipment                   $298.90
9* Dell Latitude 3570                                                     Greensboro                  06/16/16    Office Equipment                 $6,388.98
5* Dell 22 Monitor E2216H                                                 Greensboro                  06/23/16    Office Equipment                   $555.05
Laptop Caddy Presentation Cart                                            Greensboro                  06/30/16    Office Equipment                   $425.97
iPad                                                                      Greensboro                  07/01/16    Office Equipment                   $639.42
STAPLES 00472 PUTNAM CT (HP OfficeJet Pro 8710 All‐in‐One Printer)        Greensboro                  07/06/16    Office Equipment                   $138.76
iPad Air 2 Wi‐Fi 16GB ‐ Space gray                                        Greensboro                  07/28/16    Office Equipment                   $426.99
iPad Air 2 Wi‐Fi 16GB ‐ Space Gray                                        Greensboro                  08/30/16    Office Equipment                   $320.24
2* Samsung 11.6" Chromebook 3                                             Greensboro                  09/20/16    Office Equipment                   $424.87
Samsung 11.6" Chromebook 3                                                Greensboro                  09/21/16    Office Equipment                   $212.43
2* iPad                                                                   Greensboro                  09/27/16    Office Equipment                   $689.82
ID Card Scanner                                                           Greensboro                  03/06/17    Office Equipment                   $305.52
2* Asus X200M Notebook PC                                                 Greensboro                  05/01/19    Office Equipment                   $450.00
                                                                                                                  Office Equipment Total          $24,483.57
Beginning Balance                                                         Group                       01/01/15    Furniture and Fixtures          $25,400.00
4Drawer vertical file Cabinet with lock                                   Group                       09/26/16    Furniture and Fixtures             $200.58
Employee desk chairs                                                      Group                       07/11/17    Furniture and Fixtures           $1,235.08
Latitude Run Elizabeth desk                                               Group                       11/28/17    Furniture and Fixtures             $289.08
Drawer                                                                    Group                       11/20/18    Furniture and Fixtures              $83.10
                                                                                                                  Furniture and Fixtures Total    $27,207.84
Beginning Balance                                                         Group                       01/01/15    Medical Equipment              $291,482.45
                                                                                                                  Medical Equipment Total        $291,482.45
Computer                                                                  Group                       03/26/15    Office Equipment                 $2,944.91
Laptop                                                                    Group                       03/23/16    Office Equipment                   $860.35
All in one mount displays                                                 Group                       03/27/16    Office Equipment                   $381.50
2* Laptop                                                                 Group                       04/22/16    Office Equipment                 $1,820.14
Laptop                                                                    Group                       05/10/16    Office Equipment                 $1,608.21
iPad                                                                      Group                       05/19/16    Office Equipment                   $425.93
HP ‐ Pavilion Desktop                                                     Group                       07/02/16    Office Equipment                   $514.10
Lenovo ‐Yoga 700 14" 2‐in‐1 TouchScreen Laptop                            Group                       07/12/16    Office Equipment                   $700.59
Lenovo ‐Yoga 700 14" 2‐in‐1 TouchScreen Laptop                            Group                       07/12/16    Office Equipment                   $700.59




                                                                                          EXHIBIT A                                                                   Page 45
                                             Case 2:19-bk-12927-BR                            Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                          Desc
                                                                                              Main Document    Page 51 of 150

In Re FLEXOGENIX GROUP, INC., et.al.
Bankruptcy Case No. 2:19-bk-12927-BR
Detailed Asset Listing for Potential Liquidation
Exhibit A




Description                                                                                           Location     Comment Date in service           Category               Cost
2* Dell ‐Inspiron 3650 Desktop                                                                     Group                        09/09/16 Office Equipment                   $1,381.36
VZWRLSSETMWPN0W21150800‐922‐0204 CA (Cellphone)                                                    Group                        09/19/16 Office Equipment                     $635.06
VERIZON WRLS 21536‐0800‐922‐0204 NY (Cellphone)                                                    Group                        09/29/16 Office Equipment                     $111.81
                                                                                                                                           Office Equipment Total          $12,084.55
Office desks                                                                                       Oklahoma City                09/21/15 Furniture and Fixtures             $1,350.00
Employee Chairs                                                                                    Oklahoma City                03/26/16 Furniture and Fixtures             $7,481.93
Washer,Dryer,Freezer                                                                               Oklahoma City                03/30/16 Furniture and Fixtures             $3,145.63
Office Furniture                                                                                   Oklahoma City                04/05/16 Furniture and Fixtures             $1,569.27
Freezer                                                                                            Oklahoma City                04/19/16 Furniture and Fixtures               $225.62
Drawer                                                                                             Oklahoma City                04/26/16 Furniture and Fixtures               $174.38
Table, Shelf                                                                                       Oklahoma City                04/27/16 Furniture and Fixtures               $569.48
Office Tables and chairs                                                                           Oklahoma City                06/02/16 Furniture and Fixtures               $383.57
Patient Chairs                                                                                     Oklahoma City                06/16/16 Furniture and Fixtures             $1,608.02
Love seats, Club chairs, 5 Rolling laptop av cart                                                  Oklahoma City                06/19/17 Furniture and Fixtures             $2,194.94
Chair, Extendable table and Shelf unit                                                             Oklahoma City                07/02/17 Furniture and Fixtures               $595.80
Rolling stools for treatment room                                                                  Oklahoma City                07/04/17 Furniture and Fixtures               $479.92
Storage Boxes/ Drawer                                                                              Oklahoma City                07/05/17 Furniture and Fixtures               $117.50
TV for Tens and Ice section                                                                        Oklahoma City                07/05/17 Furniture and Fixtures               $450.00
Projector                                                                                          Oklahoma City                03/01/18 Furniture and Fixtures            $11,000.81
Office charis                                                                                      Oklahoma City                10/22/18 Furniture and Fixtures             $6,632.51
Office charis                                                                                      Oklahoma City                11/14/18 Furniture and Fixtures             $1,007.88
Drawer                                                                                             Oklahoma City                11/20/18 Furniture and Fixtures                $83.10
Chair leg and cap                                                                                  Oklahoma City                11/30/18 Furniture and Fixtures             $2,244.00
ClosetMaid End Table and Zipcode Design                                                            Oklahoma City                12/14/18 Furniture and Fixtures               $463.26
Refrigerator LG                                                                                    Oklahoma City                05/01/19 Furniture and Fixtures               $800.00
                                                                                                                                           Furniture and Fixtures Total    $42,577.62
T3200, transducer, hip probe                                                                       Oklahoma City                07/10/15 Medical Equipment                 $28,000.00
Blood Pressure, Table Top *3                                                                       Oklahoma City                07/27/15 Medical Equipment                  $1,075.71
T5 XR (Cross Trainers)                                                                             Oklahoma City                08/31/15 Medical Equipment                  $6,450.00
NESTABLE FOOT STOOLS (SET OF 4)                                                                    Oklahoma City                09/03/15 Medical Equipment                  $1,674.19
Platform Mounted Parallel Bars,Mobile Rack with Mirror, Hugger Weights, Dumbbells, and REP Bands   Oklahoma City                09/06/15 Medical Equipment                  $3,892.35
Leg Press Machine                                                                                  Oklahoma City                09/12/15 Medical Equipment                  $5,094.63
ADJ MAT PLATFORM 6' X 8' GRAY                                                                      Oklahoma City                09/15/15 Medical Equipment                  $2,692.30
LOW HEIGHT BARIATRIC H‐BRACE TABLE DOVE GRY                                                        Oklahoma City                09/24/15 Medical Equipment                  $2,315.16
Terason portable ultrasound machine                                                                Oklahoma City                01/01/16 Medical Equipment                 $23,550.00
T3200‐ Terason Power Supply ; T3200 TRANSDUCER                                                     Oklahoma City                01/12/16 Medical Equipment                  $3,665.00
NESTABLE FOOT STOOLS (SET OF 4)                                                                    Oklahoma City                03/22/16 Medical Equipment                    $970.10
Mat Platform                                                                                       Oklahoma City                03/23/16 Medical Equipment                  $1,545.05
Light ‐weight non‐lead Apron                                                                       Oklahoma City                03/30/16 Medical Equipment                    $933.56
CRANK ADJ MAT PLATFORM 6' X 8' GRAY                                                                Oklahoma City                03/31/16 Medical Equipment                  $2,692.30
Double level Medicine ball Rack                                                                    Oklahoma City                04/14/16 Medical Equipment                    $417.43
Cybex Prestige Leg Press, #21040                                                                   Oklahoma City                07/29/16 Medical Equipment                  $6,789.25
Scale                                                                                              Oklahoma City                06/27/17 Medical Equipment                    $340.96
Ultrasound Chair                                                                                   Oklahoma City                10/17/18 Medical Equipment                  $1,969.39
6* Hill LAB chairs (treatment chairs)                                                              Oklahoma City                05/01/19 Medical Equipment                 $20,628.00
                                                                                                                                           Medical Equipment Total        $114,695.38
Laptop                                                                                             Oklahoma City                03/23/16 Office Equipment                     $860.35
10* DELL Monitor E2216H                                                                            Oklahoma City                03/25/16 Office Equipment                   $1,398.34
14* DELL 3560 CTO                                                                                  Oklahoma City                04/01/16 Office Equipment                   $9,641.87
10* DELL optiplex 3040 Micro form factor XCTO                                                      Oklahoma City                04/04/16 Office Equipment                   $5,992.47
TV                                                                                                 Oklahoma City                04/06/16 Office Equipment                     $493.32




                                                                                                                     EXHIBIT A                                                                 Page 46
                                          Case 2:19-bk-12927-BR     Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                Desc
                                                                    Main Document    Page 52 of 150

In Re FLEXOGENIX GROUP, INC., et.al.
Bankruptcy Case No. 2:19-bk-12927-BR
Detailed Asset Listing for Potential Liquidation
Exhibit A




Description                                                             Location   Comment Date in service           Category           Cost
10* DELL Optiplex Micro All in one Mount for E1914H Displays, Kit    Oklahoma City              04/12/16 Office Equipment                 $381.50
23* Mitel 5530E VOIP Phone                                           Oklahoma City              05/01/16 Office Equipment               $1,195.77
Anti‐Glare Privacy Filter for Widescreen Desktop LCD Monitor         Oklahoma City              05/14/16 Office Equipment                 $457.25
3* Dell Inspiron i3552‐8043BLK 15.6 Inch Laptop                      Oklahoma City              06/09/16 Office Equipment               $1,221.87
Acer laptop                                                          Oklahoma City              10/02/16 Office Equipment                 $301.74
Acer laptop                                                          Oklahoma City              10/02/16 Office Equipment                 $301.75
Cssn Scanshell 800Dxn Card Scanner, ID Scanner                       Oklahoma City              07/05/17 Office Equipment                 $333.71
10* BRIGHT SIGN XD1132 (TV screen)                                   Oklahoma City              05/01/19 Office Equipment               $1,990.00
3* Acer CB3‐111‐C8UB Notebook PC                                     Oklahoma City              05/01/19 Office Equipment                 $599.97
3* iPad air 2                                                        Oklahoma City              05/01/19 Office Equipment                 $807.00
3* Samsung XE500C13 Notebook                                         Oklahoma City              05/01/19 Office Equipment                 $689.97
4* Brother Multifuntion Printer                                      Oklahoma City              05/01/19 Office Equipment                 $100.00
5* HP Prodesk 400 G1 DM                                              Oklahoma City              05/01/19 Office Equipment               $2,474.95
5* HP W2082A Monitor                                                 Oklahoma City              05/01/19 Office Equipment                 $380.00
Asus X200M Notebook PC                                               Oklahoma City              05/01/19 Office Equipment                 $225.00
HP 355 G2 Laptop                                                     Oklahoma City              05/01/19 Office Equipment                 $349.00
HP Office Jet 4650 Printer                                           Oklahoma City              05/01/19 Office Equipment                 $210.00
iPad 4                                                               Oklahoma City              05/01/19 Office Equipment                 $299.00
iPad Apple A1395, 16GB, Silver                                       Oklahoma City              05/01/19 Office Equipment                 $139.00
                                                                                                           Office Equipment Total      $30,843.83
                                                                                                           Grand Total              $1,009,516.13




                                                                                      EXHIBIT A                                                            Page 47
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35   Desc
                        Main Document    Page 53 of 150




              EXHIBIT B
Case 2:19-bk-12927-BR       Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35   Desc
                            Main Document    Page 54 of 150

                                    ADMINISTRATIVE CLAIMS LIST




            CLAIMANT

                                                        Administrative
            Claimant Name
                                                           Claim


            American Express                               $613.75


            ASD Specialty Healthcare LLP                  $16,751.06

            Bioventus                                    $322,425.00

            Fidia Pharma USA Inc.                        $150,096.00

            Ossur Americas Inc.                           $42,352.74


            Packard Commercial LLC                        $12,077.56


                                                         $544,316.11




                                            EXHIBIT B                    Page 48
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35   Desc
                        Main Document    Page 55 of 150




              EXHIBIT C
                                                                                                                                       CLAIMS LIST
                                                Case 2:19-bk-12927-BR                                        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                            Desc
                                                                                                             Main Document    Page 56 of 150
Claims
Analysis
           CLAIMANT                  SCHEDULED CLAIM                                     FILED CLAIM                                                                                                        ALLOWED CLAIM

                                     D                                                                                   Admin.    Priority
                                             Secured Claim Priority Claim    Unsecured                  Secured Claim                           Unsecured      Secured   Admin.
ENTITY     Name                      C                                                 POC #                               Claim     Claim                                        Priority Claim Unsecured Claim Class      NOTES
                                                  (SCHED)        (SCHED) Claim (SCHED)                        (FILED)                         Claim (FILED)      Claim    Claim
                                     U                                                                                   (FILED)   (FILED)

N.C.       1 Global Capital, LLC     DU        $10,304.79                                3 (5/10/19)                                            $10,741.58                                            $10,741.58
        Business Merchant
Georgia                              DU       $973,606.00                                                                                                                                                  $0.00
        Funding
        Business Merchant
GROUP                                DU       $973,606.00                                57 (8/20/19)                                         $1,350,000.00                                                $0.00            Disputed, claim under litigation
        Funding
        Business Merchant
N.C.                                 DU       $973,606.00                                                                                                                                                  $0.00
        Funding
        Business Merchant
WMC                                  DU       $973,606.00                                                                                                                                                  $0.00
        Funding
        Complete Business
GROUP                                DU       $563,589.94                                32                                                   $3,976,988.05                                                $0.00            Disputed, claim under litigation
        Solutions Group
        Complete Business
GROUP                                DU       $578,727.20                                32                                                      filed 1 poc                                               $0.00            Disputed, claim under litigation
        Solutions Group
        Complete Business
GROUP                                DU      $1,125,574.00                               32                                                      filed 1 poc                                               $0.00            Disputed, claim under litigation
        Solutions Group
        Complete Business
GROUP                                DU      $1,076,500.00                               32                                                      filed 1 poc                                               $0.00            Disputed, claim under litigation
        Solutions Group
        Complete Business
GROUP                                DU       $583,700.00                                32                                                      filed 1 poc                                               $0.00            Disputed, claim under litigation
        Solutions Group
        Franklin Funding Group,
Georgia                              DU       $423,695.00                                                                                                        $0.00
        LLC
        Franklin Funding Group,
Georgia                              DU       $577,587.00                                                                                                        $0.00
        LLC
        Franklin Funding Group,
GROUP                                DU       $423,695.00                                1 (3‐25‐19)    $1,002,280.00                                            $0.00                                                      Disputed, claim under litigation
        LLC
        Franklin Funding Group,
GROUP                                DU       $577,587.00                                1 (3‐25‐19)       filed 1 POC                                           $0.00                                                      Disputed, claim under litigation
        LLC
           Franklin Funding Group,
N.C.                               DU         $423,695.00                                                                                                        $0.00
           LLC

           Franklin Funding Group,
N.C.                               DU         $577,587.00                                                                                                        $0.00
           LLC

Georgia In Advance Capital, LLC      DU       $183,359.00                                                                                                        $0.00

GROUP      In Advance Capital, LLC   DU       $183,359.00                                                                                                        $0.00

N.C.       In Advance Capital, LLC   DU       $183,359.00                                                                                                        $0.00

Georgia Influx Capital LLC           DU       $335,548.00                                                                                                        $0.00

GROUP      Influx Capital LLC        DU       $335,548.00                                                                                                        $0.00

N.C.       Influx Capital LLC        DU       $335,548.00                                                                                                        $0.00

Georgia Yes Capital Group, LLC       DU       $183,359.00                                                                                                        $0.00

GROUP      Yes Capital Group, LLC    DU       $183,359.00                                                                                                        $0.00

N.C.       Yes Capital Group, LLC    DU       $183,359.00                                                                                                        $0.00

Georgia 4imprint                                                              $258.70                                                                                                                      $0.00            Total amount due listed under Group

Group      4imprint                                                          $2,273.20                                                                                                                 $2,273.20

N.C.       4imprint                                                          $1,113.00                                                                                                                     $0.00            Total amount due listed under Group

OK         4imprint                                                           $258.69                                                                                                                      $0.00            Total amount due listed under Group

WMC        4imprint                                                           $258.70                                                                                                                      $0.00            Total amount due listed under Group

Georgia 8X8, Inc.                                                             $505.35                                                                                                                      $0.00            Total amount due listed under Group

Group      8X8, Inc.                                                         $3,550.21                                                                                                                     $0.00            lease to be assumed




                                                                                                                                                                                                                                                        Page 49
                                                                                                                                          EXHIBIT C
                                                                                                                                    CLAIMS LIST
                                              Case 2:19-bk-12927-BR                                        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                           Desc
                                                                                                           Main Document    Page 57 of 150

         CLAIMANT                  SCHEDULED CLAIM                                     FILED CLAIM                                                                                                       ALLOWED CLAIM

                                   D                                                                                  Admin.    Priority
                                           Secured Claim Priority Claim    Unsecured                  Secured Claim                          Unsecured     Secured   Admin.
ENTITY   Name                      C                                                 POC #                              Claim     Claim                                        Priority Claim Unsecured Claim Class      NOTES
                                                (SCHED)        (SCHED) Claim (SCHED)                        (FILED)                        Claim (FILED)     Claim    Claim
                                   U                                                                                  (FILED)   (FILED)

N.C.     8X8, Inc.                                                         $1,516.05                                                                                                                    $0.00            Total amount due listed under Group

OK       8X8, Inc.                                                           $505.35                                                                                                                    $0.00            Total amount due listed under Group

WMC      8X8, Inc.                                                           $505.35                                                                                                                    $0.00            Total amount due listed under Group

Group    Accell Orthopedics, Inc                                          $23,680.00 9 (4‐17‐19)                                             $23,680.00                                            $23,680.00

N.C.     Accell Orthopedics, Inc                                          $14,800.00 11 (12/13/19)                                           $14,800.00                                                 $0.00            Total amount due listed under Group

OK       Accell Orthopedics, Inc                                           $8,880.00 5 (12/13/19)                                             $8,800.00                                                 $0.00            Total amount due listed under Group
                                                                                                                                                                                                                         Paid in the ordinary course under approved
Group    ADT Security (Cary)                                                 $481.99                                                                                                                    $0.00
                                                                                                                                                                                                                         budget
                                                                                                                                                                                                                         Paid in the ordinary course under approved
N.C.     ADT Security (Cary)                                                 $481.99                                                                                                                    $0.00
                                                                                                                                                                                                                         budget
Georgia ADT Security (CLT)                                                     $0.00                                                                                                                    $0.00
                                                                                                                                                                                                                         Paid in the ordinary course under approved
Group    ADT Security (CLT)                                                   $36.51                                                                                                                    $0.00
                                                                                                                                                                                                                         budget
                                                                                                                                                                                                                         Paid in the ordinary course under approved
N.C.     ADT Security (CLT)                                                   $36.51                                                                                                                    $0.00
                                                                                                                                                                                                                         budget
N.C.     Aetna, Inc                                                                    4 (6/04/19)                                            $1,564.19                                             $1,564.19

WMC      Aetna, Inc                                                   NOT Scheduled 3 (6/04/19)                                               $1,311.44                                             $1,311.44

Group    Alford Leasing Company                                              $433.44                                                                                                                    $0.00            lease to be assumed

Group    AlterG                                                            $6,447.29                                                                                                                    $0.00            lease to be assumed

N.C.     AlterG                                                            $5,484.78                                                                                                                    $0.00            lease to be assumed

WMC      AlterG                                                              $962.51                                                                                                                    $0.00            lease to be assumed

Group    Amazon                                                            $3,101.55                                                                                                                $3,101.55

Group    American Express                                                $111,574.24                                                                                                              $111,574.24            3712‐465200‐62001

Group    American Express                                                $119,198.41 4 (04‐01‐19)                                           $118,929.06                                           $118,929.06            3727‐214222‐21003

Group    American Express                                                $666,495.19 2 (3‐27‐19)                                            $666,276.69                                           $666,276.69            3787‐512598‐11000

                                                                                                                                                                                                                         3727‐214222‐21003, additional amount added
Group    American Express                                                              61 (8/27/20)                   $613.75                                        $613.75
                                                                                                                                                                                                                         to POC#4

Group    Ampronix                                                             $83.30                                                                                                                   $83.30

N.C.     Ampronix                                                             $41.65                                                                                                                    $0.00            Total amount due listed under Group

OK       Ampronix                                                             $41.65                                                                                                                    $0.00            Total amount due listed under Group
                                                                                                                                                                                                                         Paid in the ordinary course under approved
Group    Anthem Blue Cross                                                $43,443.21                                                                                                                    $0.00
                                                                                                                                                                                                                         budget
                                                                                                                                                                                                                         Creditor filed the claim as "Aramark
WMC      Aramark                                                           $1,601.96                                                                                                                    $0.00            Refreshment Services LLC"
                                                                                                                                                                                                                         Group POC#14
         ARAMARK Refreshment
Group                                                                      $1,601.96 14 (5‐15‐19)                                             $4,770.27                                             $4,770.27
         Services, LLC
         ARAMARK Refreshment
Group                                                                      $2,774.37 14 (5‐15‐19)                                                                                                       $0.00            Duplicated, Group POC#14
         Services, LLC
                                                                                                                                                                                                                         Paid in the ordinary course under approved
Group    Arbimed                                                             $325.00                                                                                                                    $0.00
                                                                                                                                                                                                                         budget
         ASD Specialty
Group                                                                     $42,217.42 33 (7/15/19)                                               $676.61                                                 $0.00            Duplicated claim, WMC POC#6
         Healthcare LLP
         ASD Specialty
OK                                                                         $1,199.95 2 (7/15/19)                                              $1,199.95                                                 $0.00            Duplicated claim, WMC POC#6
         Healthcare LLP




                                                                                                                                                                                                                                                    Page 50
                                                                                                                                       EXHIBIT C
                                                                                                                                        CLAIMS LIST
                                           Case 2:19-bk-12927-BR                                        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                                      Desc
                                                                                                        Main Document    Page 58 of 150

         CLAIMANT               SCHEDULED CLAIM                                     FILED CLAIM                                                                                                                  ALLOWED CLAIM

                                D                                                                                     Admin.        Priority
                                        Secured Claim Priority Claim    Unsecured                  Secured Claim                                 Unsecured     Secured       Admin.
ENTITY   Name                   C                                                 POC #                                 Claim         Claim                                            Priority Claim Unsecured Claim Class      NOTES
                                             (SCHED)        (SCHED) Claim (SCHED)                        (FILED)                               Claim (FILED)     Claim        Claim
                                U                                                                                     (FILED)       (FILED)
         ASD Specialty
WMC                                                                     $5,806.83 6 (7/15/19)                      $16,751.06                    $13,496.36               $16,751.06                       $13,496.36
         Healthcare LLP
         Atlanta Journal ‐
Group                                                                               53 (7/29/19)                                                 $19,400.00                                                     $0.00            Disputed, billed to Intersect
         Constitution
         Bainbridge Lake
Group                                                                       $0.00                                                                                                                               $0.00
         Crabtree
Group    Bank of America                                               $42,975.23                                                                                                                          $42,975.23            4339‐9312‐6093‐0144

WMC      Bank of America                                               $30,571.41                                                                                                                          $30,571.41            5474‐1513‐7299‐7111

                                                                                                                                                                                                                                 creditor filed the claim as "ASD Specialty
Georgia Besse Medical Supply                                            $1,816.61                                                                                                                               $0.00            Healthcare LLP" (aka Besse Medical Supply)
                                                                                                                                                                                                                                 WMC POC#6
                                                                                                                                                                                                                                 creditor filed the claim as "ASD Specialty
Group    Besse Medical Supply                                          $42,217.42                                                                                                                               $0.00            Healthcare LLP" (aka Besse Medical Supply)
                                                                                                                                                                                                                                 WMC POC#6
                                                                                                                                                                                                                                 creditor filed the claim as "ASD Specialty
N.C.     Besse Medical Supply                                          $33,394.03                                                                                                                               $0.00            Healthcare LLP" (aka Besse Medical Supply)
                                                                                                                                                                                                                                 WMC POC#6
                                                                                                                                                                                                                                 creditor filed the claim as "ASD Specialty
OK       Besse Medical Supply                                           $1,199.95                                                                                                                               $0.00            Healthcare LLP" (aka Besse Medical Supply)
                                                                                                                                                                                                                                 WMC POC#6
                                                                                                                                                                                                                                 Duplicated claim, creditor filed the claim as
WMC      Besse Medical Supply                                           $5,806.83 6                                $16,751.06                    $13,496.36                                                     $0.00            "ASD Specialty Healthcare LLP",
                                                                                                                                                                                                                                  WMC POC#6

Georgia Bigleaf Networks                                                  $387.00                                                                                                                               $0.00            Total amount due listed under Group

Group    Bigleaf Networks                                               $2,322.00 52 (7/29/19)                                                    $2,322.00                                                     $0.00            lease to be assumed

N.C.     Bigleaf Networks                                               $1,161.00                                                                                                                               $0.00            lease to be assumed

OK       Bigleaf Networks                                                 $387.00                                                                                                                               $0.00            lease to be assumed

WMC      Bigleaf Networks                                                 $387.00                                                                                                                               $0.00            lease to be assumed

Georgia Bioventus                                                     $100,350.00                                                                                                                               $0.00            Total amount due listed under Group

Group    Bioventus                                                    $803,700.00 35 (7/23/19)                                  $322,425.00     $530,775.00              $322,425.00                      $530,775.00

N.C.     Bioventus                                                    $497,925.00                                                                                                                               $0.00            Total amount due listed under Group

OK       Bioventus                                                     $82,350.00                                                                                                                               $0.00            Total amount due listed under Group

WMC      Bioventus                                                    $122,175.00                                                                                                                               $0.00            Total amount due listed under Group

Georgia Bizfilings                                                        $199.00                                                                                                                               $0.00            Disputed, did not use the creditor's service
                                                                                                                                                                                                                                 Paid in the ordinary course under approved
Group    Bizfilings                                                       $199.00                                                                                                                               $0.00
                                                                                                                                                                                                                                 budget
Georgia Bizmatics, Inc.                                                   $266.50                                                                                                                               $0.00            Total amount due listed under WMC

Group    Bizmatics, Inc.                                                $1,599.00                                                                                                                               $0.00            Total amount due listed under WMC

N.C.     Bizmatics, Inc.                                                  $799.50                                                                                                                               $0.00            Total amount due listed under WMC

OK       Bizmatics, Inc.                                                  $266.50                                                                                                                               $0.00            Total amount due listed under WMC

WMC      Bizmatics, Inc.                                                  $266.50 8 (12/12/19)                                                    $1,599.00                                                     $0.00            lease to be assumed

Group    Bluevine                                                      $19,485.00                                                                                                                          $19,485.00

N.C.     Bluevine                                                           $0.00                                                                                                                               $0.00            Total amount due listed under Group

Georgia Canon Financial                                                   $225.40                                                                                                                               $0.00            Total amount due listed under Group




                                                                                                                                                                                                                                                                 Page 51
                                                                                                                                           EXHIBIT C
                                                                                                                                          CLAIMS LIST
                                                Case 2:19-bk-12927-BR                                         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                             Desc
                                                                                                              Main Document    Page 59 of 150

         CLAIMANT                    SCHEDULED CLAIM                                     FILED CLAIM                                                                                                          ALLOWED CLAIM

                                     D                                                                                   Admin.       Priority
                                             Secured Claim Priority Claim    Unsecured                   Secured Claim                             Unsecured     Secured   Admin.
ENTITY   Name                        C                                                 POC #                               Claim        Claim                                       Priority Claim Unsecured Claim Class      NOTES
                                                  (SCHED)        (SCHED) Claim (SCHED)                         (FILED)                           Claim (FILED)     Claim    Claim
                                     U                                                                                   (FILED)      (FILED)

         Canon Financial Service,
Group                                                                        $1,325.42                                                                                                                     $583.30            Estimated lease rejection damage
         Inc.

         Canon Financial Service,
WMC                                                                           $279.46                                                                                                                        $0.00            Total amount due listed under Group
         Inc.
         Canon Financial Service,
N.C.                                                                          $449.58                                                                                                                        $0.00            Total amount due listed under Group
         Inc.
         Capital Waste Solutions,
Group                                                                           $78.00                                                                                                                       $0.00            Total amount due listed under Group
         LLC
         Capital Waste Solutions,                                                                                                                                                                                             Disbuted, balance is $0
OK                                                                              $78.00 1 (6/07/19)                                                    $234.00                                                $0.00
         LLC                                                                                                                                                                                                                  creditor to update POC
         Capital Waste Solutions,
WMC                                                                              $0.00                                                                                                                       $0.00            Total amount due listed under Group
         LLC
Group    Capitol Cleaning OKC LP                                              $550.00                                                                                                                        $0.00            Paid by principal

OK       Capitol Cleaning OKC LP                                              $550.00                                                                                                                        $0.00            Total amount due listed under Group
         Carolina BioMedical
Group                                                                         $539.96                                                                                                                      $539.96
         Disposal, LLC
         Carolina BioMedical
N.C.                                                                          $539.96                                                                                                                        $0.00            Total amount due listed under Group
         Disposal, LLC
Group    Chase Freedom                                                      $29,141.00                                                                                                                  $29,141.00

Group    Chase Ink                                                          $64,010.37                                                                                                                  $64,010.37

Group    Chase Sapphire                                                     $74,603.52                                                                                                                  $74,603.52

Group    Chase Slate                                                        $17,503.05                                                                                                                  $17,503.05

Georgia CISLO&THOMAS LLP                                                      $658.20                                                                                                                        $0.00            Total amount due listed under Group

Group    CISLO&THOMAS LLP                                                    $3,720.25                                                                                                                   $3,720.25

N.C.     CISLO&THOMAS LLP                                                    $1,974.60                                                                                                                       $0.00            Total amount due listed under Group

OK       CISLO&THOMAS LLP                                                     $429.25                                                                                                                        $0.00            Total amount due listed under Group

WMC      CISLO&THOMAS LLP                                                     $658.20                                                                                                                        $0.00            Total amount due listed under Group


Group    CIT Bank NA                                                                     59 (10/15/19)                                              $2,006.95                                                $0.00            Disputed, balance is $0, paid in full in 2018


Group    Citibank                                                           $20,240.02                                                                                                                  $20,240.02
                                                                                                                                                                                                                              creditor filed the claim as "City of Los Angeles,
Group    City of Los Angeles                                  $1,655.53                                                                                                                    $0.00                              Office of Finance"
                                                                                                                                                                                                                              WMC POC#9
                                                                                                                                                                                                                              creditor filed the claim as "City of Los Angeles,
WMC      City of Los Angeles                                  $1,655.53                                                                                                                    $0.00                              Office of Finance"
                                                                                                                                                                                                                              WMC POC#9
         City of Los Angeles False
Group                                                                         $266.00 12 (4‐26‐19)                                                    $266.00                                              $266.00
         Alarms
         City of Los Angeles False
WMC                                                                           $266.00                                                                                                                        $0.00            Total amount due listed under Group
         Alarms
         City of Los Angeles,
WMC                                                           $1,655.53                  9 (2/10/20)                               $11,990.83       $6,084.08                         $11,990.83         $6,084.08
         Office of Finance
Georgia Clark Trevithick                                                     $8,714.62                                                                                                                       $0.00            Total amount due listed under Group

Group    Clark Trevithick                                                   $52,287.61                                                                                                                  $52,287.61

N.C.     Clark Trevithick                                                   $26,143.83                                                                                                                       $0.00            Total amount due listed under Group

OK       Clark Trevithick                                                    $8,714.61                                                                                                                       $0.00            Total amount due listed under Group

WMC      Clark Trevithick                                                    $8,714.59                                                                                                                       $0.00            Total amount due listed under Group

Group    CMG Charlotte TV                                                                44 (7/26/19)                                              $44,050.40                                                $0.00            Disputed, billed to Ren Scott




                                                                                                                                                                                                                                                           Page 52
                                                                                                                                             EXHIBIT C
                                                                                                                                         CLAIMS LIST
                                               Case 2:19-bk-12927-BR                                        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                              Desc
                                                                                                            Main Document    Page 60 of 150

         CLAIMANT                   SCHEDULED CLAIM                                     FILED CLAIM                                                                                                          ALLOWED CLAIM

                                    D                                                                                  Admin.        Priority
                                            Secured Claim Priority Claim    Unsecured                  Secured Claim                              Unsecured     Secured   Admin.
ENTITY   Name                       C                                                 POC #                              Claim         Claim                                       Priority Claim Unsecured Claim Class      NOTES
                                                 (SCHED)        (SCHED) Claim (SCHED)                        (FILED)                            Claim (FILED)     Claim    Claim
                                    U                                                                                  (FILED)       (FILED)
                                                                                                                                                                                                                             creditor filed the claim as "WSB‐TV Cox
Georgia CMGAtlantaTV                                                       $10,191.67                                                                                                                       $0.00            Enterprises, Inc"
                                                                                                                                                                                                                             Group POC#18
                                                                                                                                                                                                                             creditor filed the claim as "WSB‐TV Cox
Group    CMGAtlantaTV                                                      $61,150.00                                                                                                                       $0.00            Enterprises, Inc"
                                                                                                                                                                                                                             Group POC#18
                                                                                                                                                                                                                             creditor filed the claim as "WSB‐TV Cox
N.C.     CMGAtlantaTV                                                      $30,574.99                                                                                                                       $0.00            Enterprises, Inc"
                                                                                                                                                                                                                             Group POC#18
                                                                                                                                                                                                                             creditor filed the claim as "WSB‐TV Cox
OK       CMGAtlantaTV                                                      $10,191.67                                                                                                                       $0.00            Enterprises, Inc"
                                                                                                                                                                                                                             Group POC#18
                                                                                                                                                                                                                             creditor filed the claim as "WSB‐TV Cox
WMC      CMGAtlantaTV                                                      $10,191.67                                                                                                                       $0.00            Enterprises, Inc"
                                                                                                                                                                                                                             Group POC#18

Group    COECO OF RALEIGH                                                     $934.86                                                                                                                       $0.00            lease to be assumed

Group    COX Business                                                         $345.85                                                                                                                     $345.85

OK       COX Business                                                         $345.85                                                                                                                       $0.00            Total amount due listed under Group
                                                                                                                                                                                                                             creditor filed the claim as "WSB‐TV Cox
Georgia Cox Health Marketing                                               $80,745.75                                                                                                                       $0.00            Enterprises, Inc"
                                                                                                                                                                                                                             Group POC#18
                                                                                                                                                                                                                             creditor filed the claim as "WSB‐TV Cox
Group    Cox Health Marketing                                              $80,745.75                                                                                                                       $0.00            Enterprises, Inc"
                                                                                                                                                                                                                             Group POC#18

Group    Daimler Trust                                                                  7 (4‐05‐19)                                               $29,056.59                                                $0.00            lease to be assumed

         De Forest & Associates,
Group                                                                      $11,250.00 31                                                          $11,250.00                                           $11,250.00
         Inc
         De Lage Landen
Group                                                                      $35,490.84 25 (7‐03‐19)                                               $103,283.38                                            $4,227.66            Estimated lease rejection damage
         Financial Services, Inc.
         De Lage Landen
Group                                                                                   26 (7‐03‐19)      $39,100.64                                              $0.00                                                      Lease to be assumed
         Financial Services, Inc.
         De Lage Landen
Group                                                                                   27 (7‐03‐19)      $59,234.55                                              $0.00                                                      Lease to be assumed
         Financial Services, Inc.
         De Lage Landen
Group                                                                                   28 (7‐03‐19)     $114,806.29                                              $0.00                                                      Lease to be assumed
         Financial Services, Inc.
Group    Diagnostic Physics Inc                                             $3,750.00                                                                                                                       $0.00            Total amount due listed under NC

N.C.     Diagnostic Physics Inc                                             $3,750.00 7 (7/18/19)                                                  $3,750.00                                            $3,750.00

Group    DJO, LLC                                                           $2,012.45                                                                                                                   $1,814.44

N.C.     DJO, LLC                                                             $747.40                                                                                                                       $0.00            Total amount due listed under Group

WMC      DJO, LLC                                                           $1,265.05                                                                                                                       $0.00            Total amount due listed under Group

Group    Dragos Mihaiu                                         $449.69                                                                                                                    $0.00                              Authroized to be paid in ordinary course

Group    Elite2 LLC                                                         $2,100.00                                                                                                                   $2,100.00

N.C.     Elite2 LLC                                                         $2,100.00                                                                                                                       $0.00            Total amount due listed under Group

Group    EXCEL ERROR FIX, LLC                                                 $450.00                                                                                                                     $450.00

N.C.     Fedex                                                                $420.49                                                                                                                       $0.00            Total amount due listed under Group

OK       Fedex                                                                $117.57                                                                                                                       $0.00            Total amount due listed under Group

WMC      Fedex                                                                $159.99                                                                                                                       $0.00            Total amount due listed under Group

         Fedex Corporate                                                                                                                                                                                                     Total invoice amount is $916.02
Group                                                                         $916.02 11 (4‐23‐19)                                                 $1,016.16                                            $1,016.16
         Services                                                                                                                                                                                                            creditor not responding (existing vendor)
                                                                                                                                                                                                                             Total amount due listed under Group
N.C.     Fidia Pharma USA Inc                                             $645,792.00 8 (7/25/19)                                $150,096.00     $741,054.00                              $0.00             $0.00
                                                                                                                                                                                                                             Group POC#43




                                                                                                                                                                                                                                                        Page 53
                                                                                                                                            EXHIBIT C
                                                                                                                                        CLAIMS LIST
                                             Case 2:19-bk-12927-BR                                         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                                   Desc
                                                                                                           Main Document    Page 61 of 150

          CLAIMANT                SCHEDULED CLAIM                                     FILED CLAIM                                                                                                                ALLOWED CLAIM

                                  D                                                                                   Admin.        Priority
                                          Secured Claim Priority Claim    Unsecured                   Secured Claim                              Unsecured     Secured       Admin.
ENTITY    Name                    C                                                 POC #                               Claim         Claim                                            Priority Claim Unsecured Claim Class      NOTES
                                               (SCHED)        (SCHED) Claim (SCHED)                         (FILED)                            Claim (FILED)     Claim        Claim
                                  U                                                                                   (FILED)       (FILED)

                                                                                                                                                                                                                                 Total amount due listed under Group
OK        Fidia Pharma USA Inc                                           $35,120.00 3 (7/25/19)                                 $150,096.00     $741,054.00                                   $0.00             $0.00
                                                                                                                                                                                                                                 Group POC#43
                                                                                                                                                                                                                                 Total amount due listed under Group
WMC       Fidia Pharma USA Inc                                          $108,400.00 7 (7/25/19)                                 $150,096.00     $741,054.00                                   $0.00             $0.00
                                                                                                                                                                                                                                 Group POC#43
                                                                                                                                                                                                                                 Total amount due listed under Group
Georgia Fidia Pharma USA Inc.                                            $72,838.00 1 (7/25/19)                                 $150,096.00     $741,054.00                                   $0.00             $0.00
                                                                                                                                                                                                                                 Group POC#43
Group     Fidia Pharma USA Inc.                                         $894,150.00 43 (7/25/19)                                $150,096.00     $741,054.00              $150,096.00                      $741,054.00

Group     Flagship Cary, LLC                                             $13,593.00 49 (7/29/19)                                                 $13,593.00                                                     $0.00            lease has been assumed

Group     Frances Boyd                                       $105.00                                                                                                                          $0.00                              Authroized to be paid in ordinary course

Group     Franchise Tax Board                                                         21 (6/21/19)                                $6,002.40         $278.25                               $6,002.40           $278.25

WMC       Franchise Tax Board                                                         4 ‐ (6/21/19)                               $1,631.23          $44.00                               $1,631.23            $44.00

Group     FreeWheel Advertisers                                                       42 (9/10/19)                                                    $0.00                                                     $0.00

Georgia GE Healthcare                                                       $299.96                                                                                                                             $0.00            Total amount due listed under Group

Group     GE Healthcare                                                   $2,366.49                                                                                                                         $2,366.49

N.C.      GE Healthcare                                                   $1,084.14                                                                                                                             $0.00            Total amount due listed under Group

OK        GE Healthcare                                                     $114.98                                                                                                                             $0.00            Total amount due listed under Group

WMC       GE Healthcare                                                     $299.96                                                                                                                             $0.00            Total amount due listed under Group

Georgia Genzyme Corporation                                              $14,670.00 3 (12/04/19)                                                $263,553.00                                                     $0.00            Duplicated claim, Group POC#13

Group     Genzyme Corporation                                           $263,553.00 13 (5‐14‐19)                                                $263,553.00                                               $263,553.00

N.C.      Genzyme Corporation                                           $187,448.00                                                                                                                             $0.00            Total amount due listed under Group

OK        Genzyme Corporation                                            $11,377.00                                                                                                                             $0.00            Total amount due listed under Group

WMC       Genzyme Corporation                                            $50,058.00                                                                                                                             $0.00            Total amount due listed under Group

Group     George Place                                                        $0.00                                                                                                                             $0.00
        Georgia Dept of
Georgia                                                        $0.00                                                                                                                          $0.00
        Revenue
        Golden Triangle #6‐
Group                                                                         $0.00 48 (12/18/19)                                                     $0.00                                                     $0.00
        Avery, LLC
        Griffin Communications,
Group                                                                    $84,715.25 23 (6‐21‐19)                                                $105,676.25                                               $105,676.25
        LLC
        HENDRIX BUSINESS
Georgia                                                                     $970.94                                                                                                                             $0.00            lease to be assumed
        SYSTEMS, INC.
          HENDRIX BUSINESS
Group                                                                     $2,438.03                                                                                                                         $1,110.40            Estimated lease rejection damage
          SYSTEMS, INC.

          HENDRIX BUSINESS
N.C.                                                                      $1,467.09                                                                                                                             $0.00            lease to be assumed
          SYSTEMS, INC.


Georgia Henry Schein                                                      $9,315.75                                                                                                                             $0.00            Total amount due listed under Group


Group     Henry Schein                                                   $38,813.00 34 (7/19/19)                                                 $38,813.00                                                $38,813.00


N.C.      Henry Schein                                                   $20,176.25                                                                                                                             $0.00            Total amount due listed under Group


OK        Henry Schein                                                    $4,660.50                                                                                                                             $0.00            Total amount due listed under Group

WMC       Henry Schein                                                    $4,660.50                                                                                                                             $0.00            Total amount due listed under Group




                                                                                                                                                                                                                                                            Page 54
                                                                                                                                           EXHIBIT C
                                                                                                                                          CLAIMS LIST
                                               Case 2:19-bk-12927-BR                                         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                              Desc
                                                                                                             Main Document    Page 62 of 150

         CLAIMANT                   SCHEDULED CLAIM                                     FILED CLAIM                                                                                                           ALLOWED CLAIM

                                    D                                                                                   Admin.        Priority
                                            Secured Claim Priority Claim    Unsecured                   Secured Claim                              Unsecured     Secured   Admin.
ENTITY   Name                       C                                                 POC #                               Claim         Claim                                       Priority Claim Unsecured Claim Class      NOTES
                                                 (SCHED)        (SCHED) Claim (SCHED)                         (FILED)                            Claim (FILED)     Claim    Claim
                                    U                                                                                   (FILED)       (FILED)

         Hewlett−Packard
Group    Financial Services                                                 $1,427.10 22 (6‐21‐19)                                                  $9,790.39                                            $4,861.27            Estimated lease rejection damage
         Company
                                                                                                                                                                                                                              Creditor filed the claim under "De Lage
Georgia Hologic Capital                                                    $12,682.98                                                                                                                        $0.00            Landen Financial Services, Inc"
                                                                                                                                                                                                                              Lease to be assumed

         Hologic, Inc
Group                                                                      $14,680.99                                                                                                                    $5,298.28            Estimated lease rejection damage
         (maintenance)

                                                                                                                                                                                                                              Creditor filed the claim under "Hewlett‐
Group    HPE Financial Services                                             $1,427.10                                                                                                                        $0.00            Packard Financial Services",
                                                                                                                                                                                                                              Group POC#22
Group    Imperial                                                            $189.23                                                                                                                       $189.23

OK       Imerial                                                             $189.23                                                                                                                         $0.00            Total amount due listed under Group

Georgia Internal Revenue Service                           $953,010.25                                                                                                                     $0.00                              Total amount due listed under Group
                                                                                                                                                                                                                              Disputed, should be reduced by $64,270.64 as
Group    Internal Revenue Service                          $953,010.25                  6 (2‐11‐20)                               $917,143.07     $345,775.25                        $917,143.07       $281,504.61
                                                                                                                                                                                                                              a result of payment by Principals
N.C.     Internal Revenue Service                          $953,010.25                  2 ‐ (7/18/19)                                 $59.53        $4,140.00                              $0.00             $0.00            Disputed, in negociation w IRS

OK       Internal Revenue Service                          $953,010.25                                                                                                                     $0.00                              Total amount due listed under Group

WMC      Internal Revenue Service                          $953,010.25                                                                                                                     $0.00                              Total amount due listed under Group


Group    Iris Whalen                                                       $27,111.77                                                                                                                   $27,111.77


Group    Iris Whalen                                             $0.00                                                                                                                     $0.00


OK       Iris Whalen                                                            $0.00                                                                                                                        $0.00


Group    Iron Mountain                                                         $42.92                                                                                                                        $0.00            lease to be assumed


OK       Iron Mountain                                                         $42.92                                                                                                                        $0.00            Total amount due listed under Group

        J&J Healthcare Systems,
Georgia                                                                    $22,167.96                                                                                                                        $0.00            Total amount due listed under Group
        Inc
        J&J Healthcare Systems,
Group                                                                     $224,634.84                                                                                                                  $224,634.84
        Inc
        J&J Healthcare Systems,
N.C.                                                                      $159,901.16                                                                                                                        $0.00            Total amount due listed under Group
        Inc
        J&J Healthcare Systems,
OK                                                                          $5,771.84                                                                                                                        $0.00            Total amount due listed under Group
        Inc
        J&J Healthcare Systems,
WMC                                                                        $17,632.88                                                                                                                        $0.00            Total amount due listed under Group
        Inc
Group    Janet Freeman                                         $775.17                                                                                                                     $0.00                              Authroized to be paid in ordinary course
         JANI‐KING OF
Group                                                                        $925.00                                                                                                                         $0.00            lease to be assumed
         RALEIGH/DURHAM
         JANI‐KING OF
N.C.                                                                         $925.00 5 (6/14/19)                                                      $925.00                                                $0.00            lease to be assumed
         RALEIGH/DURHAM
         JANI‐KING OF
WMC                                                                             $0.00                                                                                                                        $0.00            lease to be assumed
         RALEIGH/DURHAM
Group    Jasmin Battle                                                       $370.00                                                                                                                         $0.00            Paid by principal

OK       Jasmin Battle                                                       $370.00                                                                                                                         $0.00
         JP Morgan Chase Bank,
Group                                                                                   16 (5‐29‐19)                                               $75,885.81                                                $0.00            $0, lease to be assumed
         N.a.
Group    K&L Gates LLP                                                      $6,545.50                                                                                                                    $6,545.50




                                                                                                                                                                                                                                                          Page 55
                                                                                                                                             EXHIBIT C
                                                                                                                                         CLAIMS LIST
                                               Case 2:19-bk-12927-BR                                         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                             Desc
                                                                                                             Main Document    Page 63 of 150

          CLAIMANT                  SCHEDULED CLAIM                                     FILED CLAIM                                                                                                          ALLOWED CLAIM

                                    D                                                                                   Admin.       Priority
                                            Secured Claim Priority Claim    Unsecured                   Secured Claim                             Unsecured     Secured   Admin.
ENTITY    Name                      C                                                 POC #                               Claim        Claim                                       Priority Claim Unsecured Claim Class      NOTES
                                                 (SCHED)        (SCHED) Claim (SCHED)                         (FILED)                           Claim (FILED)     Claim    Claim
                                    U                                                                                   (FILED)      (FILED)

N.C.      K&L Gates LLP                                                     $6,545.50                                                                                                                       $0.00            Total amount due listed under Group

OK        K&L Gates LLP                                                         $0.00                                                                                                                       $0.00            Total amount due listed under Group

Group     Kevin Donovan                                        $675.00                                                                                                                    $0.00                              Authroized to be paid in ordinary course

Group     Kokilia Rana                                         $610.21                                                                                                                    $0.00                              Authroized to be paid in ordinary course
                                                                                                                                                                                                                             Disputed, do not recognize the creditor,
Group     Kull + Hall                                                                   60 (10/15/19)                                             $67,056.71                                                $0.00
                                                                                                                                                                                                                             pending on the claimant to update the POC
                                                                                                                                                                                                                             Creditor filed the claim as "Griffin
OK        KWTV‐TV                                                          $84,715.25                                                                                                                       $0.00            Communications, LLC"
                                                                                                                                                                                                                             Group POC#23
          LA Arena Funding LLC
Group                                                                      $36,558.00 19 (6‐05‐19)                                                $36,558.00                                           $36,558.00            Estimated lease rejection damage
          (Staples Center)

Group     Linda Lefever                                        $448.06                                                                                                                    $0.00                              Authroized to be paid in ordinary course

Group     Logan O Tufts                                          $0.00                                                                                                                    $0.00
          Los Angeles County Tax
Group                                                       $10,589.16                  3 (02/25/20)                              $15,093.43                                         $15,093.43
          Collector
          Los Angeles County Tax
WMC                                                         $10,589.16                                                                                                                    $0.00                              Total amount due listed under Group
          Collector
Georgia Manning Fulton                                                       $310.00                                                                                                                        $0.00            Total amount due listed under Group

Group     Manning Fulton                                                     $310.00                                                                                                                      $310.00

Group     Maple One Partners, LLC                                               $0.00 46 (7/26/19)                                                     $0.00                                                $0.00            Lease has been assumed

Group     Marlene Thomas                                       $503.54                                                                                                                    $0.00                              Authroized to be paid in ordinary course

Group     Marva Hogg                                           $400.00                                                                                                                    $0.00                              Authroized to be paid in ordinary course

Group     Mayflower Transit, LLC                                            $8,005.17                                                                                                                   $8,005.17

N.C.      Mayflower Transit, LLC                                            $3,925.62                                                                                                                       $0.00            Total amount due listed under Group

OK        Mayflower Transit, LLC                                            $4,079.55                                                                                                                       $0.00            Total amount due listed under Group
        McKesson Medical
Georgia                                                                      $608.22                                                                                                                        $0.00            Total amount due listed under Group
        Surgical
        McKesson Medical
Group                                                                       $6,894.23                                                                                                                   $6,894.23
        Surgical
        McKesson Medical
N.C.                                                                        $5,335.14                                                                                                                       $0.00            Total amount due listed under Group
        Surgical
        McKesson Medical
OK                                                                           $224.55                                                                                                                        $0.00            Total amount due listed under Group
        Surgical
        McKesson Medical
WMC                                                                          $726.32                                                                                                                        $0.00            Total amount due listed under Group
        Surgical
        Medasend Biomedical
Georgia                                                                      $160.00                                                                                                                        $0.00            Total amount due listed under Group
        Inc
        Medasend Biomedical
Group                                                                        $160.00                                                                                                                      $160.00
        Inc
Group     Michael Yi                                           $473.00                                                                                                                    $0.00                              Authroized to be paid in ordinary course

Group     Mildred Osbourne                                     $280.00                                                                                                                    $0.00                              Authroized to be paid in ordinary course
          Mint Medical Physician                                                                                                                                                                                             Disputed, Balance is $0;
Group                                                                                   30 (07/11/19)                                              $5,278.00                                                $0.00
          Staffing LP                                                                                                                                                                                                        pending on creditor to update the POC


Group     MRC                                                               $6,683.80                                                                                                                       $0.00            Lease to be assumed


OK        MRC                                                               $6,683.80                                                                                                                       $0.00
          MUFG Union Bank, N.A.
WMC                                                                        $19,570.73                                                                                                                       $0.00            Total amount due listed under Group
          Credit Card Operations




                                                                                                                                                                                                                                                        Page 56
                                                                                                                                            EXHIBIT C
                                                                                                                                            CLAIMS LIST
                                               Case 2:19-bk-12927-BR                                         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                                    Desc
                                                                                                             Main Document    Page 64 of 150

         CLAIMANT                   SCHEDULED CLAIM                                     FILED CLAIM                                                                                                                 ALLOWED CLAIM

                                    D                                                                                      Admin.       Priority
                                            Secured Claim Priority Claim    Unsecured                   Secured Claim                                Unsecured     Secured      Admin.
ENTITY   Name                       C                                                 POC #                                  Claim        Claim                                           Priority Claim Unsecured Claim Class      NOTES
                                                 (SCHED)        (SCHED) Claim (SCHED)                         (FILED)                              Claim (FILED)     Claim       Claim
                                    U                                                                                      (FILED)      (FILED)
         MUFG Union Bank, N.A.
Group                                                                      $19,570.73                                                                                                                         $19,570.73
         Credit Card Operations
Group    Nancy Forbes                                           $45.00                                                                                                                           $0.00                              Authroized to be paid in ordinary course


Group    NC Dept of Revenue                                                             5 ‐ (4/1/19)                                 $48,541.15       $1,000.00                             $48,541.15         $1,000.00


N.C.     NC Dept of Revenue                                 $49,584.78                  1 ‐ (4/2/19)                                      $0.51          $21.72                                  $0.51            $21.72

WMC      NC Dept of Revenue                                                             2 ‐ (4/02/19)                                     $0.51          $30.00                                  $0.51            $30.00
                                                                                                                                                                                                                                    Creditor filed the claim under "NCMIC Finance
Group    NCMIC                                                              $1,358.67                                                                                                                              $0.00
                                                                                                                                                                                                                                    Corp"; lease to be assumed
Georgia NCMIC Finance Corp                                                    $589.00 4 (12/12/19)                                                      $589.00                                                    $0.00            Lease to be assumed

N.C.     NCMIC Finance Corp                                                   $769.67 10 (12/12/19)                                                     $769.67                                                    $0.00            Lease to be assumed

Group    News & Record                                                     $15,519.00                                                                                                                         $15,519.00


N.C.     News & Record                                                     $15,519.00                                                                                                                              $0.00            Total amount due listed under Group


                                                                                                                                                                                                                                    Paid in the ordinary course under approved
Group    OG&E                                                                 $197.20                                                                                                                              $0.00
                                                                                                                                                                                                                                    budget

OK       OG&E                                                                 $197.20                                                                                                                              $0.00
         Oklahoma Tax
OK                                                               $0.00                                                                                                                           $0.00
         Commission
Georgia Organogenesis, Inc.                                                 $1,275.00                                                                                                                              $0.00            Total amount due listed under Group

Group    Organogenesis, Inc.                                                $7,125.00                                                                                                                          $7,125.00

N.C.     Organogenesis, Inc.                                                $5,850.00                                                                                                                              $0.00            Total amount due listed under Group

Georgia Ossur Americas Inc.                                                $34,733.54 2 (7/29/19)                        $3,536.63                   $30,023.39                   $0.00                            $0.00            Duplicated claim, Group POC# 51

Group    Ossur Americas Inc.                                              $204,974.38 51 (7/29/19)                      $42,352.74                  $162,621.64              $42,352.74                      $162,621.64

N.C.     Ossur Americas Inc.                                              $137,040.19 9 (7/29/19)                       $13,256.87                  $123,625.39                   $0.00                            $0.00            Duplicated claim, Group POC# 51

OK       Ossur Americas Inc.                                                $8,812.11 4 (7/29/19)                        $4,105.87    $4,706.21                                   $0.00                            $0.00            Duplicated claim, Group POC# 51

WMC      Ossur Americas Inc.                                               $22,669.54                                                                                                                              $0.00            Total amount due listed under Group

Group    OUTFRONT Media                                                                 40 (7/23/19)                                                 $20,275.00                                                    $0.00            Disputed, billed to Ren Scott


Group    Packard Commercial LLC                                            $33,421.49 56 (8/01/19)                      $12,077.56                    $6,038.78              $12,077.56                        $6,038.78            Lease has been rejected

         Packard Commercial,
WMC                                                                        $27,382.69                                                                                                                              $0.00            Total amount due listed under Group
         LLC
Group    Paul Mogannam                                                                  24 (7/02/19)                                                $888,455.10                                                    $0.00            Disputed

N.C.     Paul Mogannam                                                                  6 (7/02/19)                                                 $888,455.10                                                    $0.00            Disputed

WMC      Paul Mogannam                                                                  5 (7/02/19)                                                 $888,455.10                                                    $0.00            Disputed
                                                                                                                                                                                                                                    Disputed amount to $36478.42; creditor is
Group    Physician Solutions, Inc                                          $38,419.88 29 (7‐05‐19)                                                   $43,586.65                                               $36,478.42
                                                                                                                                                                                                                                    modifying the POC
N.C.     Physician Solutions, Inc                                          $38,419.88                                                                                                                              $0.00            Total amount due listed under Group
                                                                                                                                                                                                                                    Paid in the ordinary course under approved
Group    Piedmont Natural Gas                                                  $99.86                                                                                                                              $0.00
                                                                                                                                                                                                                                    budget
                                                                                                                                                                                                                                    Paid in the ordinary course under approved
N.C.     Piedmont Natural Gas                                                  $99.86                                                                                                                              $0.00
                                                                                                                                                                                                                                    budget
         Registered Agent
Group                                                                         $165.00                                                                                                                            $165.00
         Solutions, Inc.




                                                                                                                                                                                                                                                                Page 57
                                                                                                                                               EXHIBIT C
                                                                                                                                    CLAIMS LIST
                                               Case 2:19-bk-12927-BR                                       Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                          Desc
                                                                                                           Main Document    Page 65 of 150

          CLAIMANT                  SCHEDULED CLAIM                                     FILED CLAIM                                                                                                     ALLOWED CLAIM

                                    D                                                                                 Admin.    Priority
                                            Secured Claim Priority Claim    Unsecured                 Secured Claim                          Unsecured     Secured   Admin.
ENTITY    Name                      C                                                 POC #                             Claim     Claim                                       Priority Claim Unsecured Claim Class      NOTES
                                                 (SCHED)        (SCHED) Claim (SCHED)                       (FILED)                        Claim (FILED)     Claim    Claim
                                    U                                                                                 (FILED)   (FILED)
          Registered Agent
OK                                                                            $165.00                                                                                                                  $0.00            Total amount due listed under Group
          Solutions, Inc.
Georgia Ren Scott Creative                                                  $1,138.00                                                                                                                  $0.00            Total amount due listed under Group


Group     Ren Scott Creative                                               $31,802.86                                                                                                                  $0.00            Disputed, breach of contract


N.C.      Ren Scott Creative                                               $29,526.86                                                                                                                  $0.00            Total amount due listed under Group

WMC       Ren Scott Creative                                                $1,138.00                                                                                                                  $0.00            Total amount due listed under Group

Group     Renee Burwell                                      $1,125.00                                                                                                               $0.00                              Authroized to be paid in ordinary course

Group     Rose Fukuhara                                         $40.00                                                                                                               $0.00                              Authroized to be paid in ordinary course
        Sandy Springs Gateway
Group                                                                      $31,236.73                                                                                                             $31,236.73
        Owner, LLC
        Sandy Springs Getaway
Gerogia                                                                    $31,236.73                                                                                                                  $0.00            Total amount due listed under Group
        Owner LLC
Georgia Sandy Springs Locksmith                                               $200.99                                                                                                                  $0.00            Total amount due listed under Group

Group     Sandy Springs Locksmith                                             $200.99                                                                                                                $200.99

Group     Sean P Whalen                                                   $237,746.29                                                                                                            $237,746.29

Group     Sean P Whalen                                          $0.00                                                                                                               $0.00

Group     Sensis, Inc               D                                     $146,494.00 50 (7/29/19)                                          $172,852.64                                                $0.00            Disputed, $0, breach of agreement

Group     Shred Ace, Inc                                                       $45.00                                                                                                                  $0.00            Lease to be assumed

N.C.      Shred Ace, Inc                                                       $45.00                                                                                                                  $0.00            Lease to be assumed

Georgia Shred‐it                                                              $207.16                                                                                                                  $0.00            Lease to be assumed

Group     Shred‐it                                                          $1,031.92                                                                                                                  $0.00            Lease to be assumed

N.C.      Shred‐it                                                            $590.68                                                                                                                  $0.00            Lease to be assumed

WMC       Shred‐it                                                            $234.08                                                                                                                  $0.00            Lease to be assumed

Group     Smart Business System                                               $570.13                                                                                                                $380.23            Estimated lease rejection damage

WMC       Smart Business System                                               $189.90                                                                                                                  $0.00            Total amount due listed under Group
          Smith Anderson Blount
Georgia                                                                     $5,135.50                                                                                                                  $0.00            Total amount due listed under Group
          Dorsett
          Smith Anderson Blount
Group                                                                      $31,451.75 20 (6‐05‐19)                                           $31,451.75                                           $31,451.75
          Dorsett
          Smith Anderson Blount
N.C.                                                                       $15,406.50                                                                                                                  $0.00            Total amount due listed under Group
          Dorsett
          Smith Anderson Blount
OK                                                                            $638.75                                                                                                                  $0.00            Total amount due listed under Group
          Dorsett
          Smith Anderson Blount
WMC                                                                         $5,135.50                                                                                                                  $0.00            Total amount due listed under Group
          Dorsett
Georgia Stanford Dosimetry LA                                                 $454.00                                                                                                                  $0.00            Lease to be assumed

Group     Stanford Dosimetry LA                                             $2,431.00                                                                                                                  $0.00            Lease to be assumed


N.C.      Stanford Dosimetry LA                                             $1,180.00                                                                                                                  $0.00            Lease to be assumed


OK        Stanford Dosimetry LA                                               $445.00                                                                                                                  $0.00            Lease to be assumed


WMC       Stanford Dosimetry LA                                               $351.00                                                                                                                  $0.00            Lease to be assumed




                                                                                                                                                                                                                                                   Page 58
                                                                                                                                       EXHIBIT C
                                                                                                                                   CLAIMS LIST
                                             Case 2:19-bk-12927-BR                                        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                          Desc
                                                                                                          Main Document    Page 66 of 150

         CLAIMANT                 SCHEDULED CLAIM                                     FILED CLAIM                                                                                                      ALLOWED CLAIM

                                  D                                                                                  Admin.    Priority
                                          Secured Claim Priority Claim    Unsecured                  Secured Claim                          Unsecured     Secured   Admin.
ENTITY   Name                     C                                                 POC #                              Claim     Claim                                       Priority Claim Unsecured Claim Class      NOTES
                                               (SCHED)        (SCHED) Claim (SCHED)                        (FILED)                        Claim (FILED)     Claim    Claim
                                  U                                                                                  (FILED)   (FILED)


Georgia Staples Advantage                                                   $805.95                                                                                                                   $0.00            Total amount due listed under Group


Group    Staples Advantage                                                $4,644.08                                                                                                               $4,644.08

N.C.     Staples Advantage                                                $1,966.80                                                                                                                   $0.00            Total amount due listed under Group

OK       Staples Advantage                                                 $590.03                                                                                                                    $0.00            Total amount due listed under Group

WMC      Staples Advantage                                                 $501.84                                                                                                                    $0.00            Total amount due listed under Group

Group    Stephanie Moore                                      $40.00                                                                                                                $0.00                              Authroized to be paid in ordinary course

Group    Stericycle                                                        $507.12                                                                                                                    $0.00            Lease to be assumed


OK       Stericycle                                                           $0.00                                                                                                                   $0.00            Lease to be assumed


WMC      Stericycle                                                        $507.12                                                                                                                    $0.00            Lease to be assumed


Georgia Stratus Video , LLC                                                $150.00                                                                                                                    $0.00            Total amount due listed under Group


Group    Stratus Video , LLC                                               $150.00                                                                                                                  $150.00


OK       Stratus Video , LLC                                                  $0.00                                                                                                                   $0.00            Total amount due listed under Group

         Techonology Unlimited
Group                                                                      $126.60                                                                                                                  $126.60
         Inc
         Techonology Unlimited
OK                                                                         $126.60                                                                                                                    $0.00            Total amount due listed under Group
         Inc
Group    The Charlotte Observer                                          $12,933.96                                                                                                              $12,933.96

N.C.     The Charlotte Observer                                          $12,933.96                                                                                                                   $0.00            Total amount due listed under Group

Group    The News & Observer                                             $13,212.00                                                                                                              $13,212.00

N.C.     The News & Observer                                             $13,212.00                                                                                                                   $0.00            Total amount due listed under Group
         TOG Langer
Group                                                                      $555.00                                                                                                                  $555.00
         Biomechanics Cary
         TOG Langer
N.C.                                                                       $555.00                                                                                                                    $0.00            Total amount due listed under Group
         Biomechanics Cary
         TOG Langer
Group                                                                       $742.00                                                                                                                 $742.00
         Biomechanics CLT
         TOG Langer
N.C.                                                                        $742.00                                                                                                                   $0.00            Total amount due listed under Group
         Biomechanics CLT
         TOG Langer
Group                                                                        $25.00                                                                                                                  $25.00
         Biomechanics LA
         TOG Langer
WMC                                                                          $25.00                                                                                                                   $0.00            Total amount due listed under Group
         Biomechanics LA
Group    Tower Lakes, LLC                                                     $0.00 8 (4‐16‐19)                                           $2,514,162.90                                               $0.00            Lease assumed (O/E 2/18/20)
                                                                                                                                                                                                                       Paid in the ordinary course under approved
Group    United Pet Care LLC                                               $214.20                                                                                                                    $0.00
                                                                                                                                                                                                                       budget
         UnitedHealthcare
WMC                                                                                   1‐ (3/21/19)                                           $2,143.49                                            $2,143.49
         Insurance Company
         V‐Corp Contracting
Group                                                                       $693.00                                                                                                                 $693.00
         Services, Inc.
         V‐Corp Contracting
WMC                                                                         $693.00                                                                                                                   $0.00            Total amount due listed under Group
         Services, Inc.
Group    Valpak of the Triad                                                $300.00                                                                                                                 $300.00

N.C.     Valpak of the Triad                                               $300.00                                                                                                                    $0.00            Total amount due listed under Group




                                                                                                                                                                                                                                                  Page 59
                                                                                                                                      EXHIBIT C
                                                                                                                                   CLAIMS LIST
                                             Case 2:19-bk-12927-BR                                        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                          Desc
                                                                                                          Main Document    Page 67 of 150

          CLAIMANT                SCHEDULED CLAIM                                     FILED CLAIM                                                                                                      ALLOWED CLAIM

                                  D                                                                                  Admin.    Priority
                                          Secured Claim Priority Claim    Unsecured                  Secured Claim                          Unsecured     Secured   Admin.
ENTITY    Name                    C                                                 POC #                              Claim     Claim                                       Priority Claim Unsecured Claim Class      NOTES
                                               (SCHED)        (SCHED) Claim (SCHED)                        (FILED)                        Claim (FILED)     Claim    Claim
                                  U                                                                                  (FILED)   (FILED)

Group     Vicki Dewberry                                     $173.00                                                                                                                $0.00                              Authroized to be paid in ordinary course

Group     Virginia Ellis                                     $263.78                                                                                                                $0.00                              Authroized to be paid in ordinary course

Group     WAGA Television                                                             54 (7/29/19)                                          $26,889.75                                                $0.00            Disputed, billed to Ren Scott


Group     Wayfair LLC                                                     $1,700.61 10 (04/23/19)                                            $2,167.61                                                $0.00            Disputed, $0 balance, creditor to update POC

                                                                                                                                                                                                                       Total amount due listed under Group (Wayfair
N.C.      Wayfair Supply                                                     $63.24                                                                                                                   $0.00
                                                                                                                                                                                                                       LLC)
                                                                                                                                                                                                                       Total amount due listed under Group (Wayfair
OK        Wayfair Supply                                                  $1,554.24                                                                                                                   $0.00
                                                                                                                                                                                                                       LLC)
Group     WCNC Television                                                             36 (7/23/19)                                           $2,392.75                                                $0.00            Disputed, billed to Ren Scott

                                                                                                                                                                                                                       Creditor is "WCNC/WFMY"
Group     WCNC‐TV, Inc.                                                  $65,641.25 15 (5‐28‐19)                                           $130,841.25                                          $130,841.25
                                                                                                                                                                                                                       creditor POC#15

N.C.      WCNC‐TV, Inc.                                                  $65,641.25                                                                                                                   $0.00            Total amount due listed under Group

                                                                                                                                                                                                                       Disputed, lease is with "MRC", not with Wells
                                                                                                                                                                                                                       Fargo directly.
Group     Wells Fargo                                                                 58 (9/06/19)                                          $33,121.23                                                $0.00
                                                                                                                                                                                                                       Lease with MRC will be assumed
                                                                                                                                                                                                                       ($25087.20)
                                                                                                                                                                                                                       Creditor filed the claim as "WCNC‐TV, Inc" (aka
Group     WFMY                                                           $29,650.00 15 (5‐28‐19)                                                                                                      $0.00            "WFMY" or "WCNC")
                                                                                                                                                                                                                       Group POC#15
                                                                                                                                                                                                                       Creditor filed the claim as "WCNC‐TV, Inc" (aka
N.C.      WFMY                                                           $29,650.00                                                                                                                   $0.00            "WFMY" or "WCNC")
                                                                                                                                                                                                                       Group POC#15
Group     WFMY Television                                                             37 (7/23/19)                                          $31,493.52                                                $0.00            Disputed, billed to Ren Scott

Group     WFSH‐FM                                                                     41 (7/23/19)                                          $37,200.04                                                $0.00            Disputed, billed to Ren Scott


Group     WGCL Television                                                             38 (7/23/19)                                          $10,674.30                                                $0.00            Disputed, billed to Ren Scott


Group     Wilhelmina Saunders                                $151.60                                                                                                                $0.00                              Authroized to be paid in ordinary course

Georgia WNCN                                                             $74,810.00                                                                                                                   $0.00            Total amount due listed under Group

Group     WNCN                                                           $74,810.00                                                                                                              $74,810.00

N.C.      WNCN                                                           $74,810.00                                                                                                                   $0.00            Total amount due listed under Group


Group     WRAL‐FM Radio                                                               39 (7/23/19)                                          $11,459.22                                                $0.00            Disputed, billed to Ren Scott



          WSB‐TV
Georgia                                                                  $11,927.31                                                                                                                   $0.00            Total amount due listed under Group
          Cox Enterprises, Inc.


          WSB‐TV
Group                                                                    $71,563.83 18 (5‐30‐19)                                           $239,721.95                                          $239,721.95
          Cox Enterprises, Inc.

          WSB‐TV
N.C.                                                                     $35,781.92                                                                                                                   $0.00            Total amount due listed under Group
          Cox Enterprises, Inc.
          WSB‐TV
OK                                                                       $11,927.31                                                                                                                   $0.00            Total amount due listed under Group
          Cox Enterprises, Inc.
          WSB‐TV
WMC                                                                      $11,927.31                                                                                                                   $0.00            Total amount due listed under Group
          Cox Enterprises, Inc.
Group     WSB‐TV                                                                      45 (7/26/19)                                          $47,238.80                                                $0.00            Disputed, billed to Ren Scott

Group     WSOC‐TV                                                        $28,450.00 17 (5‐30‐19)                                            $37,700.00                                           $37,700.00




                                                                                                                                                                                                                                                   Page 60
                                                                                                                                      EXHIBIT C
                                                                                                                     CLAIMS LIST
                                Case 2:19-bk-12927-BR                                       Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                               Desc
                                                                                            Main Document    Page 68 of 150

         CLAIMANT    SCHEDULED CLAIM                                     FILED CLAIM                                                                                                          ALLOWED CLAIM

                     D                                                                                 Admin.    Priority
                             Secured Claim Priority Claim    Unsecured                 Secured Claim                          Unsecured     Secured       Admin.
ENTITY   Name        C                                                 POC #                             Claim     Claim                                            Priority Claim Unsecured Claim Class      NOTES
                                  (SCHED)        (SCHED) Claim (SCHED)                       (FILED)                        Claim (FILED)     Claim        Claim
                     U                                                                                 (FILED)   (FILED)

N.C.     WSOC‐TV                                            $28,450.00                                                                                                                       $0.00            Total amount due listed under Group

Group    Young Han                              $400.00                                                                                                                    $0.00                              Authroized to be paid in ordinary course

                                                                                                                                  TOTAL       $0.00   $544,316.11   $1,000,403.13    $4,698,694.69




                                                                                                                                                                                                                                         Page 61
                                                                                                                        EXHIBIT C
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35   Desc
                        Main Document    Page 69 of 150




              EXHIBIT D
                              Case 2:19-bk-12927-BR                         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                  Desc
                                                                                     TAX ANALYSIS
                                                                            Main Document    Page 70 of 150




Debtor Entity:                      Entity Type       Amount of Outside Debt           Est % pd ‐ Plan               Amt Pd                    CODI                   Tax Effect of CODI   Basis of Accounitng
 Flexogenix Group                        S                                ‐                           35%                       ‐                       ‐                   Note 1               Accrual
 Flexogenix Georgia                      S                            960,244                         35%                   336,086                 624,159                 Note 1               Accrual
 Flexogenix Oklahoma                     S                            132,975                         35%                    46,541                  86,434                 Note 1               Accrual
 Flexogenix North Carolina               S                          4,593,695                         35%                 1,607,793               2,985,902                 Note 1               Accrual
 Whalen Medical                          S                            939,172                         35%                   328,710                 610,461                 Note 1               Accrual
Total                                                               6,626,087                         35%                 2,319,130               4,306,956
                                                                          ‐

Note 1:
In the case of an S corporation, the rules for excluding the discharge‐of‐debt income from gross income are applied at the corporate level, including the reduction of certain tax
attributes. Income from the discharge of debt of an S corporation that is excluded from the corporation's income and not taken into account as an item that flows through to
shareholders. Due to the entity level treatment, basis is not increased for the amount of CODI. If there are any suspended losses (due to basis limitations), those losses will still be
unavailable. In fact, to the extent of the CODI, those losses should be eliminated. See the chart below for the effect on the Debtors:


Debtor Entity:                         CODI              Suspended Losses     C/F Losses ‐ Post CODI
 Flexogenix Group                            ‐                        484,414                484,414
 Flexogenix Georgia                      624,159                    2,422,335              1,798,176
 Flexogenix Oklahoma                      86,434                      955,470                869,036
 Flexogenix North Carolina             2,985,902                    1,421,211                    ‐
 Whalen Medical                          610,461                    4,667,207              4,056,746 Actual Losses Reduction
                                       4,306,956                    9,950,637              7,208,372               2,742,265




                                                                                                    EXHIBIT D                                                                              Page 62
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35   Desc
                        Main Document    Page 71 of 150




               EXHIBIT E
     Case 2:19-bk-12927-BR                          Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                   Desc
                                                    Main Document    Page 72 of 150

In Re FLEXOGENIX GROUP, INC., et.al.
Bankruptcy Case No. 2:19-bk-12927-BR
Liquidation Analysis
Date of Analysis: 11/20/20




                          Chapter 11 Liquidation Analysis                                           Chapter 7 Consolidated Liquidation Analysis
                                                                    ESTIMATE                                                                       ESTIMATE

                                    CASH ACCTS AS OF 11/18/20           855,502 [a]                                CASH ACCTS AS OF 11/18/20          855,502 [a]
                      Operating Income Under Chapter 11 Plan        101,810,440 [b]                         Operating Income as of May 2021         5,655,000 [b]
                      ESTIMATED CASH UNDER CHAPTER 11 PLAN          102,665,942                       ESTIMATED CASH OP ACCTS AS OF 05/2021          6,510,502

                                       Estimated AR Collections              -                                         Estimated AR Collections       272,821 [c]
                                 Inventory amd Equipment Sale                -                                   Inventory amd Equipment Sale         255,969 [d]
                            Prepaid Expenses / Security Deposits             -                              Prepaid Expenses / Security Deposits      139,426 [e]

                 TOTAL ESTIMATED CASH AVAILABLE UNDER PLAN          102,665,942                  TOTAL ESTIMATED CASH THROUGH MAY 1, 2021            7,178,719

                                 COSTS UNDER CHAPTER 11 PLAN                                                      COSTS THROUGH MAY 1, 2021
                                            Operating Expenses      (96,837,003) [b]           Operating Expenses through Plan Confirmation         (5,443,003) [b]
                          Professional Interim Fee App - Legal         (156,433)                         Professional Interim Fee App - Legal         (156,433)
                     Professional Interim Fee App - Accounting          (62,604)                   Professional Interim Fee App - Accounting           (62,604)
                                    U.S. Trustee Quarterly Fees      (1,428,000)                                  U.S. Trustee Quarterly Fees          (64,800)
                                       TOTAL ESTIMATE EXPENSES       (98,484,040)                                    TOTAL ESTIMATE EXPENSES        (5,726,840)

                     NET CASH AVAILABLE FOR CHAPTER 11 PLAN           4,181,902                            NET CASH AVAILABLE FOR CHAPTER 7          1,451,879

                          Chapter 11 Professional Fees - Legal         (230,000)                         Chapter 11 Professional Fees - Legal         (115,000)
                    Chapter 11 Professional Fees - Accounting           (50,000)                   Chapter 11 Professional Fees - Accounting           (25,000)
                             Chapter 7 Trustee Statutory Feee               -                                 Chapter 7 Trustee Statutory Fee          (89,900)
                                         Chapter 7 Admin Fees               -                                           Chapter 7 Admin Fees          (150,000)
                                         Administrative Claims         (561,068)                                        Administrative Claims         (561,068)
                Other Chapter 11 Plan Effective Date Payments           (76,391)               Other Chapter 11 Plan Effective Date Payments               -
                                         ADMINISTRATIVE CLAIMS         (917,459)                                      ADMINISTRATIVE CLAIMS           (940,968)

                   NET CASH AVAILABLE FOR UNSECURED CLAIMS            3,264,443                    NET CASH AVAILABLE FOR UNSECURED CLAIMS            510,911

                                          PRIORITY TAX CLAIMS                                                            PRIORITY TAX CLAIMS
                                  Priority Tax Claims to be Paid      (1,000,403)                                Priority Tax Claims to be Paid       (510,911)
                                     TOTAL PRIORITY TAX CLAIMS        (1,000,403)                                   TOTAL PRIORITY TAX CLAIMS       (1,000,403)
                       PRIORITY TAX CLAIMS PAYOUT PERCENTAGE             100.00%                      PRIORITY TAX CLAIMS PAYOUT PERCENTAGE             51.07%

                          Unsecured Convenience Class Claims             (16,631)
              ESTIMATED CASH AVAILABLE AFTER PRIORITY TAX &                                  ESTIMATED CASH AVAILABLE AFTER PRIORITY TAX &
                                 CONVENIENCE CLASS CLAIMS             2,247,409                                 CONVENIENCE CLASS CLAIMS                   -

                                       UNSECURED CLAIMS                                                                 UNSECURED CLAIMS
                      Payments for General Unsecured Claims           (1,416,355)                                   General Unsecured Claims                -
                                    TOTAL UNSECURED CLAIMS            (4,721,182)                                  TOTAL UNSECURED CLAIMS           (4,721,182)
                        UNSECURED CLAIMS PAYOUT PERCENTAGE                30.00%                       UNSECURED CLAIMS PAYOUT PERCENTAGE                0.00%

[a] Cash balance as of 11/18/2020 per bank accounts for respective Debtors.
[b] Estimated operating income and expenses based on the Debtors' projections.
[c] Per Debtors, A/R collectibility percentages 80% during the first 30 days, 50% for 31-60 days, 30% for 61-90 days, and 20% for 91-120 days. Collectibility
    on receivables beyond 120 days are most likely not collectible and no value is being attributed. Receivables for Flexogenix Georgia and Whalen Medical
    all exceed 365 days and are not collectible.
[d] See Exhibit 1 for detailed listing and summary of asset costs. Liquidation analysis assumes a 25.0% liquidation discount.
[e] Security deposits per Debtors schedules. Assumes full amount would be returned to estate.

[h] See trustee fee calculation below:
                                                                   Consolidated
                               25%                                        1,250
                               10%                                        5,000
                                5%                                       70,094
                                3%                                       13,556
                               Total                                     89,900




                                                                        EXHIBIT E                                                              Page 63
       Case 2:19-bk-12927-BR                                     Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                                     Desc
                                                                 Main Document    Page 73 of 150

In Re FLEXOGENIX GROUP, INC., et.al.
Bankruptcy Case No. 2:19-bk-12927-BR
Liquidation Analysis Under Chapter 7 by Individual Debtor
Date of Analysis: 11/20/20


                                                                                                  Flexogenix North              Flexogenix                                       Whalen Medical
                                                                   Flexogenix Georgia                 Carolina                  Oklahoma              Flexogenix Group            Corporation
                                                                        ESTIMATE                      ESTIMATE                   ESTIMATE                ESTIMATE                   ESTIMATE

                               CASH OP ACCTS AS OF 11/18/20                         986 [a]                 434,048 [a]                107,041 [a]             313,075 [a]                     352 [a]
             Operating Income through Estimated Chapter 7                           -      [b]            3,847,200 [b]                676,800 [b]           1,131,000 [b]                      -      [b]
                    ESTIMATED CASH OP ACCTS AS OF 05/2021                           986                    4,281,248                   783,841               1,444,075                         352

                               ESTIMATED A/R COLLECTIONS                           -   [c]                  235,112 [c]                  37,709 [c]                    -  [c]                 -  [c]
            ESTIMATED INVENTORY / EQUIPMENT LIQUIDATION                          3,590 [d]                  122,656 [d]                  47,029 [d]                82,694 [d]                 -  [d]
                       PREPAID EXPENSES / SECURITY DEPOSIT                      62,378 [e]                   13,070 [e]                  23,535 [e]                34,593 [e]              5,850 [e]

                TOTAL ESTIMATED CASH THROUGH MAY 1, 2021                        66,954                     4,652,086                   892,115               1,561,362                     6,202

                                 COSTS THROUGH MAY 1, 2021
             Operating Income through Estimated Chapter 7                           -      [b]            (3,843,220) [b]             (671,540) [b]           (928,243) [b]                     -      [b]
                                        Administrative Costs                       -                             -                          -                      -                          -
                        Professional Interim Fee App - Legal                       -                             -                          -                 (156,433)                        -
                  Professional Interim Fee App - Accounting                     (5,615)                       (9,781)                    (7,935)               (34,264)                    (5,010)
                                 U.S. Trustee Quarterly Fees                       (650)                     (44,000)                    (9,750)                   (9,750)                     (650)
                                       TOTAL ESTIMATE EXPENSES                  (6,265)                   (3,897,000)                  (689,225)             (1,128,690)                   (5,660)

                           NET CASH AVAILABLE FOR CHAPTER 7                     60,689                      755,086                    202,890                 432,672                         542

                       Chapter 11 Professional Fees - Legal                        -                             -                          -                 (115,000)                        -
                  Chapter 11 Professional Fees - Accounting                        -                             -                          -                  (25,000)                       -
                                  Chapter 7 Trustee Handle                      (6,784)                      (41,504)                   (13,894)               (25,383)                      (135)
                                      Chapter 7 Admin Fees                     (10,000)                      (35,000)                   (25,000)               (75,000)                    (5,000)
                                      Administrative Claims                        -                               (1)                      -                 (544,316)                   (16,751)
                                       ADMINISTRATIVE CLAIMS                   (16,784)                      (76,505)                   (38,894)              (784,700)                   (21,887)

                 NET CASH AVAILABLE FOR UNSECURED CLAIMS                        43,905                      678,581                    163,995                (352,027)                   (21,345)

                                        PRIORITY TAX CLAIMS
                                Priority Tax Claims to be Paid                      -                            (60)                       -                       -                          -
                                TOTAL PRIORITY TAX CLAIMS                           -                            (60)                       -                 (986,750)                   (13,663)
                  PRIORITY TAX CLAIMS PAYOUT PERCENTAGE                          0.00%                      100.00%                      0.00%                   0.00%                      0.00%
      ESTIMATED CASH AVAILABLE AFTER PRIORITY TAX CLAIMS                        43,905                      678,521                    163,995                      -                          -

                                      UNSECURED CLAIMS
                                  General Unsecured Claims                      (43,905)                    (678,521)                  (163,995)                     -                         -
                                  TOTAL UNSECURED CLAIMS                      (642,312)                   (1,398,243)                  (249,546)             (4,800,270)                 (383,160)
                      UNSECURED CLAIMS PAYOUT PERCENTAGE                          6.84%                       48.53%                     65.72%                   0.00%                     0.00%



[a] Cash balance as of 11/18/2020 per bank accounts for respective Debtors.
[b] Estimated operating income and expenses based on the Debtors' projections.
[c] Per Debtors, A/R collectibility percentages 80% during the first 30 days, 50% for 31-60 days, 30% for 61-90 days, and 20% for 91-120 days. Collectibility on
    receivables beyond 120 days are most likely not collectible and no value is being attributed. Receivables for Flexogenix Georgia and Whalen Medical all exceed
    365 days and are not collectible.

                                                                                                    North Carolina               Oklahoma
     Accounts Receivable                                                                         Estimated Collection       Estimated Collection
                                                                                                         193,508.40                  33,633.31
                                                                                                           27,145.38                   2,799.65
                                                                                                            9,137.65                     843.83
                                                                                                            5,320.65                     432.61
                                                                                                         235,112.08                  37,709.39

[d] See Exhibit 1 for detailed listing and summary of asset costs. Liquidation analysis assumes a 25.0% liquidation discount.
[e] Security deposits per Debtors schedules. Assumes full amount would be returned to estate.

[h] See trustee fee calculation below:
                                                                         Georgia                    North Carolina               Oklahoma                  Group                     WMC
                               25%                                                 1,250                       1,250                      1,250                     1,250                      135
                               10%                                                 5,000                       5,000                      5,000                     5,000
                                5%                                                   534                      35,254                      7,644                    19,134
                                3%
                               Total                                               6,784                      41,504                     13,894                 25,383                         135




                                                                                        EXHIBIT E                                                                               Page 64
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35   Desc
                        Main Document    Page 74 of 150




               EXHIBIT F
                            Case 2:19-bk-12927-BR               Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                       Desc
                                                                Main Document    Page 75 of 150
                                       ASSUMED CONTRACTS WITH PROPOSED CURE AMOUNTS
                                                                                                                     Contract Expire                    Proposed Cure
                  Name                   aka         Vendor Description        Assume/Reject   Contract Start Date                     Serial Number
                                                                                                                          Date                                Amount
8X8, Inc.                                        VOIP Phone Provider              Assume                                                                    $3,550.21

Alford Leasing Company                           Copier Lease                     Assume                                                                     $433.44

                                                                                  Assume

AlterG                                           Medical Equipment                Assume                                                                    $6,447.29

                                                                                  Assume
                                     CN Chisholm
Argon                                            OKC Corp apt                     Assume                                                                        $0.00
                                     Creek, LP
Bainbridge NC Management                         Cary Corp apt                    Assume                                4/1/2019                                $0.00

Bigleaf Networks                                 IT Services                      Assume                                                                    $2,322.00

Bizmatics, Inc.                                  Electronic Medical Record        Assume                                                                    $1,599.00

                                                                                  Assume           8/1/2016            7/31/2019        QTW11491

Canon Financial Service, Inc.                    Copier Lease                                                                                                $742.12
                                                                                  Assume           5/1/2017            4/30/2020        QTW17631

                                                                                  Assume           8/1/2017            7/31/2020        WKN01776

COECO OF RALEIGH                                 Copier Lease                     Assume           9/8/2015             9/8/2019                             $934.86
                                     Mercedez
Daimler Trust                                    Auto Lease                       Assume           2/25/2019           2/25/2023                                $0.00
                                     Benz
                                                                                  Assume           8/23/2016           7/1/2021         19‐0316‐04

                                                                                  Assume           8/23/2016           7/1/2021         19‐0316‐05

                                                                                  Assume           6/21/2016           5/1/2021         19‐0216‐13
De Lage Landen Financial Services,   Hologic
                                                 Medical Equipment
Inc.                                 Capital                                      Assume           5/31/2016           4/1/2021         19‐0116‐13

                                                                                  Assume           5/31/2016           4/1/2021         19‐0116‐14         $26,849.76

                                                                                  Assume           5/31/2016           4/1/2021         19‐0116‐16

George Place                                     Charlotte Corp apt               Assume                               7/14/2020                                $0.00



                                                                             EXHIBIT F-1                                                               Page 65
                             Case 2:19-bk-12927-BR            Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                       Desc
                                                              Main Document    Page 76 of 150
                                      ASSUMED CONTRACTS WITH PROPOSED CURE AMOUNTS
                                                                                                                   Contract Expire                    Proposed Cure
                 Name                   aka         Vendor Description       Assume/Reject   Contract Start Date                     Serial Number
                                                                                                                        Date                                Amount
                                                                                Assume                                                 QTW1491
HENDRIX BUSINESS SYSTEMS, INC.                  Copier Services                                                                                           $1,327.62
                                                                                Assume                                                WKN01776

Hewlett−Packard Financial Services
                                                Computer Lease                  Assume                               7/10/2020                            $4,929.12
Company
                                                                                Assume           11/1/2017          10/31/2021        19‐0715‐04

                                                                                Assume           11/1/2017          10/31/2021        19‐0815‐08

                                                                                Assume           11/1/2017          10/31/2021        19‐0815‐09
Hologic, Inc (maintenance)                      Medical Equipment Services
                                                                                Assume           12/1/2018          11/30/2022        09‐0613‐02

                                                                                Assume           12/1/2018          11/30/2022        09‐0613‐03
                                                                                                                                                          $9,382.71
                                                                                Assume           12/1/2018          11/30/2022        19‐1114‐16

Iron Mountain                                   Shredding Services              Assume                                                                       $42.92

JANI‐KING OF RALEIGH/DURHAM                     Cleaning Services               Assume                                                                     $925.00

JP Morgan Chase Bank, N.a.           Chase Auto Auto Lease                      Assume          12/24/2018          12/24/2021                                $0.00

Kia Motors Finance                              Auto Lease                      Assume          11/12/2018          11/21/2021                                $0.00

MRC                                             IT Services                     Assume                                                                    $5,675.84

                                                                                Assume           2/12/2018           2/12/2021                             $589.00
NCMIC                                           Medical Equipment
                                                                                Assume           5/18/2018           5/18/2021                             $769.67
Shred Ace, Inc                                  Shredding Services              Assume                                                                       $45.00

Shred‐it                                        Shredding Services              Assume                                                                    $1,031.92

Smart Business System                           Copier Services                 Assume                                                                     $189.90
                                                Radiation Badge
Stanford Dosimetry LA                                                           Assume                                                                    $2,431.00
                                                Maintenance
Stericycle                                      Medical Waste Services          Assume                                                                     $507.12
                                                                                                                                     TOTAL CURE
                                                                                                                                                         $70,725.50
                                                                                                                                      AMOUNT



                                                                         EXHIBIT F-1                                                                 Page 66
                           Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                   Desc
                                                         REJECTED
                                                        Main Document CONTRACTS
                                                                         Page 77 of 150

                                                                                                                  Contract Expire
                Name                     aka       Vendor Description       Assume/Reject   Contract Start Date                     Serial Number
                                                                                                                       Date

                                                                               Reject           9/1/2016            8/31/2019        QTW12322
Canon Financial Service, Inc.                  Copier Lease
                                                                               Reject           10/1/2016           9/30/2019        QTV09454

                                                                               Reject           9/22/2017           8/1/2022        19‐0117‐04M
De Lage Landen Financial Services,   Hologic
                                               Medical Equipment               Reject           9/22/2017           8/1/2022        19‐0117‐05M
Inc.                                 Capital
                                                                               Reject           9/22/2017           8/1/2022        19‐0117‐07M

HENDRIX BUSINESS SYSTEMS, INC.                 Copier Services                 Reject                                                QTW12322
Hewlett−Packard Financial Services
                                               Computer Lease                  Reject                                7/5/2021
Company
                                                                               Reject           5/27/2015           5/26/2019        09‐0514‐03

                                                                               Reject           8/15/2015           8/14/2019        19‐0714‐07
Hologic, Inc (maintenance)                     Medical Equipment Services
                                                                               Reject           9/2/2015             9/1/2019        19‐0715‐02

                                                                               Reject           9/14/2016           9/13/2019        19‐0815‐07

LA Arena Company, LLC                                                          Reject              2018                2021

Sensis, Inc                                    Advertising Agency              Reject

Smart Business System                          Copier Services                 Reject




                                                                    EXHIBIT F-2                                                           Page 67
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35   Desc
                        Main Document    Page 78 of 150




              EXHIBIT G
      Case 2:19-bk-12927-BR                                      Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                          Desc
                                                                 Main Document    Page 79 of 150

Month of the year                                                          5            6            7            8            9           10           11           12
12‐Month Cash Flow Summary
                                                                    Actual       Actual       Actual       Actual       Actual     Actual     Actual     Actual
                                               Month ending        5/31/2021    6/30/2021    7/31/2021    8/31/2021    9/30/2021 10/31/2021 11/30/2021 12/31/2021

Total Statement Balance, Beg                                        404,091      375,635      347,180      385,799      354,343      325,862      503,456      474,974

Cash Receipts                                                      1,004,300    1,004,300    1,255,375    1,004,300    1,004,300    1,255,375    1,004,300    1,255,375
Payroll                                                              280,333      280,333      416,333      280,333      280,333      280,333      280,333      416,333
Disbursements                                                        752,422      752,422      800,422      755,422      752,448      797,448      752,448      797,448
Total Statement Balance, Ending                                       375,635      347,180      385,799      354,343      325,862      503,456      474,974      516,568

                                                          Cary           563          563          563          563          563          563          563          563
                                                     Charlotte           556          556          556          556          556          556          556          556
                                                  Greensboro             406          406          406          406          406          406          406          406
                                               Oklahoma City             257          257          257          257          257          257          257          257
                                              Total Injections         1,782        1,782        1,782        1,782        1,782        1,782        1,782        1,782

Est Collection                                                     1,004,300    1,004,300    1,255,375    1,004,300    1,004,300    1,255,375    1,004,300    1,255,375

Total Cash Receipts
Actual Collection

Payroll                                                              272,000      272,000      408,000      272,000      272,000      272,000      272,000      408,000
 Professional Corp Salary (SW in NC and OK)                            8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333
                                                 Total Payroll       280,333      280,333      416,333      280,333      280,333      280,333      280,333      416,333
Disbursements
401k
401k ‐ John Hancock                                                   16,600       16,600       16,600       16,600       16,600       16,600       16,600       16,600
401k Service Fee ‐ Hicks
Advertising                                                           82,000       82,000       85,000       85,000       85,000       85,000       85,000       85,000
Auto                                                                   2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600
Bank Fees                                                              2,200        2,200        2,200        2,200        2,200        2,200        2,200        2,200
Interest
Braces
‐ Aspen                                                               11,000       11,000       11,000       11,000       11,000       11,000       11,000       11,000
Cleaning                                                               1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500
Credit Card Merchant Fees                                              3,100        3,100        3,100        3,100        3,100        3,100        3,100        3,100
Equipment Lease                                                       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000
Injectables                                                          305,000      305,000      350,000      305,000      305,000      350,000      305,000      350,000
Insurance                                                              6,600        6,600        6,600        6,600        6,600        6,600        6,600        6,600
Insurance ‐ Employee Benefits                                         37,000       37,000       37,000       37,000       37,000       37,000       37,000       37,000
Internet                                                               9,000        9,000        9,000        9,000        9,000        9,000        9,000        9,000
Licenses                                                                 100          100          100          100          100          100          100          100
Office Expenses                                                       18,000       18,000       18,000       18,000       18,000       18,000       18,000       18,000
Office Supplies                                                        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000
Payroll Services
‐ ADP                                                                  2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000
Postage
‐ Pitney Bowes                                                         1,000        1,000        1,000        1,000        1,000        1,000        1,000        1,000
Shipping‐ Fedex/UPS/USPS                                                 800          800          800          800          800          800          800          800
Professional Fees
‐ Daniel Stark LLC (CPA)                                               6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000
‐ Nelson Hardiman (Healthcare Attorney)                                3,500        3,500        3,500        3,500        3,500        3,500        3,500        3,500
‐ Margulies Faith LLP                                                 22,000       22,000       22,000       22,000       22,000       22,000       22,000       22,000
‐ Howard Grobstein (CPA)                                               4,000        4,000        4,000        4,000        4,000        4,000        4,000        4,000
‐ Shane Heskin                                                         8,000        8,000        8,000        8,000        8,000        8,000        8,000        8,000
‐ US Trustee Quarterly Fees                                           14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000
Rent
‐ Cary‐Flagship                                                       17,974       17,974       17,974       17,974       15,000       15,000       15,000       15,000
‐ CLT‐Golden Triangle                                                 15,818       15,818       15,818       15,818       15,818       15,818       15,818       15,818
‐ Greensboro‐Maple                                                    12,080       12,080       12,080       12,080       12,080       12,080       12,080       12,080
‐ Group‐Garvey & Dequine, LLC                                          2,025        2,025        2,025        2,025        2,025        2,025        2,025        2,025
‐ Oklahoma City (Tower lake)                                          21,156       21,156       21,156       21,156       21,156       21,156       21,156       21,156
‐ Argon (OKC Condo)                                                    1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500
‐ Carroll at Bellemeade (GBO Condo)                                    1,910        1,910        1,910        1,910        1,910        1,910        1,910        1,910
‐ George Place (Charlotte condo)
Repairs & Maintenance                                                  6,300        6,300        6,300        6,300        6,300        6,300        6,300        6,300
Staffing                                                              28,000       28,000       28,000       28,000       28,000       28,000       28,000       28,000
Medical Supplies                                                      11,000       11,000       11,000       11,000       11,000       11,000       11,000       11,000
Taxes & Licenses                                                         800          800          800          800          800          800          800          800
Telephone                                                              5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000
Travel                                                                 7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000
Uniforms                                                                 800          800          800          800          800          800          800          800
Utilities                                                              2,700        2,700        2,700        2,700        2,700        2,700        2,700        2,700
Projected Plan Distributions
‐ Non‐professional Administrative Claims                              17,913       17,913       17,913       17,913       17,913       17,913       17,913       17,913
‐ Assumption cure amounts                                              2,947        2,947        2,947        2,947        2,947        2,947        2,947        2,947
‐ Priority Claims (IRS and NC DOR)                                    17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500
‐ Priority Claims (remainder)
‐ Payments to Convenience Class (34 claims)
‐ Unsecured Claims
Total Disbursements                                                752,422.24 752,422.24 800,422.24 755,422.24 752,448.14 797,448.01 752,448.01 797,448.01
Total Disbursements Including Payroll                            1,032,755.58 1,032,755.58 1,216,755.58 1,035,755.58 1,032,781.48 1,077,781.35 1,032,781.35 1,213,781.35




                                                                                      EXHIBIT G                                                                   Page 68
      Case 2:19-bk-12927-BR                             Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                       Desc
                                                        Main Document    Page 80 of 150

          1            2            3            4            5            6            7            8            9           10           11           12

   Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual     Actual     Actual     Actual
  1/31/2022    2/28/2022    3/31/2022    4/30/2022    5/31/2022    6/30/2022    7/31/2022    8/31/2022    9/30/2022 10/31/2022 11/30/2022 12/31/2022

   516,568      537,895      576,721      615,548      654,375      693,201      732,028      770,855      809,681      848,508      891,247      933,986

  1,151,735    1,151,735    1,151,735    1,151,735    1,151,735    1,151,735    1,151,735    1,151,735    1,151,735    1,151,735    1,151,735    1,151,735
    324,333      324,333      324,333      324,333      324,333      324,333      324,333      324,333      324,333      324,333      324,333      324,333
    806,075      788,575      788,575      788,575      788,575      788,575      788,575      788,575      788,575      784,662      784,662      784,662
     537,895      576,721      615,548      654,375      693,201      732,028      770,855      809,681      848,508      891,247      933,986      976,726

        585          585          585          585          585          585          585          585          585          585          585          585
        585          585          585          585          585          585          585          585          585          585          585          585
        433          433          433          433          433          433          433          433          433          433          433          433
        282          282          282          282          282          282          282          282          282          282          282          282
      1,885        1,885        1,885        1,885        1,885        1,885        1,885        1,885        1,885        1,885        1,885        1,885

  1,151,735    1,151,735    1,151,735    1,151,735    1,151,735    1,151,735     1,151,735   1,151,735    1,151,735    1,151,735    1,151,735    1,151,735




    316,000      316,000      316,000      316,000      316,000      316,000      316,000      316,000      316,000      316,000      316,000      316,000
      8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333
    324,333      324,333      324,333      324,333      324,333      324,333      324,333      324,333      324,333      324,333      324,333      324,333


     17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500

     86,000       86,000       86,000       86,000       86,000       86,000       86,000       86,000       86,000       86,000       86,000       86,000
      2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600
      2,300        2,300        2,300        2,300        2,300        2,300        2,300        2,300        2,300        2,300        2,300        2,300


     11,500       11,500       11,500       11,500       11,500       11,500       11,500       11,500       11,500       11,500       11,500       11,500
      1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600
      3,500        3,500        3,500        3,500        3,500        3,500        3,500        3,500        3,500        3,500        3,500        3,500
     17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000
    345,521      345,521      345,521      345,521      345,521      345,521      345,521      345,521      345,521      345,521      345,521      345,521
      6,800        6,800        6,800        6,800        6,800        6,800        6,800        6,800        6,800        6,800        6,800        6,800
     40,000       40,000       40,000       40,000       40,000       40,000       40,000       40,000       40,000       40,000       40,000       40,000
     10,000       10,000       10,000       10,000       10,000       10,000       10,000       10,000       10,000       10,000       10,000       10,000
        100          100          100          100          100          100          100          100          100          100          100          100
     20,000       20,000       20,000       20,000       20,000       20,000       20,000       20,000       20,000       20,000       20,000       20,000
      8,000        8,000        8,000        8,000        8,000        8,000        8,000        8,000        8,000        8,000        8,000        8,000

      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

      1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100
        700          700          700          700          700          700          700          700          700          700          700          700

      6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000
      3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000
     22,000        4,500        4,500        4,500        4,500        4,500        4,500        4,500        4,500        4,500        4,500        4,500
      3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000
      6,500        6,500        6,500        6,500        6,500        6,500        6,500        6,500        6,500        6,500        6,500        6,500
     14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000

     15,500       15,500       15,500       15,500       15,500       15,500       15,500       15,500       15,500       15,500       15,500       15,500
     16,092       16,092       16,092       16,092       16,092       16,092       16,092       16,092       16,092       16,092       16,092       16,092
     12,200       12,200       12,200       12,200       12,200       12,200       12,200       12,200       12,200       12,200       12,200       12,200
      2,120        2,120        2,120        2,120        2,120        2,120        2,120        2,120        2,120        2,120        2,120        2,120
     21,473       21,473       21,473       21,473       21,473       21,473       21,473       21,473       21,473       21,473       21,473       21,473
      1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500
      1,910        1,910        1,910        1,910        1,910        1,910        1,910        1,910        1,910        1,910        1,910        1,910

      6,500        6,500        6,500        6,500        6,500        6,500        6,500        6,500        6,500        6,500        6,500        6,500
     31,000       31,000       31,000       31,000       31,000       31,000       31,000       31,000       31,000       31,000       31,000       31,000
     12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000
        900          900          900          900          900          900          900          900          900          900          900          900
      5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000
      7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000
        800          800          800          800          800          800          800          800          800          800          800          800
      3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000

     17,913       17,913       17,913       17,913       17,913       17,913       17,913       17,913       17,913
      2,947        2,947        2,947        2,947        2,947        2,947        2,947        2,947        2,947        2,947        2,947        2,947
     17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500       31,500       31,500       31,500




  806,074.98 788,574.98 788,574.98 788,574.98 788,574.98 788,574.98 788,574.98 788,574.98 788,574.98 784,662.48 784,662.48 784,662.48
1,130,408.32 1,112,908.32 1,112,908.32 1,112,908.32 1,112,908.32 1,112,908.32 1,112,908.32 1,112,908.32 1,112,908.32 1,108,995.82 1,108,995.82 1,108,995.82




                                                                                EXHIBIT G                                                                   Page 69
      Case 2:19-bk-12927-BR                             Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                        Desc
                                                        Main Document    Page 81 of 150

          1            2            3            4            5            6            7            8            9           10           11           12

   Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual     Actual     Actual     Actual
  1/31/2023    2/28/2023    3/31/2023    4/30/2023    5/31/2023    6/30/2023    7/31/2023    8/31/2023    9/30/2023 10/31/2023 11/30/2023 12/31/2023

   976,726     1,020,817    1,064,908    1,108,999    1,153,090    1,197,128    1,241,166    1,285,204    1,329,242    1,373,280    1,417,318    1,461,356

  1,206,235    1,206,235    1,206,235    1,206,235    1,206,235    1,206,235    1,206,235    1,206,235    1,206,235    1,206,235    1,206,235    1,206,235
    343,333      343,333      343,333      343,333      343,333      343,333      343,333      343,333      343,333      343,333      343,333      343,333
    818,811      818,811      818,811      818,811      818,864      818,864      818,864      818,864      818,864      818,864      818,864      818,864
   1,020,817    1,064,908    1,108,999    1,153,090    1,197,128    1,241,166    1,285,204    1,329,242    1,373,280    1,417,318    1,461,356    1,505,394

        600          600          600          600          600          600          600          600          600          600          600          600
        600          600          600          600          600          600          600          600          600          600          600          600
        450          450          450          450          450          450          450          450          450          450          450          450
        305          305          305          305          305          305          305          305          305          305          305          305
      1,955        1,955        1,955        1,955        1,955        1,955        1,955        1,955        1,955        1,955        1,955        1,955

  1,206,235    1,206,235    1,206,235    1,206,235    1,206,235    1,206,235     1,206,235   1,206,235    1,206,235    1,206,235    1,206,235    1,206,235




    335,000      335,000      335,000      335,000      335,000      335,000      335,000      335,000      335,000      335,000      335,000      335,000
      8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333
    343,333      343,333      343,333      343,333      343,333      343,333      343,333      343,333      343,333      343,333      343,333      343,333


     18,400       18,400       18,400       18,400       18,400       18,400       18,400       18,400       18,400       18,400       18,400       18,400

     90,000       90,000       90,000       90,000       90,000       90,000       90,000       90,000       90,000       90,000       90,000       90,000
      2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600
      2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400


     12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500
      1,700        1,700        1,700        1,700        1,700        1,700        1,700        1,700        1,700        1,700        1,700        1,700
      3,600        3,600        3,600        3,600        3,600        3,600        3,600        3,600        3,600        3,600        3,600        3,600
     19,000       19,000       19,000       19,000       19,000       19,000       19,000       19,000       19,000       19,000       19,000       19,000
    361,871      361,871      361,871      361,871      361,871      361,871      361,871      361,871      361,871      361,871      361,871      361,871
      7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000
     44,000       44,000       44,000       44,000       44,000       44,000       44,000       44,000       44,000       44,000       44,000       44,000
     11,000       11,000       11,000       11,000       11,000       11,000       11,000       11,000       11,000       11,000       11,000       11,000
        100          100          100          100          100          100          100          100          100          100          100          100
     22,000       22,000       22,000       22,000       22,000       22,000       22,000       22,000       22,000       22,000       22,000       22,000
     10,000       10,000       10,000       10,000       10,000       10,000       10,000       10,000       10,000       10,000       10,000       10,000

      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

      1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100
        700          700          700          700          700          700          700          700          700          700          700          700

      6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000
      3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000        3,000
      2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500
      5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000
     14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000

     16,000       16,000       16,000       16,000       16,000       16,000       16,000       16,000       16,000       16,000       16,000       16,000
     16,413       16,413       16,413       16,413       16,413       16,413       16,413       16,413       16,413       16,413       16,413       16,413
     12,360       12,360       12,360       12,360       12,360       12,360       12,360       12,360       12,360       12,360       12,360       12,360
      2,225        2,225        2,225        2,225        2,225        2,225        2,225        2,225        2,225        2,225        2,225        2,225
     21,795       21,795       21,795       21,795       21,795       21,795       21,795       21,795       21,795       21,795       21,795       21,795
      1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600
      2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100

      6,800        6,800        6,800        6,800        6,800        6,800        6,800        6,800        6,800        6,800        6,800        6,800
     33,000       33,000       33,000       33,000       33,000       33,000       33,000       33,000       33,000       33,000       33,000       33,000
     12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500
      1,000        1,000        1,000        1,000        1,000        1,000        1,000        1,000        1,000        1,000        1,000        1,000
      5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000
      7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000
        800          800          800          800          800          800          800          800          800          800          800          800
      3,300        3,300        3,300        3,300        3,300        3,300        3,300        3,300        3,300        3,300        3,300        3,300


      2,947        2,947        2,947        2,947
     31,500       31,500       31,500       31,500       34,500       34,500       34,500       34,500       34,500       34,500       34,500       34,500




  818,810.57 818,810.57 818,810.57 818,810.57 818,863.67 818,863.67 818,863.67 818,863.67 818,863.67 818,863.67 818,863.67 818,863.67
1,162,143.91 1,162,143.91 1,162,143.91 1,162,143.91 1,162,197.01 1,162,197.01 1,162,197.01 1,162,197.01 1,162,197.01 1,162,197.01 1,162,197.01 1,162,197.01




                                                                                EXHIBIT G                                                                    Page 70
      Case 2:19-bk-12927-BR                             Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                        Desc
                                                        Main Document    Page 82 of 150

          1            2            3            4            5            6            7            8            9           10           11           12

   Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual     Actual     Actual     Actual
  1/31/2024    2/29/2024    3/31/2024    4/30/2024    5/31/2024    6/30/2024    7/31/2024    8/31/2024    9/30/2024 10/31/2024 11/30/2024 12/31/2024

  1,505,394    1,534,972    1,564,551    1,594,130    1,623,708    1,653,287    1,683,462    1,747,541    1,811,619    1,787,698    1,851,776    1,915,855

  1,233,540    1,233,540    1,233,540    1,233,540    1,233,540    1,233,540    1,233,540    1,233,540    1,233,540    1,233,540    1,233,540    1,233,540
    363,333      363,333      363,333      363,333      363,333      363,333      363,333      363,333      363,333      363,333      363,333      363,333
    840,628      840,628      840,628      840,628      840,628      840,031      806,128      806,128      894,128      806,128      806,128      894,128
   1,534,972    1,564,551    1,594,130    1,623,708    1,653,287    1,683,462    1,747,541    1,811,619    1,787,698    1,851,776    1,915,855    1,891,934

        600          600          600          600          600          600          600          600          600          600          600          600
        600          600          600          600          600          600          600          600          600          600          600          600
        450          450          450          450          450          450          450          450          450          450          450          450
        330          330          330          330          330          330          330          330          330          330          330          330
      1,980        1,980        1,980        1,980        1,980        1,980        1,980        1,980        1,980        1,980        1,980        1,980

  1,233,540    1,233,540    1,233,540    1,233,540    1,233,540    1,233,540     1,233,540   1,233,540    1,233,540    1,233,540    1,233,540    1,233,540




    355,000      355,000      355,000      355,000      355,000      355,000      355,000      355,000      355,000      355,000      355,000      355,000
      8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333
    363,333      363,333      363,333      363,333      363,333      363,333      363,333      363,333      363,333      363,333      363,333      363,333


     19,400       19,400       19,400       19,400       19,400       19,400       19,400       19,400       19,400       19,400       19,400       19,400

     92,000       92,000       92,000       92,000       92,000       92,000       92,000       92,000       92,000       92,000       92,000       92,000
      2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600
      2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500


     12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500
      1,800        1,800        1,800        1,800        1,800        1,800        1,800        1,800        1,800        1,800        1,800        1,800
      3,700        3,700        3,700        3,700        3,700        3,700        3,700        3,700        3,700        3,700        3,700        3,700
     19,000       19,000       19,000       19,000       19,000       19,000       19,000       19,000       19,000       19,000       19,000       19,000
    370,062      370,062      370,062      370,062      370,062      370,062      370,062      370,062      370,062      370,062      370,062      370,062
      7,200        7,200        7,200        7,200        7,200        7,200        7,200        7,200        7,200        7,200        7,200        7,200
     48,000       48,000       48,000       48,000       48,000       48,000       48,000       48,000       48,000       48,000       48,000       48,000
     12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000
        100          100          100          100          100          100          100          100          100          100          100          100
     25,000       25,000       25,000       25,000       25,000       25,000       25,000       25,000       25,000       25,000       25,000       25,000
     12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000       12,000

      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

      1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100
        700          700          700          700          700          700          700          700          700          700          700          700

      6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000
      1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

     17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000

     16,500       16,500       16,500       16,500       16,500       16,500       16,500       16,500       16,500       16,500       16,500       16,500
     16,744       16,744       16,744       16,744       16,744       16,744       16,744       16,744       16,744       16,744       16,744       16,744
     12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500
      2,300        2,300        2,300        2,300        2,300        2,300        2,300        2,300        2,300        2,300        2,300        2,300
     22,122       22,122       22,122       22,122       22,122       22,122       22,122       22,122       22,122       22,122       22,122       22,122
      1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600        1,600
      2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100

      7,100        7,100        7,100        7,100        7,100        7,100        7,100        7,100        7,100        7,100        7,100        7,100
     35,000       35,000       35,000       35,000       35,000       35,000       35,000       35,000       35,000       35,000       35,000       35,000
     12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500       12,500
      1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100
      5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000
      7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000
        800          800          800          800          800          800          800          800          800          800          800          800
      3,600        3,600        3,600        3,600        3,600        3,600        3,600        3,600        3,600        3,600        3,600        3,600




     34,500       34,500       34,500       34,500       34,500       33,903


                                                                                                              88,000                                 88,000
  840,628.10 840,628.10 840,628.10 840,628.10 840,628.10 840,031.10 806,128.10 806,128.10 894,128.10 806,128.10 806,128.10 894,128.10
1,203,961.44 1,203,961.44 1,203,961.44 1,203,961.44 1,203,961.44 1,203,364.44 1,169,461.44 1,169,461.44 1,257,461.44 1,169,461.44 1,169,461.44 1,257,461.44




                                                                                EXHIBIT G                                                                    Page 71
      Case 2:19-bk-12927-BR                             Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                        Desc
                                                        Main Document    Page 83 of 150

          1            2            3            4            5            6            7            8            9           10           11           12

   Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual     Actual     Actual     Actual
  1/31/2025    2/28/2025    3/31/2025    4/30/2025    5/31/2025    6/30/2025    7/31/2025    8/31/2025    9/30/2025 10/31/2025 11/30/2025 12/31/2025

  1,891,934    1,934,451    1,976,969    1,931,487    1,974,004    2,016,522    1,971,040    2,013,558    2,056,075    2,010,593    2,053,111    2,095,629

  1,258,000    1,258,000    1,258,000    1,258,000    1,258,000    1,258,000    1,258,000    1,258,000    1,258,000    1,258,000    1,258,000    1,258,000
    384,333      384,333      384,333      384,333      384,333      384,333      384,333      384,333      384,333      384,333      384,333      384,333
    831,149      831,149      919,149      831,149      831,149      919,149      831,149      831,149      919,149      831,149      831,149      919,149
   1,934,451    1,976,969    1,931,487    1,974,004    2,016,522    1,971,040    2,013,558    2,056,075    2,010,593    2,053,111    2,095,629    2,050,146

        600          600          600          600          600          600          600          600          600          600          600          600
        600          600          600          600          600          600          600          600          600          600          600          600
        450          450          450          450          450          450          450          450          450          450          450          450
        350          350          350          350          350          350          350          350          350          350          350          350
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

  1,258,000    1,258,000    1,258,000    1,258,000    1,258,000    1,258,000     1,258,000   1,258,000    1,258,000    1,258,000    1,258,000    1,258,000




    376,000      376,000      376,000      376,000      376,000      376,000      376,000      376,000      376,000      376,000      376,000      376,000
      8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333
    384,333      384,333      384,333      384,333      384,333      384,333      384,333      384,333      384,333      384,333      384,333      384,333


     20,300       20,300       20,300       20,300       20,300       20,300       20,300       20,300       20,300       20,300       20,300       20,300

     94,000       94,000       94,000       94,000       94,000       94,000       94,000       94,000       94,000       94,000       94,000       94,000
      2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600
      2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500


     13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000
      1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900
      3,800        3,800        3,800        3,800        3,800        3,800        3,800        3,800        3,800        3,800        3,800        3,800
     21,000       21,000       21,000       21,000       21,000       21,000       21,000       21,000       21,000       21,000       21,000       21,000
    377,400      377,400      377,400      377,400      377,400      377,400      377,400      377,400      377,400      377,400      377,400      377,400
      7,300        7,300        7,300        7,300        7,300        7,300        7,300        7,300        7,300        7,300        7,300        7,300
     52,000       52,000       52,000       52,000       52,000       52,000       52,000       52,000       52,000       52,000       52,000       52,000
     13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000
        100          100          100          100          100          100          100          100          100          100          100          100
     27,000       27,000       27,000       27,000       27,000       27,000       27,000       27,000       27,000       27,000       27,000       27,000
     13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000

      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

      1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100
        700          700          700          700          700          700          700          700          700          700          700          700

      6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000
      1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

     17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000

     17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000
     17,075       17,075       17,075       17,075       17,075       17,075       17,075       17,075       17,075       17,075       17,075       17,075
     12,700       12,700       12,700       12,700       12,700       12,700       12,700       12,700       12,700       12,700       12,700       12,700
      2,420        2,420        2,420        2,420        2,420        2,420        2,420        2,420        2,420        2,420        2,420        2,420
     22,454       22,454       22,454       22,454       22,454       22,454       22,454       22,454       22,454       22,454       22,454       22,454
      1,750        1,750        1,750        1,750        1,750        1,750        1,750        1,750        1,750        1,750        1,750        1,750
      2,250        2,250        2,250        2,250        2,250        2,250        2,250        2,250        2,250        2,250        2,250        2,250

      7,400        7,400        7,400        7,400        7,400        7,400        7,400        7,400        7,400        7,400        7,400        7,400
     36,000       36,000       36,000       36,000       36,000       36,000       36,000       36,000       36,000       36,000       36,000       36,000
     13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000
      1,200        1,200        1,200        1,200        1,200        1,200        1,200        1,200        1,200        1,200        1,200        1,200
      5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000
      7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000
        800          800          800          800          800          800          800          800          800          800          800          800
      3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900




                                88,000                                 88,000                                 88,000                                 88,000
  831,148.93 831,148.93 919,148.93 831,148.93 831,148.93 919,148.93 831,148.93 831,148.93 919,148.93 831,148.93 831,148.93 919,148.93
1,215,482.27 1,215,482.27 1,303,482.27 1,215,482.27 1,215,482.27 1,303,482.27 1,215,482.27 1,215,482.27 1,303,482.27 1,215,482.27 1,215,482.27 1,303,482.27




                                                                                EXHIBIT G                                                                    Page 72
      Case 2:19-bk-12927-BR                             Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                        Desc
                                                        Main Document    Page 84 of 150

          1            2            3            4            5            6            7            8            9           10           11           12

   Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual     Actual     Actual     Actual
  1/31/2026    2/28/2026    3/31/2026    4/30/2026    5/31/2026    6/30/2026    7/31/2026    8/31/2026    9/30/2026 10/31/2026 11/30/2026 12/31/2026

  2,050,146    2,065,013    2,079,880    2,006,747    2,021,614    2,036,481    1,963,348    1,978,215    1,993,082    1,919,949    1,934,816    1,949,682

  1,270,000    1,270,000    1,270,000    1,270,000    1,270,000    1,270,000    1,270,000    1,270,000    1,270,000    1,270,000    1,270,000    1,270,000
    407,333      407,333      407,333      407,333      407,333      407,333      407,333      407,333      407,333      407,333      407,333      407,333
    847,800      847,800      935,800      847,800      847,800      935,800      847,800      847,800      935,800      847,800      847,800      935,800
   2,065,013    2,079,880    2,006,747    2,021,614    2,036,481    1,963,348    1,978,215    1,993,082    1,919,949    1,934,816    1,949,682    1,876,549

        600          600          600          600          600          600          600          600          600          600          600          600
        600          600          600          600          600          600          600          600          600          600          600          600
        450          450          450          450          450          450          450          450          450          450          450          450
        350          350          350          350          350          350          350          350          350          350          350          350
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

  1,270,000    1,270,000    1,270,000    1,270,000    1,270,000    1,270,000     1,270,000   1,270,000    1,270,000    1,270,000    1,270,000    1,270,000




    399,000      399,000      399,000      399,000      399,000      399,000      399,000      399,000      399,000      399,000      399,000      399,000
      8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333
    407,333      407,333      407,333      407,333      407,333      407,333      407,333      407,333      407,333      407,333      407,333      407,333


     21,300       21,300       21,300       21,300       21,300       21,300       21,300       21,300       21,300       21,300       21,300       21,300

     95,000       95,000       95,000       95,000       95,000       95,000       95,000       95,000       95,000       95,000       95,000       95,000
      2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600
      2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500        2,500


     13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000
      3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900
     21,000       21,000       21,000       21,000       21,000       21,000       21,000       21,000       21,000       21,000       21,000       21,000
    381,000      381,000      381,000      381,000      381,000      381,000      381,000      381,000      381,000      381,000      381,000      381,000
      7,400        7,400        7,400        7,400        7,400        7,400        7,400        7,400        7,400        7,400        7,400        7,400
     57,000       57,000       57,000       57,000       57,000       57,000       57,000       57,000       57,000       57,000       57,000       57,000
     14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000
        100          100          100          100          100          100          100          100          100          100          100          100
     28,000       28,000       28,000       28,000       28,000       28,000       28,000       28,000       28,000       28,000       28,000       28,000
     13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000

      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

      1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100
        700          700          700          700          700          700          700          700          700          700          700          700

      6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000
      1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

     17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000

     17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500       17,500
     17,759       17,759       17,759       17,759       17,759       17,759       17,759       17,759       17,759       17,759       17,759       17,759
     13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000
      2,550        2,550        2,550        2,550        2,550        2,550        2,550        2,550        2,550        2,550        2,550        2,550
     22,791       22,791       22,791       22,791       22,791       22,791       22,791       22,791       22,791       22,791       22,791       22,791
      1,750        1,750        1,750        1,750        1,750        1,750        1,750        1,750        1,750        1,750        1,750        1,750
      2,250        2,250        2,250        2,250        2,250        2,250        2,250        2,250        2,250        2,250        2,250        2,250

      7,800        7,800        7,800        7,800        7,800        7,800        7,800        7,800        7,800        7,800        7,800        7,800
     37,000       37,000       37,000       37,000       37,000       37,000       37,000       37,000       37,000       37,000       37,000       37,000
     13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000
      1,300        1,300        1,300        1,300        1,300        1,300        1,300        1,300        1,300        1,300        1,300        1,300
      5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000
      7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000
        800          800          800          800          800          800          800          800          800          800          800          800
      4,200        4,200        4,200        4,200        4,200        4,200        4,200        4,200        4,200        4,200        4,200        4,200




                                88,000                                 88,000                                 88,000                                 88,000
  847,799.74 847,799.74 935,799.74 847,799.74 847,799.74 935,799.74 847,799.74 847,799.74 935,799.74 847,799.74 847,799.74 935,799.74
1,255,133.08 1,255,133.08 1,343,133.08 1,255,133.08 1,255,133.08 1,343,133.08 1,255,133.08 1,255,133.08 1,343,133.08 1,255,133.08 1,255,133.08 1,343,133.08




                                                                                EXHIBIT G                                                                    Page 73
      Case 2:19-bk-12927-BR                             Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                        Desc
                                                        Main Document    Page 85 of 150

          1            2            3            4            5            6            7            8            9           10           11           12

   Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual     Actual     Actual     Actual
  1/31/2027    2/28/2027    3/31/2027    4/30/2027    5/31/2027    6/30/2027    7/31/2027    8/31/2027    9/30/2027 10/31/2027 11/30/2027 12/31/2027

  1,876,549    1,859,632    1,842,714    1,737,796    1,720,879    1,703,961    1,599,043    1,582,125    1,565,208    1,460,290    1,443,372    1,426,455

  1,282,000    1,282,000    1,282,000    1,282,000    1,282,000    1,282,000    1,282,000    1,282,000    1,282,000    1,282,000    1,282,000    1,282,000
    431,333      431,333      431,333      431,333      431,333      431,333      431,333      431,333      431,333      431,333      431,333      431,333
    867,584      867,584      955,584      867,584      867,584      955,584      867,584      867,584      955,584      867,584      867,584      955,584
   1,859,632    1,842,714    1,737,796    1,720,879    1,703,961    1,599,043    1,582,125    1,565,208    1,460,290    1,443,372    1,426,455    1,321,537

        600          600          600          600          600          600          600          600          600          600          600          600
        600          600          600          600          600          600          600          600          600          600          600          600
        450          450          450          450          450          450          450          450          450          450          450          450
        350          350          350          350          350          350          350          350          350          350          350          350
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

  1,282,000    1,282,000    1,282,000    1,282,000    1,282,000    1,282,000     1,282,000   1,282,000    1,282,000    1,282,000    1,282,000    1,282,000




    423,000      423,000      423,000      423,000      423,000      423,000      423,000      423,000      423,000      423,000      423,000      423,000
      8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333
    431,333      431,333      431,333      431,333      431,333      431,333      431,333      431,333      431,333      431,333      431,333      431,333


     22,400       22,400       22,400       22,400       22,400       22,400       22,400       22,400       22,400       22,400       22,400       22,400

     96,000       96,000       96,000       96,000       96,000       96,000       96,000       96,000       96,000       96,000       96,000       96,000
      2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600
      2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600


     13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000
      2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100        2,100
      3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900
     23,000       23,000       23,000       23,000       23,000       23,000       23,000       23,000       23,000       23,000       23,000       23,000
    384,600      384,600      384,600      384,600      384,600      384,600      384,600      384,600      384,600      384,600      384,600      384,600
      7,500        7,500        7,500        7,500        7,500        7,500        7,500        7,500        7,500        7,500        7,500        7,500
     62,000       62,000       62,000       62,000       62,000       62,000       62,000       62,000       62,000       62,000       62,000       62,000
     15,000       15,000       15,000       15,000       15,000       15,000       15,000       15,000       15,000       15,000       15,000       15,000
        100          100          100          100          100          100          100          100          100          100          100          100
     29,000       29,000       29,000       29,000       29,000       29,000       29,000       29,000       29,000       29,000       29,000       29,000
     14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000

      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

      1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100
        700          700          700          700          700          700          700          700          700          700          700          700

      6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000
      1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500
      2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

     17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000       17,000

     17,900       17,900       17,900       17,900       17,900       17,900       17,900       17,900       17,900       17,900       17,900       17,900
     18,117       18,117       18,117       18,117       18,117       18,117       18,117       18,117       18,117       18,117       18,117       18,117
     13,400       13,400       13,400       13,400       13,400       13,400       13,400       13,400       13,400       13,400       13,400       13,400
      2,635        2,635        2,635        2,635        2,635        2,635        2,635        2,635        2,635        2,635        2,635        2,635
     23,133       23,133       23,133       23,133       23,133       23,133       23,133       23,133       23,133       23,133       23,133       23,133
      1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900
      2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400

      8,300        8,300        8,300        8,300        8,300        8,300        8,300        8,300        8,300        8,300        8,300        8,300
     38,000       38,000       38,000       38,000       38,000       38,000       38,000       38,000       38,000       38,000       38,000       38,000
     13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000
      1,400        1,400        1,400        1,400        1,400        1,400        1,400        1,400        1,400        1,400        1,400        1,400
      5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000
      7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000
        800          800          800          800          800          800          800          800          800          800          800          800
      4,500        4,500        4,500        4,500        4,500        4,500        4,500        4,500        4,500        4,500        4,500        4,500




                                88,000                                 88,000                                 88,000                                 88,000
  867,584.36 867,584.36 955,584.36 867,584.36 867,584.36 955,584.36 867,584.36 867,584.36 955,584.36 867,584.36 867,584.36 955,584.36
1,298,917.70 1,298,917.70 1,386,917.70 1,298,917.70 1,298,917.70 1,386,917.70 1,298,917.70 1,298,917.70 1,386,917.70 1,298,917.70 1,298,917.70 1,386,917.70




                                                                                EXHIBIT G                                                                    Page 74
     Case 2:19-bk-12927-BR                              Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                       Desc
                                                        Main Document    Page 86 of 150

         1            2            3            4            5            6            7            8            9           10           11           12

  Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual       Actual     Actual     Actual     Actual
 1/31/2028    2/29/2028    3/31/2028    4/30/2028    5/31/2028    6/30/2028    7/31/2028    8/31/2028    9/30/2028 10/31/2028 11/30/2028 12/31/2028

 1,321,537    1,273,945    1,226,352    1,090,760    1,043,168     995,575      866,307      837,214      808,122      779,030      749,937      720,845

 1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000
   456,333      456,333      456,333      456,333      456,333      456,333      456,333      456,333      456,333      456,333      456,333      456,333
   885,259      885,259      973,259      885,259      885,259      966,935      866,759      866,759      866,759      866,759      866,759      866,759
  1,273,945    1,226,352    1,090,760    1,043,168      995,575      866,307      837,214      808,122      779,030      749,937      720,845      691,753

       600          600          600          600          600          600          600          600          600          600          600          600
       600          600          600          600          600          600          600          600          600          600          600          600
       450          450          450          450          450          450          450          450          450          450          450          450
       350          350          350          350          350          350          350          350          350          350          350          350
     2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

  1,294,000    1,294,000   1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000    1,294,000




   448,000      448,000      448,000      448,000      448,000      448,000      448,000      448,000      448,000      448,000      448,000      448,000
     8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333        8,333
   456,333      456,333      456,333      456,333      456,333      456,333      456,333      456,333      456,333      456,333      456,333      456,333


     23,500      23,500       23,500       23,500       23,500       23,500       23,500       23,500       23,500       23,500       23,500       23,500

     97,000      97,000       97,000       97,000       97,000       97,000       97,000       97,000       97,000       97,000       97,000       97,000
      2,600       2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600
      2,600       2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600        2,600


    13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000
     2,200        2,200        2,200        2,200        2,200        2,200        2,200        2,200        2,200        2,200        2,200        2,200
     3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900        3,900
    23,000       23,000       23,000       23,000       23,000       23,000       23,000       23,000       23,000       23,000       23,000       23,000
   388,200      388,200      388,200      388,200      388,200      388,200      388,200      388,200      388,200      388,200      388,200      388,200
     7,600        7,600        7,600        7,600        7,600        7,600        7,600        7,600        7,600        7,600        7,600        7,600
    68,000       68,000       68,000       68,000       68,000       68,000       68,000       68,000       68,000       68,000       68,000       68,000
    16,000       16,000       16,000       16,000       16,000       16,000       16,000       16,000       16,000       16,000       16,000       16,000
       100          100          100          100          100          100          100          100          100          100          100          100
    30,000       30,000       30,000       30,000       30,000       30,000       30,000       30,000       30,000       30,000       30,000       30,000
    14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000       14,000

      2,000        2,000       2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

      1,100        1,100       1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100        1,100
        700          700         700          700          700          700          700          700          700          700          700          700

      6,000        6,000       6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000        6,000
      2,000        2,000       2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000
      1,500        1,500       1,500        1,500        1,500        1,500
      2,000        2,000       2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000        2,000

     17,000      17,000       17,000       17,000       17,000       17,000

     18,400      18,400       18,400       18,400       18,400       18,400       18,400       18,400       18,400       18,400       18,400       18,400
     18,479      18,479       18,479       18,479       18,479       18,479       18,479       18,479       18,479       18,479       18,479       18,479
     13,900      13,900       13,900       13,900       13,900       13,900       13,900       13,900       13,900       13,900       13,900       13,900
      2,780       2,780        2,780        2,780        2,780        2,780        2,780        2,780        2,780        2,780        2,780        2,780
     23,600      23,600       23,600       23,600       23,600       23,600       23,600       23,600       23,600       23,600       23,600       23,600
      1,900       1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900        1,900
      2,400       2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400        2,400

      8,700       8,700        8,700        8,700        8,700        8,700        8,700        8,700        8,700        8,700        8,700        8,700
     39,000      39,000       39,000       39,000       39,000       39,000       39,000       39,000       39,000       39,000       39,000       39,000
     13,000      13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000       13,000
      1,500       1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500        1,500
      5,000       5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000        5,000
      7,000       7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000        7,000
        800         800          800          800          800          800          800          800          800          800          800          800
      4,800       4,800        4,800        4,800        4,800        4,800        4,800        4,800        4,800        4,800        4,800        4,800




                              88,000                                 81,676
 885,259.00 885,259.00 973,259.00 885,259.00 885,259.00 966,935.12 866,759.00 866,759.00 866,759.00 866,759.00 866,759.00 866,759.00
########## 1,341,592.34 1,429,592.34 1,341,592.34 1,341,592.34 1,423,268.46 1,323,092.34 1,323,092.34 1,323,092.34 1,323,092.34 1,323,092.34 1,323,092.34




                                                                               EXHIBIT G                                                                    Page 75
                        Case 2:19-bk-12927-BR                  Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                          Desc
                                                               Main Document    Page 87 of 150

  CATEGORY                                                                           FOOTNOTES, ASSUMPTIONS & CONDITIONS
Revenue      40% YOY increase in gross revenue from 2020 to 2021 in consideration of 50% operations for 9/12 mo of 2020
             9% YOY increase in gross revenue from 2021 to 2022 (6% increase in productivity and 1% increase in rate of reimbursement)
             5% YOY increase in gross revenue from 2022 to 2023 (4% increase in productivity and 1% increase in rate of reimbursement)
             2% YOY increase in gross revenue from 2023 to 2024 (1% increase in productivity and 1% increase in rate of reimbursement)
             2% YOY increase in gross revenue from 2024 to 2025 (1% increase in productivity and 1% increase in rate of reimbursement)
             1% YOY increase in gross revenue from 2025 to 2026 (flat productivity and 1% increase in rate of reimbursement)
             1% YOY increase in gross revenue from 2026 to 2027 (flat productivity and 1% increase in rate of reimbursement)
             1% YOY increase in gross revenue from 2027 to 2028 (flat productivity and 1% increase in rate of reimbursement)
             ‐represents an overall 72% increase in gross revenue over an 8 year period relative to 2020 at 50% operations for 9/12 mo

Payroll      6% YOY increase in total payroll expense throughout the plan period

Legal Fees   Payment schedule for bankruptcy legal fees to be paid over 10 months
             Ongoing legal fees for MCA class resolution at $139k in 2021, $78k in 2022 and $60 in 2023

Expenses     YOY increases maintaining current proportions of gross revenue and payroll expense where applicable. Rent as scheduled.




                                                                               EXHIBIT G                                                        Page 76
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35   Desc
                        Main Document    Page 88 of 150




              EXHIBIT H
    Case 2:19-bk-12927-BR                 Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35         Desc
                                          Main Document    Page 89 of 150

                                   Flexogenix Group, Inc
                                      Profit and Loss
                                        January - October, 2020

                                                                         Total
Income
 Medical Services Income                                                         7,238,729.99
 Sales                                                                             12,882.00
Total Income                                                       $             7,251,611.99
Gross Profit                                                       $             7,251,611.99
Expenses
 Advertising                                                                      615,510.22
 Auto                                                                                 322.07
   Auto repair                                                                      1,302.00
   Insurance/license                                                                8,922.83
   Mileage Reimbursement                                                           15,804.57
   Transportation-P                                                                    55.30
 Total Auto                                                        $               26,406.77
 Auto lease                                                                        22,791.36
 Bank Charges                                                                      16,102.95
 Braces                                                                           106,514.23
 Cleaning                                                                           4,325.00
 Credit Card Fees                                                                  20,804.67
 Depreciation Expense                                                              89,573.56
 Disposal Fees                                                                      2,852.94
 Dues & Subscriptions                                                                 130.31
 Employee Background Check                                                            552.95
 Equipment Loan                                                                     7,696.70
 Equipment Rental                                                                 121,648.14
 Freight & Delivery                                                                 1,028.39
 Injectables                                                                     2,107,532.14
 Insurance                                                                          1,175.00
   Employee Health                                                                224,846.86
   Employee Life/Disability                                                        61,662.77
   Employee Practices Liability                                                       682.15
   Malpractice                                                                     24,865.69
   PET                                                                                322.39
   Premises Liability                                                               6,639.29
   Renter insurance                                                                   196.66
   Workers Comp                                                                     8,496.12
 Total Insurance                                                   $              328,886.93
 Interest Expense                                                                     978.49
 Internet                                                                          17,790.30
 Internet-P                                                                         1,674.83
 Legal & Professional Fees                                                            399.00
   Legal & Professional Fees-Consultant                                           169,450.72
   Legal & Professional Fees-CPA                                                   81,924.68
   Legal & Professional Fees-Credential Services                                     -207.37




                                                     EXHIBIT H                                  Page 77
   Case 2:19-bk-12927-BR                  Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35        Desc
                                          Main Document    Page 90 of 150

                                   Flexogenix Group, Inc
                                      Profit and Loss
                                         January - October, 2020

                                                                          Total
 Legal & Professional Fees-IT Services                                             41,793.90
 Legal & Professional Fees-Law Firm                                               460,000.00
 Legal & Professional Fees-U.S. Trustee Payment Center                            148,876.45
Total Legal & Professional Fees                                      $            902,237.38
License & Permit                                                                      10.00
Medical Procedure Kits                                                             37,282.08
Medical Supplies                                                                   32,022.28
Office Expense-P                                                                   47,826.95
Office Expenses                                                                    23,041.00
 Continued Eduction                                                                12,228.68
 Employee benefit/prize                                                              635.13
 Medical License Application Fee                                                    1,550.00
 Office Activities                                                                   203.32
 Software                                                                          80,118.61
Total Office Expenses                                                $            117,776.74
Office Supplies                                                                     8,297.49
Payroll Services                                                                   14,421.98
Payroll UI
 NCSUI                                                                             -1,344.82
 OKCSUI                                                                              147.96
Total Payroll UI                                                     -$             1,196.86
Payroll-Cary                                                                      435,177.08
 401k Pension-Cary                                                                  7,192.23
 401K-Cary                                                                          3,959.70
 Garnishment-Cary                                                                    303.67
 Payroll Tax-Cary                                                                  32,192.42
 Staffing-Cary                                                                      6,713.54
 UI-Cary                                                                            2,812.27
Total Payroll-Cary                                                   $            488,350.91
Payroll-CLT                                                                       400,408.47
 401k Pension-CLT                                                                   5,145.65
 401K-CLT                                                                           5,017.43
 HSA-CLT                                                                              -10.00
 Payroll Tax-CLT                                                                   31,751.16
 Staffing-CLT                                                                       3,838.80
 UI-CLT                                                                             2,450.64
Total Payroll-CLT                                                    $            448,602.15
Payroll-GBO                                                                       269,804.52
 401k Pension-GBO                                                                    257.25
 401K-GBO                                                                          -8,298.65
 Advance Paycheck-GBO                                                                275.00
 Payroll Tax-GBO                                                                   20,011.91
 Staffing-GBO                                                                      44,221.97




                                                         EXHIBIT H                             Page 78
    Case 2:19-bk-12927-BR     Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                              Main Document    Page 91 of 150

                         Flexogenix Group, Inc
                            Profit and Loss
                            January - October, 2020

                                                                     Total
   UI-GBO                                                                       1,875.27
 Total Payroll-GBO                                              $             328,147.27
 Payroll-Group                                                                841,929.01
   401K Pension-Group                                                          18,036.28
   401K-Group                                                                    -424.76
   FSA                                                                         19,619.30
   Payroll Tax-Group                                                           69,380.54
   UI-Group                                                                     8,261.37
 Total Payroll-Group                                            $             956,801.74
 Payroll-OKC                                                                  160,849.94
   401k Pension-OKC                                                             1,127.92
   Payroll Tax-OKC                                                             12,961.46
   Staffing-OKC                                                               100,072.14
   UI-OKC                                                                       1,672.39
 Total Payroll-OKC                                              $             276,683.85
 Postage And Delivery                                                           7,663.88
 Promotional                                                                    5,649.32
 Recruit                                                                        2,703.56
 Rent or Lease                                                                821,001.79
 Repair & Maintenance                                                          54,830.75
 Security system                                                                  774.40
 Stationery & Printing                                                          4,914.48
 Taxes & Licenses                                                               5,503.55
 Telephone                                                                     31,211.63
 Travel                                                                         4,969.25
 Travel-P                                                                      44,230.60
 Uniforms                                                                         552.98
 Utilities                                                                      6,801.09
 Utilities-P                                                                    1,938.64
Total Expenses                                                  $            8,142,810.76
Net Operating Income                                            -$            891,198.77
Other Income
 Interest Earned                                                                    0.22
 Other Ordinary Income                                                        612,619.98
Total Other Income                                              $             612,620.20
Other Expenses
 Miscellaneous                                                                174,601.61
Total Other Expenses                                            $             174,601.61
Net Other Income                                                $             438,018.59
Net Income                                                      -$            453,180.18


                            Unaudited Profit & Loss Statement




                                               EXHIBIT H                                    Page 79
   Case 2:19-bk-12927-BR                 Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35            Desc
                                         Main Document    Page 92 of 150

                                    Flexogenix Group, Inc
                                        Balance Sheet
                                         As of October 31, 2020

                                                                           Total
ASSETS
 Current Assets
  Bank Accounts
   Clearing Account                                                                   9,057.56
   Wells Fargo - GA                                                                     181.03
   Wells Fargo - Group Disbursement                                                 448,869.87
   Wells Fargo - Group Payroll                                                        1,858.97
   Wells Fargo - Group Tax                                                            1,010.00
   Wells Fargo - NC                                                                 252,961.58
   Wells Fargo - NC Payroll                                                           1,749.18
   Wells Fargo - OKC                                                                 74,644.27
   Wells Fargo - OKC Payroll                                                          2,027.30
   Wells Fargo - Whalen Med Corp                                                        676.87
  Total Bank Accounts                                               $               793,036.63
  Accounts Receivable
   Accounts Receivable                                                              220,379.00
  Total Accounts Receivable                                         $               220,379.00
  Other Current Assets
   Inventory - braces                                                                48,570.39
   Inventory - injectables                                                          218,938.59
   Inventory - medical procedure kits                                                21,165.00
   Loan to ATL                                                                       24,400.00
   Loan to Cary                                                                     617,983.92
   Loan to Cary(New)                                                                  1,000.00
   Loan to CLT                                                                      517,210.00
   Loan to GBO                                                                     2,053,712.59
   Loan to Group                                                               74,997,770.57
   Loan to LA                                                                       277,797.78
   Loan to Torrance                                                                2,800,275.29
   Prepaid Expenses                                                                       0.00
     Prepaid Advertising-FOX 25                                                         274.00
     Prepaid Advertising-KWTV                                                           470.00
     Prepaid Advertising-TEGNA                                                       20,606.50
     Prepaid Advertising-WNCN                                                         9,400.00
     Prepaid Advertising-WRAL                                                         4,706.98
     Prepaid Advertising-WSB-TV                                                         299.65
     Prepaid Advertising-WSOC-TV                                                      7,751.87
     Prepaid Advertising-WXII/HEARST                                                    368.09
     Prepaid Expenses-WJZY/WMYT (FOX 46)                                              1,729.76
     Prepaid Physician Services-Mint Physician                                          139.40
     Prepaid Physician Services-Physician Solution                                   13,537.76
   Total Prepaid Expenses                                           $                59,284.01
   Receivable from Cary                                                             124,658.54




                                                     EXHIBIT H                                    Page 80
    Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35             Desc
                                 Main Document    Page 93 of 150

                               Flexogenix Group, Inc
                                   Balance Sheet
                                 As of October 31, 2020

                                                                   Total
  Total Other Current Assets                                $          81,762,766.68
 Total Current Assets                                       $          82,776,182.31
 Fixed Assets
  Accumulated Depreciation                                                  -926,541.83
  Furniture and Fixtures                                                      78,694.36
  Leasehold Improvements                                                     277,004.00
  Medical Equipment                                                          631,032.32
  Office Equipment                                                           172,539.49
 Total Fixed Assets                                         $                232,728.34
 Other Assets
  Security Deposit                                                           125,814.69
  Trademarks                                                                   1,650.00
 Total Other Assets                                         $                127,464.69
TOTAL ASSETS                                                $          83,136,375.34
LIABILITIES AND EQUITY
 Liabilities
  Current Liabilities
    Accounts Payable
      Accounts Payable                                                     5,271,205.04
    Total Accounts Payable                                  $              5,271,205.04
    Credit Cards
      AMEX CORP                                                            -2,914,525.03
        AMEX Corp-Iris                                                       127,862.66
        AMEX Corp-Sean                                                       191,463.22
        AMEX Corp-Vivian                                                   3,261,870.84
      Total AMEX CORP                                       $                666,671.69
      AMEX Group                                                             119,580.81
      BofA CreditCard                                                         30,323.42
      BofA Group CC
        BofA Group CC-IC                                                    -209,506.61
        BofA Group CC-SW                                                     254,015.84
      Total BofA Group CC                                   $                 44,509.23
      Chase Ink
        Chase Ink - Aeisha                                                     1,053.98
        Chase Ink - Amanda                                                       514.99
        Chase Ink - Iris                                                    -384,920.44
        Chase Ink - Jonathan                                                     527.12
        Chase Ink - Lisa H                                                     1,231.89
        Chase Ink - LJ                                                         1,158.58
        Chase Ink - Logan                                                        397.99
        Chase Ink - Mike                                                       1,615.56
        Chase Ink - Sean                                                      42,459.70
        Chase Ink - Shannon                                                      663.31




                                            EXHIBIT H                                      Page 81
Case 2:19-bk-12927-BR               Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35            Desc
                                    Main Document    Page 94 of 150

                                Flexogenix Group, Inc
                                    Balance Sheet
                                     As of October 31, 2020

                                                                      Total
   Chase Ink - Vivian                                                          398,670.73
   Chase Ink - Wendy                                                               846.85
 Total Chase Ink                                                $               64,220.26
 Citi AA
   Citi AA- Iris                                                                20,240.02
 Total Citi AA                                                  $               20,240.02
 Iris Chase Freedom                                                             29,743.28
 Iris Chase Sapphire                                                            75,761.97
 Iris Chase Slate                                                               17,806.73
 Iris Platinum                                                                 160,482.36
 Union Bank Credit Card
   UnionBk CreditCard-IC                                                        19,570.73
 Total Union Bank Credit Card                                   $               19,570.73
Total Credit Cards                                              $             1,248,910.50
Other Current Liabilities
 Accrued expenses                                                              134,000.00
   Accrued expenses - US trustess
     Accrued expenses - US trustee GA                                              105.33
     Accrued expenses - US trustee Group                                        54,147.45
     Accrued expenses - US trustee NC                                           20,329.34
     Accrued expenses - US trustee Whalen Medical                                5,972.00
     Accrued Expenses-US Trustee OKC                                             6,500.00
   Total Accrued expenses - US trustess                         $               87,054.12
   Accrued expenses-Howard Grobstein                                            48,597.50
   Accrued expenses-MARGULIES FAITH LLP                                        272,225.38
   Accrued expenses-MRC                                                          8,100.00
   Accrued expenses-Nelson Hardiman LLP                                         13,504.69
   Accrued expenses-White and Williams LLP                                     155,000.00
 Total Accrued expenses                                         $              718,481.69
 Accrued Payroll - Cary                                                         20,234.77
 Accrued Payroll - Charlotte                                                    14,211.58
 Accrued Payroll - Greensboro                                                   15,345.03
 Accrued Payroll - Group                                                        46,555.94
 Accrued Payroll - OKC                                                           6,269.97
 Loan from Atlanta                                                            3,707,512.83
 Loan from BlueVine                                                             16,996.12
 Loan from BMF                                                                 727,507.88
 Loan from Cary                                                           18,264,236.68
 Loan from CLT                                                            29,847,217.11
 Loan from Franklin Funding                                                    294,000.00
 Loan from Franklin Funding-2                                                  396,000.00
 Loan from GBO                                                                7,376,774.79
 Loan from Global Capital                                                         -506.00




                                                    EXHIBIT H                                Page 82
    Case 2:19-bk-12927-BR                Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35             Desc
                                         Main Document    Page 95 of 150

                                      Flexogenix Group, Inc
                                          Balance Sheet
                                         As of October 31, 2020

                                                                           Total
      Loan from Global Capital-3                                                      49,741.58
      Loan from group                                                              8,110,612.77
      Loan from Hop Capital                                                               85.60
      Loan from In Advance Capital LLC                                               124,703.44
      Loan from INFLUX CAPITAL                                                       230,727.00
      Loan from LA                                                                 6,477,052.12
      Loan from NCMIC                                                                    919.00
      Loan from OKC                                                                7,408,060.17
      Loan from Par Funding-4                                                        392,336.98
      Loan from Par Funding-5                                                        410,795.14
      Loan from Par Funding-6                                                        800,634.34
      Loan from Par Funding-7                                                        767,433.14
      Loan from Par Funding-8                                                        417,430.64
      Loan from Region Capital                                                         -2,370.00
      Loan from Shareholder-IRIS                                                      27,111.77
      Loan from Shareholder-SEAN                                                     237,746.29
      Loan from Torrance                                                             345,617.09
      Loan from Yes Capital                                                          122,873.20
      Loan to OKC                                                                  -1,245,104.95
    Total Other Current Liabilities                                  $         86,127,243.71
  Total Current Liabilities                                          $         92,647,359.25
 Total Liabilities                                                   $         92,647,359.25
 Equity
  Common Stock                                                                       314,900.00
  Opening Balance Equity                                                           1,122,970.10
  Retained Earnings                                                            -10,439,220.91
  Shareholder Contribution - Iris                                                      2,500.00
  Shareholder Contribution - Paul                                                     12,094.40
  Shareholder Contributions - Sean                                                     4,000.00
  Shareholder Distributions - Paul                                                   -42,600.00
  Shareholder Distributions - Sean                                                   -32,447.32
  Net Income                                                                        -453,180.18
 Total Equity                                                        -$            9,510,983.91
TOTAL LIABILITIES AND EQUITY                                         $         83,136,375.34




                                           Unaudited Balance Sheet




                                                      EXHIBIT H                                    Page 83
                                                                                                                                                                                                                        Case 2:19-bk-12927-BR                                                                                 Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                                                                                                                                           Desc
                                                                                                                                                                                                                                                                                                                              Main Document    Page 96 of 150

                                                                                                                                                                                                                                                                                                                                                                     Flexogenix Group, Inc
                                                                                                                                                                                                                                                                                                                                                                        Profit and Loss
                                                                                                                                                                                                                                                                                                                                                                     January 2016 - January 2019

                                            Jan 2016               Feb 2016           Mar 2016            Apr 2016           May 2016            Jun 2016            Jul 2016           Aug 2016            Sep 2016            Oct 2016           Nov 2016            Dec 2016            Jan 2017            Feb 2017            Mar 2017           Apr 2017            May 2017           Jun 2017            Jul 2017           Aug 2017            Sep 2017            Oct 2017           Nov 2017            Dec 2017               Jan 2018            Feb 2018            Mar 2018            Apr 2018           May 2018           Jun 2018            Jul 2018           Aug 2018           Sep 2018           Oct 2018           Nov 2018             Dec 2018            Jan 2019
Income
 Medical Services Income                     1,652,273.52          1,545,789.84       2,005,661.18        1,810,462.69       1,940,508.06        1,580,982.77        1,301,231.08        1,940,608.46        2,075,920.29       1,901,890.94        1,789,359.42       3,753,341.09        1,250,343.49        1,430,841.36        1,935,959.38       1,613,423.90        1,859,455.40       1,729,482.04        1,221,794.10        1,675,471.10       1,505,424.74        1,811,634.99       2,126,217.22         1,880,189.06          1,467,071.42        1,733,077.01        2,108,138.23        2,254,935.27       2,333,260.96       1,890,288.66        1,739,063.26       1,387,672.10       1,505,030.61       1,545,693.17        1,449,514.82        1,154,918.55        1,373,132.43
 Management Fee Income                                                                  975,228.58                                                 976,187.64                                                 988,432.12                                                  32,276.04                                                                                                                                                                                                                                 4,401,239.00
 Consulting                                                                                500.00              500.00             500.00                                                                                                                                                                                                                                                                                                                                                                                                     50,000.00                                                   15,000.00          22,000.00                               7,000.00          17,500.00
 Sales                                                                                        0.00                                                                                               0.00                                                                                                                                                                                                                                                                                                                                                                                                    32,612.87           1,883.39           9,380.12            1,168.12           3,337.35           9,891.21          18,984.92          17,371.57             2,179.24            2,597.03
 Shipping Income                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             79.75                                 62.69               34.40              44.70            167.91               43.62              17.50                17.50               66.75
 Billable Expense Income                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0.18
 out of period accrual revenue                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -1,222,910.53
Total Income                           $     1,652,273.52     $ 1,545,789.84      $ 2,981,389.76     $ 1,810,962.69      $ 1,941,008.06     $ 2,557,170.41      $ 1,301,231.08      $ 1,940,608.46      $ 3,064,352.41      $ 1,901,890.94     $ 1,789,359.42      $ 3,785,617.13     $ 1,250,343.49      $ 1,430,841.36      $ 1,935,959.38      $ 1,613,423.90      $ 1,859,455.40     $ 1,729,482.04     $ 1,221,794.10      $ 1,675,471.10      $ 1,505,424.74     $ 1,811,634.99      $ 2,126,217.22     $     5,058,517.53     $ 1,517,071.60      $ 1,733,077.01      $ 2,108,138.23      $ 2,302,627.89      $ 2,357,144.35     $ 1,899,731.47     $ 1,747,265.78      $ 1,408,554.15     $ 1,515,089.73     $ 1,564,721.71     $ 1,466,903.89      $ 1,157,115.29      $ 1,375,796.21
Gross Profit                           $     1,652,273.52     $ 1,545,789.84      $ 2,981,389.76     $ 1,810,962.69      $ 1,941,008.06     $ 2,557,170.41      $ 1,301,231.08      $ 1,940,608.46      $ 3,064,352.41      $ 1,901,890.94     $ 1,789,359.42      $ 3,785,617.13     $ 1,250,343.49      $ 1,430,841.36      $ 1,935,959.38      $ 1,613,423.90      $ 1,859,455.40     $ 1,729,482.04     $ 1,221,794.10      $ 1,675,471.10      $ 1,505,424.74     $ 1,811,634.99      $ 2,126,217.22     $     5,058,517.53     $ 1,517,071.60      $ 1,733,077.01      $ 2,108,138.23      $ 2,302,627.89      $ 2,357,144.35     $ 1,899,731.47     $ 1,747,265.78      $ 1,408,554.15     $ 1,515,089.73     $ 1,564,721.71     $ 1,466,903.89      $ 1,157,115.29      $ 1,375,796.21
Expenses
 Injectables                                 1,524,535.60            243,652.60         385,108.00          536,883.16         301,573.10          363,606.00          413,357.45         730,380.70          413,137.69          242,529.45         340,912.90          320,546.62          258,064.63          286,444.56          375,575.04         391,811.68          433,788.24         453,185.19          385,334.70         284,370.53          399,891.77          396,473.54         411,175.00           337,043.02            320,663.10          492,788.37          557,840.78          650,658.68         590,141.15         519,256.09          429,877.66         435,200.76         304,139.47         345,471.30         486,052.77           329,850.69          315,445.20
 Advertising                                   303,203.27            404,463.36         366,035.52          500,689.98         443,002.38          458,466.39          363,100.09         397,497.31          389,703.60          364,115.23         336,685.09            2,725.00          400,540.94          273,168.28          284,302.47         313,045.68          317,425.39         345,232.30          407,952.71         380,052.65          382,542.91          392,689.46         360,896.69           349,694.81            370,360.98          412,631.14          372,315.24          471,128.65         368,058.67         200,446.99           11,364.36          76,191.69          77,844.13          86,624.18         173,967.12           160,585.53          147,466.85
 Management Expense                                                                     975,228.58                                                 976,187.64                                                 988,432.12                                                  32,276.04                                                                                                                                                                                                                                 4,401,239.00
 Payroll-Group                                 144,240.55            145,157.08          65,851.91           88,767.15          74,257.32           88,572.56           82,550.69          52,806.89          117,435.42          132,057.63          86,468.00          158,764.53           48,924.96           99,484.31          165,204.27         113,828.07          156,029.17         145,083.21          152,699.33         135,830.87          228,177.02          176,249.61         187,566.32           332,880.53            166,245.92          166,876.57          187,275.60          194,299.09         196,822.92         212,550.92          217,562.20         188,878.23         177,465.78         199,426.85         197,601.47           230,345.43          254,136.17
 Payroll-Cary                                  196,583.98            193,307.76         176,776.83          219,019.16         173,253.10          193,789.76          197,469.57         140,478.48          248,260.35          248,849.46         172,771.73          283,945.23           85,807.18          137,410.87          168,116.07         117,004.57          124,072.13          91,381.51           95,610.74         102,224.21          133,964.22           91,197.53          86,925.21           127,015.25            108,402.22           94,645.07           99,738.32           92,819.17         108,853.46         109,082.49           96,865.16         129,065.88          70,505.60          93,710.12          93,767.01           100,486.26           89,313.14
 Payroll-CLT                                   119,311.30            123,029.16         128,768.87          173,038.68         142,935.56          164,191.43          147,442.51         101,737.53          187,041.47          205,264.83         134,424.05          229,697.01           68,131.61          132,543.67          126,234.43         123,257.57          108,120.69          83,179.71           91,961.80          89,303.79          142,945.96           96,660.90          99,950.62            95,067.29            117,752.00           99,646.40           93,680.00          107,891.18         105,318.80          98,592.61          104,637.38         104,431.48          82,213.86         108,070.60          96,699.47           106,548.86           95,696.17
 Interest Expense                                4,904.28              2,399.79           2,395.27            2,390.72           2,386.15            2,381.56            2,376.94            9,309.79          13,930.12           20,862.92          22,341.44           51,793.61           28,491.18           22,537.08           54,074.58          25,654.79           32,529.43          46,066.05           64,961.49          83,619.84           75,219.02           82,985.69          82,282.18            98,756.67            104,697.63           92,448.35          119,903.32          118,313.69         122,595.82         127,372.54          173,609.90         195,776.70         207,698.38         268,817.47         239,014.54           321,963.75          400,166.18
 Payroll-LA                                     75,515.54             86,930.94          87,535.86          112,311.44          91,078.24          107,343.01           99,725.40          74,746.17          111,807.56          143,198.57         111,607.98          159,185.91           91,624.97          117,519.43          121,314.25          92,444.81           98,619.23          79,021.87           75,105.96          75,165.99          113,956.35           80,746.32          76,047.48           104,247.16             83,949.49           67,189.35           74,477.84           79,431.75          79,937.94          68,492.30           68,944.93          69,950.48          57,778.84          65,903.20          60,213.49            61,500.36           59,438.44
 Rent or Lease                                  32,958.03             49,907.66          52,989.11           54,522.63          73,622.24           23,280.14           48,450.98          74,138.78           41,399.30           76,058.42         109,316.42          108,199.24           59,295.53           86,165.50           86,006.36          87,708.09           89,968.11          99,475.06           91,133.82          94,755.61           92,335.05           73,651.39          71,001.39            46,747.51             72,993.03          103,516.70          104,054.87          101,352.94         108,548.22          84,128.53          106,288.33         103,193.53         108,069.59         108,133.63         111,300.14           111,171.30          109,462.26
 Braces                                        252,116.94             63,272.15          70,621.92           99,371.35          69,824.79           90,683.56           82,426.01          54,012.18           68,833.92          114,858.74          88,792.59           26,796.64            9,864.54           66,287.09          109,369.45          68,503.27           78,751.10          93,179.08           62,543.90          84,428.25           69,077.02           88,763.95          84,772.71            70,454.75             72,018.14           74,572.88          126,481.84           17,611.77         133,333.03         113,333.47           66,351.30          93,179.07          17,488.19          47,508.30          41,987.22            31,198.32           38,608.66
 Payroll-GBO                                                                                                                     1,215.97            9,673.66           53,398.08          55,162.92          114,045.36          108,780.74          94,093.94          134,888.31           63,341.89           84,796.09           87,169.99          46,140.71           87,820.33          81,021.40           92,467.15          94,885.36          128,710.89           87,553.63          87,843.89            98,600.28             96,253.93           86,651.66           91,620.43           95,464.19          96,967.28          89,837.90           89,488.35          84,187.62          76,732.69          67,172.71          67,100.69            64,751.21           68,240.74
 Insurance                                      43,200.16             49,044.42          47,315.77           57,458.01          53,076.94           58,809.73           64,652.21          68,702.77           71,024.94           76,968.22          21,182.23          142,396.76           65,097.19           76,629.42           48,316.61          88,033.76           60,323.58          64,664.05           57,728.96          50,570.80           41,709.75           58,085.01          65,067.48            74,982.00             54,712.78           59,659.26           89,796.84           51,942.45          73,227.09          56,984.14           64,121.42          74,180.13          50,359.62          62,982.69          49,425.12            50,119.93           61,192.97
 Depreciation Expense                           18,158.78             18,158.78          18,158.78           18,158.78          18,158.78           18,158.78           18,158.78          18,158.78           18,158.78           18,158.78          18,158.78           18,158.78           18,158.78           18,158.78           18,162.42          18,275.92           18,509.65          18,808.33           18,913.72          18,862.82           18,862.82           18,862.82          18,862.82           699,019.12             26,979.33           26,979.33           27,284.91           27,284.91          27,284.91                              54,569.82          27,284.91          27,284.91          27,284.91          27,284.91           -38,695.33           28,707.49
 Legal & Professional Fees                       4,431.85              2,519.25           2,204.55          102,453.54          16,251.86            9,199.96            9,334.15          16,481.98           18,717.63            8,053.02          12,463.84           36,340.13           30,655.20           46,553.53           66,666.96          59,966.58           46,366.35          73,241.51           25,109.25          17,927.64           29,996.34           18,029.56          21,230.66            24,464.36             13,952.66           18,891.36           30,361.86           39,380.51           8,302.91          72,377.77           47,085.74          53,017.11          29,902.41          32,838.11          78,720.51            74,771.86           30,280.43
 Payroll-Torrance                                 525.47                844.10           16,238.05           64,111.19          87,650.35          122,298.27          113,543.11          74,936.21          141,256.79          141,365.47          89,101.77          114,520.31           14,616.43           29,379.84           48,405.69          37,430.13           39,447.68          27,665.81           19,046.46          11,477.11           27,371.49                                                                              0.00
 Payroll-ATL                                                                                                                                                                                                                                                                                                                                                                                     1,311.60           33,963.79          63,632.75           65,564.87           43,266.73          59,848.12            58,621.29             65,657.23           61,163.35           70,333.88           63,506.38          73,376.76          63,444.86           76,293.99          77,670.44          56,914.62          73,167.29          67,311.88            55,316.85           61,696.10
 Equipment Rental                               20,468.28             18,979.35          18,802.76           28,239.19          14,467.07           30,070.27           37,133.66          34,435.36           24,934.67           34,169.93          29,815.45           38,636.31           20,834.49           41,439.95           31,407.27          29,004.50           23,013.37          41,516.37           30,338.54          26,784.80           29,350.54           31,345.83          31,330.62            32,628.48             30,638.92           30,780.17           30,468.02           30,294.02          30,659.98          30,295.47           30,441.89          30,735.15          27,739.71          21,547.14          22,154.69            22,455.95           23,997.54
 Office Expenses                                29,288.85             97,294.26          41,917.67           49,803.93          34,953.52           31,773.59           37,698.93          21,660.16           34,373.93           37,716.26          34,561.27           44,940.19           19,153.32            9,354.37           10,900.13          17,440.81           11,851.76          14,273.96           13,906.91          12,096.61           23,291.53           19,464.10          19,014.00            24,269.42             16,244.36           21,062.32           18,994.88           26,588.74          38,148.19          28,662.91           29,085.45          23,815.80          31,907.72          27,291.27          42,763.76            39,217.72           20,573.03
 Medical Procedure Kits                          3,917.76              2,433.40           1,475.72            2,956.26                                                    492.84             8,740.00          14,370.00           22,980.00          19,180.00           20,831.98           41,940.31           30,233.04           39,718.85          28,521.43           22,990.32          13,772.43            9,854.40          15,970.69           17,674.44           20,193.65          27,357.10            18,126.24                                                     36,136.94           28,997.02          17,146.97          26,529.15            8,751.35          13,085.00          11,905.00           6,490.00          13,042.50             6,845.00            9,025.00
 Supplies                                       31,606.97             18,753.00           6,772.93           60,076.50          29,218.49           29,211.36           28,419.08          10,863.86           14,937.73           21,558.72          16,004.77           16,041.05            7,492.67            9,329.22           14,699.38           9,850.56            8,315.97          11,079.20           17,534.38          12,439.59           11,451.42           12,469.85          11,866.65             9,588.85             10,447.59            9,696.17           11,674.51           13,701.47          14,223.19          10,836.11           10,030.78           8,548.60           5,666.95          11,900.39            6,500.88            4,716.44            5,846.48
 Travel                                           230.50               3,265.83         192,140.37            3,967.57          54,700.65            7,047.31            3,510.99            2,862.69            8,250.68           2,136.99            7,528.55           5,017.98            1,593.92             738.26             2,476.08           3,568.30            2,919.28           3,087.88            3,920.35            2,713.76           4,580.32             752.55            3,759.12             2,816.93              1,946.19            1,368.48            3,077.28            1,916.55           4,829.14           2,876.21            1,739.09           2,026.02            860.52            5,043.54            5,883.62            5,365.08            3,902.51
 Auto                                            3,958.61              4,470.76           6,808.55           16,455.37           7,796.97           10,047.62            3,341.12          14,774.46             8,878.38          13,356.03          13,994.62            8,834.39            4,188.70            5,184.22           10,692.23          24,986.50            5,276.06           7,271.40            9,609.46            6,745.35           9,211.32            5,485.50           6,684.55            11,169.20              5,896.64            4,793.04            6,773.11            6,494.92          13,497.74          12,313.68            9,455.02           8,950.99           5,697.42           6,724.12            5,599.61            6,538.99            8,517.99
 Credit Card Fees                                3,759.27              3,342.68           4,041.91            4,801.51          14,214.56            3,784.79            5,630.82          15,275.81           17,647.64           13,311.42            5,385.75          10,745.77           12,029.99            7,060.58            5,285.01           9,331.51            7,472.06           7,159.30            6,356.41            5,652.05           6,758.58            9,251.04           7,074.93             8,919.13              9,182.27            7,251.47            6,486.76            9,382.85           6,868.94           7,089.88            5,102.94           5,816.27           3,534.02           4,953.19            4,076.71            3,101.95            1,043.27
 Travel-P                                        4,504.18              6,665.16          18,815.28           11,211.87          10,700.44            5,935.31            5,113.13            4,925.79            8,672.09           5,433.35            8,976.97           1,816.10            3,292.39           -1,701.60            3,347.72           2,954.44            7,960.72           4,663.20                                4,271.67           5,050.07            5,123.10          11,123.96             6,476.90             14,915.48            3,364.70           10,767.37            5,445.88           6,124.37           6,421.57            6,168.63           8,123.23          20,827.32          17,033.39          10,631.62             5,757.77            4,191.23
 Office Expense-P                               11,297.95              1,838.24           5,390.41            9,939.72           5,357.91            5,125.87            4,828.52            5,020.07            5,949.34           8,688.64            5,309.51          12,189.28            2,912.47            1,206.29            5,507.92          12,661.88            8,175.48           5,286.84            2,611.83          13,285.88           10,400.36            9,832.12           7,540.17             9,057.56              2,853.36            3,518.28            5,005.85           10,083.49           5,952.14           9,042.05            7,420.12           2,549.41           7,781.39           6,845.45          10,907.24            12,728.74           10,513.33
 Telephone                                       3,337.62              4,447.11           3,970.63           13,955.18           4,175.15            5,551.33            5,450.91            6,774.42            5,556.24           5,364.13            8,524.42           5,007.50            5,488.69            4,973.83            4,747.29           4,818.91            4,905.72           5,536.34            5,247.01            5,881.24           5,497.38            5,549.02           7,284.70             5,424.30              6,003.10            5,200.42            6,826.28            5,939.28           4,049.98           2,542.07            4,283.79           3,631.41           6,237.41           6,007.22            2,513.55            5,777.56            3,713.75
 Promotional                                    11,683.21             10,327.80           1,700.00           16,107.24           4,520.32           13,676.05           22,170.20            1,375.59            1,440.65           4,646.16                              14,942.37                                3,134.30            2,229.51           2,232.66                               1,640.29            9,114.65            1,613.00           1,499.68            1,181.96               0.00               773.81             10,360.32            6,731.48            4,595.64           20,038.30           2,734.78           4,344.58            2,599.45           4,945.27           1,840.93            500.00             7,745.17            1,800.00            1,347.48
 Office Supplies                                 9,768.19              4,768.64           6,119.31           16,241.24          10,987.08           13,487.53            9,755.69            2,119.44            3,745.43           3,909.00            2,657.96           4,635.48            3,458.08            1,341.55            4,896.56           1,590.06            4,316.25           3,542.81           15,639.63            6,021.29           3,622.03            2,462.87           2,665.86             7,155.85               813.96             2,305.39            3,909.08            5,493.04           1,892.95           8,154.09            3,004.92           1,154.44           2,486.88           6,661.52            3,655.62            3,742.60            2,282.89
 Repair & Maintenance                            4,554.90              3,638.33            307.20            27,365.96           7,981.72            1,534.42           29,686.54            3,257.63            4,789.84           5,149.00            1,712.50           6,512.58            1,831.62             951.92             2,160.46           1,448.02            1,448.02           1,558.02            1,448.02            2,038.02           3,767.74            3,679.42           4,123.02             1,448.02              3,217.65            7,085.02           -1,409.73            4,017.27           2,252.27           5,089.09            3,992.27           2,808.89           5,334.77           7,305.27            3,204.77            5,642.26            4,142.26
 Taxes & Licenses                                                                                             1,600.00           2,855.20            7,532.19            1,012.37                                5,194.92           2,167.12              -22.13           3,363.06               25.00             520.60             8,256.38                               1,600.00                               3,100.11             400.00                                3,864.94           2,988.53             9,845.18              4,440.32            4,744.55            4,510.61            2,820.79           1,466.79          78,702.88            3,692.64           3,922.32           3,922.32           3,922.32            3,953.37            1,655.53            1,680.53
 out of period accrual expenses                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       125,725.97
 Payroll-OKC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 6,847.92          36,706.74            28,543.42           48,016.78
 Meal-P                                          2,466.65              1,152.56           2,508.32            7,109.57           1,473.43             662.97              218.33              833.19              993.98            2,870.24            1,723.23           2,000.68            2,964.34            2,560.35            3,573.92           2,787.62            3,400.76           2,716.92            5,931.61            1,545.93           2,856.19            2,692.03           8,073.53             4,442.00              3,215.78            2,820.60            4,781.87            3,337.09           4,852.16           2,687.50            3,827.25           4,098.27           2,779.83           4,029.99            2,026.61            3,945.74            2,167.28
 Auto lease                                      3,335.09              3,364.99           3,335.09           12,051.10           3,521.16            4,077.64            4,077.64            4,077.64            4,077.64           4,077.64            4,077.64           4,077.64            1,151.24            2,095.30            2,095.30           2,095.30            2,117.10           2,073.50            2,095.30            2,315.93           1,882.11            2,099.02           2,100.88             2,100.88              2,100.88            2,100.88            2,100.88            2,100.88           2,100.88           2,936.05            2,100.88           2,100.88           2,100.88           2,100.88            4,975.88            2,851.44            2,101.14
 Recruit                                         3,206.93              3,081.53           5,493.10            3,347.20           2,614.82            2,753.45            1,055.97             100.98              180.22             373.58              189.87             125.74              194.48                                 1,100.00                                                   450.00                 8.33             364.68               54.73             269.32             360.76                375.29               363.73              393.16            14,369.67           14,737.45            895.87            1,053.72             258.12            2,325.37           1,409.52           1,160.54          12,335.37            12,983.55           12,143.65
 Due Diligence Fee                                                                                                              25,000.00                                                  30,000.00           -20,379.61                                                 20,000.00            2,000.00           13,000.00                                                                                                              7,500.00                                                                                                                                                                                                                                                                                                                   20,000.00
 Payroll Services                                2,463.40              2,393.32           1,076.25            1,164.88           1,438.25            2,056.06            3,953.07            2,289.57            1,571.50           3,126.55            2,191.11           3,007.97            2,284.19            3,276.41            1,799.47           2,562.10            1,802.10           1,888.43            1,373.96            2,273.92           2,124.12            2,132.31           1,928.50             2,018.64              9,056.09            4,551.08            2,568.90            1,454.80            723.81            2,728.61            1,481.16           1,475.36           2,698.73           1,378.88            1,341.36            1,496.79            1,405.47
 Loan fees                                                                                                                                                                                                                                                                                                                            37,030.00                                                 12,000.00            6,000.00                                                                     17,985.00                                                      11,424.20            3,495.00                                                   400.00             1,500.00                             -6,000.00                                                                        299.00
 Internet                                        1,346.03               518.03             736.93             1,137.84           1,905.15            2,442.76            1,224.07            4,358.87            2,041.06           4,641.00            5,940.54           1,744.59            1,351.65            3,284.33            2,042.96           1,993.91            2,038.01           2,554.71            2,420.34            2,102.67           2,368.30            2,471.09           1,753.39             1,863.76              1,864.66            1,864.90            1,914.89            1,934.89           1,864.90           1,866.34            1,866.34           1,936.33           1,541.82           3,220.02            2,310.03            1,575.69            2,347.30
 Dues & Subscriptions                            4,359.00              8,150.00           4,005.00            4,199.95           7,215.00            4,079.00            4,425.00            4,255.00            3,890.00           4,435.00            4,625.07           3,850.00             -156.58            1,040.00             520.00             543.85              520.00             520.00              543.85                 0.00            300.00              323.85                                   600.00              3,671.85                                1,416.00             582.38            1,416.00           1,416.00               23.85                                                                                                             1,490.91
 Cleaning                                        1,955.61              1,520.00           1,822.03            2,400.00           1,860.00            1,918.18            1,860.00            1,860.00            2,400.00           2,905.00            1,860.00           2,010.00            1,860.00            1,727.98            2,157.00           1,742.00            1,752.00           1,937.00            1,515.00            1,807.00           2,397.02            2,067.00           2,075.00             1,921.00              1,676.31            1,883.00            2,331.00            1,883.00           1,966.57            966.00             1,870.00           2,411.50           1,746.00           1,916.00            2,295.55            2,468.00            1,240.00
 Postage And Delivery                            1,693.65               264.89            1,464.04            1,078.83            543.20             3,453.69            1,117.70            4,688.97            3,070.31           1,619.90            1,686.40           1,489.61            2,161.68            2,793.76            2,844.78            864.53             1,749.25           1,755.88            1,129.57             724.28            1,467.34            2,281.90           1,353.98             1,059.67               839.70             1,813.35            1,056.00             963.20             453.00             461.45             1,085.52           1,067.95           1,017.71           1,063.57            4,779.55            2,188.58            1,357.69
 Payroll UI                                                                                                                                                                                                                         1,470.23            2,874.88           2,233.17           14,651.82            8,393.01            4,416.54           3,220.32            3,338.03           1,671.70            3,087.22            2,639.62           2,702.22            1,807.59           1,903.72             1,977.06               -568.70                                                                                                                                                                          -4.85              41.75
 Utilities                                        645.54               1,860.62            936.03             1,226.67            189.99              243.27             1,144.66             563.87           10,880.88             401.19             2,057.72           1,739.80            4,062.41            1,196.47            1,073.40               1.67               56.98                               3,903.16                0.86           1,610.43                               2,052.03                                   1,492.24                                1,296.79                               1,341.49                               1,569.87              51.41           2,477.47                               3,364.13             832.03             2,938.37
 Uniforms                                        4,745.48              2,648.46            251.09             6,235.45           4,174.25            5,575.43            1,768.60                                 864.50            2,170.83             348.56                                 259.95                                    62.40            136.24              443.04            1,975.11            1,432.36             501.83            1,014.58             344.74             432.00                    0.00             160.99                 0.00             170.00                 0.00            168.00             348.00                 0.00               0.00              86.00                                654.56                                  243.09
 Disposal Fees                                    778.00                240.00             240.00              360.00             240.00              240.00              160.00              360.00              240.00             668.26              240.00             360.00              280.00              260.00             1,476.31           1,409.77            1,450.37            664.99             1,410.54            1,329.33           2,074.75            1,409.99           1,382.61             1,263.62              1,183.59            1,273.44            1,233.36            1,197.52           1,349.73           1,235.51            1,231.48           1,783.52            639.06            1,318.76            1,609.74            1,309.41             628.45
 Employee Background Check                       8,818.25              1,353.00              18.00            2,705.05           2,721.15            1,698.55                                                     989.75            1,629.75              86.25             203.25                                                      705.50             616.25              721.00            1,529.55             808.25              413.00             613.50             1,302.50            285.75                347.00               173.50              175.30              675.75              355.96             537.49             275.57                                 441.37             540.02            1,086.52             129.56              164.80
 Merchant expense                                                                                                                                                                                                                                                                                                                                                                                                                                                               1,750.00           5,004.00             5,000.00              4,000.00            4,024.00            5,000.00            2,250.00           3,685.00
 Meals                                                                  207.70             585.29             1,504.09            537.29              880.80              593.08              204.93              285.26            1,009.05            1,512.19            292.34              792.91                14.86             751.05             823.32             1,032.84           1,038.77            1,412.94            1,438.62            374.99              129.12             448.16                477.01               252.15              316.79              395.39              463.31             763.46             718.62              468.94             513.46             603.18             954.88             1,241.16            1,242.87            1,166.84
 Stationery & Printing                                                    55.84                                                     21.94                                   91.26              38.65               63.60               39.03             870.39               68.28            1,035.56               71.45               43.59           1,309.63             240.32             509.10             1,258.53              56.91               60.80            1,793.44            369.62                217.36              1,799.44            1,068.36             314.31             1,721.30            718.82             326.56             1,698.61            846.94             179.96             961.03              748.98              338.65              198.42
 Utilities-P                                      192.11                                   127.78              716.60             529.84              523.24              113.68               54.99              250.30               54.99             151.13             296.95              256.80              115.94              408.38             403.91              417.11             344.59              481.94              589.63             640.86              538.01             463.34                233.34               476.02              470.45              801.81              450.40             716.41             484.96              522.13             443.33             793.53             313.28              723.94              397.98              513.31
 Security system                                  317.48                246.58               90.74             226.74             469.51              473.78              473.78              396.47              558.24             408.39              408.39             934.54              606.37              352.49              522.78             527.16              527.16             531.69              726.35              541.34             549.96              559.71             559.71                561.56               561.56              561.56              561.56              279.59             851.99             450.37              174.76            1,019.99          -2,024.77            614.43              387.57              262.65            -2,214.74
 401K Service Fee                                                                                                                                                                            3,180.00                                                   2,550.00            150.00                                                                                                                                                                                               480.00            2,550.00                                                                                                                                                                                                                  3,390.00
 Payroll Tax                                                                                                                                                                                                                            4.39              13.37            9,534.95             658.46              175.53             1,131.79              98.62             166.92             -134.25               15.73                0.95               1.92                5.74               9.98             3,212.65                                                                                                                                                                                            -3,556.34
 Freight & Delivery                                                                                                                                                                                                78.72                                                                                                                                                                                                                                                         290.47             329.54                896.40               479.42              875.20              676.52              566.29            2,477.76            733.22              748.75             297.05             299.54             451.68              735.67              617.05              551.33
 Bank Charges                                     692.77                667.85               26.41             312.43             232.40              204.80              248.40              368.80              195.20             226.80              355.00             329.95              493.90              402.90              767.04             196.46              185.90             206.79              187.07              256.55             302.64                39.90              78.19               197.38               199.12              103.79              320.92              228.59             210.96             245.90              -222.80            100.00             -143.00            712.00               75.00                57.00             302.00
 Internet-P                                                                                                                                                                                                                                                                                                                                                  94.97               49.99              49.99                                 578.72             439.87              340.95             409.22              3,363.00               452.89              140.64                91.72             337.21             280.03             188.31              188.31             118.30             188.29             118.30              164.09              798.10              435.50
 Equipment Loan                                                                                                                                                                                                                                                                                                       80.44                                                                                                                                                                                                                                        769.67                                  769.67             769.67             769.67              769.67             769.67             769.67             769.67              769.67              769.67              769.67
 Charitable Contributions                                                                                                                                                                    1,300.00            2,350.00           1,400.00             100.00                                                                                                                                                                                                                                                                                                                                            100.00                                286.00                                                    480.00             129.00
 Staffing Service                                 147.48                150.26                                 522.22             150.00              300.00                                  150.00                                 156.74                                                     700.00                                                                                            400.00                                  800.00                                                                          665.10                                                                                                50.00            291.42                50.00              50.00              50.00              50.00              50.00                50.00               50.00
 Shipping and delivery expense                                                                                                                                                                                                                                                                                                                                                                                                              -7.19                                                                                                                  127.64              327.69                18.52                                 31.81                                  17.14                                                                       182.77             4,071.70
 Equipment                                       1,605.00                                  -153.95            2,969.84            -202.44             550.78
 DTLA APC                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3,864.75
 License & Permit                                                                                                                                                                                                                                         30.00                                                                                                                                                       926.22                                                     158.00                                                                                                125.00                                                                        300.00             432.00
 Uncategorized Expense                                                                                                                                                                                                                                                                                                                  410.08
 Meals and Entertainment                                                                                                                                                                                                                                 219.85
 Membership                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       199.00
 Payroll-GASUR                                                                                                                                                                                                                                                                                                                                                                                       0.73               18.82              21.99               17.82               11.09               5.70                   2.99
 Entertainment                                                                                                                                                              28.65                                                                         20.93
 Medical                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           29.51
 Paroll-CAETT                                                                                                                                                                                                                                                                                                                                                                                        1.94
 Payroll                                                                                                                                                                                                                                                                       0.00                0.00                                                       0.00                                                                                                                  0.00                                                          0.00
 Reimbursement of Payroll - ATL                                                                                                                                                                                                                                                                                                                                                                      0.00                0.00                0.00               0.00                0.00               0.00                   0.00                0.00                0.00                0.00                0.00               0.00               0.00                0.00               0.00               0.00               0.00                0.00                0.00                0.00
 Reimbursement of Payroll - Cary                                                                                                                                                                                                                                               0.00                0.00                0.00                0.00               0.00                0.00               0.00                0.00                0.00               0.00                0.00               0.00                   0.00                0.00                0.00                0.00                0.00               0.00               0.00                0.00               0.00               0.00               0.00                0.00                0.00                0.00
 Reimbursement of Payroll - CLT                                                                                                                                                                                                                                                0.00                0.00                0.00                0.00               0.00                0.00               0.00                0.00                0.00               0.00                0.00               0.00                   0.00                0.00                0.00                0.00                0.00               0.00               0.00                0.00               0.00               0.00               0.00                0.00                0.00                0.00
 Reimbursement of Payroll - GBO                                                                                                                                                                                                                                                0.00                0.00                0.00                0.00               0.00                0.00               0.00                0.00                0.00               0.00                0.00               0.00                   0.00                0.00                0.00                0.00                0.00               0.00               0.00                0.00               0.00               0.00               0.00                0.00                0.00                0.00
 Reimbursement of Payroll - LA                                                                                                                                                                                                                                                 0.00                0.00                0.00                0.00               0.00                0.00               0.00                0.00                0.00               0.00                0.00               0.00                   0.00                0.00                0.00                0.00                0.00               0.00               0.00                0.00               0.00               0.00               0.00                0.00                0.00                0.00
 Reimbursement of Payroll - OKC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0.00                0.00                0.00                0.00
 Reimbursement of Payroll - Torrance                                                                                                                                                                                                                                           0.00                0.00                0.00                0.00               0.00                0.00               0.00                0.00                0.00               0.00
 Unapplied Cash Bill Payment Expense                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0.00
 Pension Expense                                                                                                                                                                                                    -0.04
Total Expenses                         $     2,896,830.51     $ 1,590,787.24      $ 2,726,053.91     $ 2,341,165.79      $ 1,804,850.80     $ 2,883,554.49      $ 1,912,784.66      $ 2,059,717.70      $ 3,116,528.10      $ 2,115,396.79     $ 1,826,082.92      $ 2,068,197.62     $ 1,404,465.86      $ 1,631,686.20      $ 1,970,175.67      $ 1,752,942.84      $ 1,824,024.97     $ 1,857,591.86     $ 1,839,902.57      $ 1,730,818.74      $ 2,106,335.04     $ 1,865,034.61      $ 1,908,198.39     $     7,225,054.59     $ 1,825,049.82      $ 2,002,319.29      $ 2,239,007.36      $ 2,318,031.03      $ 2,270,810.39     $ 2,069,701.94     $ 1,754,341.72      $ 1,854,620.67     $ 1,492,373.89     $ 1,748,362.34     $ 2,010,774.87      $ 1,868,336.80      $ 1,942,851.25
Net Operating Income                   -$    1,244,556.99     -$      44,997.40   $     255,335.85   -$     530,203.10   $     136,157.26   -$     326,384.08   -$     611,553.58   -$    119,109.24    -$     52,175.69 -$       213,505.85   -$     36,723.50    $ 1,717,419.51     -$     154,122.37   -$     200,844.84   -$      34,216.29 -$      139,518.94    $      35,430.43 -$      128,109.82   -$     618,108.47   -$     55,347.64 -$       600,910.30   -$      53,399.62   $     218,018.83   -$    2,166,537.06     -$     307,978.22   -$     269,242.28   -$     130,869.13   -$      15,403.14   $      86,333.96 -$      169,970.47   -$       7,075.94 -$      446,066.52   $      22,715.84 -$      183,640.63   -$    543,870.98    -$     711,221.51   -$     567,055.04
Other Income
 Gain from TI Allowance                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               200,000.00
 Gain from Insurance claim                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1,740.55
Total Other Income                     $               0.00   $            0.00   $           0.00   $            0.00   $           0.00   $            0.00   $            0.00   $            0.00   $            0.00   $           0.00   $            0.00   $           0.00   $            0.00   $            0.00   $            0.00   $           0.00    $           0.00   $           0.00   $            0.00   $            0.00   $           0.00   $            0.00   $           0.00 $         201,740.55     $            0.00   $            0.00   $            0.00   $            0.00   $           0.00   $           0.00   $            0.00   $           0.00   $           0.00   $           0.00   $            0.00   $            0.00   $            0.00
Net Other Income                       $               0.00   $            0.00   $           0.00   $            0.00   $           0.00   $            0.00   $            0.00   $            0.00   $            0.00   $           0.00   $            0.00   $           0.00   $            0.00   $            0.00   $            0.00   $           0.00    $           0.00   $           0.00   $            0.00   $            0.00   $           0.00   $            0.00   $           0.00 $         201,740.55     $            0.00   $            0.00   $            0.00   $            0.00   $           0.00   $           0.00   $            0.00   $           0.00   $           0.00   $           0.00   $            0.00   $            0.00   $            0.00
Net Income                             -$    1,244,556.99     -$      44,997.40   $     255,335.85   -$     530,203.10   $     136,157.26   -$     326,384.08   -$     611,553.58   -$    119,109.24    -$     52,175.69 -$       213,505.85   -$     36,723.50    $ 1,717,419.51     -$     154,122.37   -$     200,844.84   -$      34,216.29 -$      139,518.94    $      35,430.43 -$      128,109.82   -$     618,108.47   -$     55,347.64 -$       600,910.30   -$      53,399.62   $     218,018.83   -$    1,964,796.51     -$     307,978.22   -$     269,242.28   -$     130,869.13   -$      15,403.14   $      86,333.96 -$      169,970.47   -$       7,075.94 -$      446,066.52   $      22,715.84 -$      183,640.63   -$    543,870.98    -$     711,221.51   -$     567,055.04




                                                                                                                                                                                                                                                                                                                                                          Monday, Mar 11, 2019 07:22:01 AM GMT-7 - Accrual Basis




                                                                                                                                                                                                                                                                                                                                                                           EXHIBIT H                                                                                                                                                                                                                                                                                                                                                                             Page 84
                                                                                                                                                                                                                                           Case 2:19-bk-12927-BR                                                                                             Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                                                                                                                                                             Desc
                                                                                                                                                                                                                                                                                                                                                             Main Document    Page 97 of 150

                                                                                                                                                                                                                                                                                                                                                                                                             Flexogenix Group, Inc
                                                                                                                                                                                                                                                                                                                                                                                                                 Balance Sheet
                                                                                                                                                                                                                                                                                                                                                                                                                   As of January 31, 2019

                                                Jan 2016              Feb 2016              Mar 2016             Apr 2016              May 2016              Jun 2016               Jul 2016              Aug 2016              Sep 2016               Oct 2016              Nov 2016              Dec 2016              Jan 2017              Feb 2017              Mar 2017              Apr 2017              May 2017              Jun 2017              Jul 2017              Aug 2017              Sep 2017              Oct 2017              Nov 2017              Dec 2017              Jan 2018              Feb 2018              Mar 2018              Apr 2018              May 2018              Jun 2018              Jul 2018               Aug 2018              Sep 2018               Oct 2018               Nov 2018              Dec 2018               Jan 2019
ASSETS
 Current Assets
   Bank Accounts
    ATL Checking                                                                 0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00               70.07                 38.43               471.83                 809.59                132.32             20,339.03             32,573.95               6,074.18            12,120.68              8,590.29             21,582.29             13,550.90             24,439.04               3,430.55             6,377.95                1,912.67              3,905.19                149.30                 400.14               8,436.70              8,647.04
     Cary BofA Checking                                 31.00                 31.00                31.00                 31.00                442.24              4,083.39                985.65                2,930.99              4,266.18               615.46               3,442.87               864.56               7,717.45               1,941.44               822.44              1,795.15               8,966.84               182.36              2,796.44                644.52                329.90             16,985.80             22,102.25             11,985.07              4,935.91             12,209.51             10,539.37              4,576.25             30,070.43                855.60              9,015.13                 453.56               5,021.49                    5.47               541.09                404.35                 169.60
    Charlotte Checking                              18,543.94             13,774.13              5,459.82            26,740.50             45,440.39                 99.31               6,131.17             38,401.04             19,513.07               1,094.23              1,384.61            34,439.24              28,855.62            100,090.63               2,288.48              686.61                7,600.80               185.05             23,225.46                286.22                811.27             78,553.54            288,645.27               7,882.03            87,652.06             69,583.36             62,492.64              1,421.92            109,341.51               2,532.14           104,294.27               1,476.74                337.64               3,286.81                 617.10             47,301.14              29,750.70
    Clearing Account                                                             0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00               99.05                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00             5,827.27             5,827.27               5,827.27               262.87                    0.00             -1,584.48                   0.00            -38,087.52              -3,191.60                   0.00           -400,000.00
     GBO Checking                                                                0.00                0.00                   0.00                  0.00               -35.00                 78.59               9,124.34            20,568.19                 419.06               1,726.76             7,909.15               9,951.49            14,593.34               1,530.02               868.02               8,141.56             2,850.33              3,529.44                400.93                987.75              8,716.33             23,972.34               5,869.23            10,059.80              9,360.45             20,562.18              9,625.32             15,801.64               5,418.37             5,192.45                 722.36               1,164.33                807.82                 834.28                709.73              15,470.68
     Group Checking                                 -5,543.17            -122,002.66           -46,617.60          -614,724.04            114,384.07             14,014.86             -93,731.28            243,059.98             56,862.08             -86,515.83             75,600.40              7,787.48            231,407.63             92,565.18             71,591.30             49,077.56            174,521.20            126,987.29             36,874.93            239,302.62            161,666.38             30,258.60            181,436.43            502,206.92            138,922.81            130,707.27             94,396.32             19,129.59             55,995.80            665,531.10             88,663.26              -49,608.73             -7,140.44              -6,509.19             -94,224.72           -142,097.37             -10,149.68
     LA checking                                     7,532.51                439.88               619.97             22,111.87               6,450.12               847.77                 672.61             19,579.53             21,493.78               1,115.28               1,180.21           17,077.22               7,344.01             50,442.47                483.51                938.90               2,067.53             1,286.94               798.10                 817.69                133.41             40,078.87             59,219.10               2,948.08            36,495.47              7,393.19               9,590.84            15,819.30             21,369.96                327.44             33,290.48                 353.20                401.04                  47.91                1,600.12              6,673.50              4,584.82
     OKC Checking                                                                0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00          242,368.45                 379.46                 501.94             79,972.82                 781.76
     Payroll Acct                                    1,000.00               1,179.32              302.00             86,734.36             91,658.53               3,665.39                 24.97                -266.53           103,042.05                 120.00                    0.00            1,430.49               3,450.07              1,138.82               244.40              1,714.14                228.64               1,943.63               302.34                228.64                228.64                    0.00             2,833.53                   0.00              568.70                    0.00              326.14             12,916.86               1,100.00                   0.00               35.40                1,584.48                   0.00                   0.00              4,059.60               100.00                2,242.04
     Petty Cash                                      3,200.00               3,200.00             3,200.00             3,200.00               3,200.00              3,200.00              3,200.00               3,200.00              3,200.00              3,200.00               3,200.00             3,200.00              3,200.00               3,200.00              3,200.00             3,200.00               3,200.00             3,200.00              3,200.00               3,200.00              3,200.00             3,200.00               3,200.00                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
     Torrance Checking                                  31.00               2,759.36             4,181.96            13,578.30               8,980.13              2,429.83                 46.56             23,962.82             14,722.39                325.85                2,477.42             5,536.97              4,375.09               1,470.17               642.06                595.43               3,831.43               814.58               763.87                 990.76                 17.24              4,790.97               1,736.63              2,248.23               171.33              4,179.42                418.73                    1.98             1,201.27              1,212.20             1,647.79                 169.84               1,179.43                506.62                 488.03                 15.91                 395.86
     Union Checking                                157,801.59            115,436.11              3,996.31            91,804.06               7,450.00               721.36                  50.67               3,855.40               146.85               1,050.21             28,716.83            15,217.58                 917.33               9,614.07               167.91              4,047.87             10,333.58              5,909.83              9,233.66                640.17               4,375.98             5,856.97               1,149.28                87.67             11,335.56             15,427.63               4,058.10             8,237.22                642.05               7,494.14             4,579.75                4,953.25              5,888.84              2,717.13                4,157.36              6,615.21              5,935.92
   Total Bank Accounts                      $      182,596.87     $       14,817.14     -$     28,826.54    -$      370,523.95     $      278,005.48     $       29,026.91     -$       82,541.06     $      343,847.57     $      243,814.59     -$       78,575.74     $      117,729.10     $      93,462.69      $      297,218.69     $      275,056.12     $       80,970.12     $       62,923.68     $      218,961.65     $      143,398.44     $       81,196.07     $      247,420.19     $      171,882.89     $      208,780.11     $      616,868.78     $      539,301.41     $      302,262.32     $      257,451.12     $      229,793.88     $       91,106.61     $      265,788.97     $      687,064.41     $      253,096.48     -$       39,567.11     $      253,125.97     -$       36,696.19     -$       84,216.66     $        8,131.99     -$      342,171.26
   Accounts Receivable
    Accounts Receivable                                                          0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00        2,196,862.82           2,231,467.44          2,274,305.27          2,333,342.04         2,349,092.55           2,368,405.26          2,357,977.46         2,133,713.01           2,141,582.91          2,105,117.96         2,217,676.21           2,437,153.58          1,214,243.05          1,120,691.21          1,418,414.81          1,492,260.41         1,601,259.10           1,502,517.32          1,390,377.81         1,305,001.70            1,217,351.44          1,003,084.55          1,084,547.23            1,044,589.65           867,395.58            1,129,130.90
   Total Accounts Receivable                $              0.00   $              0.00   $           0.00    $               0.00   $            0.00     $              0.00   $               0.00   $            0.00     $              0.00   $               0.00   $              0.00   $    2,196,862.82     $    2,231,467.44     $    2,274,305.27     $    2,333,342.04     $    2,349,092.55     $     2,368,405.26    $    2,357,977.46     $    2,133,713.01     $    2,141,582.91     $    2,105,117.96     $    2,217,676.21     $    2,437,153.58     $    1,214,243.05     $    1,120,691.21     $    1,418,414.81     $    1,492,260.41     $    1,601,259.10     $     1,502,517.32    $    1,390,377.81     $    1,305,001.70     $     1,217,351.44     $    1,003,084.55     $     1,084,547.23     $     1,044,589.65     $      867,395.58     $     1,129,130.90
   Other Current Assets
    Accrued Interest Expense                        22,725.50             22,725.50            22,725.50             22,725.50             22,725.50             22,725.50              22,725.50             22,725.50             22,725.50              22,725.50             22,725.50            22,725.50              22,725.50             22,725.50             22,725.50             22,725.50             22,725.50             22,725.50             22,725.50             22,725.50             22,725.50             22,725.50             22,725.50                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
     Inventory - braces                                                          0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00           44,481.60             36,460.42             29,366.40             18,015.82            101,706.54             87,419.26             99,078.16            112,975.78              94,090.74            100,511.52             101,437.64              85,594.80             92,635.10              87,894.44
     Inventory - injectables                                                     0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00          217,476.20            235,342.86            204,857.61            265,096.35            277,328.99            249,054.22            204,908.63            282,008.17             302,142.89            268,414.33             279,634.12             263,983.58            232,966.43             180,633.54
     Inventory - medical procedure kits                                          0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00           26,910.86             42,441.94             31,335.00             26,950.00              31,225.00            24,481.35             23,130.00              19,045.00             15,160.00              13,030.00              14,830.00             16,865.00              12,900.00
     Loan Receivable - Paul                                0.00                  0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
     Loan Receivable - Sean                                0.00                  0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
     Loan to Iris Chen                              15,794.20             17,105.43            18,482.65             19,858.17              21,234.71            22,610.70              23,986.86             25,362.22             26,738.30              30,114.43             32,872.78              6,729.93             -14,611.77            -13,611.77            -12,111.77           -10,611.77              -9,111.77             -7,611.77            -6,111.77              -4,611.77             -1,000.00                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
   Total Other Current Assets               $       38,519.70     $       39,830.93     $      41,208.15    $        42,583.67     $       43,960.21     $       45,336.20     $        46,712.36     $       48,087.72     $       49,463.80     $        52,839.93     $       55,598.28     $      29,455.43      $        8,113.73     $        9,113.73     $       10,613.73     $       12,113.73     $       13,613.73     $       15,113.73     $       16,613.73     $       18,113.73     $       21,725.50     $       22,725.50     $       22,725.50     $      261,957.80     $      298,714.14     $      276,665.95     $      314,447.17     $      405,985.53     $      367,698.48     $      328,468.14     $      418,113.95     $       415,278.63     $      384,085.85     $       394,101.76     $       364,408.38     $      342,466.53     $       281,427.98
 Total Current Assets                       $      221,116.57     $       54,648.07     $      12,381.61    -$      327,940.28     $      321,965.69     $       74,363.11     -$       35,828.70     $      391,935.29     $      293,278.39     -$       25,735.81     $      173,327.38     $    2,319,780.94     $    2,536,799.86     $    2,558,475.12     $    2,424,925.89     $    2,424,129.96     $     2,600,980.64    $    2,516,489.63     $    2,231,522.81     $    2,407,116.83     $    2,298,726.35     $    2,449,181.82     $    3,076,747.86     $    2,015,502.26     $    1,721,667.67     $    1,952,531.88     $    2,036,501.46     $    2,098,351.24     $     2,136,004.77    $    2,405,910.36     $    1,976,212.13     $     1,593,062.96     $    1,640,296.37     $     1,441,952.80     $     1,324,781.37     $    1,217,994.10     $     1,068,387.62
 Fixed Assets
   Accumulated Depreciation                       -272,210.92            -290,369.70          -308,528.48          -326,687.26            -344,846.04           -363,004.82           -381,163.60            -399,322.38           -417,481.16           -435,639.94            -453,798.72          -471,957.50            -490,116.28           -508,275.06           -526,437.48          -544,713.40            -563,223.05           -582,031.38          -600,945.10            -619,807.92           -638,670.74          -657,533.56            -676,396.38           -614,780.59           -641,759.92           -668,739.25           -696,024.16          -723,309.07            -750,593.98           -750,593.98          -805,163.80             -832,448.71           -859,733.62           -887,018.53             -914,303.44           -926,393.22            -955,100.71
   Furniture and Fixtures                           30,572.72             30,572.72            31,046.73             31,046.73             31,046.73             46,508.05              46,508.05             47,799.72             47,799.72              50,039.72             52,629.48            52,942.25              52,942.25             52,942.25             52,942.25             56,444.54             63,492.54             73,149.77             76,478.54             76,478.54             76,478.54             76,478.54             76,767.62             78,122.53             78,122.53             78,122.53             78,122.53             78,122.53             78,122.53             78,122.53             78,122.53              78,122.53             78,122.53              84,755.04              88,173.12             87,344.73              87,344.73
   Leasehold Improvements                        1,008,669.12           1,138,883.63         1,312,994.62         1,517,983.75           1,592,915.98          1,599,415.98          1,606,915.98           1,606,915.98          1,606,915.98          1,606,915.98           1,606,915.98         1,606,915.98           1,606,915.98          1,606,915.98          1,606,915.98         1,614,165.98           1,614,165.98         1,622,156.78          1,623,511.69           1,623,511.69          1,423,511.69         1,423,511.69           1,423,511.69           846,281.07            846,281.07            846,281.07            846,281.07            846,281.07            846,281.07            846,281.07            846,281.07             846,281.07            846,281.07             846,281.07             846,281.07            917,579.08             917,579.08
   Medical Equipment                               451,539.01            464,039.01           482,892.74            563,896.02            575,056.02            575,056.02             584,469.82            592,427.51            592,427.51             601,393.75            601,393.75           601,393.75             601,393.75            601,393.75            601,393.75            606,250.36            616,939.56            623,759.98            626,351.47            626,351.47            626,351.47            626,351.47            626,351.47            626,351.47            626,351.47            626,351.47            626,351.47            626,351.47            626,351.47            640,392.18            640,392.18             640,392.18            640,392.18             642,361.57             642,361.57            640,483.16             640,483.16
   Office Equipment                                 74,735.57             79,145.85            97,069.34            131,886.81            139,472.40            165,956.34             168,803.75            169,743.05            173,398.98             179,808.72            179,808.72           179,808.72             179,808.72            179,808.72            180,114.24            180,114.24            182,010.97            186,743.11            188,946.76            188,946.76            189,488.14            189,434.91            189,434.91            206,416.26            206,416.26            206,416.26            217,417.07            217,417.07            217,417.07            217,417.07            217,417.07             217,417.07            217,417.07             217,417.07             217,417.07            200,137.50             200,137.50
 Total Fixed Assets                         $    1,293,305.50     $    1,422,271.51     $ 1,615,474.95      $     1,918,126.05     $     1,993,645.09    $    2,023,931.57     $     2,025,534.00     $    2,017,563.88     $    2,003,061.03     $     2,002,518.23     $    1,986,949.21     $    1,969,103.20     $    1,950,944.42     $    1,932,785.64     $    1,914,928.74     $    1,912,261.72     $     1,913,386.00    $    1,923,778.26     $    1,914,343.36     $    1,895,480.54     $    1,677,159.10     $    1,658,243.05     $    1,639,669.31     $    1,142,390.74     $    1,115,411.41     $    1,088,432.08     $    1,072,147.98     $    1,044,863.07     $     1,017,578.16    $    1,031,618.87     $      977,049.05     $       949,764.14     $      922,479.23     $       903,796.22     $       879,929.39     $      919,151.25     $       890,443.76
 Other Assets
   Security Deposit                                  3,638.95              3,638.95             3,638.95              3,638.95               3,638.95             3,638.95               3,638.95              3,638.95              3,638.95               3,638.95              3,638.95              3,638.95              3,638.95              3,638.95              3,638.95              5,463.95             35,970.33             35,970.33             35,970.33             35,970.33              9,066.45             29,601.52             29,601.52             56,505.40             56,505.40             56,505.40             56,505.40             56,505.40             56,505.40             56,505.40             56,505.40              56,505.40            116,518.16             117,218.16             117,218.16            119,498.16             119,098.16
   Trademarks                                                                    0.00           1,650.00              1,650.00               1,650.00            13,954.25              15,913.25             19,196.50             19,196.50              19,196.50             19,196.50            19,196.50              19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50             19,196.50               1,650.00              1,650.00               1,650.00               1,650.00              1,650.00               1,650.00
 Total Other Assets                         $        3,638.95     $        3,638.95     $       5,288.95    $         5,288.95     $        5,288.95     $       17,593.20     $        19,552.20     $       22,835.45     $       22,835.45     $        22,835.45     $       22,835.45     $      22,835.45      $       22,835.45     $       22,835.45     $       22,835.45     $       24,660.45     $       55,166.83     $       55,166.83     $       55,166.83     $       55,166.83     $       28,262.95     $       48,798.02     $       48,798.02     $       75,701.90     $       75,701.90     $       75,701.90     $       75,701.90     $       75,701.90     $       75,701.90     $       75,701.90     $       75,701.90     $        58,155.40     $      118,168.16     $       118,868.16     $       118,868.16     $      121,148.16     $       120,748.16
TOTAL ASSETS                                $    1,518,061.02     $    1,480,558.53     $ 1,633,145.51      $     1,595,474.72     $     2,320,899.73    $    2,115,887.88     $     2,009,257.50     $    2,432,334.62     $    2,319,174.87     $     1,999,617.87     $    2,183,112.04     $    4,311,719.59     $    4,510,579.73     $    4,514,096.21     $    4,362,690.08     $    4,361,052.13     $     4,569,533.47    $    4,495,434.72     $    4,201,033.00     $    4,357,764.20     $    4,004,148.40     $    4,156,222.89     $    4,765,215.19     $    3,233,594.90     $    2,912,780.98     $    3,116,665.86     $    3,184,351.34     $    3,218,916.21     $     3,229,284.83    $    3,513,231.13     $    3,028,963.08     $     2,600,982.50     $    2,680,943.76     $     2,464,617.18     $     2,323,578.92     $    2,258,293.51     $     2,079,579.54
LIABILITIES AND EQUITY
 Liabilities
   Current Liabilities
    Accounts Payable
      Accounts Payable                           1,737,713.43          1,753,194.83          1,572,545.36         2,117,786.73           2,693,692.93         2,753,687.05           3,051,030.43           3,405,918.39          3,284,713.89          3,255,191.29           3,326,288.81         3,444,713.69          3,877,820.19           4,043,477.18          4,033,995.01         4,066,195.19           4,130,922.96         4,105,243.49          4,280,226.56           4,585,260.49          4,864,010.27         4,975,621.62           4,639,808.89          4,573,335.32         4,233,151.03          4,253,192.32           4,355,803.37         4,721,257.98           4,817,652.83          4,662,030.63         4,419,190.99            4,288,411.29          3,926,178.41          3,838,944.10            3,715,967.66          3,662,983.54          3,580,911.56
    Total Accounts Payable                  $    1,737,713.43     $    1,753,194.83     $ 1,572,545.36      $     2,117,786.73     $     2,693,692.93    $    2,753,687.05     $     3,051,030.43     $    3,405,918.39     $    3,284,713.89     $     3,255,191.29     $    3,326,288.81     $    3,444,713.69     $    3,877,820.19     $    4,043,477.18     $    4,033,995.01     $    4,066,195.19     $     4,130,922.96    $    4,105,243.49     $    4,280,226.56     $    4,585,260.49     $    4,864,010.27     $    4,975,621.62     $    4,639,808.89     $    4,573,335.32     $    4,233,151.03     $    4,253,192.32     $    4,355,803.37     $    4,721,257.98     $     4,817,652.83    $    4,662,030.63     $    4,419,190.99     $     4,288,411.29     $    3,926,178.41     $     3,838,944.10     $     3,715,967.66     $    3,662,983.54     $     3,580,911.56
    Credit Cards
      AMEX Blue-02001-IRIS (deleted)                                             0.00               0.00                    0.00                  0.00                  0.00            17,200.00             21,470.02                    0.00            12,138.58             12,138.58            12,138.58              12,138.58                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
      AMEX CORP                                                                  0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00         -100,000.00          -1,000,000.00         -1,930,000.00         -2,680,000.00         -3,300,000.00         -3,936,000.00                   0.00          -650,000.00         -1,035,000.00         -1,624,165.69          -2,019,126.69         -2,416,374.43          -2,696,374.43          -2,783,856.87         -2,828,856.87          -2,883,856.87
         AMEX Corp-Aeisha                                                        0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00              297.70                340.36                    0.00                  0.00              -224.17                   0.00              846.09                888.15                    0.00                  0.00               128.78                328.78                 406.78                     0.00                  0.00                   0.00
         AMEX Corp-Amanda                                                        0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00              423.44                 75.00                 60.00                    0.00               -60.00                -60.00                -60.00                -60.00                -60.00                   0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
         AMEX Corp-Bethany                                                       0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00              -102.82               -102.82               -102.82               -102.82               -102.82                   0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
         AMEX Corp-Eric                                                          0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00              414.60                    0.00                  0.00              -100.78               -100.78               -100.78               -100.78               -100.78                   0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
         AMEX Corp-Iris                                                          0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00            3,015.95               5,621.13            20,670.41             22,436.24             24,679.95             28,943.58             33,704.85              31,381.75            37,516.58             39,779.52              44,268.94             48,470.90              48,570.95              48,570.95            107,640.46             127,862.66
         AMEX Corp-Jimmy                                                         0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00              259.32                 132.75                132.75                 233.90                     0.00                  0.00                   0.00
         AMEX Corp-Lisa                                                          0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00              154.13                757.56                    1.82                -1.82                -89.67                -89.67               411.60                911.84                    0.00               59.18                 431.99                486.30                 608.50                     0.00                  0.00                   0.00
         AMEX Corp-LJ                                                            0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00              100.94                170.91                178.70                746.30                704.32                    0.00                  0.00              420.00                    0.00               68.09                 175.16                239.16                 317.16                     0.00                  0.00                   0.00
         AMEX Corp-Logan                                                         0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00              115.82                 106.03                448.49                 526.49                     0.00                  0.00                   0.00
         AMEX Corp-Mike                                                          0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00              478.10               1,942.99               381.28                -381.28               -445.76               548.60              1,697.77               2,578.83                   0.00            1,363.27                1,774.86              2,401.50              2,512.30                     0.00                  0.00                   0.00
         AMEX Corp-Sean                                                          0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00           13,809.14             29,723.20             46,621.63             58,263.62             63,719.40             77,497.48             83,513.85            104,872.72            120,462.12            137,209.61             154,016.96            189,650.60             191,463.22             191,463.22            191,463.22             191,463.22
         AMEX Corp-Sharon                                                        0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00               25.71                 59.07                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
         AMEX Corp-Tyler                                                         0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00              848.40                416.88                102.88                -645.22               -169.19               588.35               2,435.66                   0.00               56.74                  56.74                    0.00                   0.00                   0.00                  0.00                   0.00
         AMEX Corp-Vivian                                                        0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00          730,701.21           1,771,032.49          2,757,491.49          3,404,914.22          4,020,242.33          4,724,755.73           689,656.36           1,303,539.02          1,769,821.05         2,239,020.94            2,608,759.46          3,250,590.37           3,261,870.84           3,261,870.84          3,261,870.84           3,261,870.84
       Total AMEX CORP                      $              0.00   $              0.00   $           0.00    $               0.00   $              0.00   $              0.00   $               0.00   $              0.00   $              0.00   $               0.00   $              0.00   $           0.00      $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $      649,006.32     $      810,985.71     $      895,822.21     $      806,080.16     $      807,677.58     $      895,222.93     $      810,155.27     $      796,764.37     $      892,536.15     $      793,766.80     $       790,724.98     $     1,076,374.42    $       810,135.71     $       718,048.14     $      732,117.65     $       697,339.85
       AMEX Flexogenix CA                          131,750.00            149,073.73           153,255.80            144,638.08            154,813.08            188,862.68             188,900.68            184,248.67            189,757.70             185,382.00            169,932.00           154,482.00             139,032.00            123,582.00            108,132.00             92,682.00              77,232.00            61,782.00             46,332.00             30,882.00             15,432.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       AMEX Group                                   67,998.75             55,634.59            92,163.10             92,383.55              93,055.53            92,498.05              98,845.45             85,361.48             85,576.59             101,115.56             99,110.87             97,477.28            123,279.82            105,669.62            102,343.59            113,759.19            115,102.84            114,010.08            117,322.17            108,779.33             89,306.10                260.50             99,521.09             14,188.62               3,705.42            13,581.12             73,704.63             82,186.36            100,666.14                408.14            106,588.29             118,365.60             78,403.60              49,873.14              22,555.91             47,870.17              52,343.92
       Amex North Carolina                                                       0.00            4,890.56             1,789.36                    0.00             4,201.73                    0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       AMEX-2005-Paul                                                            0.00                0.00                   0.00                  0.00                  0.00           112,885.45            112,885.45            112,885.45             102,885.45             93,925.45             84,965.45             76,005.45             67,045.45             58,085.45             49,125.45              40,165.45            31,205.45             22,245.45             13,285.45               4,325.45                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       BofA CreditCard                               7,931.00             10,035.75             17,754.77                   0.00                  0.00           17,405.69              19,963.10               3,942.48              9,975.61             19,954.25             11,379.36             20,002.11             18,922.99              20,283.95             20,024.30            18,823.57              19,168.79            18,525.24             19,205.66             20,038.70             18,864.38             18,210.71             17,555.21                    0.00           20,000.00             20,000.89              19,397.93            20,395.89              15,766.33                   0.00                  0.00                   0.00            11,053.64             30,041.91               29,853.09             26,303.40             29,973.79
       BofA Group CC                                                             0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
         BofA Group CC-IC                                                        0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00            -82,088.00            -124,945.99           -167,700.89            -211,040.61
         BofA Group CC-SW                                                        0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00             42,244.00             41,044.00            124,945.99             167,700.89            210,258.89             254,015.84
       Total BofA Group CC                  $              0.00   $              0.00   $           0.00    $               0.00   $              0.00   $              0.00   $               0.00   $              0.00   $              0.00   $               0.00   $              0.00   $           0.00      $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $        42,244.00     $       41,044.00     $        42,857.99     $        42,754.90     $       42,558.00     $        42,975.23
       Chase Ink                                                                 0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
         Chase Ink - Aeisha                                                      0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00               105.79                155.68                 548.68
         Chase Ink - Amanda                                                      0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00               330.00                387.24                 507.04
         Chase Ink - Iris                          -36,574.33             -61,422.81           -47,612.61            11,305.60               5,455.08             11,752.30             12,089.52               8,094.04            -24,705.81                    0.00           -24,070.33           -32,175.08                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00              285.19               3,662.58              3,989.93            -32,448.48                   0.00               217.07            -53,886.82            -53,503.66             -52,498.50            -56,561.89            -128,919.38            -240,055.29           -302,325.57            -353,007.09
         Chase Ink - Jonathan                                                    0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                445.01                458.55                458.55
         Chase Ink - Lisa H                                                      0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00              1,231.89              1,231.89               1,231.89
         Chase Ink - LJ                                                          0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                 58.98                107.50                 407.50
         Chase Ink - Logan                                                       0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                152.50                207.61                 283.14
         Chase Ink - Mike                                                        0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00               437.32               1,365.47              1,420.90
         Chase Ink - PM                             24,241.24             33,342.24            36,416.25                    0.00             5,763.79             6,452.09               8,874.89             12,718.52             13,299.42                     0.00               52.15               138.99                     0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
         Chase Ink - Sean                           24,054.42             30,475.16            43,964.35                    0.00           13,893.05             18,940.84              24,693.64             30,646.41             34,886.99              35,201.48             35,201.48            35,201.48                     0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00             1,717.86              2,116.97             2,648.37               2,826.72             3,404.55               4,240.63              7,269.61             7,815.48                8,851.42            11,481.18              25,376.75              30,657.35             35,979.00              38,119.69
         Chase Ink - Shannon                                                     0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00               357.97                663.31                 663.31
         Chase Ink - Vivian                                                      0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00           23,562.39            31,478.14              33,590.86             30,172.16             27,063.57             31,923.52              34,458.54            25,940.80             33,423.76             29,280.72             34,205.34             24,714.11               1,153.61              1,919.81            27,686.01             28,677.21             30,333.64             16,296.02             16,541.02             46,784.97             48,741.07              65,455.22             79,215.23             146,348.39             238,996.97            292,669.51             343,445.20
         Chase Ink - Wendy                                                       0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00               200.99
       Total Chase Ink                      $       11,721.33     $        2,394.59     $      32,767.99    $        11,305.60     $       25,111.92     $       37,145.23     $        45,658.05     $       51,458.97     $       23,480.60     $        35,201.48     $       34,745.69     $      34,643.53      $       33,590.86     $       30,172.16     $       27,063.57     $       31,923.52     $       34,458.54     $       25,940.80     $       33,423.76     $       29,280.72     $       34,205.34     $       24,714.11     $        1,153.61     $        3,922.86     $       33,465.56     $       35,315.51     $          711.88     $       19,700.57     $       20,998.72     $          167.76     $        3,052.89     $        21,808.14     $       34,134.52     $        42,805.76     $        32,718.49     $       30,900.19     $        34,279.80
       Citi AA                                                                   0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
         Citi AA- Iris                                                           0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00               616.90                8,657.17            15,545.97              19,981.52
       Total Citi AA                        $              0.00   $              0.00   $           0.00    $               0.00   $              0.00   $              0.00   $               0.00   $              0.00   $              0.00   $               0.00   $              0.00   $           0.00      $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $              0.00   $             0.00     $              0.00   $           616.90     $         8,657.17     $       15,545.97     $        19,981.52
       Iris Amex Blue                                                            0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00           13,000.00             13,099.19             16,099.19             16,216.69             15,958.62             15,691.14              13,000.00            13,051.94             13,100.00             13,100.00             13,164.95             13,041.39             12,904.44                 52.43                    0.43                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       Iris Chase Freedom                                                        0.00                0.00                   0.00                  0.00                  0.00                   0.00           39,563.95                    0.00            25,061.77             29,789.22             29,166.22             29,817.90             29,495.59             29,141.92             28,903.42               8,590.50            30,000.00             30,000.00             30,317.57             30,025.53             29,699.06                    0.00                  0.00           30,000.00             30,000.00                543.16                 10.06                    0.00                  0.00                  0.00                   0.00           30,000.00              30,000.00              29,997.55             29,850.00              29,141.00
       Iris Chase Sapphire                                                       0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00           -2,000.00              -3,199.61             -4,096.25             -8,862.73            -7,992.35               7,834.16            -15,974.76           -19,119.47             -18,925.69            -17,267.75           -16,582.27             -16,955.73            -17,563.18            26,838.99             27,422.83             31,448.93             32,100.91              36,334.27            15,080.79                    0.00                   0.00           48,791.96              63,957.95              52,907.82             54,984.75              52,133.89
       Iris Chase Slate                                                          0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00            8,056.83               8,257.68              9,220.96              9,686.96             9,589.96               9,493.96              9,398.96             9,304.96               9,211.96              9,118.96             9,026.96               9,123.33                64.70                 -90.00                -90.00                -90.00                -90.00                -90.00                -90.00                   0.00                   0.00             9,945.00               9,612.72               9,825.00            10,000.00                9,709.77
       Iris Platinum                                                             0.00                0.00                   0.00                  0.00                  0.00                   0.00           13,809.95                    0.00            12,432.00             12,800.00             13,742.30               8,129.66              6,369.78              4,607.44            13,500.00              13,500.00            13,500.00             13,000.00             29,700.96            231,638.05                    0.00          105,500.59            111,087.66            143,386.62            190,899.59            338,859.52            268,187.40            314,353.12             96,534.80            187,807.95             362,051.36               2,113.47             52,371.73                 291.71             51,933.65              63,672.46
       Union Bank Credit Card                                                    0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
         UnionBk CreditCard-IC                             0.00               50.69                  0.00             7,301.69                    0.00                  0.00            20,000.00                211.10                211.10              20,077.54              19,591.20            20,177.63             19,818.87              19,194.16             19,416.87            19,220.64              19,026.33            18,620.09             18,657.90              18,472.39             18,280.68            18,104.59              17,916.89                   0.00           20,000.00             19,944.07              19,790.65            19,585.52              19,397.47                   0.00                  0.00                   0.00            19,843.40             19,128.82               19,853.48             19,635.00             19,492.90
         UnionBk CreditCard-PM                             0.00                  0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
         UnionBk CreditCard-SW                             0.00                  0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       Total Union Bank Credit Card         $              0.00   $           50.69     $           0.00    $         7,301.69     $              0.00   $              0.00   $        20,000.00     $          211.10     $          211.10     $        20,077.54     $       19,591.20     $      20,177.63      $       19,818.87     $       19,194.16     $       19,416.87     $       19,220.64     $       19,026.33     $       18,620.09     $       18,657.90     $       18,472.39     $       18,280.68     $       18,104.59     $       17,916.89     $              0.00   $       20,000.00     $       19,944.07     $       19,790.65     $       19,585.52     $       19,397.47     $              0.00   $              0.00   $               0.00   $       19,843.40     $        19,128.82     $        19,853.48     $       19,635.00     $        19,492.90
     Total Credit Cards                     $      219,401.08     $      217,189.35     $     300,832.22    $       257,418.28     $      272,980.53     $      340,113.38     $       503,452.73     $      512,952.07     $      421,887.05     $       514,248.63     $      496,412.37     $     485,951.12      $      481,893.39     $      423,154.11     $      385,597.99     $      385,226.54     $      357,572.57     $      320,059.80     $      303,472.43     $      284,143.39     $      447,093.69     $      745,481.37     $     1,057,705.14    $     1,007,575.30    $     1,083,387.18    $     1,144,751.59    $     1,379,589.63    $     1,252,231.98    $     1,304,190.42    $     1,004,637.64    $    1,091,215.93     $      1,335,194.08    $     1,351,704.01    $      1,151,402.63    $       967,463.26     $     1,061,698.78    $      1,051,044.13
     Other Current Liabilities
       Accrued expenses                                                          0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00            50,000.00             50,000.00             50,000.00             50,000.00            50,000.00              50,000.00             50,000.00            50,000.00               50,000.00             50,000.00             50,000.00               90,000.00           125,000.00             125,000.00
       Accrued Payroll - ATL                                                     0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00            32,600.76             36,933.02             40,026.29             16,225.03            19,620.30              26,120.83             30,409.68            40,863.90               14,569.47             16,470.51             23,590.48               27,938.94             25,130.01               8,780.10
       Accrued Payroll - Cary                                                    0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00           80,485.32                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00            40,891.96             58,150.70             62,729.94             22,361.25            29,515.04              42,437.25             47,036.73            52,940.50               29,073.89             22,264.69             31,180.73              40,837.26             54,062.73              15,051.99
      Accrued Payroll - Charlotte                                                0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00          54,949.94                     0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00           50,902.01             63,783.36             64,940.66             17,513.55             28,902.45             34,920.52             43,252.00             51,975.50              20,933.38             23,860.59              28,118.24              36,955.79             43,170.50              13,924.03
      Accrued Payroll - Greensboro                                               0.00               0.00                    0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00          39,367.96                     0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00           49,780.96             53,492.80             56,603.66             20,960.45             28,535.61             37,914.37             43,394.34             49,508.70              18,888.49             17,942.66              24,463.98              26,311.67             35,699.76              10,622.89
       Accrued Payroll - Group                                                   0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00          38,236.43                     0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00           98,021.88             94,485.78            105,245.82             45,130.12             61,837.18              71,121.95            83,948.71            106,736.75              38,880.45             41,861.54              59,732.48              75,557.06            108,274.17              34,120.15
       Accrued Payroll - LA                                                      0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00          64,639.73                     0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00           27,508.79             46,797.54             43,808.48             17,422.17             24,337.97              31,210.09            33,465.46             38,706.12              16,342.74             16,638.88              23,527.40              26,801.08             31,797.82              10,313.96
       Accrued Payroll - OKC                                                     0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                0.00                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00             4,235.50              16,330.67             12,324.07                7,231.44
       Accrued Payroll - Torrance                                                0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00           16,159.94                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00           12,051.91                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       Accrued Payroll Taxes - Cary                                              0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00            6,577.06                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       Accrued Payroll Taxes - Charlotte                                         0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00            4,595.87                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       Accrued Payroll Taxes - Greensboro                                        0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00            3,254.04                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       Accrued Payroll Taxes - Group                                             0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00            3,164.82                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       Accrued Payroll Taxes - LA                                                0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00            5,414.30                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       Accrued Payroll Taxes - Torrance                                          0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00              767.23                    0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00                   0.00
       Loan from ARGUS CAPITAL                                                   0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00           204,147.90           164,862.28            129,148.08              88,076.75             52,362.55            14,862.64              -2,481.60                   0.00             2,481.60              2,481.60              2,481.60              2,481.60              2,481.60              2,481.60             2,481.60                2,481.60                   0.00                   0.00                   0.00                  0.00                   0.00
       Loan from BlueVine                                                        0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00           30,735.05               25,733.93             20,550.32              13,804.02               8,185.12             29,199.22              23,794.60
       Loan from BMF                                                             0.00                0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                   0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                  0.00                   0.00                  0.00                   0.00                   0.00                  0.00           872,874.54




                                                                                                                                                                                                                                                                                                                                                                                                             EXHIBIT H                                                                                                                                                                                                                                                                                                                                                                                                                  Page 85
                                                                                                                                                                                                                                Case 2:19-bk-12927-BR                                                                                     Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                                                                                                                                                                               Desc
                                                                                                                                                                                                                                                                                                                                          Main Document    Page 98 of 150
      Loan from Franklin Funding                                            0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00           385,000.00
      Loan from Global Capital                                              0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                 0.00          126,142.80           108,285.60            89,535.54            71,678.34            53,821.14           366,536.14           336,350.27           301,398.21           268,034.88           233,082.82           199,719.49           166,356.16           129,815.37            99,629.50            64,677.44            32,902.84             1,128.24              -506.00
      Loan from Global Capital-3                                            0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00           180,071.15           157,819.76           139,806.73           119,674.52            96,363.54            75,171.74            53,979.94            49,741.58
      Loan from Hop Capital                                                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00           963,072.04           810,656.92           651,313.84           512,754.64           353,411.56           200,996.44            55,509.28                85.60
      Loan from Jim Crossland                          0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00
      Loan from Kalamata                                                    0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00            81,666.63            46,666.56            13,333.16                0.00                0.00                0.00                0.00                0.00                 0.00                0.00                 0.00                 0.00                  0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00                 0.00                0.00
      Loan from Knight Capital                                               0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00         223,828.70           195,419.70           162,749.35           134,340.35           104,510.90            74,681.45            46,272.45            16,443.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00                 0.00                0.00
      Loan from Lin                                                          0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00         300,000.00          300,000.00          100,000.00                 0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00                 0.00                0.00
      Loan from NCMIC                                                        0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00           18,000.00            17,411.00            16,822.00            16,233.00            15,644.00            15,055.00            14,466.00            13,877.00            13,288.00
      Loan from Nextwave                                                     0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00          260,350.87          229,356.67          195,263.05          161,169.43          130,175.23            94,531.90            63,537.70            30,993.79                  0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00
       Loan from Par Funding                                                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00          599,042.45           672,910.25           712,151.04           680,571.35           612,450.93           543,621.92           450,858.70           362,311.99           273,765.28           176,785.55            96,671.86              3,908.64                 0.00                 0.00                 0.00
       Loan from Par Funding-2                                               0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00          240,000.04           200,625.25           165,000.44           123,750.66            84,375.87            43,126.09             3,751.30                  0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00
       Loan from Par Funding-3                                               0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00          472,940.40           404,488.50           339,148.05           270,696.15           205,355.70           140,015.25            68,451.90              9,334.35                 0.00                 0.00                 0.00                 0.00
       Loan from Par Funding-4                                               0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00          845,537.01           746,601.03           656,659.23           566,717.43           472,278.54
       Loan from Par Funding-5                                               0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00          723,095.00           643,195.00           563,295.00           479,400.00
       Loan from Par Funding-6                                               0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00         1,101,482.76          997,569.16           888,459.88
       Loan from Par Funding-7                                               0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00          919,384.62           835,804.20
       Loan from Par Funding-8                                               0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00          493,024.98           451,444.56
       Loan from Platinum Rapid Funding                                      0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00          200,571.75          179,952.25          160,270.00          140,587.75           118,189.94            97,915.74            77,641.54            55,339.92            35,065.72            13,777.81             -5,482.68                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00
       Loan from Platinum RFG                                                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00          233,839.66           202,085.08           170,330.50           140,019.31           109,708.12            76,510.15            49,085.74            17,331.16                  0.00                 0.00                 0.00
       Loan from ProMed                                                      0.00                 0.00                 0.00                 0.00                 0.00                 0.00          183,562.45           444,166.68           281,000.08           374,054.51           232,727.61            72,225.81                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00
       loan from QUEEN FUNDING LL                                            0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00          123,766.93           100,451.60             79,163.69            56,862.07            34,560.45            13,272.54                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00
       Loan from Region Capital                                              0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00          455,052.72           380,184.52           294,086.09           211,731.07           133,119.46            47,021.03
       Loan from Shareholder-IRIS                                            0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00             2,111.77             2,111.77             2,111.77             2,111.77             2,111.77             2,111.77             2,111.77             2,111.77             2,111.77             2,111.77             2,111.77             2,111.77             2,111.77            27,111.77            27,111.77            27,111.77            27,111.77
       Loan from Shareholder-PAUL                  70,252.25            66,599.25            63,049.25            55,949.25            55,949.25            52,399.25            98,849.25            95,299.25            88,199.25            86,699.25            83,149.25          150,670.23           145,885.90          140,430.74          136,880.74          128,880.74          120,880.74          112,880.74          104,880.74             96,880.74            88,880.74            80,880.74            72,880.74            64,880.74           56,880.74            48,880.74            40,880.74            32,880.74            24,880.74            16,880.74              8,880.74              880.74               880.74                  0.00                 0.00                 0.00                 0.00
       Loan from Shareholder-SEAN                  40,435.32            39,124.08            37,746.85            36,371.32            34,994.78            33,618.79            32,242.63            30,867.26            29,491.18            26,115.04            35,826.71            69,281.58           75,150.68           81,341.07           77,708.25           74,159.36           70,589.09           67,023.69            63,458.38            59,896.48            56,332.21            52,785.94            48,724.72            46,675.41           44,661.34            75,644.12           154,040.25           161,545.67           147,542.06           143,365.94           139,187.72           222,409.21           220,313.07           218,146.29           217,746.29           217,346.29           216,946.29
       Loan from SRC                                                         0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00          199,270.83          196,354.15                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00
       Loan from yellowstone                                                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                0.00                0.00                0.00                0.00                0.00          165,018.72           133,926.40           105,537.76             75,797.28            46,056.80            17,668.16           -11,265.36                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00
       Pension Costs Payable                     100,000.00           100,000.00           100,000.00           100,000.00           100,000.00           100,000.00           100,000.00           100,000.00                  0.00                 0.00                 0.00            63,030.31                0.00                0.00                0.00                0.00                0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                0.00                 0.00                 0.00
    Total Other Current Liabilities       $      210,687.57    $      205,723.33    $      200,796.10    $      192,320.57    $      190,944.03    $      186,018.04    $      231,091.88    $      409,728.96    $      561,857.11    $      393,814.37    $      574,697.10    $      879,988.93    $     805,866.38    $     718,125.96    $     574,939.86    $     632,968.52    $     770,833.03    $     890,034.84    $    1,052,455.53    $      980,845.96    $      788,468.11    $      585,982.21    $    1,002,595.04    $    1,554,436.49    $    1,808,046.53    $    2,201,852.86    $    2,065,054.89    $    1,879,034.13    $    1,656,835.44    $    2,568,058.95    $    2,249,271.84    $    2,156,274.93    $    2,561,410.91    $    2,818,440.35    $    3,530,380.73    $    4,506,721.45    $    4,987,789.15
   Total Current Liabilities              $    2,167,802.08    $    2,176,107.51    $ 2,074,173.68       $    2,567,525.58    $    3,157,617.49    $    3,279,818.47    $    3,785,575.04    $    4,328,599.42    $    4,268,458.05    $    4,163,254.29    $    4,397,398.28    $    4,810,653.74    $    5,165,579.96   $    5,184,757.25   $    4,994,532.86   $    5,084,390.25   $    5,259,328.56   $    5,315,338.13   $    5,636,154.52    $    5,850,249.84    $    6,099,572.07    $    6,307,085.20    $    6,700,109.07    $    7,135,347.11    $    7,124,584.74    $    7,599,796.77    $    7,800,447.89    $    7,852,524.09    $    7,778,678.69    $    8,234,727.22    $    7,759,678.76    $    7,779,880.30    $    7,839,293.33    $    7,808,787.08    $    8,213,811.65    $    9,231,403.77    $    9,619,744.84
   Long-Term Liabilities
    Shareholder Loan                             430,454.84           429,644.32           428,829.28           428,009.69           427,185.53           426,356.78           425,523.41           424,685.39           423,842.70           422,995.31           421,073.09           419,140.15          417,196.44          415,241.89          413,276.44          411,300.04          409,312.62          407,314.12           405,304.48           403,288.00           401,260.27           399,221.25           397,170.85           395,109.03           393,035.70           390,950.83           388,854.32           386,746.13           384,626.19           382,494.43           380,350.78           378,195.18           376,027.57           373,847.87           371,656.02                 0.00                 0.00
   Total Long-Term Liabilities            $      430,454.84    $      429,644.32    $      428,829.28    $      428,009.69    $      427,185.53    $      426,356.78    $      425,523.41    $      424,685.39    $      423,842.70    $      422,995.31    $      421,073.09    $      419,140.15    $     417,196.44    $     415,241.89    $     413,276.44    $     411,300.04    $     409,312.62    $     407,314.12    $      405,304.48    $      403,288.00    $      401,260.27    $      399,221.25    $      397,170.85    $      395,109.03    $      393,035.70    $      390,950.83    $      388,854.32    $      386,746.13    $      384,626.19    $      382,494.43    $      380,350.78    $      378,195.18    $      376,027.57    $      373,847.87    $      371,656.02    $            0.00    $            0.00
 Total Liabilities                        $    2,598,256.92    $    2,605,751.83    $ 2,503,002.96       $    2,995,535.27    $    3,584,803.02    $    3,706,175.25    $    4,211,098.45    $    4,753,284.81    $    4,692,300.75    $    4,586,249.60    $    4,818,471.37    $    5,229,793.89    $    5,582,776.40   $    5,599,999.14   $    5,407,809.30   $    5,495,690.29   $    5,668,641.18   $    5,722,652.25   $    6,041,459.00    $    6,253,537.84    $    6,500,832.34    $    6,706,306.45    $    7,097,279.92    $    7,530,456.14    $    7,517,620.44    $    7,990,747.60    $    8,189,302.21    $    8,239,270.22    $    8,163,304.88    $    8,617,221.65    $    8,140,029.54    $    8,158,075.48    $    8,215,320.90    $    8,182,634.95    $    8,585,467.67    $    9,231,403.77    $    9,619,744.84
 Equity
   Common Stock                                   10,000.00            10,000.00            10,000.00            10,000.00            10,000.00            10,000.00            10,000.00            10,000.00            10,000.00            10,000.00            10,000.00            10,000.00            10,000.00         185,000.00          260,000.00          310,000.00          310,000.00          310,000.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00           314,900.00
   Opening Balance Equity                              0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00           -12,138.58           -12,138.58           -12,138.58                0.00                0.00                0.00             100.02              100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02               100.02
   Retained Earnings                             210,814.01           210,814.01           210,814.01           210,814.01           210,814.01           210,814.01           210,814.01           210,814.01           210,814.01           210,814.01           210,814.01           210,814.01          -859,482.80         -859,482.80         -859,482.80         -859,482.80         -859,482.80         -859,482.80         -859,482.80          -859,482.80          -859,482.80          -859,482.80          -859,482.80          -859,482.80         -4,555,408.34        -4,555,408.34        -4,555,408.34        -4,555,408.34        -4,555,408.34        -4,555,408.34        -4,555,408.34        -4,555,408.34        -4,555,408.34        -4,555,408.34        -4,555,408.34        -4,555,408.34        -7,231,697.36
   Shareholder Contribution - Iris                 2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00            2,500.00            2,500.00            2,500.00            2,500.00            2,500.00             2,500.00            2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00             2,500.00
  Shareholder Contribution - Paul                 12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40           12,094.40           12,094.40           12,094.40           12,094.40           12,094.40           12,094.40             12,094.40           12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40            12,094.40
  Shareholder Contributions - Sean                 4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00            4,000.00            4,000.00            4,000.00            4,000.00            4,000.00             4,000.00            4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00             4,000.00
  Shareholder Distributions - Paul               -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00          -42,600.00          -42,600.00          -42,600.00          -42,600.00          -42,600.00          -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00           -42,600.00
  Shareholder Distributions - Sean               -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32          -32,447.32          -32,447.32          -32,447.32          -32,447.32          -32,447.32          -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32           -32,447.32
  Net Income                                   -1,244,556.99        -1,289,554.39        -1,034,218.54        -1,564,421.64        -1,428,264.38        -1,754,648.46        -2,366,202.04        -2,485,311.28        -2,537,486.97        -2,750,992.82        -2,787,716.32        -1,070,296.81         -154,122.37         -354,967.21         -389,183.50         -528,702.44         -493,272.01         -621,381.83        -1,239,490.30        -1,294,837.94        -1,895,748.24        -1,949,147.86        -1,731,129.03        -3,695,925.54         -307,978.22          -577,220.50          -708,089.63          -723,492.77          -637,158.81          -807,129.28          -814,205.22         -1,260,271.74        -1,237,555.90        -1,421,196.53        -1,965,067.51        -2,676,289.02         -567,055.04
 Total Equity                             -$   1,080,195.90    -$   1,125,193.30    -$     869,857.45    -$   1,400,060.55    -$   1,263,903.29    -$   1,590,287.37    -$   2,201,840.95    -$   2,320,950.19    -$   2,373,125.88    -$   2,586,631.73    -$   2,635,493.81    -$     918,074.30    -$   1,072,196.67   -$   1,085,902.93   -$   1,045,119.22   -$   1,134,638.16   -$   1,099,107.71   -$   1,227,217.53   -$   1,840,426.00    -$   1,895,773.64    -$   2,496,683.94    -$   2,550,083.56    -$   2,332,064.73    -$   4,296,861.24    -$   4,604,839.46    -$   4,874,081.74    -$   5,004,950.87    -$   5,020,354.01    -$   4,934,020.05    -$   5,103,990.52    -$   5,111,066.46    -$   5,557,132.98    -$   5,534,417.14    -$   5,718,057.77    -$   6,261,928.75    -$   6,973,150.26    -$   7,540,205.30
TOTAL LIABILITIES AND EQUITY              $    1,518,061.02    $    1,480,558.53    $ 1,633,145.51       $    1,595,474.72    $    2,320,899.73    $    2,115,887.88    $    2,009,257.50    $    2,432,334.62    $    2,319,174.87    $    1,999,617.87    $    2,182,977.56    $    4,311,719.59    $    4,510,579.73   $    4,514,096.21   $    4,362,690.08   $    4,361,052.13   $    4,569,533.47   $    4,495,434.72   $    4,201,033.00    $    4,357,764.20    $    4,004,148.40    $    4,156,222.89    $    4,765,215.19    $    3,233,594.90    $    2,912,780.98    $    3,116,665.86    $    3,184,351.34    $    3,218,916.21    $    3,229,284.83    $    3,513,231.13    $    3,028,963.08    $    2,600,942.50    $    2,680,903.76    $    2,464,577.18    $    2,323,538.92    $    2,258,253.51    $    2,079,539.54




                                                                                                                                                                                                                                                                                                                                                                              Monday, Mar 11, 2019 07:23:43 AM GMT-7 - Accrual Basis




                                                                                                                                                                                                                                                                                                                                                                                      EXHIBIT H                                                                                                                                                                                                                                                                                                                                                                                           Page 86
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35   Desc
                        Main Document    Page 99 of 150




                EXHIBIT I
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 100 of 150



                        MANAGEMENT SERVICES AGREEMENT

        This Management Services Agreement (the “Agreement”) is made, entered into, and
effective as of _____________, 20__ (the “Effective Date”) by and between Flexogenix Group,
Inc., a California corporation (“Manager”), and Flexogenix North Carolina, PC, a North Carolina
professional medical corporation (“Company”). Manager and Company shall also be referred to
herein as a “Party” and together, as the “Parties.”

                                          RECITALS

       WHEREAS,

        A.       Company is a North Carolina professional corporation that operates a medical
practice at the addresses listed on Exhibit “A” hereto as updated from time-to-time (the
“Operations”), and is in need of business consulting, accounting, administrative, technological,
managerial, human resources, financial, and related services in order to appropriately provide
services to its patients.

       B.      Manager is engaged in the business of providing administrative and management
services to health care entities and has the capacity to manage and administer the operations of
Company and to furnish Company with appropriate managerial, administrative, financial, and
technological support (the “Administrative Services”).

       C.      Company desires to focus its energies, expertise, and time on the delivery of
medical services to patients. To accomplish this goal, Company desires to engage Manager to
provide it with the Administrative Services as are necessary and appropriate for the day-to-day
administration and management of the Operations, and Manager desires to provide the
Administrative Services to Company, all upon the terms and subject to the conditions set forth in
this Agreement.

        NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are acknowledged by
the Parties, the Parties agree as follows:

                                  TERMS OF AGREEMENT

1.     ENGAGEMENT

         1.1.    Engagement of Manager. Company hereby engages Manager to provide the
Administrative Services for the Operations on the terms and conditions described herein, and
Manager accepts such engagement. Manager shall be the sole and exclusive provider of the
Administrative Services to be provided to or on behalf of Company for the Operations. Manager
in its sole discretion shall determine which services shall be provided to Company from time-to-
time.




                                          EXHIBIT I                                    Page 87
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 101 of 150



       1.2.    Agency. Company hereby appoints Manager as Company’s true and lawful agent
throughout the Term of this Agreement, and Manager hereby accepts such appointment.

       1.3.    Power of Attorney. In connection with billing, collection, banking, and related
services incident to or under the Administrative Services to be provided hereunder, Company, in
accordance with applicable law, hereby grants to Manager an exclusive special power of attorney
and appoints Manager as Company’s exclusive true and lawful agent and attorney-in-fact, and
Manager hereby accepts such special power of attorney and appointment, for the following
purposes:

                1.3.1. To submit bills in Company’s name and on Company’s behalf, including
all claims for reimbursement or indemnification from, health plans, all other third party payors,
and its patients for all medical services provided to patients.

                1.3.2. To collect and deposit all amounts received, including all cash received,
patient co-payments, cost reimbursements, co-insurance and deductibles, and accounts
receivable, into the “Manager’s Account,” which shall be and at all times remain in Company’s
name through accrual on Company’s accounting records.

                 1.3.3. To make demand with respect to, settle, and compromise such claims and
to coordinate with collections agencies in the name of Company or Manager, to commence any
suit, action or proceeding to collect any such claims.

             1.3.4. To take possession of and endorse in the name of Company on any note,
check, money order, insurance payment or any other instrument received.

              1.3.5. To effectuate the payment of Company expenses, including to the
Manager for the Management Fee as it becomes due.

              1.3.6. To sign checks, drafts, bank notes or other instruments on behalf of
Company and to make withdrawals from the Manager’s Account for other payments specified in
this Agreement and as determined appropriate by the Manager.

        1.4.     Documentation to Bank. Upon request of Manager, Company shall execute and
deliver to the financial institution wherein the Manager’s Account is maintained, such additional
documents or instruments as may be necessary to evidence or effect the special and limited
power of attorney granted to Manager. Company will not take any action that interferes with the
transfer of funds to or from Manager’s Account, nor will Company or its agents remove,
withdraw or authorize the removal or withdrawal of any funds from the Manager’s Account for
any purpose.

        1.5.    Expiration of Power of Attorney. The power of attorney shall expire on the latest
of the date that (i) this Agreement is terminated or (ii) or as otherwise determined by Manager.




                                          EXHIBIT I                                     Page 88
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 102 of 150



2.     DUTIES AND RESPONSIBILITIES OF MANAGER

         2.1.    General Responsibilities. During the Term of this Agreement Manager shall, in
its sole discretion, provide such services as are necessary and appropriate for the day-to-day
administration and management of Company’s business in a manner consistent with good
business practice, including without limitation: Human Resources, Information Technology,
Equipment and Supplies, Banking, Accounting and Finance, Insurance Procurement, Risk
Management, Contract Negotiation, Real Estate Management, Marketing, and Management of
Patient Records, as all are more specifically set forth below.

               2.1.1. Personnel. Manager shall assist Company to develop and implement
guidelines and procedures for the recruitment, selection, hiring, firing, compensation, terms,
conditions, obligations and privileges of employment or engagement of clinical and physician
employees working for Company. Manager will also assist Company in recruiting new
employees and will carry out such administrative functions as may be appropriate for such
recruitment, including advertising for and identifying potential candidates, assisting Company in
examining and investigating the credentials of such potential candidates, and arranging
interviews with such potential candidates. Company will make the ultimate decision as to
whether to employ or retain a specific candidate. Company shall be solely responsible for
compensating its employees. Company expressly acknowledges its responsibility and liability to
provide for the payment and withholding of appropriate amounts for income tax, social security,
unemployment insurance, state disability insurance taxes, and any authorized payroll deductions
from the paychecks of Company personnel. Manager shall assist Company with these
administrative functions, as requested.

               2.1.2. Manager Personnel. Manager shall employ or contract with and provide
all necessary personnel it reasonably needs to provide the Administrative Services hereunder.
Such personnel shall be under the direction, supervision, and control of Manager, and shall be
employees of Manager. Manager shall be responsible for setting and paying the compensation
and providing the fringe benefits of all Manager Personnel.


               2.1.3. Training. Manager shall provide reasonable training to Company’s
personnel in all aspects of the Operations material to the role of such personnel, including but not
limited to administrative, financial, and equipment maintenance matters.

               2.1.4. Insurance. Manager shall assist Company in Company’s purchase of
necessary insurance coverage.

              2.1.5. Accounting. Manager shall establish and administer accounting
procedures and controls and systems for the development, preparation, and keeping of records
and books of accounting related to the business and financial affairs of Company.

               2.1.6. Tax Matters. Manager shall oversee the preparation of the annual report
and tax information returns required to be filed by Company. All of Company’s tax obligations
shall be paid by Manager out of Company’s funds managed by Manager. Company shall give to




                                           EXHIBIT I                                    Page 89
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                  Desc
                             Main Document   Page 103 of 150



personnel of Manager (or its designated affiliate) all appropriate authority necessary for them to
act as Company’s Attorney-in-Fact under a power of attorney, for such purposes, and to the
extent permitted by law. Company shall also make such reserves and set asides for taxes as
directed by Manager throughout the year.

               2.1.7. Reports and Information. Manager shall furnish Company in a timely
fashion, quarterly or more frequently, operating reports and other business reports as reasonably
requested by Company, including without limitation (i) copies of bank statements and checks
relating to Company’s bank accounts and (ii) financial statements.

               2.1.8. Budgets. Manager shall prepare for review and approval by Company, all
capital and annual operating budgets as needed, and such approval shall not be unreasonably
withheld.

                2.1.9. Expenditures. Manager shall manage all cash receipts and disbursements
of Company, including the payment on behalf of Company for any of the items set forth in this
Article 2, such as taxes, assessments, licensing fees, and other fees of any nature whatsoever in
connection with the operation of the Operations as the same become due and payable, unless
payment thereof is being contested in good faith by Company.

               2.1.10. Contract Negotiations. Manager shall advise Company with respect to
and negotiate, either directly or on Company’s behalf, as appropriate and permitted by applicable
law, such contractual arrangements with third parties as are reasonably necessary and appropriate
for Company’s Operations.

                2.1.11. Billing and Collection. On behalf of and for the account of Company,
Manager shall establish and maintain credit and billing and collection policies and procedures,
and shall exercise reasonable efforts to bill and collect in a timely manner all professional and
other fees for all billable services provided by Company.

               2.1.12. Office and Clinic Space. Manager shall provide to Company such office
space and clinic space as are needed for the Operations, under rates and conditions as may be
agreed to by the Parties from time-to-time.

               2.1.13. All Other Matters Reasonably Needed for Operations. Manager shall
perform all tasks required for the good governance and operation of the Operations in its
discretion.

       2.2.  Responsibilities as Agent. In connection with the appointment of Manager as
Agent of Company under Section 1.2 above, Manager shall undertake the following:

                2.2.1. Billing. Manager shall bill, in Company’s name and on Company’s
behalf, any claims for reimbursement, cost offset, or indemnification from members, insurance
companies and plans, all state or federally funded benefit plans, and all other third party payors
or fiscal intermediaries.




                                           EXHIBIT I                                     Page 90
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 104 of 150



               2.2.2. Collections. Manager shall collect on Company’s behalf, all accounts
receivable generated by such billings and claims for reimbursement. Manager shall administer
Company’s accounts receivable including, but not limited to, extending the time for payment of
any such accounts for cash, credit or otherwise; discharging or releasing the obligors of any such
accounts; suing, assigning or selling at a discount such accounts to collection agencies; or taking
other measures to require the payment of any such accounts.

                2.2.3. Banking. The Parties shall cooperate in opening such bank accounts as
shall be required for prudent administration of the Operations. Company agrees to add
Manager’s designees as signers on Company’s depository accounts, and Manager shall sign
checks, drafts, bank notes or other instruments on behalf of Company, and make withdrawals
from Company’s accounts for payments specified in this Agreement. Otherwise, the Parties may
choose to enter into a depository account control agreement to sweep all collections from
Company’s accounts into Manager’s accounts (and Manager shall be entitled to separately
account for Company’s funds but allowed to commingle such swept amounts with Manager’s
other funds).

                2.2.4. Litigation Management. Manager shall (a) manage and direct the defense
of all claims, actions, proceedings or investigations against Company or any of its officers,
directors, employees or agents in their capacity as such, and (b) manage and direct the initiation
and prosecution of all claims, actions, proceedings or investigations brought by Company against
any person other than Manager.

                2.2.5. Marketing, Advertising, and Public Relations Programs. Manager shall
propose, with Company’s consultation, marketing and advertising programs to be implemented
by Company to effectively notify the community of the services offered by Company. Manager
shall advise and assist Company in implementing such marketing and advertising programs,
including, but not limited to, analyzing the effectiveness of such programs, preparing marketing
and advertising materials, negotiating marketing and advertising contracts on Company’s behalf,
and obtaining services necessary to produce and present such marketing and advertising
programs. The Parties expressly acknowledge and agree that Company shall exercise control
over all policies and decisions relating to every element of such advertising, and that Company
shall specifically approve of all advertisements. Manager and Company agree that all marketing
and advertising programs shall be conducted in compliance with all applicable standards of
ethics, laws, and regulations.

              2.2.6. Information Technology and Computer Systems. Manager shall set up
workstations and other information technology required for the Operations.

               2.2.7. Supplies. Manager shall order and purchase all supplies in connection
with the Administrative Services and the Operations, including all necessary forms, supplies and
postage, provided that all such supplies acquired shall be reasonably necessary in connection
with the Operations.




                                           EXHIBIT I                                    Page 91
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 105 of 150



3.     RELATIONSHIP OF THE PARTIES

         3.1.    Sole Authority to Practice. Notwithstanding any other provision of this
Agreement, Company shall have exclusive authority and control over the healthcare aspects of
Company and its practice to the extent they constitute the practice of a licensed profession,
including, without limitation, all diagnosis, treatment, and ethical determinations with respect to
patients which are required by law to be decided by a licensed professional. Any delegation of
authority by Company to Manager that would require or permit Manager to engage in the
practice of a licensed profession shall be prohibited and deemed ineffective, and Company shall
have the sole authority with respect to such matters. Manager shall not be required or permitted
to engage in, and Company shall not request Manager to engage in, activities that constitute the
practice of medicine, nursing or another similar profession in the State in which Company is
providing services to patients. Manager shall not direct, control, attempt to control, influence,
restrict or interfere with Company’s or any of the Company’s physicians’ exercise of
independent clinical, medical or professional judgment in providing healthcare or medical related
services.

        3.2.    Compliance with Corporate Practice of Medicine. The Parties have made all
reasonable efforts to ensure that this Agreement complies with the corporate practice of medicine
prohibitions in the State in which Company is providing services to patients. The Parties
understand and acknowledge that such laws may change, be amended, have guidance or have a
different interpretation and the Parties intend to comply with such laws in the event of such
occurrences. Under this Agreement, Company and its physicians shall have the exclusive
authority and control over the medical aspects of Company’s practice to the extent they
constitute the practice of medicine, while Manager shall have the particular authority to manage
the business aspects of Company as more fully described in Section 2 of this Agreement.
Company shall have final say over (1) hiring and firing of clinical personnel and supervisors
thereof, (2) choice of modalities and medical services offered through the Operations, (3)
financial issues, including banking and pricing (subject to day-to-day operational delegations to
Manager hereunder), (4) choice of medical equipment, and (5) content of any advertising subject
to applicable State laws and regulations.

        3.3.    Relationship of the Parties. Nothing contained herein shall be construed as
creating a partnership, trustee, fiduciary joint venture, or employment relationship between
Manager and Company. In performing all services required hereunder, Manager shall be in the
relation of an independent contractor to Company, providing the Administrative Services to the
Operations operated by Company.

        3.4.    No Patient Referrals. Manager shall neither have nor exercise any control or
direction over the number, type, or recipient of patient or member referrals and nothing in this
Agreement shall be construed as directing or influencing any such referrals. Nothing in this
Agreement is to be construed to restrict the professional judgment of any physician to use any
medical practice, facility or pharmacy where necessary or desirable in order to provide proper
and appropriate treatment or care to a patient. No part of this Agreement shall be construed to
induce, encourage, solicit or reimburse the referral of any patients or business, including any
patient or business funded in whole or in part by federal or state government programs (i.e.,




                                           EXHIBIT I                                    Page 92
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                    Desc
                             Main Document   Page 106 of 150



Medicare, Medi-Cal, etc.). The Parties acknowledge that there is no requirement under this
Agreement or any other agreement among the Parties to refer patients either to the other or to
any of their respective affiliates. No payment made under this Agreement shall be in return for
the referral of patients or business, including those paid in whole or in part by federal or state
government programs.

4.     RESPONSIBILITIES OF COMPANY

       4.1.   General Responsibilities of Company. Company shall own and operate the
Operations during the Term of this Agreement.

         4.2.    Physicians and Staff. Company shall ensure that all technicians or other non-
physicians responsible for patient care employed or contracted by Company are appropriately
supervised with respect to the provision of services to patients in accordance with all applicable
laws. Company shall consult with Manager from time to time regarding the number, work
schedules, and evaluation of the physicians employed or engaged by Company. Company shall
staff its practice as required for the efficient operation of Company, and as otherwise necessary
to meet the requirements of payor contracts and applicable law. Company shall provide full and
prompt medical coverage consistent with comparable practice standards. In addition, each
physician employed by or providing services to Company shall:

                4.2.1. Maintain an unrestricted license to practice in the State in which Company
is providing services to patients, maintain all narcotics and controlled substances numbers and
licenses, including, without limitation, a DEA registration or permit, and maintain good standing
with the applicable professional boards;

               4.2.2. Perform services and otherwise operate in accordance with all laws and
with prevailing and applicable standards of care;

               4.2.3. Maintain his or her skills through continuing education and training;

               4.2.4. Maintain eligibility for professional liability insurance for his or her
specialty;

             4.2.5. Comply with such other requirements for the orderly operation of the
Company (not including those relating to the practice of medicine) established from time-to-time
by Manager;

                4.2.6. Avoid all personal acts, habits, and usages that might injure in any way,
directly or indirectly, his or her professional judgment or professional reputation; and

                4.2.7. Not be (and shall avoid being) suspended or excluded from any federal or
state healthcare program (e.g., Medicare and Medi-Cal).

     4.3.    Exclusivity. During the term of this Agreement, Manager shall serve as
Company’s sole and exclusive manager and provider of the Administrative Services, and




                                           EXHIBIT I                                     Page 93
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 107 of 150



Company shall not engage any other person or entity to furnish Company with any sites for
conduct of its Operations, any policies or procedures for conduct of the Operations, or any of the
financial or other services provided hereunder by Manager.

        4.4.   Provision of Medical Services/Quality/Compliance. Company shall be
responsible for the provision of excellent patient care services through its professionals.
Company shall also be responsible for quality improvement (following Manager’s policies and
procedures), and for all aspects of compliance with all health care and general rules and
regulations governing the delivery of health care services.

5.     FINANCIAL ARRANGEMENTS

      5.1.    Management Fee. As compensation for services hereunder, Company shall pay
Manager, monthly, a Management Fee equal to twenty-five percent (25%) of Company’s
monthly gross revenues. The Parties shall cooperate in the allocation of shared costs and
expenses between them.

6.     TERM AND TERMINATION

        6.1.    Term. This Agreement shall commence as of the Effective Date and continue in
full force and effect for a period of two (2) years (the “Initial Term”), unless terminated as
provided herein. Following the Initial Term, this Agreement shall automatically renew for one
(1) year renewal terms.

       6.2.    Termination by Mutual Agreement. The Parties may terminate this Agreement by
mutual written agreement.

       6.3.    Without Cause Termination. Any of the Parties may terminate this Agreement by
giving ninety (90) days advance written notice of the intent to terminate the Agreement to the
other Parties.

        6.4.    Material Breach. This Agreement may be terminated by either Party upon a
material breach by the other Party, provided that the non-breaching Party provides the breaching
Party with thirty (30) days’ written notice of any such breach, during which period of time the
breaching Party shall have the opportunity to cure any such breach. If any such breach is cured
by the breaching Party during such period of time, it shall be as if such breach never occurred
and this Agreement shall continue in full force and effect, unaffected by the non-breaching
Party’s notice

7.     RECORDS AND RECORD KEEPING

       7.1.    Medical/Patient Records. Company appoints Manager to control and be
responsible for the confidentiality, privacy, maintenance, storage, retention and custody of all
medical/patient records of Company. To the extent permitted by applicable law, Manager shall
be permitted to retain true and complete copies of such records for archival purposes, at its
expense. The Parties agree to comply with all state and federal patient confidentiality and




                                          EXHIBIT I                                    Page 94
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                  Desc
                             Main Document   Page 108 of 150



privacy laws regarding medical/patient records. The Parties shall fully comply with the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and all implementing
regulations issued pursuant thereto, as may be amended from time-to-time and all confidentiality
rules and legal restrictions placed on medical/patient records. In furtherance thereof, the Parties
are entering into a Business Associate Agreement of even date hereof and attached hereto as
Exhibit “B.”

        7.2.   Access to Information. Each Party hereby authorizes and grants the other Party
full and complete access to all information, instruments, and documents which may be
reasonably requested by the other Party to perform its obligations hereunder or to conduct the
Operations. Each Party shall disclose and make available to representatives of the other Party for
review and photocopying all relevant books, agreements, papers, and records of such Party. At
all times during and after the Term of this Agreement, all business records and information,
including, but not limited to, all books of account and general administrative records and all
information generated under or contained in the management information systems pertaining to
Company, relating to the business and activities of Manager, shall be and remain the sole
property of Manager. Company will have reasonable access during normal business hours to the
business records kept by Manager relating to the Operations, and Company may copy any or all
such records. After termination of this Agreement, each Party will have reasonable access
during normal business hours to the business records of the other Party as determined by such
Party accessing records to be necessary to carry out its affairs or for the defense of any legal or
administrative action or claim relating to such records.

8.     GENERAL

       8.1.    Indemnification.

                8.1.1. Indemnification by Company. Company hereby agrees to indemnify,
defend, and hold harmless Manager, its managers, officers, directors, owners, members,
employees, agents, affiliates, and subcontractors, from and against any and all claims, damages,
demands, diminution in value, losses, liabilities, actions, lawsuits and other proceedings,
judgments, fines, assessments, penalties, awards, costs, and expenses (including reasonable
attorneys’ fees) related to third party claims, whether or not covered by insurance, arising from
or relating to any willful misconduct relating to the breach of this Agreement by Company. The
provisions of this Section 8.1.1 shall survive termination or expiration of this Agreement.
Notwithstanding the foregoing, Company shall not indemnify Manager for the acts or
omissions of any physicians or others employed or engaged by Manager to perform non-
clinical work under supervision by Manager. Company shall immediately notify Manager of
any lawsuits or actions, or any threat thereof, that are known or become known to Company that
might adversely affect any interest of Company or Manager whatsoever.

                  8.1.2. Indemnification by Manager. Manager hereby agrees to indemnify,
defend, and hold harmless Company, its respective officers, directors, shareholders, employees
and agents from and against any and all claims, damages, demands, diminution in value, losses,
liabilities, actions, lawsuits and other proceedings, judgments, fines, assessments, penalties, and
awards, costs, and expenses (including reasonable attorneys’ fees), whether or not covered by




                                           EXHIBIT I                                     Page 95
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 109 of 150



insurance, arising from or relating to (a) any material breach of this Agreement by Manager, (b)
any acts or omissions by Manager and its employees to the extent that such is not paid or covered
by the proceeds of insurance. The provisions of this Section 8.1.2 shall survive termination or
expiration of this Agreement. Notwithstanding the foregoing, Manager shall not indemnify
Company for the acts or omissions of any physicians, or others employed or engaged by
Company to perform clinical work under supervision by Company. Manager shall immediately
notify Company of any lawsuits or actions, or any threat thereof, that are known or become
known to Manager that might adversely affect any interest of Manager or Company whatsoever.

                 8.1.3. Effect of Insurance. The Parties agree that no indemnification hereunder
shall be in lieu of or to the detriment to any policy of insurance or recovery thereunder that
responds to any damage or loss for which indemnification is sought; all recoveries for
indemnification shall be non-duplicative of recoveries received under any policy of insurance,
and shall be paid only to the extent that such insurance recoveries do not compensate the injured
party for the full amount of loss otherwise payable under the indemnification clause.

       8.2.     Dispute Resolution. In the event that any disagreement, dispute or claim arises
among the Parties hereto with respect to the enforcement or interpretation of this Agreement or
any specific terms and provisions hereof or with respect to whether an alleged breach or default
hereof has or has not occurred (collectively, a “Dispute”), such Dispute shall be settled in
accordance with the following procedures:

               8.2.1. Meet and Confer. In the event of a Dispute among the Parties hereto, a
Party may give written notice to all other Parties setting forth the nature of such Dispute (the
“Dispute Notice”). The Parties shall meet and confer to discuss the Dispute in good faith within
ten (10) days following the other Parties’ receipt of the Dispute Notice in an attempt to resolve
the Dispute. All representatives shall meet at such date(s) and time(s) as are mutually convenient
to the representatives of each participant within the “Meet and Confer Period” (as defined herein
below).

               8.2.2. Mediation. If the Parties are unable to resolve the Dispute within thirty
(30) days following the date of receipt of the Dispute Notice by the other Parties (the “Meet and
Confer Period”), then the Parties shall attempt in good faith to settle the Dispute through
nonbinding mediation under the then current mediation rules of ADR Services, Inc. (“ADR
Services”) or such other neutral service as the Parties may agree. A single disinterested third-
party mediator located in Los Angeles, California shall be selected by ADR Services in
accordance with its then current mediation rules. The Parties to the Dispute shall share the
expenses of the mediator and the other costs of mediation on a pro rata basis.

                8.2.3. Arbitration. Any Dispute which cannot be resolved by the Parties within
sixty (60) days following the end of the Meet and Confer Period shall be resolved by final and
binding arbitration (the “Arbitration”). The Arbitration shall be initiated and administered by
and in accordance with the then current arbitration rules of ADR Services or such other neutral
service as the Parties may agree. The Arbitration shall be held in Los Angeles County, unless
the Parties mutually agree to have such proceeding in some other locale; the exact time and
location shall be decided by the arbitrator(s) selected in accordance with the then current




                                          EXHIBIT I                                    Page 96
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 110 of 150



arbitration rules of ADR Services. The arbitrator(s) shall apply California substantive law, or
federal substantive law where state law is preempted. The arbitrator(s) selected shall have the
power to enforce the rights, remedies, duties, liabilities, and obligations of discovery by the
imposition of the same terms, conditions, and penalties as can be imposed in like circumstances
in a civil action by a court of competent jurisdiction of the State of California. The arbitrator(s)
shall have the power to grant all legal and equitable remedies provided by California law and
award compensatory damages provided by California law, except that punitive damages shall not
be awarded. The arbitrator(s) shall prepare in writing and provide to the Parties an award
including factual findings and the legal reasons on which the award is based. The arbitration
award may be enforced through an action thereon brought in the Superior Court for the State of
California in Los Angeles County. The prevailing Party in any Arbitration hereunder shall be
awarded reasonable attorneys’ fees, expert and non-expert witness costs and any other expenses
incurred directly or indirectly with said Arbitration, including without limitation the fees and
expenses of the arbitrator(s).

THIS ELECTION OF AN ALTERNATIVE DISPUTE PROCESS IS AN AFFIRMATIVE
WAIVER OF THE PARTIES’ RIGHTS TO A JURY TRIAL UNDER CALIFORNIA LAW,
Cal. C. Civ. Pro. Sec 631. BY SIGNING BELOW, EACH PARTY IS EXPLICITLY
WAIVING JURY TRIAL AND AUTHORIZING ANY AND ALL PARTIES TO FILE THIS
WAIVER WITH ANY COURT AS THE WAIVER REQUIRED UNDER Cal. C. Civ. Proc.
Sec. 631(f)(2):

JURY TRIAL WAIVED:

Flexogenix Group, Inc.                               Flexogenix North Carolina, PC


By:___________________________                       By:___________________________
      Iris Chen, CEO                                       Sean P. Whalen, M.D., President

       8.3.   Entire Agreement; Amendment. This Agreement constitutes the entire agreement
among the Parties related to the subject matter hereof and supersedes all prior agreements,
understandings, and letters of intent relating to the subject matter hereof. This Agreement may
be amended or supplemented only by a writing executed by all Parties.

        8.4.   Notices. All notices, requests, demands or consents hereunder shall be in writing
and shall be deemed given and received when delivered, if delivered in person, or four (4) days
after being mailed by certified or registered mail, postage prepaid, return receipt requested, or
one (1) day after being sent by overnight courier such as Federal Express, to and by the Parties at
the following addresses, or at such other addresses as the Parties may designate by written notice
in the manner set forth herein:

       If to Manager:         Flexogenix Group, Inc.
                              _________________________
                              _________________________




                                           EXHIBIT I                                     Page 97
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                  Desc
                              Main Document   Page 111 of 150




       If to Company:          Flexogenix North Carolina, PC
                               _________________________
                               _________________________

        8.5.    Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which, when taken together, will constitute one and
the same instrument. Each counterpart may be delivered by facsimile transmission or e-mail (as
a .pdf or similar attachment), which transmission shall be deemed delivery of an originally
executed counterpart hereof.

       8.6.    Governing Law. This Agreement shall be construed and governed in accordance
with the laws of the State of California, without reference to conflict of law principles.

        8.7.    Assignment. This Agreement shall not be assignable by any Party hereto without
the express written consent of the other Parties; provided, however, that this Agreement shall be
assignable by Manager to any of its wholly-owned affiliates or successors without the consent of
the other Parties.

        8.8.   Waiver. Waiver of any agreement or obligation set forth in this Agreement by
any Party shall not prevent that Party from later insisting upon full performance of such
agreement or obligation and no course of dealing, partial exercise or any delay or failure on the
part of any Party hereto in exercising any right, power, privilege, or remedy under this
Agreement or any related agreement or instrument shall impair or restrict any such right, power,
privilege or remedy or be construed as a waiver therefor. No waiver shall be valid against any
Party unless made in writing and signed by the Party against whom enforcement of such waiver
is sought.

        8.9.   Binding Effect. Subject to the provisions set forth in this Agreement, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto and upon their
respective successors and assigns.

        8.10. Waiver of Rule of Construction. Each Party has had the opportunity to consult
with its own legal counsel in connection with the review, drafting, and negotiation of this
Agreement. Accordingly, the rule of construction that any ambiguity in this Agreement shall be
construed against the drafting party shall not apply.

        8.11. Severability. If anyone or more of the provisions of this Agreement is adjudged
to any extent invalid, unenforceable, or contrary to law by a court of competent jurisdiction, each
and all of the remaining provisions of this Agreement will not be affected thereby and shall be
valid and enforceable to the fullest extent permitted by law.

        8.12. Force Majeure. Each Party shall be excused for failures and delays in
performance of its respective obligations under this Agreement due to any cause beyond the
control and without the fault of such Party, including without limitation, any act of God, war,
terrorism, bio-terrorism, riot or insurrection, law or regulation, strike, flood, earthquake, water




                                            EXHIBIT I                                     Page 98
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 112 of 150



shortage, fire, explosion or inability due to any of the aforementioned causes to obtain necessary
labor, materials or facilities. This provision shall not release such Party from using its best
efforts to avoid or remove such cause and such Party shall continue performance hereunder with
the utmost dispatch whenever such causes are removed. Upon claiming any such excuse or
delay for non-performance, such Party shall give prompt written notice thereof to the other
Parties, provided that failure to give such notice shall not in any way limit the operation of this
provision.

       8.13. Authorization for Agreement. The execution and performance of this Agreement
by Company and Manager have been duly authorized by all necessary laws, resolutions, and
corporate action, and this Agreement constitutes the valid and enforceable obligations of
Company and Manager in accordance with its terms.

         8.14. Duty to Cooperate. The Parties acknowledge that the Parties’ cooperation is
critical to the ability of Manager and Company to successfully and efficiently perform their
respective duties hereunder. Accordingly, each Party agrees to cooperate fully with the other in
formulating and implementing goals and objectives which are in Company’s best interests.

                                    [Signature page follows.]




                                           EXHIBIT I                                    Page 99
Case 2:19-bk-12927-BR       Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                            Main Document   Page 113 of 150



       IN WITNESS WHEREOF, the Parties agree to the foregoing terms of agreement through
the execution below by their respective, duly authorized representatives as of the Effective Date.

“MANAGER”

Flexogenix Group, Inc.


By: _____________________________
      Iris Chen, CEO




“COMPANY”

Flexogenix North Carolina, PC


By:______________________________
      Sean P. Whalen, M.D., President




                                          EXHIBIT I                                  Page 100
Case 2:19-bk-12927-BR     Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35              Desc
                          Main Document   Page 114 of 150



                                     EXHIBIT “A”

                                      LOCATIONS

   1. Flexogenix Cary/Raleigh: 400 Ashville Avenue #330, Cary, North Carolina 27518

   2. Flexogenix Charlotte: 6836 Morrison Boulevard STE 101, Charlotte, North Carolina
      28211

   3. Flexogenix Greensboro: 1414 Yanceyville Street #200, Greensboro, North Carolina
      27405




                                       EXHIBIT I                               Page 101
Case 2:19-bk-12927-BR       Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                            Main Document   Page 115 of 150



                                         EXHIBIT “B”

                          BUSINESS ASSOCIATE AGREEMENT

       This Business Associate Agreement (“Agreement”) is entered into as of the ___ day of
_______________, 20__ (“Effective Date”), by and between Flexogenix Group, Inc., a
California corporation (“Business Associate”) and Flexogenix North Carolina, PC, a North
Carolina professional medical corporation (“Covered Entity”). The Covered Entity is referred to
below as “CE.” The Business Associate is referred to below as “BA.”

                                          RECITALS

       WHEREAS,

        A.     This Agreement is entered into by CE and BA for the purposes of complying with
privacy and security regulations issued by the United States Department of Health and Human
Services under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and
the Health Information Technology for Economic and Clinical Health Act (“HITECH Act”) as
well as applicable State laws and regulations.

       B.      CE is a covered entity as such term is defined under HIPAA, and as such is
required to comply with the requirements thereof regarding the confidentiality and privacy of
Protected Health Information (defined below).

       C.      This Agreement will facilitate the ongoing operations of a health care enterprise
through which CE provides medical services to patients and for which BA provides
administrative services pursuant to that certain Management Services Agreement between them
of even date hereof (“Services Agreement”).

        NOW THEREFORE, in consideration of the promises contained herein, and other good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

                                 TERMS OF AGREEMENT

1.     DEFINITIONS

       For the purposes of this Agreement, the following terms shall have the meanings ascribed
to them below:

       1.1.    “Breach” shall have the meaning given to such term pursuant to 45 C.F.R. §
164.402.

       1.2.   “Business Associate” shall have the meaning given to such term pursuant to 45
C.F.R. § 160.103, and in reference to the party to this Agreement, shall mean Flexogenix Group,
Inc.




                                          EXHIBIT I                                  Page 102
Case 2:19-bk-12927-BR       Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                            Main Document   Page 116 of 150




       1.3.   “Covered Entity” shall have the meaning given to such term pursuant to 45 C.F.R.
§ 160.103, and in reference to the party to this Agreement, shall mean Flexogenix North
Carolina, PC.

       1.4.   “Designated Record Set” shall have the meaning given to such term pursuant to
45 C.F.R. § 164.501.

       1.5.    “Disclosure” shall have the meaning given to such term pursuant to 45 C.F.R. §
160.103.

       1.6.    “Electronic Protected Health Information” or “ePHI” shall have the meaning
given to such term pursuant to 45 C.F.R. § 160.103.

       1.7.    “Individual” shall have the meaning given to such term pursuant to 45 C.F.R. §
160.103.

        1.8.  “Individually Identifiable Health Information” shall have the meaning given to
such term pursuant to 45 C.F.R. § 160.103.

       1.9.   “Minimum Necessary” shall have the meaning given to such term pursuant to 45
C.F.R. §§ 164.502(b) and 164.514(d).

        1.10. “Privacy Rule” shall mean the privacy standards for the protection of the privacy
of Individually Identifiable Health Information at 45 C.F.R. Part 160 and Part 164, Subparts A
and E.

       1.11. “Protected Health Information” or “PHI” shall have the meaning given to such
term pursuant to 45 C.F.R. §§ 160.103.

       1.12. “Required By Law” shall have the meaning given to such term pursuant to 45
C.F.R. § 164.103.

       1.13.   “Secretary” shall have the meaning given to such term pursuant to 45 C.F.R. §
160.103.

       1.14. “Security Incident” shall have the meaning given to such term pursuant to 45
C.F.R. § 164.304.

       1.15. “Security Rule” shall mean the security standards for the protection of Electronic
Protected Health Information at 45 C.F.R. Part 160 and Part 164, Subparts A and C.

       1.16.   “Subcontractor” shall have the meaning given to such term pursuant to 45 C.F.R.
§ 160.103.




                                         EXHIBIT I                                  Page 103
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 117 of 150



      1.17. “Unsecured Protected Health Information” or “Unsecured PHI” shall have the
meaning given to such term pursuant to 45 C.F.R. § 164.402.

       1.18.   “Use” shall have the meaning given to such term pursuant to 45 C.F.R. § 160.103.

2.     OBLIGATIONS OF BUSINESS ASSOCIATE

       2.1.     Permitted Uses and Disclosures of PHI. BA, its directors, officers,
Subcontractors, employees, affiliates, agents, and representatives shall use or disclose PHI (a) in
connection with fulfilling its duties and obligations under this Agreement and the Services
Agreement; (b) for the proper management and administration of BA; or (c) to carry out the legal
responsibilities of BA.

        2.2.    Prohibited Uses and Disclosures of PHI. BA shall not use or disclose PHI other
than as permitted or Required By Law. BA shall not use or disclose PHI in any manner that
violates state or federal laws, or would violate such laws if used or disclosed in such manner by
CE.

        2.3.    Performance of CE’s Obligation(s). To the extent BA is to carry out CE’s
obligation(s), BA must comply with all requirements that apply to CE in the performance of such
obligation(s).

        2.4.    Third Party Disclosures. BA shall obtain and maintain an agreement with each
Subcontractor that has or will have access to PHI which is received from, created, or received by
BA on behalf of CE, pursuant to which agreement such Subcontractor agrees to be bound by the
same restrictions, terms, and conditions that apply to BA pursuant to this Agreement with respect
to such PHI. BA shall also (a) obtain reasonable assurances from the Subcontractor that the PHI
will be held in confidence and used or further disclosed only as Required by Law or for the
purpose for which it was disclosed, and (b) obligate such person to notify BA of any instance in
which PHI is used or disclosed that is not provided for in the Services Agreement, including
incidents that constitute breaches of Unsecured PHI or any Security Incident of which it becomes
aware in which the confidentiality of the PHI has been breached.

        2.5.   Minimum Necessary. BA and its agents or Subcontractors shall request, use, and
disclose only the minimum amount of PHI necessary to accomplish the purpose of the request,
use or disclosure. To the extent BA uses or discloses PHI received from, created, or received by
BA on behalf of CE, BA will make reasonable efforts to limit PHI to the Minimum Necessary to
accomplish the intended purpose of the use, disclosure or request.

       2.6.    Access of Individuals to PHI.

               2.6.1. BA shall make PHI maintained by BA or its agents or Subcontractors
available to CE for inspection and copying within three (3) business days of a written request by
CE to enable CE to fulfill its obligations under the Privacy Rule. If BA maintains ePHI, BA
shall provide such information in electronic format to enable CE to fulfill its obligations under
45 C.F.R. § 164.524.




                                          EXHIBIT I                                   Page 104
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 118 of 150




               2.6.2. In the event an Individual or entity requests access to PHI from BA, BA
shall forward such request to CE within two (2) business days. CE is responsible for
determining what PHI shall be unavailable to the Individual pursuant to 45 C.F.R. § 164.524.

                2.6.3. Any denial of access to PHI determined by CE pursuant to 45 C.F.R. §
164.524, and conveyed to BA by CE, shall be the responsibility of CE, including resolution or
reporting of all appeals, and/or complaints arising from denials.

       2.7.    Amendment of PHI.

               2.7.1. As applicable, in order to allow CE to respond to a request by an
Individual for an amendment pursuant to 45 C.F.R. § 164.526, BA shall, within three (3)
business days of a written request by CE for PHI about an Individual contained in a Designated
Record Set, make such PHI available to CE for so long as such information is maintained in the
Designated Record Set.

              2.7.2. In the event that any Individual requests that the BA amend his or her PHI,
BA shall forward such request to CE within two (2) business days. The CE is responsible for
determining what PHI is unavailable to the Individual pursuant to 45 C.F.R. § 164.526.

                2.7.3. Any denial of an amendment to PHI determined by CE pursuant to 45
C.F.R. § 164.526, and conveyed to BA by CE, shall be the responsibility of CE, including
resolution or reporting of all appeals and/or complaints arising from denials.

               2.7.4. As applicable, within ten (10) business days of receipt of a request from
CE to amend an Individual’s PHI in a Designated Record Set, BA shall incorporate any
amendments, statements of disagreement, and/or rebuttals approved by CE into its Designated
Record Set, as required by 45 C.F.R. § 164.526.

       2.8.    Accounting of Disclosures.

                2.8.1. In order to allow CE to respond to a request by an Individual for an
accounting of disclosures of a Designated Record Set pursuant to 45 C.F.R. § 164.528, BA shall,
within five (5) business days of a CE’s written request for an accounting of disclosures of PHI
about an Individual, make such information available to CE. As applicable, BA shall provide CE
with the following information: (a) the date of the disclosure; (b) the name of the entity or person
who received the PHI, and, if known, the address of such entity or person; (c) a brief description
of the PHI disclosed; and (d) a brief statement of the purpose of such disclosure.

               2.8.2. In the event an Individual requests an accounting of disclosures of PHI
directly from BA, BA shall forward such request to CE within two (2) business days.

              2.8.3. As applicable BA shall implement an appropriate recordkeeping process
of Designated Records Sets to enable it to comply with the requirements of 45 C.F.R. § 164.528.




                                           EXHIBIT I                                   Page 105
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                  Desc
                             Main Document   Page 119 of 150



       2.9.    Subpoena or Legal Request for PHI. BA shall notify CE within two (2) business
days of receipt of any request, subpoena, or other legal process to obtain PHI received from, or
created or received by BA on behalf of CE. CE, in conjunction with BA, shall determine
whether BA may disclose PHI pursuant to such request, subpoena, or other legal process. The
provisions of this Section 2.9 shall survive the termination of this Agreement.

       2.10.   Reporting Breaches, Improper Disclosures, and Security Incidents.

               2.10.1. Breaches. In the event of a Breach of any Unsecured PHI that BA
accesses, maintains, retains, modifies, records, stores, destroys, or otherwise holds or uses on
behalf of CE, BA shall report such Breach to CE immediately, but in no event more than twenty-
four (24) hours after discovering the breach.

                2.10.2. Improper Disclosures. BA shall report any unauthorized or improper use
or disclosure of PHI regarding the terms and conditions of this Agreement or applicable federal
and state laws to CE as soon as practicable, but in no event later than two (2) business days of
the date on which BA becomes aware of such unauthorized or improper use or disclosure. BA
shall, in consultation with CE, mitigate to the extent practicable any harmful effect of such
improper disclosures.

                2.10.3. Security Incidents. BA shall report to CE any Security Incident of which
it becomes aware within five (5) business days. BA hereby provides notice to CE that it receives
frequent, routine, unsuccessful attempts to penetrate or compromise its systems, including pings,
port scans, and log on attempts. Unless these attempts result in an unauthorized access to, use,
disclosure or destruction or loss of ePHI, BA will not report such incidents to CE.

       2.11. Safeguards. BA shall implement appropriate administrative, technical, and
physical safeguards, consistent with the size and complexity of BA’s operations, to protect the
confidentiality and security of PHI that it creates, receives, maintains, or transmits on behalf of
CE and to prevent the use or disclosure of PHI in any manner inconsistent with the terms of this
Agreement.

        2.12. Availability of Books and Records to CE. Within ten (10) calendar days of a
written request by CE, BA and its agents or Subcontractors shall permit CE to audit BA’s
internal practices, books, and records at reasonable times as they pertain to the use and disclosure
of PHI received from, or created or received by BA on behalf of CE in order to ensure that CE
and BA are in compliance with the requirements of this Agreement, and to the extent that CE
determines such examination is necessary to comply with CE’s obligations pursuant to HIPAA.
The availability of books and records from BA to CE is subject to the following conditions:

           a. BA and CE shall mutually agree in advance upon the scope, timing, and location
              of such an inspection.

           b. CE shall protect the confidentiality of all confidential and proprietary information
              of BA to which CE has access during the course of inspection.




                                           EXHIBIT I                                   Page 106
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 120 of 150



           c. CE shall execute a nondisclosure agreement, under terms mutually agreed upon
              by the parties, if requested by BA.

        2.13. Governmental Access to Records. BA shall make its internal practices, books,
and records relating to the use and disclosure of PHI available to the Secretary for purposes of
determining BA’s compliance with the Privacy Rule and the Security Rule. BA shall notify CE
within ten (10) calendar days of learning that BA has become the subject of an audit, compliance
review, or complaint investigation by the Secretary.

3.     OBLIGATIONS OF COVERED ENTITY

        3.1.    General Obligations. CE warrants that CE, its directors, officers, subcontractors,
employees, affiliated agents, and representatives: (a) shall comply with the Privacy Rule in its
use or disclosure of PHI; (b) shall not use or disclose PHI in any manner that violates applicable
federal and state laws; (c) shall not request BA to use or disclose PHI in any manner that violates
applicable federal and state laws if such use or disclosure were done by CE; and (d) may request
BA to disclose PHI directly to another party only for the purposes allowed by the Privacy Rule.

       3.2.    Breach. CE shall provide notice to BA of any pattern of activity or practice of
BA that CE believes constitutes a material breach or violation of the BA’s obligation under the
Services Agreement or this Agreement within ten (10) calendar days of discovery and shall meet
with BA to discuss and attempt to resolve the problem as one of the reasonable steps to cure the
breach or end the violation.

        3.3.    Notice of Privacy Practices. CE will notify BA of any limitation(s) in its notice of
privacy practices in accordance with 45 C.F.R. § 164.520, to the extent that such limitation may
affect BA’s use or disclosure of PHI. CE shall provide such notice no later than fifteen (15) days
prior to the effective date of the limitation.

        3.4.     Notification of Changes Regarding Individual Permission. CE shall notify BA of
any changes in, or revocation of, permission by an Individual to use or disclose PHI, to the extent
that such changes may affect BA’s use or disclosure of PHI. CE shall provide such notice no
later than fifteen (15) days prior to the effective date of the change.

       3.5.     Notification of Restrictions to Use or Disclosure of PHI. CE shall notify BA of
any restriction to the use or disclosure of PHI that CE has agreed to in accordance with 45 C.F.R.
§ 164.522, to the extent that such restriction may affect BA’s use or disclosure of PHI. CE shall
provide such notice no later than fifteen (15) days prior to the effective date of the restriction.

       3.6.    Permissible Requests by CE. CE shall not request BA to use or disclose PHI in
any manner that would not be permissible under HIPAA if done by CE, except as permitted
pursuant to Section 2.




                                           EXHIBIT I                                   Page 107
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 121 of 150



4.     TERM AND TERMINATION

      4.1.     Term. This Agreement shall have a term co-extensive with the Services
Agreement.

        4.2.    Material Breach. This Agreement may be terminated by either party upon a
material breach by the other party, provided that the non-breaching party provides the breaching
party within thirty (30) days’ written notice of any such breach, during which period of time the
breaching party shall have the opportunity to cure any such breach. If any such breach is cured
by the breaching party during such period of time, it shall be as if such breach never occurred
and this Agreement shall continue in full force and effect, unaffected by the non-breaching
party’s notice.

        4.3.    Effect of Termination. Upon termination of this Agreement, BA shall return or
destroy all PHI that BA or its agents or Subcontractors maintain in any form, and shall retain no
copies of such PHI. If return or destruction is not feasible, as determined by BA, BA shall
continue to extend the protections of Section 2 of this Agreement to such information, and limit
further use of such PHI to those purposes that make the return or destruction of such PHI
impractical. All destruction shall be in accordance with HIPAA, the HITECH Act, and
applicable State laws and regulations.

5.     INSURANCE AND INDEMNIFICATION

         5.1.   Insurance. The parties shall use their best efforts to obtain and maintain cyber
liability insurance covering claims based on a violation of the Privacy Rule or any applicable law
or regulation concerning the privacy of patient information and claims based on obligations
pursuant to this Agreement with coverage of not less than One Million Dollars ($1,000,000) per
occurrence.

       5.2.    Indemnification. Each party hereby indemnifies and holds the other party and its
employees and agents harmless from and against any and all loss, liability, or damages, including
reasonable attorneys’ fees, arising out of or in any manner occasioned by a breach of any
provision of this Agreement by such breaching party, its employees, agents, or Subcontractors.
Nothing herein is intended to defeat the application of insurance proceeds in the first instance to
make whole a party claiming indemnification hereunder; all such indemnification requests made
hereunder are to be made only to the extent the damages suffered have not been covered by
insurance proceeds.

6.     MISCELLANEOUS

       6.1.    Amendment. The parties agree to take such action to amend this Agreement from
time-to-time as is necessary to comply with the requirements of HIPAA, the HITECH Act, and
applicable State laws and regulations.

      6.2.     Notices. Notices shall be given in the manner provided by the Services
Agreement.




                                          EXHIBIT I                                   Page 108
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 122 of 150




       6.3.   Disclaimer. BA makes no warranty or representation that compliance by BA with
this Agreement, HIPAA, or the HITECH Act will be adequate or satisfactory for CE’s own
purposes. CE is solely responsible for all decisions made by CE regarding the safeguarding of
PHI.

        6.4.    No Third-Party Beneficiaries. Except as expressly provided for in the Privacy
Rule, there are no third party beneficiaries to this Agreement.

       6.5.    Effect on Services Agreement. Except as specifically required to implement the
purposes of this Agreement, or to the extent inconsistent with this Agreement, all other terms of
the Services Agreement shall remain in force and effect.

        6.6.   Interpretation. The provisions of this Agreement shall prevail over any provisions
in the Services Agreement that may conflict with or are inconsistent with any provision in this
Agreement. This Agreement and the Services Agreement shall be interpreted as broadly as
necessary to implement and comply with HIPAA, the HITECH Act, and applicable State laws
and regulations. The parties agree that any ambiguity in this Agreement shall be resolved in
favor of a meaning that complies and is consistent with HIPAA, the HITECH Act and applicable
State laws and regulations, as appropriate. State regulations will prevail if and where they are
more stringent than Federal regulations.

       6.7.    Governing Law. This Agreement shall be construed and governed in accordance
with the laws of the State of California, without reference to conflict of law principles.

        IN WITNESS WHEREOF, the parties hereto agree to the foregoing through the
execution of this Agreement by their respective duly authorized representatives below as of the
Effective Date hereof.

COVERED ENTITY                                       BUSINESS ASSOCIATE

Flexogenix North Carolina, PC                        Flexogenix Group, Inc.



By:__________________________                        By:__________________________
      Sean P. Whalen, M.D., President                      Iris Chen, CEO




                                          EXHIBIT I                                  Page 109
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 123 of 150



                        MANAGEMENT SERVICES AGREEMENT

        This Management Services Agreement (the “Agreement”) is made, entered into, and
effective as of _____________, 20__ (the “Effective Date”) by and between Flexogenix Group,
Inc., a California corporation (“Manager”), and Flexogenix Oklahoma, PC, an Oklahoma
professional medical corporation (“Company”). Manager and Company shall also be referred to
herein as a “Party” and together, as the “Parties.”

                                          RECITALS

       WHEREAS,

        A.       Company is an Oklahoma professional corporation that operates a medical
practice at the addresses listed on Exhibit “A” hereto as updated from time-to-time (the
“Operations”), and is in need of business consulting, accounting, administrative, technological,
managerial, human resources, financial, and related services in order to appropriately provide
services to its patients.

       B.      Manager is engaged in the business of providing administrative and management
services to health care entities and has the capacity to manage and administer the operations of
Company and to furnish Company with appropriate managerial, administrative, financial, and
technological support (the “Administrative Services”).

       C.      Company desires to focus its energies, expertise, and time on the delivery of
medical services to patients. To accomplish this goal, Company desires to engage Manager to
provide it with the Administrative Services as are necessary and appropriate for the day-to-day
administration and management of the Operations, and Manager desires to provide the
Administrative Services to Company, all upon the terms and subject to the conditions set forth in
this Agreement.

        NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are acknowledged by
the Parties, the Parties agree as follows:

                                  TERMS OF AGREEMENT

1.     ENGAGEMENT

         1.1.    Engagement of Manager. Company hereby engages Manager to provide the
Administrative Services for the Operations on the terms and conditions described herein, and
Manager accepts such engagement. Manager shall be the sole and exclusive provider of the
Administrative Services to be provided to or on behalf of Company for the Operations. Manager
in its sole discretion shall determine which services shall be provided to Company from time-to-
time.




                                          EXHIBIT I                                  Page 110
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 124 of 150



       1.2.    Agency. Company hereby appoints Manager as Company’s true and lawful agent
throughout the Term of this Agreement, and Manager hereby accepts such appointment.

       1.3.    Power of Attorney. In connection with billing, collection, banking, and related
services incident to or under the Administrative Services to be provided hereunder, Company, in
accordance with applicable law, hereby grants to Manager an exclusive special power of attorney
and appoints Manager as Company’s exclusive true and lawful agent and attorney-in-fact, and
Manager hereby accepts such special power of attorney and appointment, for the following
purposes:

                1.3.1. To submit bills in Company’s name and on Company’s behalf, including
all claims for reimbursement or indemnification from, health plans, all other third party payors,
and its patients for all medical services provided to patients.

                1.3.2. To collect and deposit all amounts received, including all cash received,
patient co-payments, cost reimbursements, co-insurance and deductibles, and accounts
receivable, into the “Manager’s Account,” which shall be and at all times remain in Company’s
name through accrual on Company’s accounting records.

                 1.3.3. To make demand with respect to, settle, and compromise such claims and
to coordinate with collections agencies in the name of Company or Manager, to commence any
suit, action or proceeding to collect any such claims.

             1.3.4. To take possession of and endorse in the name of Company on any note,
check, money order, insurance payment or any other instrument received.

              1.3.5. To effectuate the payment of Company expenses, including to the
Manager for the Management Fee as it becomes due.

              1.3.6. To sign checks, drafts, bank notes or other instruments on behalf of
Company and to make withdrawals from the Manager’s Account for other payments specified in
this Agreement and as determined appropriate by the Manager.

        1.4.     Documentation to Bank. Upon request of Manager, Company shall execute and
deliver to the financial institution wherein the Manager’s Account is maintained, such additional
documents or instruments as may be necessary to evidence or effect the special and limited
power of attorney granted to Manager. Company will not take any action that interferes with the
transfer of funds to or from Manager’s Account, nor will Company or its agents remove,
withdraw or authorize the removal or withdrawal of any funds from the Manager’s Account for
any purpose.

        1.5.    Expiration of Power of Attorney. The power of attorney shall expire on the latest
of the date that (i) this Agreement is terminated or (ii) or as otherwise determined by Manager.




                                          EXHIBIT I                                   Page 111
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 125 of 150



2.     DUTIES AND RESPONSIBILITIES OF MANAGER

         2.1.    General Responsibilities. During the Term of this Agreement Manager shall, in
its sole discretion, provide such services as are necessary and appropriate for the day-to-day
administration and management of Company’s business in a manner consistent with good
business practice, including without limitation: Human Resources, Information Technology,
Equipment and Supplies, Banking, Accounting and Finance, Insurance Procurement, Risk
Management, Contract Negotiation, Real Estate Management, Marketing, and Management of
Patient Records, as all are more specifically set forth below.

               2.1.1. Personnel. Manager shall assist Company to develop and implement
guidelines and procedures for the recruitment, selection, hiring, firing, compensation, terms,
conditions, obligations and privileges of employment or engagement of clinical and physician
employees working for Company. Manager will also assist Company in recruiting new
employees and will carry out such administrative functions as may be appropriate for such
recruitment, including advertising for and identifying potential candidates, assisting Company in
examining and investigating the credentials of such potential candidates, and arranging
interviews with such potential candidates. Company will make the ultimate decision as to
whether to employ or retain a specific candidate. Company shall be solely responsible for
compensating its employees. Company expressly acknowledges its responsibility and liability to
provide for the payment and withholding of appropriate amounts for income tax, social security,
unemployment insurance, state disability insurance taxes, and any authorized payroll deductions
from the paychecks of Company personnel. Manager shall assist Company with these
administrative functions, as requested.

               2.1.2. Manager Personnel. Manager shall employ or contract with and provide
all necessary personnel it reasonably needs to provide the Administrative Services hereunder.
Such personnel shall be under the direction, supervision, and control of Manager, and shall be
employees of Manager. Manager shall be responsible for setting and paying the compensation
and providing the fringe benefits of all Manager Personnel.


               2.1.3. Training. Manager shall provide reasonable training to Company’s
personnel in all aspects of the Operations material to the role of such personnel, including but not
limited to administrative, financial, and equipment maintenance matters.

               2.1.4. Insurance. Manager shall assist Company in Company’s purchase of
necessary insurance coverage.

              2.1.5. Accounting. Manager shall establish and administer accounting
procedures and controls and systems for the development, preparation, and keeping of records
and books of accounting related to the business and financial affairs of Company.

               2.1.6. Tax Matters. Manager shall oversee the preparation of the annual report
and tax information returns required to be filed by Company. All of Company’s tax obligations
shall be paid by Manager out of Company’s funds managed by Manager. Company shall give to




                                           EXHIBIT I                                   Page 112
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                  Desc
                             Main Document   Page 126 of 150



personnel of Manager (or its designated affiliate) all appropriate authority necessary for them to
act as Company’s Attorney-in-Fact under a power of attorney, for such purposes, and to the
extent permitted by law. Company shall also make such reserves and set asides for taxes as
directed by Manager throughout the year.

               2.1.7. Reports and Information. Manager shall furnish Company in a timely
fashion, quarterly or more frequently, operating reports and other business reports as reasonably
requested by Company, including without limitation (i) copies of bank statements and checks
relating to Company’s bank accounts and (ii) financial statements.

               2.1.8. Budgets. Manager shall prepare for review and approval by Company, all
capital and annual operating budgets as needed, and such approval shall not be unreasonably
withheld.

                2.1.9. Expenditures. Manager shall manage all cash receipts and disbursements
of Company, including the payment on behalf of Company for any of the items set forth in this
Article 2, such as taxes, assessments, licensing fees, and other fees of any nature whatsoever in
connection with the operation of the Operations as the same become due and payable, unless
payment thereof is being contested in good faith by Company.

               2.1.10. Contract Negotiations. Manager shall advise Company with respect to
and negotiate, either directly or on Company’s behalf, as appropriate and permitted by applicable
law, such contractual arrangements with third parties as are reasonably necessary and appropriate
for Company’s Operations.

                2.1.11. Billing and Collection. On behalf of and for the account of Company,
Manager shall establish and maintain credit and billing and collection policies and procedures,
and shall exercise reasonable efforts to bill and collect in a timely manner all professional and
other fees for all billable services provided by Company.

               2.1.12. Office and Clinic Space. Manager shall provide to Company such office
space and clinic space as are needed for the Operations, under rates and conditions as may be
agreed to by the Parties from time-to-time.

               2.1.13. All Other Matters Reasonably Needed for Operations. Manager shall
perform all tasks required for the good governance and operation of the Operations in its
discretion.

       2.2.  Responsibilities as Agent. In connection with the appointment of Manager as
Agent of Company under Section 1.2 above, Manager shall undertake the following:

                2.2.1. Billing. Manager shall bill, in Company’s name and on Company’s
behalf, any claims for reimbursement, cost offset, or indemnification from members, insurance
companies and plans, all state or federally funded benefit plans, and all other third party payors
or fiscal intermediaries.




                                           EXHIBIT I                                   Page 113
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 127 of 150



               2.2.2. Collections. Manager shall collect on Company’s behalf, all accounts
receivable generated by such billings and claims for reimbursement. Manager shall administer
Company’s accounts receivable including, but not limited to, extending the time for payment of
any such accounts for cash, credit or otherwise; discharging or releasing the obligors of any such
accounts; suing, assigning or selling at a discount such accounts to collection agencies; or taking
other measures to require the payment of any such accounts.

                2.2.3. Banking. The Parties shall cooperate in opening such bank accounts as
shall be required for prudent administration of the Operations. Company agrees to add
Manager’s designees as signers on Company’s depository accounts, and Manager shall sign
checks, drafts, bank notes or other instruments on behalf of Company, and make withdrawals
from Company’s accounts for payments specified in this Agreement. Otherwise, the Parties may
choose to enter into a depository account control agreement to sweep all collections from
Company’s accounts into Manager’s accounts (and Manager shall be entitled to separately
account for Company’s funds but allowed to commingle such swept amounts with Manager’s
other funds).

                2.2.4. Litigation Management. Manager shall (a) manage and direct the defense
of all claims, actions, proceedings or investigations against Company or any of its officers,
directors, employees or agents in their capacity as such, and (b) manage and direct the initiation
and prosecution of all claims, actions, proceedings or investigations brought by Company against
any person other than Manager.

                2.2.5. Marketing, Advertising, and Public Relations Programs. Manager shall
propose, with Company’s consultation, marketing and advertising programs to be implemented
by Company to effectively notify the community of the services offered by Company. Manager
shall advise and assist Company in implementing such marketing and advertising programs,
including, but not limited to, analyzing the effectiveness of such programs, preparing marketing
and advertising materials, negotiating marketing and advertising contracts on Company’s behalf,
and obtaining services necessary to produce and present such marketing and advertising
programs. The Parties expressly acknowledge and agree that Company shall exercise control
over all policies and decisions relating to every element of such advertising, and that Company
shall specifically approve of all advertisements. Manager and Company agree that all marketing
and advertising programs shall be conducted in compliance with all applicable standards of
ethics, laws, and regulations.

              2.2.6. Information Technology and Computer Systems. Manager shall set up
workstations and other information technology required for the Operations.

               2.2.7. Supplies. Manager shall order and purchase all supplies in connection
with the Administrative Services and the Operations, including all necessary forms, supplies and
postage, provided that all such supplies acquired shall be reasonably necessary in connection
with the Operations.




                                           EXHIBIT I                                  Page 114
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 128 of 150



3.     RELATIONSHIP OF THE PARTIES

         3.1.    Sole Authority to Practice. Notwithstanding any other provision of this
Agreement, Company shall have exclusive authority and control over the healthcare aspects of
Company and its practice to the extent they constitute the practice of a licensed profession,
including, without limitation, all diagnosis, treatment, and ethical determinations with respect to
patients which are required by law to be decided by a licensed professional. Any delegation of
authority by Company to Manager that would require or permit Manager to engage in the
practice of a licensed profession shall be prohibited and deemed ineffective, and Company shall
have the sole authority with respect to such matters. Manager shall not be required or permitted
to engage in, and Company shall not request Manager to engage in, activities that constitute the
practice of medicine, nursing or another similar profession in the State in which Company is
providing services to patients. Manager shall not direct, control, attempt to control, influence,
restrict or interfere with Company’s or any of the Company’s physicians’ exercise of
independent clinical, medical or professional judgment in providing healthcare or medical related
services.

        3.2.    Compliance with Corporate Practice of Medicine. The Parties have made all
reasonable efforts to ensure that this Agreement complies with the corporate practice of medicine
prohibitions in the State in which Company is providing services to patients. The Parties
understand and acknowledge that such laws may change, be amended, have guidance or have a
different interpretation and the Parties intend to comply with such laws in the event of such
occurrences. Under this Agreement, Company and its physicians shall have the exclusive
authority and control over the medical aspects of Company’s practice to the extent they
constitute the practice of medicine, while Manager shall have the particular authority to manage
the business aspects of Company as more fully described in Section 2 of this Agreement.
Company shall have final say over (1) hiring and firing of clinical personnel and supervisors
thereof, (2) choice of modalities and medical services offered through the Operations, (3)
financial issues, including banking and pricing (subject to day-to-day operational delegations to
Manager hereunder), (4) choice of medical equipment, and (5) content of any advertising subject
to applicable State laws and regulations.

        3.3.    Relationship of the Parties. Nothing contained herein shall be construed as
creating a partnership, trustee, fiduciary joint venture, or employment relationship between
Manager and Company. In performing all services required hereunder, Manager shall be in the
relation of an independent contractor to Company, providing the Administrative Services to the
Operations operated by Company.

        3.4.    No Patient Referrals. Manager shall neither have nor exercise any control or
direction over the number, type, or recipient of patient or member referrals and nothing in this
Agreement shall be construed as directing or influencing any such referrals. Nothing in this
Agreement is to be construed to restrict the professional judgment of any physician to use any
medical practice, facility or pharmacy where necessary or desirable in order to provide proper
and appropriate treatment or care to a patient. No part of this Agreement shall be construed to
induce, encourage, solicit or reimburse the referral of any patients or business, including any
patient or business funded in whole or in part by federal or state government programs (i.e.,




                                           EXHIBIT I                                  Page 115
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                    Desc
                             Main Document   Page 129 of 150



Medicare, Medi-Cal, etc.). The Parties acknowledge that there is no requirement under this
Agreement or any other agreement among the Parties to refer patients either to the other or to
any of their respective affiliates. No payment made under this Agreement shall be in return for
the referral of patients or business, including those paid in whole or in part by federal or state
government programs.

4.     RESPONSIBILITIES OF COMPANY

       4.1.   General Responsibilities of Company. Company shall own and operate the
Operations during the Term of this Agreement.

         4.2.    Physicians and Staff. Company shall ensure that all technicians or other non-
physicians responsible for patient care employed or contracted by Company are appropriately
supervised with respect to the provision of services to patients in accordance with all applicable
laws. Company shall consult with Manager from time to time regarding the number, work
schedules, and evaluation of the physicians employed or engaged by Company. Company shall
staff its practice as required for the efficient operation of Company, and as otherwise necessary
to meet the requirements of payor contracts and applicable law. Company shall provide full and
prompt medical coverage consistent with comparable practice standards. In addition, each
physician employed by or providing services to Company shall:

                4.2.1. Maintain an unrestricted license to practice in the State in which Company
is providing services to patients, maintain all narcotics and controlled substances numbers and
licenses, including, without limitation, a DEA registration or permit, and maintain good standing
with the applicable professional boards;

               4.2.2. Perform services and otherwise operate in accordance with all laws and
with prevailing and applicable standards of care;

               4.2.3. Maintain his or her skills through continuing education and training;

               4.2.4. Maintain eligibility for professional liability insurance for his or her
specialty;

             4.2.5. Comply with such other requirements for the orderly operation of the
Company (not including those relating to the practice of medicine) established from time-to-time
by Manager;

                4.2.6. Avoid all personal acts, habits, and usages that might injure in any way,
directly or indirectly, his or her professional judgment or professional reputation; and

                4.2.7. Not be (and shall avoid being) suspended or excluded from any federal or
state healthcare program (e.g., Medicare and Medi-Cal).

     4.3.    Exclusivity. During the term of this Agreement, Manager shall serve as
Company’s sole and exclusive manager and provider of the Administrative Services, and




                                           EXHIBIT I                                    Page 116
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 130 of 150



Company shall not engage any other person or entity to furnish Company with any sites for
conduct of its Operations, any policies or procedures for conduct of the Operations, or any of the
financial or other services provided hereunder by Manager.

        4.4.   Provision of Medical Services/Quality/Compliance. Company shall be
responsible for the provision of excellent patient care services through its professionals.
Company shall also be responsible for quality improvement (following Manager’s policies and
procedures), and for all aspects of compliance with all health care and general rules and
regulations governing the delivery of health care services.

5.     FINANCIAL ARRANGEMENTS

      5.1.    Management Fee. As compensation for services hereunder, Company shall pay
Manager, monthly, a Management Fee equal to twenty-five percent (25%) of Company’s
monthly gross revenues. The Parties shall cooperate in the allocation of shared costs and
expenses between them.

6.     TERM AND TERMINATION

        6.1.    Term. This Agreement shall commence as of the Effective Date and continue in
full force and effect for a period of two (2) years (the “Initial Term”), unless terminated as
provided herein. Following the Initial Term, this Agreement shall automatically renew for one
(1) year renewal terms.

       6.2.    Termination by Mutual Agreement. The Parties may terminate this Agreement by
mutual written agreement.

       6.3.    Without Cause Termination. Any of the Parties may terminate this Agreement by
giving ninety (90) days advance written notice of the intent to terminate the Agreement to the
other Parties.

        6.4.    Material Breach. This Agreement may be terminated by either Party upon a
material breach by the other Party, provided that the non-breaching Party provides the breaching
Party with thirty (30) days’ written notice of any such breach, during which period of time the
breaching Party shall have the opportunity to cure any such breach. If any such breach is cured
by the breaching Party during such period of time, it shall be as if such breach never occurred
and this Agreement shall continue in full force and effect, unaffected by the non-breaching
Party’s notice

7.     RECORDS AND RECORD KEEPING

       7.1.    Medical/Patient Records. Company appoints Manager to control and be
responsible for the confidentiality, privacy, maintenance, storage, retention and custody of all
medical/patient records of Company. To the extent permitted by applicable law, Manager shall
be permitted to retain true and complete copies of such records for archival purposes, at its
expense. The Parties agree to comply with all state and federal patient confidentiality and




                                          EXHIBIT I                                   Page 117
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                  Desc
                             Main Document   Page 131 of 150



privacy laws regarding medical/patient records. The Parties shall fully comply with the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and all implementing
regulations issued pursuant thereto, as may be amended from time-to-time and all confidentiality
rules and legal restrictions placed on medical/patient records. In furtherance thereof, the Parties
are entering into a Business Associate Agreement of even date hereof and attached hereto as
Exhibit “B.”

        7.2.   Access to Information. Each Party hereby authorizes and grants the other Party
full and complete access to all information, instruments, and documents which may be
reasonably requested by the other Party to perform its obligations hereunder or to conduct the
Operations. Each Party shall disclose and make available to representatives of the other Party for
review and photocopying all relevant books, agreements, papers, and records of such Party. At
all times during and after the Term of this Agreement, all business records and information,
including, but not limited to, all books of account and general administrative records and all
information generated under or contained in the management information systems pertaining to
Company, relating to the business and activities of Manager, shall be and remain the sole
property of Manager. Company will have reasonable access during normal business hours to the
business records kept by Manager relating to the Operations, and Company may copy any or all
such records. After termination of this Agreement, each Party will have reasonable access
during normal business hours to the business records of the other Party as determined by such
Party accessing records to be necessary to carry out its affairs or for the defense of any legal or
administrative action or claim relating to such records.

8.     GENERAL

       8.1.    Indemnification.

                8.1.1. Indemnification by Company. Company hereby agrees to indemnify,
defend, and hold harmless Manager, its managers, officers, directors, owners, members,
employees, agents, affiliates, and subcontractors, from and against any and all claims, damages,
demands, diminution in value, losses, liabilities, actions, lawsuits and other proceedings,
judgments, fines, assessments, penalties, awards, costs, and expenses (including reasonable
attorneys’ fees) related to third party claims, whether or not covered by insurance, arising from
or relating to any willful misconduct relating to the breach of this Agreement by Company. The
provisions of this Section 8.1.1 shall survive termination or expiration of this Agreement.
Notwithstanding the foregoing, Company shall not indemnify Manager for the acts or
omissions of any physicians or others employed or engaged by Manager to perform non-
clinical work under supervision by Manager. Company shall immediately notify Manager of
any lawsuits or actions, or any threat thereof, that are known or become known to Company that
might adversely affect any interest of Company or Manager whatsoever.

                  8.1.2. Indemnification by Manager. Manager hereby agrees to indemnify,
defend, and hold harmless Company, its respective officers, directors, shareholders, employees
and agents from and against any and all claims, damages, demands, diminution in value, losses,
liabilities, actions, lawsuits and other proceedings, judgments, fines, assessments, penalties, and
awards, costs, and expenses (including reasonable attorneys’ fees), whether or not covered by




                                           EXHIBIT I                                   Page 118
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 132 of 150



insurance, arising from or relating to (a) any material breach of this Agreement by Manager, (b)
any acts or omissions by Manager and its employees to the extent that such is not paid or covered
by the proceeds of insurance. The provisions of this Section 8.1.2 shall survive termination or
expiration of this Agreement. Notwithstanding the foregoing, Manager shall not indemnify
Company for the acts or omissions of any physicians, or others employed or engaged by
Company to perform clinical work under supervision by Company. Manager shall immediately
notify Company of any lawsuits or actions, or any threat thereof, that are known or become
known to Manager that might adversely affect any interest of Manager or Company whatsoever.

                 8.1.3. Effect of Insurance. The Parties agree that no indemnification hereunder
shall be in lieu of or to the detriment to any policy of insurance or recovery thereunder that
responds to any damage or loss for which indemnification is sought; all recoveries for
indemnification shall be non-duplicative of recoveries received under any policy of insurance,
and shall be paid only to the extent that such insurance recoveries do not compensate the injured
party for the full amount of loss otherwise payable under the indemnification clause.

       8.2.     Dispute Resolution. In the event that any disagreement, dispute or claim arises
among the Parties hereto with respect to the enforcement or interpretation of this Agreement or
any specific terms and provisions hereof or with respect to whether an alleged breach or default
hereof has or has not occurred (collectively, a “Dispute”), such Dispute shall be settled in
accordance with the following procedures:

               8.2.1. Meet and Confer. In the event of a Dispute among the Parties hereto, a
Party may give written notice to all other Parties setting forth the nature of such Dispute (the
“Dispute Notice”). The Parties shall meet and confer to discuss the Dispute in good faith within
ten (10) days following the other Parties’ receipt of the Dispute Notice in an attempt to resolve
the Dispute. All representatives shall meet at such date(s) and time(s) as are mutually convenient
to the representatives of each participant within the “Meet and Confer Period” (as defined herein
below).

               8.2.2. Mediation. If the Parties are unable to resolve the Dispute within thirty
(30) days following the date of receipt of the Dispute Notice by the other Parties (the “Meet and
Confer Period”), then the Parties shall attempt in good faith to settle the Dispute through
nonbinding mediation under the then current mediation rules of ADR Services, Inc. (“ADR
Services”) or such other neutral service as the Parties may agree. A single disinterested third-
party mediator located in Los Angeles, California shall be selected by ADR Services in
accordance with its then current mediation rules. The Parties to the Dispute shall share the
expenses of the mediator and the other costs of mediation on a pro rata basis.

                8.2.3. Arbitration. Any Dispute which cannot be resolved by the Parties within
sixty (60) days following the end of the Meet and Confer Period shall be resolved by final and
binding arbitration (the “Arbitration”). The Arbitration shall be initiated and administered by
and in accordance with the then current arbitration rules of ADR Services or such other neutral
service as the Parties may agree. The Arbitration shall be held in Los Angeles County, unless
the Parties mutually agree to have such proceeding in some other locale; the exact time and
location shall be decided by the arbitrator(s) selected in accordance with the then current




                                          EXHIBIT I                                  Page 119
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 133 of 150



arbitration rules of ADR Services. The arbitrator(s) shall apply California substantive law, or
federal substantive law where state law is preempted. The arbitrator(s) selected shall have the
power to enforce the rights, remedies, duties, liabilities, and obligations of discovery by the
imposition of the same terms, conditions, and penalties as can be imposed in like circumstances
in a civil action by a court of competent jurisdiction of the State of California. The arbitrator(s)
shall have the power to grant all legal and equitable remedies provided by California law and
award compensatory damages provided by California law, except that punitive damages shall not
be awarded. The arbitrator(s) shall prepare in writing and provide to the Parties an award
including factual findings and the legal reasons on which the award is based. The arbitration
award may be enforced through an action thereon brought in the Superior Court for the State of
California in Los Angeles County. The prevailing Party in any Arbitration hereunder shall be
awarded reasonable attorneys’ fees, expert and non-expert witness costs and any other expenses
incurred directly or indirectly with said Arbitration, including without limitation the fees and
expenses of the arbitrator(s).

THIS ELECTION OF AN ALTERNATIVE DISPUTE PROCESS IS AN AFFIRMATIVE
WAIVER OF THE PARTIES’ RIGHTS TO A JURY TRIAL UNDER CALIFORNIA LAW,
Cal. C. Civ. Pro. Sec 631. BY SIGNING BELOW, EACH PARTY IS EXPLICITLY
WAIVING JURY TRIAL AND AUTHORIZING ANY AND ALL PARTIES TO FILE THIS
WAIVER WITH ANY COURT AS THE WAIVER REQUIRED UNDER Cal. C. Civ. Proc.
Sec. 631(f)(2):

JURY TRIAL WAIVED:

Flexogenix Group, Inc.                               Flexogenix Oklahoma, PC


By:___________________________                       By:___________________________
      Iris Chen, CEO                                       Sean P. Whalen, M.D., President

       8.3.   Entire Agreement; Amendment. This Agreement constitutes the entire agreement
among the Parties related to the subject matter hereof and supersedes all prior agreements,
understandings, and letters of intent relating to the subject matter hereof. This Agreement may
be amended or supplemented only by a writing executed by all Parties.

        8.4.   Notices. All notices, requests, demands or consents hereunder shall be in writing
and shall be deemed given and received when delivered, if delivered in person, or four (4) days
after being mailed by certified or registered mail, postage prepaid, return receipt requested, or
one (1) day after being sent by overnight courier such as Federal Express, to and by the Parties at
the following addresses, or at such other addresses as the Parties may designate by written notice
in the manner set forth herein:

       If to Manager:         Flexogenix Group, Inc.
                              _________________________
                              _________________________




                                           EXHIBIT I                                   Page 120
Case 2:19-bk-12927-BR         Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                  Desc
                              Main Document   Page 134 of 150




       If to Company:          Flexogenix Oklahoma, PC
                               _________________________
                               _________________________

        8.5.    Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which, when taken together, will constitute one and
the same instrument. Each counterpart may be delivered by facsimile transmission or e-mail (as
a .pdf or similar attachment), which transmission shall be deemed delivery of an originally
executed counterpart hereof.

       8.6.    Governing Law. This Agreement shall be construed and governed in accordance
with the laws of the State of California, without reference to conflict of law principles.

        8.7.    Assignment. This Agreement shall not be assignable by any Party hereto without
the express written consent of the other Parties; provided, however, that this Agreement shall be
assignable by Manager to any of its wholly-owned affiliates or successors without the consent of
the other Parties.

        8.8.   Waiver. Waiver of any agreement or obligation set forth in this Agreement by
any Party shall not prevent that Party from later insisting upon full performance of such
agreement or obligation and no course of dealing, partial exercise or any delay or failure on the
part of any Party hereto in exercising any right, power, privilege, or remedy under this
Agreement or any related agreement or instrument shall impair or restrict any such right, power,
privilege or remedy or be construed as a waiver therefor. No waiver shall be valid against any
Party unless made in writing and signed by the Party against whom enforcement of such waiver
is sought.

        8.9.   Binding Effect. Subject to the provisions set forth in this Agreement, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto and upon their
respective successors and assigns.

        8.10. Waiver of Rule of Construction. Each Party has had the opportunity to consult
with its own legal counsel in connection with the review, drafting, and negotiation of this
Agreement. Accordingly, the rule of construction that any ambiguity in this Agreement shall be
construed against the drafting party shall not apply.

        8.11. Severability. If anyone or more of the provisions of this Agreement is adjudged
to any extent invalid, unenforceable, or contrary to law by a court of competent jurisdiction, each
and all of the remaining provisions of this Agreement will not be affected thereby and shall be
valid and enforceable to the fullest extent permitted by law.

        8.12. Force Majeure. Each Party shall be excused for failures and delays in
performance of its respective obligations under this Agreement due to any cause beyond the
control and without the fault of such Party, including without limitation, any act of God, war,
terrorism, bio-terrorism, riot or insurrection, law or regulation, strike, flood, earthquake, water




                                            EXHIBIT I                                    Page 121
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 135 of 150



shortage, fire, explosion or inability due to any of the aforementioned causes to obtain necessary
labor, materials or facilities. This provision shall not release such Party from using its best
efforts to avoid or remove such cause and such Party shall continue performance hereunder with
the utmost dispatch whenever such causes are removed. Upon claiming any such excuse or
delay for non-performance, such Party shall give prompt written notice thereof to the other
Parties, provided that failure to give such notice shall not in any way limit the operation of this
provision.

       8.13. Authorization for Agreement. The execution and performance of this Agreement
by Company and Manager have been duly authorized by all necessary laws, resolutions, and
corporate action, and this Agreement constitutes the valid and enforceable obligations of
Company and Manager in accordance with its terms.

         8.14. Duty to Cooperate. The Parties acknowledge that the Parties’ cooperation is
critical to the ability of Manager and Company to successfully and efficiently perform their
respective duties hereunder. Accordingly, each Party agrees to cooperate fully with the other in
formulating and implementing goals and objectives which are in Company’s best interests.

                                    [Signature page follows.]




                                           EXHIBIT I                                   Page 122
Case 2:19-bk-12927-BR       Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                            Main Document   Page 136 of 150



       IN WITNESS WHEREOF, the Parties agree to the foregoing terms of agreement through
the execution below by their respective, duly authorized representatives as of the Effective Date.

“MANAGER”

Flexogenix Group, Inc.


By: _____________________________
      Iris Chen, CEO




“COMPANY”

Flexogenix Oklahoma, PC


By:______________________________
      Sean P. Whalen, M.D., President




                                          EXHIBIT I                                  Page 123
Case 2:19-bk-12927-BR    Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35         Desc
                         Main Document   Page 137 of 150



                                    EXHIBIT “A”

                                    LOCATIONS

   1. Flexogenix Oklahoma City: 9300 N. Kelley Ave, Oklahoma City, OK 73131




                                     EXHIBIT I                                Page 124
Case 2:19-bk-12927-BR       Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                            Main Document   Page 138 of 150



                                         EXHIBIT “B”

                          BUSINESS ASSOCIATE AGREEMENT

       This Business Associate Agreement (“Agreement”) is entered into as of the ___ day of
_______________, 20__ (“Effective Date”), by and between Flexogenix Group, Inc., a
California corporation (“Business Associate”) and Flexogenix Oklahoma, PC, an Oklahoma
professional medical corporation (“Covered Entity”). The Covered Entity is referred to below as
“CE.” The Business Associate is referred to below as “BA.”

                                          RECITALS

       WHEREAS,

        A.     This Agreement is entered into by CE and BA for the purposes of complying with
privacy and security regulations issued by the United States Department of Health and Human
Services under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and
the Health Information Technology for Economic and Clinical Health Act (“HITECH Act”) as
well as applicable State laws and regulations.

       B.      CE is a covered entity as such term is defined under HIPAA, and as such is
required to comply with the requirements thereof regarding the confidentiality and privacy of
Protected Health Information (defined below).

       C.      This Agreement will facilitate the ongoing operations of a health care enterprise
through which CE provides medical services to patients and for which BA provides
administrative services pursuant to that certain Management Services Agreement between them
of even date hereof (“Services Agreement”).

        NOW THEREFORE, in consideration of the promises contained herein, and other good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

                                 TERMS OF AGREEMENT

1.     DEFINITIONS

       For the purposes of this Agreement, the following terms shall have the meanings ascribed
to them below:

       1.1.    “Breach” shall have the meaning given to such term pursuant to 45 C.F.R. §
164.402.

       1.2.   “Business Associate” shall have the meaning given to such term pursuant to 45
C.F.R. § 160.103, and in reference to the party to this Agreement, shall mean Flexogenix Group,
Inc.




                                          EXHIBIT I                                  Page 125
Case 2:19-bk-12927-BR       Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                            Main Document   Page 139 of 150




       1.3.   “Covered Entity” shall have the meaning given to such term pursuant to 45 C.F.R.
§ 160.103, and in reference to the party to this Agreement, shall mean Flexogenix Oklahoma,
PC.

       1.4.   “Designated Record Set” shall have the meaning given to such term pursuant to
45 C.F.R. § 164.501.

       1.5.    “Disclosure” shall have the meaning given to such term pursuant to 45 C.F.R. §
160.103.

       1.6.    “Electronic Protected Health Information” or “ePHI” shall have the meaning
given to such term pursuant to 45 C.F.R. § 160.103.

       1.7.    “Individual” shall have the meaning given to such term pursuant to 45 C.F.R. §
160.103.

        1.8.  “Individually Identifiable Health Information” shall have the meaning given to
such term pursuant to 45 C.F.R. § 160.103.

       1.9.   “Minimum Necessary” shall have the meaning given to such term pursuant to 45
C.F.R. §§ 164.502(b) and 164.514(d).

        1.10. “Privacy Rule” shall mean the privacy standards for the protection of the privacy
of Individually Identifiable Health Information at 45 C.F.R. Part 160 and Part 164, Subparts A
and E.

       1.11. “Protected Health Information” or “PHI” shall have the meaning given to such
term pursuant to 45 C.F.R. §§ 160.103.

       1.12. “Required By Law” shall have the meaning given to such term pursuant to 45
C.F.R. § 164.103.

       1.13.   “Secretary” shall have the meaning given to such term pursuant to 45 C.F.R. §
160.103.

       1.14. “Security Incident” shall have the meaning given to such term pursuant to 45
C.F.R. § 164.304.

       1.15. “Security Rule” shall mean the security standards for the protection of Electronic
Protected Health Information at 45 C.F.R. Part 160 and Part 164, Subparts A and C.

       1.16.   “Subcontractor” shall have the meaning given to such term pursuant to 45 C.F.R.
§ 160.103.




                                         EXHIBIT I                                  Page 126
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 140 of 150



      1.17. “Unsecured Protected Health Information” or “Unsecured PHI” shall have the
meaning given to such term pursuant to 45 C.F.R. § 164.402.

       1.18.   “Use” shall have the meaning given to such term pursuant to 45 C.F.R. § 160.103.

2.     OBLIGATIONS OF BUSINESS ASSOCIATE

       2.1.     Permitted Uses and Disclosures of PHI. BA, its directors, officers,
Subcontractors, employees, affiliates, agents, and representatives shall use or disclose PHI (a) in
connection with fulfilling its duties and obligations under this Agreement and the Services
Agreement; (b) for the proper management and administration of BA; or (c) to carry out the legal
responsibilities of BA.

        2.2.    Prohibited Uses and Disclosures of PHI. BA shall not use or disclose PHI other
than as permitted or Required By Law. BA shall not use or disclose PHI in any manner that
violates state or federal laws, or would violate such laws if used or disclosed in such manner by
CE.

        2.3.    Performance of CE’s Obligation(s). To the extent BA is to carry out CE’s
obligation(s), BA must comply with all requirements that apply to CE in the performance of such
obligation(s).

        2.4.    Third Party Disclosures. BA shall obtain and maintain an agreement with each
Subcontractor that has or will have access to PHI which is received from, created, or received by
BA on behalf of CE, pursuant to which agreement such Subcontractor agrees to be bound by the
same restrictions, terms, and conditions that apply to BA pursuant to this Agreement with respect
to such PHI. BA shall also (a) obtain reasonable assurances from the Subcontractor that the PHI
will be held in confidence and used or further disclosed only as Required by Law or for the
purpose for which it was disclosed, and (b) obligate such person to notify BA of any instance in
which PHI is used or disclosed that is not provided for in the Services Agreement, including
incidents that constitute breaches of Unsecured PHI or any Security Incident of which it becomes
aware in which the confidentiality of the PHI has been breached.

        2.5.   Minimum Necessary. BA and its agents or Subcontractors shall request, use, and
disclose only the minimum amount of PHI necessary to accomplish the purpose of the request,
use or disclosure. To the extent BA uses or discloses PHI received from, created, or received by
BA on behalf of CE, BA will make reasonable efforts to limit PHI to the Minimum Necessary to
accomplish the intended purpose of the use, disclosure or request.

       2.6.    Access of Individuals to PHI.

               2.6.1. BA shall make PHI maintained by BA or its agents or Subcontractors
available to CE for inspection and copying within three (3) business days of a written request by
CE to enable CE to fulfill its obligations under the Privacy Rule. If BA maintains ePHI, BA
shall provide such information in electronic format to enable CE to fulfill its obligations under
45 C.F.R. § 164.524.




                                          EXHIBIT I                                   Page 127
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 141 of 150




               2.6.2. In the event an Individual or entity requests access to PHI from BA, BA
shall forward such request to CE within two (2) business days. CE is responsible for
determining what PHI shall be unavailable to the Individual pursuant to 45 C.F.R. § 164.524.

                2.6.3. Any denial of access to PHI determined by CE pursuant to 45 C.F.R. §
164.524, and conveyed to BA by CE, shall be the responsibility of CE, including resolution or
reporting of all appeals, and/or complaints arising from denials.

       2.7.    Amendment of PHI.

               2.7.1. As applicable, in order to allow CE to respond to a request by an
Individual for an amendment pursuant to 45 C.F.R. § 164.526, BA shall, within three (3)
business days of a written request by CE for PHI about an Individual contained in a Designated
Record Set, make such PHI available to CE for so long as such information is maintained in the
Designated Record Set.

              2.7.2. In the event that any Individual requests that the BA amend his or her PHI,
BA shall forward such request to CE within two (2) business days. The CE is responsible for
determining what PHI is unavailable to the Individual pursuant to 45 C.F.R. § 164.526.

                2.7.3. Any denial of an amendment to PHI determined by CE pursuant to 45
C.F.R. § 164.526, and conveyed to BA by CE, shall be the responsibility of CE, including
resolution or reporting of all appeals and/or complaints arising from denials.

               2.7.4. As applicable, within ten (10) business days of receipt of a request from
CE to amend an Individual’s PHI in a Designated Record Set, BA shall incorporate any
amendments, statements of disagreement, and/or rebuttals approved by CE into its Designated
Record Set, as required by 45 C.F.R. § 164.526.

       2.8.    Accounting of Disclosures.

                2.8.1. In order to allow CE to respond to a request by an Individual for an
accounting of disclosures of a Designated Record Set pursuant to 45 C.F.R. § 164.528, BA shall,
within five (5) business days of a CE’s written request for an accounting of disclosures of PHI
about an Individual, make such information available to CE. As applicable, BA shall provide CE
with the following information: (a) the date of the disclosure; (b) the name of the entity or person
who received the PHI, and, if known, the address of such entity or person; (c) a brief description
of the PHI disclosed; and (d) a brief statement of the purpose of such disclosure.

               2.8.2. In the event an Individual requests an accounting of disclosures of PHI
directly from BA, BA shall forward such request to CE within two (2) business days.

              2.8.3. As applicable BA shall implement an appropriate recordkeeping process
of Designated Records Sets to enable it to comply with the requirements of 45 C.F.R. § 164.528.




                                           EXHIBIT I                                   Page 128
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                  Desc
                             Main Document   Page 142 of 150



       2.9.    Subpoena or Legal Request for PHI. BA shall notify CE within two (2) business
days of receipt of any request, subpoena, or other legal process to obtain PHI received from, or
created or received by BA on behalf of CE. CE, in conjunction with BA, shall determine
whether BA may disclose PHI pursuant to such request, subpoena, or other legal process. The
provisions of this Section 2.9 shall survive the termination of this Agreement.

       2.10.   Reporting Breaches, Improper Disclosures, and Security Incidents.

               2.10.1. Breaches. In the event of a Breach of any Unsecured PHI that BA
accesses, maintains, retains, modifies, records, stores, destroys, or otherwise holds or uses on
behalf of CE, BA shall report such Breach to CE immediately, but in no event more than twenty-
four (24) hours after discovering the breach.

                2.10.2. Improper Disclosures. BA shall report any unauthorized or improper use
or disclosure of PHI regarding the terms and conditions of this Agreement or applicable federal
and state laws to CE as soon as practicable, but in no event later than two (2) business days of
the date on which BA becomes aware of such unauthorized or improper use or disclosure. BA
shall, in consultation with CE, mitigate to the extent practicable any harmful effect of such
improper disclosures.

                2.10.3. Security Incidents. BA shall report to CE any Security Incident of which
it becomes aware within five (5) business days. BA hereby provides notice to CE that it receives
frequent, routine, unsuccessful attempts to penetrate or compromise its systems, including pings,
port scans, and log on attempts. Unless these attempts result in an unauthorized access to, use,
disclosure or destruction or loss of ePHI, BA will not report such incidents to CE.

       2.11. Safeguards. BA shall implement appropriate administrative, technical, and
physical safeguards, consistent with the size and complexity of BA’s operations, to protect the
confidentiality and security of PHI that it creates, receives, maintains, or transmits on behalf of
CE and to prevent the use or disclosure of PHI in any manner inconsistent with the terms of this
Agreement.

        2.12. Availability of Books and Records to CE. Within ten (10) calendar days of a
written request by CE, BA and its agents or Subcontractors shall permit CE to audit BA’s
internal practices, books, and records at reasonable times as they pertain to the use and disclosure
of PHI received from, or created or received by BA on behalf of CE in order to ensure that CE
and BA are in compliance with the requirements of this Agreement, and to the extent that CE
determines such examination is necessary to comply with CE’s obligations pursuant to HIPAA.
The availability of books and records from BA to CE is subject to the following conditions:

           a. BA and CE shall mutually agree in advance upon the scope, timing, and location
              of such an inspection.

           b. CE shall protect the confidentiality of all confidential and proprietary information
              of BA to which CE has access during the course of inspection.




                                           EXHIBIT I                                   Page 129
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                 Desc
                             Main Document   Page 143 of 150



           c. CE shall execute a nondisclosure agreement, under terms mutually agreed upon
              by the parties, if requested by BA.

        2.13. Governmental Access to Records. BA shall make its internal practices, books,
and records relating to the use and disclosure of PHI available to the Secretary for purposes of
determining BA’s compliance with the Privacy Rule and the Security Rule. BA shall notify CE
within ten (10) calendar days of learning that BA has become the subject of an audit, compliance
review, or complaint investigation by the Secretary.

3.     OBLIGATIONS OF COVERED ENTITY

        3.1.    General Obligations. CE warrants that CE, its directors, officers, subcontractors,
employees, affiliated agents, and representatives: (a) shall comply with the Privacy Rule in its
use or disclosure of PHI; (b) shall not use or disclose PHI in any manner that violates applicable
federal and state laws; (c) shall not request BA to use or disclose PHI in any manner that violates
applicable federal and state laws if such use or disclosure were done by CE; and (d) may request
BA to disclose PHI directly to another party only for the purposes allowed by the Privacy Rule.

       3.2.    Breach. CE shall provide notice to BA of any pattern of activity or practice of
BA that CE believes constitutes a material breach or violation of the BA’s obligation under the
Services Agreement or this Agreement within ten (10) calendar days of discovery and shall meet
with BA to discuss and attempt to resolve the problem as one of the reasonable steps to cure the
breach or end the violation.

        3.3.    Notice of Privacy Practices. CE will notify BA of any limitation(s) in its notice of
privacy practices in accordance with 45 C.F.R. § 164.520, to the extent that such limitation may
affect BA’s use or disclosure of PHI. CE shall provide such notice no later than fifteen (15) days
prior to the effective date of the limitation.

        3.4.     Notification of Changes Regarding Individual Permission. CE shall notify BA of
any changes in, or revocation of, permission by an Individual to use or disclose PHI, to the extent
that such changes may affect BA’s use or disclosure of PHI. CE shall provide such notice no
later than fifteen (15) days prior to the effective date of the change.

       3.5.     Notification of Restrictions to Use or Disclosure of PHI. CE shall notify BA of
any restriction to the use or disclosure of PHI that CE has agreed to in accordance with 45 C.F.R.
§ 164.522, to the extent that such restriction may affect BA’s use or disclosure of PHI. CE shall
provide such notice no later than fifteen (15) days prior to the effective date of the restriction.

       3.6.    Permissible Requests by CE. CE shall not request BA to use or disclose PHI in
any manner that would not be permissible under HIPAA if done by CE, except as permitted
pursuant to Section 2.




                                           EXHIBIT I                                   Page 130
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 144 of 150



4.     TERM AND TERMINATION

      4.1.     Term. This Agreement shall have a term co-extensive with the Services
Agreement.

        4.2.    Material Breach. This Agreement may be terminated by either party upon a
material breach by the other party, provided that the non-breaching party provides the breaching
party within thirty (30) days’ written notice of any such breach, during which period of time the
breaching party shall have the opportunity to cure any such breach. If any such breach is cured
by the breaching party during such period of time, it shall be as if such breach never occurred
and this Agreement shall continue in full force and effect, unaffected by the non-breaching
party’s notice.

        4.3.    Effect of Termination. Upon termination of this Agreement, BA shall return or
destroy all PHI that BA or its agents or Subcontractors maintain in any form, and shall retain no
copies of such PHI. If return or destruction is not feasible, as determined by BA, BA shall
continue to extend the protections of Section 2 of this Agreement to such information, and limit
further use of such PHI to those purposes that make the return or destruction of such PHI
impractical. All destruction shall be in accordance with HIPAA, the HITECH Act, and
applicable State laws and regulations.

5.     INSURANCE AND INDEMNIFICATION

         5.1.   Insurance. The parties shall use their best efforts to obtain and maintain cyber
liability insurance covering claims based on a violation of the Privacy Rule or any applicable law
or regulation concerning the privacy of patient information and claims based on obligations
pursuant to this Agreement with coverage of not less than One Million Dollars ($1,000,000) per
occurrence.

       5.2.    Indemnification. Each party hereby indemnifies and holds the other party and its
employees and agents harmless from and against any and all loss, liability, or damages, including
reasonable attorneys’ fees, arising out of or in any manner occasioned by a breach of any
provision of this Agreement by such breaching party, its employees, agents, or Subcontractors.
Nothing herein is intended to defeat the application of insurance proceeds in the first instance to
make whole a party claiming indemnification hereunder; all such indemnification requests made
hereunder are to be made only to the extent the damages suffered have not been covered by
insurance proceeds.

6.     MISCELLANEOUS

       6.1.    Amendment. The parties agree to take such action to amend this Agreement from
time-to-time as is necessary to comply with the requirements of HIPAA, the HITECH Act, and
applicable State laws and regulations.

      6.2.     Notices. Notices shall be given in the manner provided by the Services
Agreement.




                                          EXHIBIT I                                   Page 131
Case 2:19-bk-12927-BR        Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                             Main Document   Page 145 of 150




       6.3.   Disclaimer. BA makes no warranty or representation that compliance by BA with
this Agreement, HIPAA, or the HITECH Act will be adequate or satisfactory for CE’s own
purposes. CE is solely responsible for all decisions made by CE regarding the safeguarding of
PHI.

        6.4.    No Third-Party Beneficiaries. Except as expressly provided for in the Privacy
Rule, there are no third party beneficiaries to this Agreement.

       6.5.    Effect on Services Agreement. Except as specifically required to implement the
purposes of this Agreement, or to the extent inconsistent with this Agreement, all other terms of
the Services Agreement shall remain in force and effect.

        6.6.   Interpretation. The provisions of this Agreement shall prevail over any provisions
in the Services Agreement that may conflict with or are inconsistent with any provision in this
Agreement. This Agreement and the Services Agreement shall be interpreted as broadly as
necessary to implement and comply with HIPAA, the HITECH Act, and applicable State laws
and regulations. The parties agree that any ambiguity in this Agreement shall be resolved in
favor of a meaning that complies and is consistent with HIPAA, the HITECH Act and applicable
State laws and regulations, as appropriate. State regulations will prevail if and where they are
more stringent than Federal regulations.

       6.7.    Governing Law. This Agreement shall be construed and governed in accordance
with the laws of the State of California, without reference to conflict of law principles.

        IN WITNESS WHEREOF, the parties hereto agree to the foregoing through the
execution of this Agreement by their respective duly authorized representatives below as of the
Effective Date hereof.

COVERED ENTITY                                       BUSINESS ASSOCIATE

Flexogenix Oklahoma, PC                              Flexogenix Group, Inc.



By:__________________________                        By:__________________________
      Sean P. Whalen, M.D., President                      Iris Chen, CEO




                                          EXHIBIT I                                  Page 132
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35   Desc
                        Main Document   Page 146 of 150




                EXHIBIT J
Case 2:19-bk-12927-BR    Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                         Main Document   Page 147 of 150



Sean Patrick Whalen                                                   CURRICULUM VITAE
645 W 9th Street, #730
Los Angeles, CA 90015
(213)222-3867(c)
(213)418-0137(o)
(213)261-3816(f)
sean@flexogenix.com

EXPERIENCE                03/2018 – Present
                          President & Medical Director – Flexogenix Oklahoma, PC
                          Oklahoma City, Oklahoma

                          03/2014 – Present
                          President & Medical Director – Flexogenix North Carolina, PC
                          Charlotte, North Carolina

                          01/2015 – Present
                          Co-Founder & Chief Medical Officer – Flexogenix Group, Inc.
                          Los Angeles, California

                          04/2013 – Present
                          President & Medical Director – Flexogenix, Inc.
                          Los Angeles, California

                          09/2010 – 08/2013
                          Medical Director – Insight Imaging Garfield
                          President & CEO – San Gabriel Radiology Medical Group
                          Monterey Park, California

                          05/2008 – 10/2013
                          Consulting Radiologist
                          Mid-Carolina Radiology Associates
                          Sanford, North Carolina

                          07/2007 – 06/2012
                          Staff Radiologist
                          Gaston Radiology, PA
                          Gastonia, North Carolina


RESIDENCY                 2003 – 2007
                          Diagnostic Radiology
                          University of Southern California, LAC+USC Medical Center
                          Los Angeles, California



                                     EXHIBIT J                                 Page 133
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35               Desc
                        Main Document   Page 148 of 150



INTERNSHIP               2002 – 2003
                         Internal Medicine
                         St. Mary Medical Center
                         Long Beach, California


EDUCATION                2002
                         Doctor of Medicine
                         University of California, Irvine – College of Medicine
                         Irvine, California

                         1997
                         BA, Psychology & Biological Sciences, minor in Chemistry
                         California State University, Fullerton
                         Fullerton, California


LICENSURE                California Medical Board – 2003 (current)
                         North Carolina Medical Board – 2007 (current)
                         South Carolina Medical Board – 2008 (current)
                         Georgia Composite Medical Board – 2016 (current)
                         Oklahoma State Board of Medical Licensure – 20016 (current)
                         Indiana Professional Licensing Agency – 2016 (current)


HONORS/AWARDS            Howard Hughes Medical Institute Medical Student Research
                         Training Fellowship
                         Fulfilled at UCI-COM (1999 - 2000)

                         National Institute of Health Short-term Research Fellowship
                         Fulfilled at UCI-COM (1998)

AFFILIATIONS             American Medical Association • California Medical Association •
                         Orange County Medical Association • American College of
                         Radiology • American Roentgen Ray Society


MODALITIES               Computed tomography • Ultrasound • Plain film radiography •
                         MRI • Nuclear medicine • Interventional radiology




                                     EXHIBIT J                                    Page 134
Case 2:19-bk-12927-BR    Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35                Desc
                         Main Document   Page 149 of 150



Iris Yingyin Whalen                                                    CURRICULUM VITAE
645 W 9th Street, #730
Los Angeles, CA 90015
(626)379-9950(c)
(213)418-0135(o)
(213)261-3816(f)
iris@flexogenix.com

EXPERIENCE                04/2013 – Present
                          Chief Executive & Financial Officer – Flexogenix Group, Inc.
                          Los Angeles, California

                          09/2006 – 02/2014
                          Radiologic Technologist II
                          AHMC Garfield Medical Center
                          Monterey Park, California

                          07/2006 – 10/2013
                          Radiologic Technologist
                          Calvin Yang Medical Imaging
                          Monterey Park, California


INTERNSHIP                2011 – 2013
                          Focus Medical Group
                          Los Angeles, California

                          2011 – 2013
                          Insight Imaging Garfield
                          Monterey Park, California


EDUCATION                 2013
                          BS, Radiology Practitioner Assistant/Registered Radiologist
                          Assistant
                          Weber State University
                          Ogden, Utah

                          2006
                          AS, BS, Radiology Science
                          Pasadena City College
                          Pasadena, California




                                      EXHIBIT J                                  Page 135
Case 2:19-bk-12927-BR   Doc 318 Filed 01/19/21 Entered 01/19/21 19:33:35        Desc
                        Main Document   Page 150 of 150



LICENSURE                ARRT, R – 2006
                         ARRT, M – 2006
                         ARRT, CT – 2008
                         ARRT, RRA – 2013
                         CRT, RT (R) – 2006
                         CRT, RT (F) – 2006
                         CRT, RT (M) – 2006
                         CBRPA, RPA – 2013


MODALITIES               Computed tomography • Plain film radiography • MRI •
                         Mammography • Fluoroscopy • Procedures




                                    EXHIBIT J                              Page 136
